REPUBLIQUE DU CONGO

Unité * Travail * Progrès

Novembre 2015

MEFDD CNIAF GTGC SARL SICOFOR

BP : 1071 PNR B.P : 701 PNR
Tel : +242 06 806 43 31
TABLE DES MATIÈRES

Table des matières

Liste des sigles et acronyme.

Liste des cartes

Liste des figures... sisi ssssssssssesssesssessssesseeeseesses xi
Préambule .......................,.. iii sesssensssesseeensesenssesnssses xii
Introduction... sisi 1
1. Présentation générale .

Cadre institutionnel
.1.1 Cadre administratif
.1.2 Le projet « Appui à la Gestion Durable des Forêts du Congo ».

1
1
1

1.2 Cadre juridique
1
1
1
1.

.2.1 Conventions et accords internationaux .

.2.2 Cadre juridique sur la gestion et l’utilisation des forêts 12
.2.3 Cadre juridique sur l’environnement ..…........................ 13
2.4 Cadre juridique sur la gestion durable de La faune sauvage .13

1.2.5 Cadre juridique sur les droits et obligations mutuelles entre la société et le
personnel de l’entreprise et leurs ayants-droit légaux .
1.2.6 Cadre juridique régissant Le volet social du Plan d'Aménagement (hors
éléments relatif au personnel de l’entreprise et à leur ayants-droit)..…
1.2.7 Taxes forestières

1.3 Présentation de l’entreprise ..…............................................. 15
2. Présentation de l'UFE et de son environnement ........................................ 17
2.1 Localisation, superficie et description des limites géographiques... 17
2.2 Historique des activités d'exploitation forestière ..................................... 19
2.3 Situation administrative et juridique .
2.4 Facteurs écologiques.
2.4.1 Climat...
2.4.2 Géologie et pédologie .
2.4.3 Relief et hydrographie …
2.4.4  Végétation .
2.4. Formations forestières sur sol ferme. 29
2.4 Formations sur sols hydromorphe:
2.4. Espaces non forestiers
2.4.5 Faune
2.5  Populations humaines 33
2.5.1 Caractéristiques démographiques 34
2.5.2 Description de la population.
2.5.3 Flux migratoires
2.5.4 Caractéristiques coutumières ou organisation sociale .
2.6 Voies de communication et infrastructures.
2. Desserte aérienne .
2. Réseau routier
2. Réseau fluvial, et ferroviaire
2. Infrastructures scolaires, sanitaires et autres.

éospatial Technology Group Congo SARL Pagei
2.7
2

DR ND NN DDR DDR D N

2.
3.
3.
3.
3.
3.
3.
3.
3.
3

Activités économiques
Activités de La population …
.1 Activités de la population liées à la forêt
.2 Activités agricoles...
.3 Pêche et pisciculture …
4 Chasse.
.5 Élevage
.6

7

.8

Artisanat.
Cueillette et ramassage.
Petit commerce …
Activités des entreprise
Exploitation forestière et transformation du boi:
Exploitation minière …
Agro-industrie ..........
2.7.2.4 Tourisme et écotourisme

1
.7.
7
.7.
.7.
7

.7
7.1
7.1
2
7
7
7

Analyse des études et travaux réalisés ..…................................................ 45
Stratification et cartographie ..................................... ss. 45

inventaires multi-ressources .….
Méthodologie …
Principes.
Layonnage
Comptage
Régénération
Produits Forestiers Non Ligneux (PFNL).
Faune
Contrôle des travaux de terrai
Saisie et traitement des données

DR ND DDR DR =
Lo No in R & D =

53
Résultats de l'inventaire de la ressource ligneuse .
Résultats des inventaires complémentaires de biodiversité .
Faune
Présence humaine
La régénération forestière.
Les PFNL

ENANES

3.3 Études socio-économiques .
3.3.1 Données démographiques … 90
3.3.2 Diversité ethnologique et organisation sociale 91
3.3.3 Infrastructures et habitat 92
3.3.4 Activités économiques.

3.3. L'agriculture
3.3. L'élevage .
3.3 Les activités de chasse 94
3.3. La pêche et la pisciculture 95
3.3.5 | Terroirs villageois ................ .95
3.3.6 Contribution des exploitants forestiers au développement socio-économique
local 97
3.4 Étude d'impact environnemental.
3.4.1 Évaluation des impacts
3.4.2 Synthèse des impacts
3.4.3 Mesure de réduction et d’atténuation des impacts 102
Mesures d'aménagement. 111
4.1 Choix des objectifs des séries d'aménagement

éospatial Technology Group Congo SARL Page ii
4.1.1 Série de production .…
4.1.2 Série de conservation
4.1.3 Série de protection...
4.1.4 Série de développement communautaire. 112
4.1.5 Série de recherche
4.2 Découpage en séries d'aménagement ..…................................................
4.3 Décisions d'aménagement des différentes séries
4.3.1 Série de production
4.3.2 Série de conservation …
4.3.3 Série de protection...
4.3.4 Série de développement communautaire.
4.3.5 Série de recherche
4.4 Durée d’application du Plan d'Aménagement .........................................
5. Mesures de gestion des séries d'aménagement ..…........................................
5.1 Série de production
5.1. Essences aménagées …
5.1. Durée de rotation et DMA
5.1. Calculs de possibilité...
5.1. Découpage en Unités Forestières de Production
5.1. Prévisions de récolte...
5.1. Documents de planification …
5.1. fètes d'exploitation à impact réduit
5. Délimitation des assiettes annuelles de coupe et autres entités
d mÉnagement ensnseneesnenseneesseneeneesneeeneneeneneeneneeneneeneseeneseeeseeseseee
5.1.7.2 Inventaire d'exploitation
5.1.7.3  Pistage
5.1.7.4 Restriction d' ‘exploitation
5.1.7.5  Abattage contrôlé
5.1.7.6  Débardage et débusquage .
5.1.7.7 Réseau routier...
5.1.7.8 Parcs à grumes et carri
5.1.7.9  Campements..
5.1.7.10 Gestion des déchets
5.1.8 Suivi de l’exploitation
5.1.9 Contrôle post- exploitation .

5.2 Série de conservation ..............................,.....,..,......4.ies

5.3 Série de protection .................................................

5.4 Série de développement communautaire .............................................. 155
5.5 Série de recherche... 155
6. Gestion de la faune

6.1 Rappel sur la législation et réglementation de la chasse
6.2 Objectifs

6.3 Programme de gestion de la faune... 158
6.3.1 Mise en place d’un système de gestion participative et définition de zones de
chasse autorisée dans La concession

Révision du règlement interne à la société

Appui à la mise en place de l'USLAB

Contrôles aux points d'entrées de la concession ;

Fermeture des routes après exploitation .

Approvisionnement alternatif en viande …

éospatial Technology Group Congo SARL Page iii
6.4 Exigences supplémentaires en matière de certification forestière..….............. 160
7. Aspects SOCIQUX rss ressens res nensenenesneneeneneeneneenesenesses 162
7.1 Série de Développement Communautaire ..…........................................... 162

7.2 Cadre organisationnel et institutionnel
7.2.1 Concertation avec les travailleurs et leurs ayants-droits.
7.2.2 Concertation avec les populations riveraines (locales et autochtones) .

7.2.2.1 La plate forme de concertation de l'UFE Gouongo
7.2.2.2 Les réunions de concertation locales

7.3 Mode d'utilisation des ressources par les populations locales .......................

7.4 Résolution des conflits liés à La gestion des ressources naturelles
7.4.1 Principaux types de conflits pouvant être rencontrés .
7.4.1.1 Conflits liés à l'exploitation de la forêt
7.4.1.2 Conflits sociaux...
.3 Conflits d'ordre financiel
Proposition d'une méthode de résolution des conflit:
7.4.2.1 Canaux de communication des conflits par Les villageois au responsable
de la plate-forme de concertation de la société. 168
7.4.2.2 Premier constat du conflit.
7.4.2.3 Déplacement sur Le terrain
7.4.2.4 Résolution du problème .….

7.5 Plan de gestion
7.5.1 Volet social interne : mesures sociales propres à La base-vie
7.5.2 Volet social externe : mesures sociales envers Les populations villageoises
FIV@TAINES ......................,......4. esse ces eessseeeeeceeensenseeneesseeseeee 179

8. Mise en œuvre, suivi et évaluation du Plan d'Aménagement ......................... 185

Application de l'aménagement .
Le Plan de Gestion ..….
Le Plan Annuel d'Exploitation

D =

Organisation fonctionnelle de la mise en œuvre du Plan d'Aménagement
1 Les différents acteurs de la mise en œuvre du Plan d'Aménagement …
.2 Rôle et tâches des différents acteurs de La mise en œuvre du PA.
Contrôle de l'application des mesures.
.3.1 Rôle de L'État
3.2 Cellule Aménagement .

Révision du Plan d'Aménagement .................................................
9. Bilan économique et financier
9.1 Coût d'élaboration du Plan d'Aménagement
9.2 Coût de la mise en œuvre du Plan d’Aménagemen:
9.3 Recettes de L'État...
Bibliographie ss esssssssessesseeeseesseseeesesses
Documents cités

Références techniques par thématique

Annexes

Annexe 1 : Arrêté n° 8520/MEFE/CAB.- définissant les unités forestières d'exploitation de
la zone | Lékoumou dans le secteur forestier Sud... 208

éospatial Technology Group Congo SARL Page iv
Annexe 2 : Convention d'aménagement et de transformation n° 4/MEFE/CAB/DGEF pour
la mise en valeur des UFE de SICOFOR … 216

Annexe 3 : Arrêté n° 8232/MEFE/CAB.- portant approbation de la CAT de SICOFOR ..…..225

Annexe 4 : Histogrammes de structure des essences de promotion .......................... 227

Annexe 5 : Effectifs par essence et par classe de diamètre avant et après actualisation des
données d’inventaires .........................,......... ss 235

éospatial Technology Group Congo SARL Page v
LISTE DES SIGLES ET ACRONYMES

AAC Assiette Annuelle de Coupe

AAM Accroissement Annuel Moyen

ACFAP Agence Congolaise de la Faune et des Aires Protégées.

ADL Ateliers De La Louessé

AFD Agence Française de Développement

AGETIP Agence d'Exécution des Travaux d'Intérêt Public

ATIBT Association Technique Internationale des Bois Tropicaux

CAT Convention d'Aménagement et de Transformation

CDD Contrat à Durée Déterminée

CDI Contrat à Durée Indéterminée

CERAPE Centre d’Etudes et de Recherche sur les Analyses et Politiques Economiques
CHSST Comité Hygiène Santé et Sécurité au Travail

CIRAD Centre de Coopération Internationale en Recherche Agronomique pour le

Développement
Centre National d'inventaire et d'Aménagement des Ressources Forestières et

CNIAF Fauniques

CTI Convention de Transformation Industrielle

CVPFNL Centre de Valorisation des PFNL

DCO Direction de La Coopération

DCV Direction de La Communication et de la Vulgarisation

DDEF Direction Départementale de l'Économie Forestière

DF Direction des Forêts

DFAP Direction de la Faune et des Aires Protégées

DGE Direction Générale de l'Environnement

DGEF Direction Générale de l'Économie Forestière

DMA Diamètre Minimum d'Aménagement

DME Diamètre Minimum d'Exploitabilité

DVRF Direction de la Valorisation des Ressources Forestières

EFIR Exploitation Forestière à Impact Réduit

EPI Équipements de Protection Individuelle

FDL Fonds de Développement Local

FLEGT Forest Law Enforcement, Governance and Trade

FOB Free On Board

FRM Forêt Ressources Management

GPS Global Positioning System

GTGC Geospatial Technology Group Congo

HSE Hygiène Santé Environnement

IGSEFDD Inspection Générale des Services de l'Économie Forestière et du Developpement
Durable

IKA Indice Kilométrique d’Abondance

LSCDIA Logiciel de Saisie et de Compilation des Données d’Inventaire d'Aménagement

MDDEFE Ministère du Développement Durable, de l'Économie Forestière et de l'Environnement

éospatial Technology Group Congo SARL Page vii
MPD
MEF
MEFDD
ONG
ONU
PA
PAE
PAGEF
PFNL
PG
PME
SARL

SCPFE
SDC

SETRAF
SICOFOR
SIDA
SIG
SIPAM
TEREA
TR

UFA
UFE
UFP
USLAB
VMA

Mining Project Development

Ministère de l'Économie Forestière

Ministère de l'Économie Forestière et du Développement Durable
Organisation Non Gouvernementale

Organisation des Nations Unies

Plan d'Aménagement

Plan Annuel d'Exploitation

Projet “Appui à la Gestion Durable des Forêts du Congo”
Produits Forestiers Non Ligneux

Plan de Gestion

Petites et Moyennes Entreprises

Société Anonyme à Responsabilité Limitée

Service de Contrôle des Produits Forestiers à l’Exportation
Série de Développement Communautaire

Société d'Études et Travaux Forestiers
SINO CONGO FORET

Syndrome d'ImmunoDéficience Acquise
Système d'Information Géographique
Sciages Industriels Panneaux et Moulures
Terre Environnement Aménagement
Taux de Reconstitution

Unité Forestière d'Aménagement

Unité Forestière d'Exploitation

Unité Forestière de Production

Unité de Surveillance et de Lutte Anti-Braconnage
Volume Maximum Annuel

éospatial Technology Group Congo SARL

Page viii
LISTE DES CARTES

Carte 1: Limites de l'UFE Gouongo
Carte 2 : Historique de l'exploitation forestière sur l'UFE Gouongo

Carte 3 : Carte géologique de l’UFE Gouongo

Carte 4 : Carte pédologique de l'UFE GoUongo................................................... 26
Carte 5 : Relief et hydrographie de l’UFE Gouongo ............................................ 28
Carte 6 : Population et infrastructures de l’UFE Gouongo ...................................... 38
Carte 7 : Formations végétales de l'UFE Gouongo ................................................

Carte 8 : Plan de sondage de l’inventaire d'aménagement de l’UFE Gouongo.

Carte 9 : Plan de sondage de l'inventaire faunique de l’UFE Gouongo …

Carte 10: Répartition du volume des tiges de diamètre supérieur ou égal au DME des
essences du grOUPE 1...................... sers e ere eene nes seeeseesseneeesesses 83

Carte 11: Répartition du volume des tiges de diamètre supérieur ou égal au DME des
essences du grOUPE 2................ esse sense ere resseneeseneseeeesenesneneeesesses

Carte 12 : Répartition des indices de présence de l'Éléphant dans l'UFE Gouongo …

Carte 13 : Répartition des indices de présence du Chimpanzé dans l'UFE Gouongo

Carte 14 : Répartition des indices d’activités humaines

Carte 15 : Répartition de Gnetum africanum..................................................... 90
Carte 16 : Terroirs des différents villages ........................................................ 9%
Carte 17 : Localisation du dispositif de recherche dans la série de conservation de l’UFE
MpoukOU-OgOOUÉ......................... eee eee eeeeseeeeeeeeeeeeeneeeneeee 114
Carte 18 : Séries d'aménagement de L’UFE Gouongo ............................................ 116
Carte 19 : Unités Forestières de Production de l’UFE Gouongo................................ 141
Carte 20 : Tracé prévisionnel du réseau routier sur l’UFE Gouongo .......................... 152

éospatial Technology Group Congo SARL Pageix
LISTE DES TABLEAUX

Tableau 1: Implication des différents partenaires dans la production des documents
nécessaires à La production du présent Plan d'Aménagement .................................... 4
Tableau 2 : Taxes forestières ..................................,.,..............sssssss
Tableau 3 : Surface des AAC et production moyenne annuelle (2007 - 2014)

Tableau 4 : Production annuelle brute (m°) sur l’UFE Gouongo de 2009 à 2012 21
Tableau 5 : Liste des espèces animales présentes sur l’UFE Gouongo

Tableau 6 : Répartition démographique en 2012 de la population des villages et chefs lieux
des districts riverains de l’UFE Gouongo … .34
Tableau 7 : Volumes fûts accordés par La DDEF de La Lékoumou de 2007 à 2012.

Tableau 8 : Principales essences exploitées dans la région Sud entre 2009 et 2011... 43
Tableau 9 : Stratification de l’occupation du sol de l’UFE Gouongo........................... 45
Tableau 10 : Liste des essences concernées par l’inventaire de la régénération sur l’UFE
GOUONYO seen esse ere ennenesneneenenesnenesneneseeeeneessenecesesses 49
Tableau 11 : Liste des PFNL inventoriés sur l’UFE Gouongo..................................... 50
Tableau 12 : Liste des indices de présence animale et humaine relevés..…................... 51
Tableau 13 : Liste des essences inventoriées et DME règlementaires ..…....................... 54
Tableau 14 : Coefficients de prélèvement, commercialisation et récolement par essence 59
Tableau 15 : Liste des tarifs de cubage . 63
Tableau 16 : Synthèse des paramètres dendrométriques sur l’ensemble de la concession. 63
Tableau 17 : Effectifs par hectare des essences inventoriées sur l’UFE Gouongo ..…......... 64
Tableau 18 : Volumes par hectare par essence sur l'UFE Gouongo ............................. 69
Tableau 19 : Volumes totaux par essence sur La concession .................................... 76
Tableau 20 : Indices Kilométriques d’Abondance de la faune obtenus sur l’UFE Gouongo . 85
Tableau 21 : Fréquence d’observation par essence des différents stades de régénération 88
Tableau 22 : Population estimée des villages et chefs lieux des districts riverains de l’UFE
Gouongo en 2012 sers sers reseeeeneesseneeseessenecesesses 91
Tableau 23 : Gravité et potentiel d'atténuation des impacts de l'exploitation forestière . 98
Tableau 24 : Synthèse des impacts des activités de l'exploitation forestière. 101
Tableau 25 : Synthèse des mesures de gestion visant à réduire et à atténuer les impacts

négatifs de l'exploitation forestière

Tab

Tab

rotation .….

Tab

Tab

Tab

rotation et du DMA

103
115

eau 27 : Besoins en terres agricoles et forestières des populations au terme de la
117

121

eau 29 : Valeurs d'accroissement retenues pour les calculs de taux de reconstitution

eau 26 : Superficie des différentes séries d'aménagement .

eau 2 iste des essences aménagées par groupe d'aménagement.

ensenseeneenseeneeneeeesn eee neeneenneeeenseeeenseeneeneeeneeneeeseeneeneeeneenseseeneeeeeneeseeses 124

eau 30 : Taux de reconstitution des essences objectifs en fonction de la durée de la
126

éospatial Technology Group Congo SARL Page x
Tableau 31 : Taux de reconstitution des essences de promotion en fonction de la durée de

la rotation et du DMA ...............,......,..,...,4 éd ééésssssseeessseeeeeeseeses 127
Tableau 32 : DMA fixés et taux de reconstitution correspondants (pour une rotation de
25 anS)......................................... seed deeeeeeeececececesecececeseseseseseseeee 128

Tableau 33 : Taux de reconstitution par groupe d’essence en fonction de la rotation ..…..130

Tableau 34: Taux d’accroissement annuels en volume retenus pour la simulation de la

dynamique naturelle des peuplements exploités ................................................ 137
Tableau 35 : Possibilité de récolte (volume brut) sur la série de production de l’UFE
GOUONGO eee esse ere ee nenesnenesneneeneneenenseneneenenseeseenesene 138
Tableau 36 : Volumes nets prévisionnels sur la série de production de l’UFE Gouongo..….138
Tableau 37 : Possibilité de récole par UFP et écarts par rapport à l’équivolume..…........ 140
Tableau 38 : Années d'ouverture et de fermeture des UFP..................................... 140

Tableau 39 : Volumes bruts annuels par UFP pour Les essences objectifs....................

Tableau 40 : Volumes bruts annuels par UFP pour les essences de promotion

Tableau 41: Volumes nets annuels par UFP pour les essences objectifs (en m°/an)

Tableau 42 : Plan de gestion social : mesures du volet social interne
Tableau 43 : Plan de gestion sociale : mesures du volet social externe...................... 181

Tableau 44 : Coûts d'élaboration des plans d'aménagement .................................. 195

Tableau 45 : Estimation des coûts annuels de la mise en œuvre du Plan d'Aménagement 196
Tableau 46 : Evaluation des recettes de l’Etat (en FCFA) .................................. 197

LISTE DES FIGURES

Figure 1 : Schéma simplifié de La production et de l’évacuation des bois de la société

SICOFOR esse esse sens esnenecneesnenecnenesneneeneeseenecseesenecesesses 16
Figure 2 : Moyennes des précipitations et températures mensuelles à Sibiti de 1951 à 1990.
enerssneessensenenesneneenenesneneeneneeneneeneneeneneeneneenesseneneenesseneneenesseeeeeseneeesesses 22

Figure 3 : Répartition du volume brut supérieur au DME (en m°) des essences du groupe 174
Figure 4 : Répartition du volume brut supérieur au DME (en m°) des essences du groupe 274

Figure 5 : Répartition du volume brut supérieur au DME (en m°) entre Les différents groupes

d’inventaires .................,......,..,..4.4 és séseessseseeneescensenseeneeesseneesss 74
Figure 6 : Histogrammes de structure des essences objectifs sur la série de production de
UUFE GOUONGO eee esse neeeneesneesseecnesecsesecesees 135
Figure 7 : Évolution de la possibilité annuelle brute par groupe d’essences ….............. 144

Figure 8 : Évolution du volume net annuel prévisionnel de l’Okoumé et des autres essences
objectifs ss sssnsnessenseneseenenscneseesesseeeeenessene 145

Figure 9 : Répartition du volume net annuel moyen, sur l’ensemble de l’UFE Gouongo,
entre les essences objectifs autres que l’Okoumé.. 146

Figure 10 : Organisation fonctionnelle de la mise en œuvre du Plan d'Aménagement ..….188

éospatial Technology Group Congo SARL Page xi
PRÉAMBULE

Les forêts d’Afrique Centrale représentent Le second plus grand massif de forêts tropicales
humides au monde. Ces forêts sont soumises à des pressions sans cesse croissantes qui
pourraient à termes entrainer une forte dégradation des écosystèmes forestiers et
accroitre la pauvreté des populations qui dépendent étroitement des ressources qu’offrent
ces forêts.

C’est ainsi que de nombreuses initiatives ont vu le jour dans les différents pays de la sous-
région, pour protéger les écosystèmes forestiers, préserver les ressources qu’ils
représentent et conserver la biodiversité.

En République du Congo, les directives nationales d'aménagement constituent le cadre
référentiel national pour l’élalaboration des plans d'aménagement des concessions dans
l'objectif d’une gestion et d’une conservation durables des ressources forestières.

Les forêts participent très fortement à la protection de l’environnement et à la
conservation de la biodiversité et devront probablement jouer, dans les siècles à venir, un
rôle de premier rang dans la résolution des grandes crises écologiques et économiques.

Consciente de l’importance de l’aménagement forestier, la République du Congo, par la
Loi n° 16-2000 du 20 novembre 2000, portant code forestier, recommande aux sociétés
forestières de tout mettre en œuvre pour une mise en valeur durable des Unités
Forestières d'Aménagement (UFA) et Unités Forestières d'Exploitation (UFE) qui leur ont
été attribuées.

Pour répondre à cette exigence, la société SINO CONGO FORET (SICOFOR) a signé le 1°
avril 2010 un protocole d’accord pour l'élaboration des plans d'aménagement des
concessions forestières qui lui ont été attribuées avec le Ministère du Développement
Durable, de l'Économie Forestière et de l'Environnement (MDDEFE). Elle a également signé
un contrat d’assistance technique avec le bureau d’études Geospatial Technology Group
Congo (GTGC), ainsi qu’un contrat d’appui technique pour l'élaboration des Plans
d'Aménagement des UFE Cotovindou, Ingoumina-Lélali, Létili et Gouongo avec le Centre
National d’Inventaire et d'Aménagement des Ressources Forestières et Fauniques (CNIAF),
à travers Le Projet « Appui à la Gestion Durable des Forêts du Congo » (PAGEF).

C’est un grand challenge pour la société SICOFOR, de parvenir à aménager et certifier
toutes ses concessions forestières.

éospatial Technology Group Congo SARL Page xii
INTRODUCTION

" Contexte international, sous-régional, national et local

Le concept moderne d'aménagement forestier durable est étroitement lié à La prise de
conscience internationale en faveur de la préservation de la biodiversité, notamment sous
es tropiques. Symboliquement, on considère que le Sommet de la Terre, tenu à Rio en
1992 (Conférence des Nations Unies sur l’environnement et le développement), et qui a vu
a signature de la Convention sur la biodiversité, marque la naissance de cette forte
préoccupation internationale. En matière de gestion de forêts, l’article 2b des « Principes
forestiers non juridiquement contraignants mais faisant autorité >» publiés à Rio en 1992
stipule que « les ressources et les terres forestières doivent être gérées d’une façon
écologiquement viable afin de répondre aux besoins sociaux, économiques, écologiques,
culturels et spirituels des générations actuelles et futures ».

Le sommet de Johannesburg, en 2002, témoigne de la maturation du concept de
développement durable, et de la nécessaire complémentarité à trouver entre lutte contre
a pauvreté et protection de l’environnement, déjà clairement exprimé dans le principe 1
de la déclaration de Rio sur l’environnement et Le développement « Les êtres humains sont
au centre des préoccupations relatives au développement durable ».

L'aménagement forestier durable, tel qu’il s'entend aujourd’hui, reconnaît la
multifonctionnalité de la forêt et couvre plusieurs dimensions, dont les plus importantes
sont :

- économique : production soutenue de bois d'œuvre et de Produits Forestiers Non
Ligneux (PFNL) ;

- écologique : pérennisation de l'écosystème forestier, y compris de toutes les
ressources biotiques (végétation, faune, matière organique) et abiotiques (sol et
sous-sol, eau, topographie) ;

- sociale: développement durable et amélioration des conditions de vie des
populations et de La main d'œuvre de l’entreprise, tout en permettant l’exercice
de leurs droits d’usage dans le cadre d’une gestion durable des ressources
forestières.

L'aménagement forestier constitue l’une des principales stratégies qui sous-tend cette
politique. Le Code Forestier prévoit en effet que « Les activités autorisées dans le domaine
forestier national se fassent de manière rationnelle [...] sur La base d’un aménagement
durable des écosystèmes forestiers » (article 45).

Son décret d’application (Décret n° 2002-437 du 31 décembre 2002) stipule aussi que
«pour chaque Unité Forestière d'Aménagement (UFA), il est rédigé un Plan
d'Aménagement précisant les objectifs à atteindre, les moyens de mise en œuvre et les
modalités de gestion » et que « la rédaction de ce Plan est précédée de la réalisation des
études de base portant sur les aspects écologiques, économiques et sociologiques »
(article 24).

Cette législation a été complétée par un document normatif technique, qui fixe le
processus d’élaboration des Plans d'Aménagement et le canevas de rédaction de ces Plans,
au travers des «Directives Nationales d'Aménagement Durable des Concessions
Forestières » (Arrêté n° 5053/MEF/CAB.- du 19 juin 2007).

IL est important de préciser ques les études écologiques ont été réalisées par zones
phytogéographiques et Les études socio-économiques par bassins de vie.

éospatial Technology Group Congo SARL Page 1
" Objectifs du Plan d'Aménagement

Conformément aux Directives nationales d'aménagement', Les objectifs du Plan
d'Aménagement sont les suivants :

- une bonne connaissance des ressources biologiques du milieu, notamment la faune,
la flore et Les Produits Forestiers Non Ligneux (PFNL) ;

- l'élaboration d’une cartographie précise de la forêt (carte de situation et cartes
thématiques) ;

- la détermination du volume global exploitable, de la possibilité annuelle de coupe
et de la durée de rotation pour les parcelles de la série de production ;

- la détermination du diamètre d’exploitabilité des différentes essences ;
- la définition des mesures de protection ou de reconstitution ;

- la détermination des potentialités et des mesures réglementaires d'exploitation des
produits forestiers accessoires tels que Les végétaux d’intérêt pharmaceutique ou
alimentaire ;

- la réglementation des droits d’usage et devoirs des populations riveraines et de leur
participation aux actions d'aménagement ;

- la parfaite analyse du milieu sur la base des études écologiques, socio-
économiques, anthropologiques, dendrométriques et autres ;

- la pérennisation de la production des bois d'œuvre, en assurant le développement
des industries locales et La constance de leur approvisionnement ;

- VLutilisation consensuelle des terres, avec la mise en place des différentes séries
d'aménagement (production, conservation, protection, recherche et
développement communautaire) ;

- La dynamisation de l’application des textes juridiques en vigueur et du processus de
gestion forestière durable, notamment l’utilisation des principes, critères et
indicateurs et La mise en œuvre de la certification forestière.

" Partenaires du Plan d'Aménagement

L’UFE Gouongo a été attribuée à La société SICOFOR, par une Convention d'Aménagement
et de Transformation (CAT) approuvée par l’Arrêté n° 8232 du 5 octobre 2006
(cf. Annexes 2 et 3).

Au terme de la Loi n° 16-2000 du 20 novembre 2000 portant code forestier, et de l’article
12 de la CAT citée ci-dessus, La société SICOFOR s’est engagée à élaborer, en collaboration
avec les services techniques du Ministère en charge des forêts, Les plans d’aménagement
de ses UFE, en vue de garantir une production soutenue de bois, une conservation des
écosystèmes forestiers et un développement des activités des populations locales.

Dans le cadre de la mise en œuvre de la gestion durable des forêts, le Congo a sollicité Le
concours financier de l’Agence Française de Développement (AFD), en vue d’apporter une
assistance technique aux sociétés forestières du Sud Congo, pour l'élaboration des plans
d'aménagement de leurs concessions. Une convention entre le Gouvernement et l’AFD a

*'Arrêté n° 5053 du 19 juin 2007 définissant Les Directives nationales d'aménagement durable des concessions
res (article 4)

éospatial Technology Group Congo SARL Page 2
ainsi été signée pour la mise en place du Projet d’Appui à la Gestion Durable des Forêts
(PAGEF), dont le CNIAF a été désigné Agence d’exécution.

Dans ce cadre, un protocole d’accord a été signé entre Le MDDEFE et la société SICOFOR
ayant pour objectif de définir les modalités de réalisation, de suivi, de contrôle et
d'évaluation des travaux relatifs à l’élaboration des plans d'aménagements des UFE de
SICOFOR. À travers ce protocole, la société s’est formellement engagée dans
l’aménagement de ses concessions. Par La suite, les modalités d’appui du CNIAF-PAGEF
ainsi que les responsabilités des différentes parties prenantes ont été définies dans un
Contrat d’Assistance Technique, signé le 1° avril 2010 entre la société SICOFOR et le
CNIAF-PAGEF (Contrat n° 005/MDDEFE/CAB/CNIAF-PAGEF.-).

Afin de réaliser les activités et sous-activités qui lui incombent (activités détaillées dans le
contrat n° 005/MDDEFE/CAB/CNIAF-PAGEF.-), La société SICOFOR a sollicité l’appui d’un
bureau d’études spécialisé dans l’aménagement forestier, avec lequel elle a conclu un
contrat d’assistance technique : Le bureau d’études Geospatial Technology Group Congo
(GTGC) SARL.

Un appui technique important a été fourni par le CNIAF-PAGEF, dans le cadre du contrat
signé par la société SICOFOR Le 1° avril 2010, notamment pour la réalisation des études de
base des plans d’aménagement (études socio-économiques, dendrométriques et
écologiques), au travers des formations à destination des équipes des sociétés forestières,
de l’Administration et au travers d’appuis techniques divers (contrôle de la qualité des

inventaires et de la saisie des données d
GTGC, etc.).

IUsied de rappeler que pour faciliter le
des unités forestières d'aménagement
« Bassin de vie » et «Zone écologique
identifié  quatre(04) Bassins de
écologiques(Littoral,Mayombe, Niari, Chail

‘inventaire, relecture des documents produits par

processus d’élaboration des plans d'aménagement
du sud Congo, des nouveaux conceptes tels que
» ont été définis par le PAGEF. Ainsi, il a été

vie (1,2,3,4) et  cinq(05) Zones
lu et Batéké).

Le bureau d’études AGETIP a été chargé de la rédaction des études d’impacts
environnementales et le professeur Jean-Marie MOUTSAMBOTE, expert botaniste, des
études complémentaires de biodiversité sur la végétation, insérées dans le rapport
d’études écologiques.

Le Centre d'Études et de Recherche sur Les Analyses et Politiques Économiques (CERAPE) a
également été associé, par La production des rapports d’études socio-économiques? qui Lui
a été confiée.

Le bureau d’études SETRAF (Société d'Études et de Travaux Forestiers) a été impliqué dans
les travaux de collecte des données pour la réalisation des études dendrométriques.

2 PAGEF, 2013b. Rapport d'études écologiques. Zone écologique du Chaïllu. Brazzaville, 179 p.

3 PAGEF, 2013a. Rapport d'étude socio-économique du secteur forestier Sud Congo. Bassin de Vie N°2.
Brazzaville, 157 p.

4 PAGEF, 2014b. Rapport de l'étude dendrométrique N°2. Établissement des tarifs de cubage de la zone
Chaïllu sur les UFE Gouongo, Massanga, Mpoukou-Ogooué et Nyanga. Brazzaville, 129 p.

PAGEF, 2014c. Rapport de l'étude dendrométrique. Calcul des coefficients de récolement à utiliser pour la
rédaction des rapports d’inventaires multi-ressources des concessions des sociétés de la zone Chaïllu.
Brazzaville, 16 p.

éospatial Technology Group Congo SARL Page 3
La répartition des travaux effectués par chacun des partenaires est détaillée dans le
Tableau 1 ci-après.

Tableau 1 : Implication des différents partenaires dans la production des documents
nécessaires à la production du présent Plan d'Aménagement

Études réalisées / Partenaires A
; À Travaux effectués
Documents produits concernés
Étude dendrométrique CNIAF-PAGEF Analyse des données, rédaction, relecture,
et étude de amendements
récolement SETRAF Travaux de terrain
CNIAF-PAGEF Études complémentaires de biodiversité,
Étude écologi rédaction, relecture, amendements
tude écologique AGETIP Étude d’impact environnementale

Pr. MOUTSAMBOTE | Études complémentaires de biodiversité

Étude socio- CERAPE Travaux de terrain, rédaction
économique CNIAF-PAGEF Relecture, amendements
Étude cartographique” GTGC Rédaction, amendements
Srapriq CNIAF-PAGEF | Relecture
SICOFOR Travaux de terrain, saisie des données
Renforcement des capacités, suivi des
Inventaire multi- GTGC travaux de terrain et de saisie, analyse et
ressources traitement des données, rédaction,
amendements
CNIAF-PAGEF Contrôles des travaux de terrain et de saisie,
relecture

Détermination des séries de Développement
CNIAF-PAGEF Communautaires et des séries de
conservation - relecture du rapport

Rédaction du rapport

Découpage en séries
d'aménagement

GTGC Détermination de la série de protection
CNIAF-PAGEF Rédaction, calculs d'aménagement,
Plan d'Aménagement découpage en Unités Forestières de
GTGC Production, calculs de possibilités

Par ailleurs, tout au long du processus d'aménagement, des missions court-terme
d'assistance technique ont été régulièrement effectuées par les experts des membres du
consortium du PAGEF (FRM, TEREA et Nature +).

5 GTGC, 2014b. Rapport d'étude cartographique. UFE Gouongo. UFA Sud 8 Sibiti. Brazzaville, 52 p.

6 GTGC, 2014a. Projet d'Aménagement de l'Unité Forestière d'Exploitation Gouongo. Rapport d'inventaire
Multi-Ressources. Brazzaville, 181 p.

éospatial Technology Group Congo SARL Page 4
Organisation du Plan d'Aménagement

Le présent Plan d'Aménagement se compose de neuf titres :

Le titre 1 présente le cadre juridique, administratif et institutionnel dans lequel
s’inscrit Le présent Plan d'Aménagement, ainsi que l’entreprise SICOFOR ;

Le titre 2 présente les caractéristiques de l’UFE Gouongo et de son environnement ;

Le titre 3 analyse les études et travaux préliminaires au Plan d'Aménagement
réalisés sur L’UFE ;

Le titre 4 rappelle les objectifs et présente les mesures générales de
l'aménagement ;

Le titre 5 développe les mesures de gestion des différentes séries d'aménagement ;
Le titre 6 décrit les mesures de gestion de la faune ;

Le titre 7 précise les mesures de gestion relatives aux aspects sociaux sur l’UFE
Gouongo ;

Le titre 8 détaille Les conditions de mise en œuvre, de suivi et d'évaluation du Plan
d'Aménagement ;

Le titre 9 présente le bilan économique et financier de l'élaboration et de la mise
en œuvre du Plan d'Aménagement.

éospatial Technology Group Congo SARL Page 5
1. PRÉSENTATION GÉNÉRALE

1.1 CADRE INSTITUTIONNEL

1.1.1 Cadre administratif

Institutionnellement, la gestion du patrimoine forestier national est du ressort du Ministère
de l'Économie Forestière et du Développement Durable (MEFDD)’.

Conformément à l’article 1” du Décret n° 2013-219 du 30 mai 2013, le Ministère de
l'Économie Forestière et du Développement Durable est structuré comme suit :

+

+

+

Un Cabinet du Ministre, qui comprend :

o quatre Directions rattachées :
=" La Direction des Études et de La Planification (DEP) ;
"La Direction de la Coopération (DCOP) ;
"la Direction de La Communication et de La Vulgarisation (DCV) ;
"La Direction du Fonds Forestier (DFF).

o Cinq Organisations sous tutelle :

"Le Service National du Reboisement (SNR) ;

" Le Centre National d’Inventaire et d'Aménagement des ressources
Forestières et fauniques (CNIAF) ;
" Le Service de Contrôle des Produits Forestiers à l’Exportation

(SCPFE) ;
"l'Agence Congolaise de la Faune et des Aires Protégées (ACFAP) ;
" Le Centre de Valorisation des PFNL (CVPFNL)

Une Inspection Générale des services de l'Economie Forestière et du
Développement Durable (IGSEFDD), qui comprend :

o le secrétariat de Direction ;

o la division administrative et financière ;

o l'Inspection du développement durable ;

o l'Inspection de la forêt ;

o  l’Inspection de la faune et des aires protégées ;

o l'Inspection des affaires administratives, juridiques et financières ;

o la Cellule de la légalité forestière et de la traçabilité ;

o Trois brigades spéciales mobiles.

Une Direction Générale de l'Économie Forestière (DGEF), qui comprend ;
o un Secrétariat de Direction ;
o une Direction des Forêts, composée :
"d’un service de la gestion forestière ;
"d’un service des inventaires et des aménagements forestiers ;
"d’un service de la sylviculture, de l’agroforesterie et de la foresterie
communautaire ;

7 Depuis septembre 2012, a remplacé Le MDDEFE (septembre 2009 - septembre 2012)

éospatial Technology Group Congo SARL Page 7
" d’un service d

le La conservation des eaux.

une Direction de la Valorisation des Ressources Forestières, composée :

" d’un service d
" d’un service d

les industries du bois ;
le La valorisation des produits forestiers non ligneux.

une Direction de la Faune et des Aires Protégées, composée :

" d’un service d
" d’un service d
" d’un service d

le La conservation et de la gestion de la faune ;
es inventaires et des aménagements de la faune ;
es parcs et des aires protégées.

une Direction Administrative et Financière, composée :
"d’un service administratif et du personnel ;

" d’un service d

es finances et du matériel.

Douze (12) Directions Départementales de l'Économie Forestière, composées

chacune :
" d’un service d

les forêts ;

"d’un service de la faune et des aires protégées ;

"d’un service des études et de la planification ;

"d’un service administratif et financier ;

"d’un service de la valorisation des ressources forestières ;
“des brigades forestières.

+ une Direction Générale du Développement Durable (DGDD), qui comprend :

un secrétariat de Direction ;

un service des archives et de la documentation ;

une Direction de l'Écologie et des Ressources Naturelles, composée :
"d’un service de l’intégration du développement durable ;
"d’un service de la règlementation.

une Direction des Normes Sectorielles et de l’Harmonisation, composée :
"d’un service des normes et de l’évaluation ;
"d’un service des statistiques et de l'harmonisation.

o
o
o

une Direction de la P

romotion des Valeurs Socio-économiques, composée :

"d’un service de la qualité de vie et de La promotion de l'éducation au
développement durable ;
"d’un service de l’économie et de l’évaluation de la conjoncture.
une Direction Administrative et Financière, composée :
"d’un service administratif et du personnel ;
"d’un service des finances et du matériel.

L’UFE Gouongo est située dans Le département de la Lékoumou, dont Le chef-lieu est Sibiti.
Elle est donc sous la tutelle, au niveau de l’Administration forestière locale, de la
Direction Départementale de l'Économie Forestière de La Lékoumou. Les villages de L'UFE
Gouongo sont situés sur Les districts de Komono et Zanaga.

Le département et Les districts sont placés respectivement sous l’autorité du Préfet et du
Sous-préfet, qui assurent le relais de l’action gouvernementale à l'échelle locale. La
communauté urbaine est placée sous l’autorité d’un Administrateur-maire nommé par
Décret présidentiel. Le village est placé sous l’autorité d’un chef du village nommé par
Arrêté du préfet.

ospatial Technology Group Congo SARL

Page 8
Enfin, d’autres administrations publiques locales sont amenées à travailler étroitement
avec la société SICOFOR pour le compte de l’État. On peut citer, entre autres, Les Services
des Douanes, des Impôts et de l'Agriculture.

1.1.2 Le projet « Appui à la Gestion Durable des Forêts du Congo »

Le projet « Appui à la Gestion Durable des Forêts » a été mis en place pour lancer la
dynamique d'aménagement dans le sud de la République du Congo. IL est financé
conjointement par :

- L'Agence Française de Développement (5 millions d’euros) ;
- L'État congolais (4 millions d’euros) ;

- Les sociétés d’exploitation forestières (8,5 millions d’euros).

Le projet a débuté en septembre 2009 et a été programmé pour être mis en œuvre sur une
durée de 5 ans. Le maître d'ouvrage est le Ministère de l'Économie Forestière et du
Développement Durable (MEFDD) et le maître d'œuvre le Centre National d’Inventaire et
d'Aménagement des Ressources Forestières et Fauniques (CNIAF). L'opérateur du projet
est le bureau d’études Forêt Ressources Management (FRM), en partenariat avec TEREA et
Nature +.

Les finalités du projet, telles qu’elles sont inscrites dans Les documents de projet, sont :

- _d’améliorer les modalités de gouvernance du secteur forêt/bois par l'élaboration
d'outils techniques de pilotage ;

- de faciliter la dynamique d’extension de l’aménagement durable aux massifs
forestiers Sud et Centre du Congo grâce au renforcement de moyens du CNIAF
pour l'appui aux entreprises ;

- de renforcer les capacités institutionnelles de l’administration forestière et la
formation professionnelle du personnel de l’administration et des entreprises.

Le travail d'appui à SICOFOR est cadré par le contrat d’appui technique signé entre
l’entreprise et le CNIAF-PAGEF le 1% avril 2010. Les travaux d'aménagement de
l’entreprise ont été sous-traités au bureau d’études GTG Congo. La contribution du PAGEF
à l'élaboration des Plans d'Aménagement a été beaucoup plus importante que celle prévue
dans la répartition initiale des tâches du contrat d’appui technique. Cet appui
supplémentaire a été décidé afin de respecter les échéances de finalisation des documents
d'aménagement, mais également pour combler certains aspects techniques.

L’appui du PAGEF à porté sur différents aspects : formations, élaboration de guides
techniques, vérification de la qualité de la collecte et du traitement des données
d'inventaire, rédaction du rapport de découpage en séries d'aménagement et du Plan
d'Aménagement.

Le renforcement des capacités réalisé dans le cadre du PAGEF a porté sur les inventaires
d'aménagement, la cartographie, le traitement des données pour le rapport d'inventaire,
le découpage en séries d'aménagement, les calculs de taux de reconstitution, la
détermination de la possibilité forestière et le découpage en UFP. Parallèlement à ces
aspects liés directement à l'élaboration du Plan d'Aménagement, les abatteurs de la
société ont également été formés à l’abattage contrôlé.

éospatial Technology Group Congo SARL Page9
1.2 CADRE JURIDIQUE

La forêt congolaise est constituée d’une part du domaine forestier de l’État et d’autre part
du domaine forestier des personnes privées.

Le domaine forestier de L'État comprend® :

- le domaine forestier permanent, qui est constitué de forêts du domaine privé de
VÉtat, de forêts de personnes publiques, de forêts des communes et des autres
collectivités locales ou territoriales (forêts de protection, de production,
récréatives, de conservation, etc.) ;

- Le domaine forestier non permanent, constitué de forêts protégées, n’ayant pas fait
l’objet de classement, c’est Le domaine public de l’État.

Dans Le but de préserver la diversité biologique, la République du Congo protège 13,2 % de
son territoire national grâce à un important réseau d’aires protégées. Le réseau des aires
protégées comprend 17 aires protégées, couvrant 4528 418ha, dont quatre parcs
nationaux (Conkouati-Douli, Odzala-Kokoua, Nouabalé-Ndoki et Ntokou-Pikounda), quatre
réserves de faune (Mont Fouari, Tsoulou, Léfini et Nyanga nord), une réserve de la
biosphère (Dimonika),la reserve forestière de la patte d’oie, une réserve communautaire
(Lac Télé), trois sanctuaires (Tchimpounga, Lossi et Lessio Louna) et deux domaines de
chasse (Mont Mavoumbou et Nyanga sud).

Le domaine forestier national est subdivisé en secteurs (Nord, Centre et Sud), en zones,
puis en Unités Forestières d’Exploitations (UFA). L'UFE Gouongo, attribuée à SICOFOR, fait
partie de la zone | (Lékoumou) du Secteur Forestier Sud.

1.2.1 Conventions et accords internationaux

La République du Congo est signataire de certaines conventions et accords internationaux
applicables à la gestion forestière et à la protection de la biodiversité et du patrimoine :

-__ Convention de Londres relative à la protection de la faune et de la flore en Afrique,
8 septembre 1933 ;

- Convention sur la Protection du patrimoine naturel, culturel et mondial, Paris, 23
novembre 1972 (Loi n°19/85 du 19 juillet 1985) ;

- Convention africaine pour la conservation de la faune et des ressources naturelles,
dite Convention d’Alger de 1968 (Loi n° 27/80 du 21 avril 1980) ;

- CITES (Convention sur le commerce international des espèces de faune et de flore
sauvages menacées d’extinction - Loi n° 34/82 du 7 juillet 1982, adhésion par le
Congo le 31/01/1983) ;

-__ Protocole de Montréal relatif à des substances qui appauvrissent la couche d’ozone,
19 septembre 1985 (Loi n° 03/94 du 01/03/1994) ;

- Convention de Vienne sur la protection de la couche d’ozone, 22 mars 1985 (Loi
n° 01/94 du 01 mars 1994) ;

- Convention sur la Diversité Biologique, PNUE, Rio 1992 (Loi n° 29/96 du 25 juin
1996) ;

8 Décret n° 2002-437 du 31 décembre 2002 fixant Les conditions de gestion et d'utilisation des forêts en
application de la Loi n° 16/2000 (portant code forestier), article 2, article 4 et article 6.

éospatial Technology Group Congo SARL Page 10
Accord International de 2006 sur Les Bois Tropicaux;

Convention cadre des Nations Unies sur les changements climatiques (Loi n° 26/96
du 25 juin 1996) ;

Convention de RAMSAR (Convention relative aux zones humides d’importance
internationale, particulièrement comme habitat de la sauvagine - Loi n° 28/96 du
25 juin 1996) ;

Convention de Bonn sur la Conservation des Espèces Migratoires de la faune
sauvage, dite CMS, 1985 (Loi n° 14/99 du 3 mars 1999) ;

Convention sur la lutte contre la désertification (Loi n° 8-99 du 8 janvier 1999) ;

Traité sur la Commission des Forêts d’Afrique Centrale, signé le 5 février 2005 à
Brazzaville et loi 35-2006 du 26 octobre 2006 autorisant la ratification du traité
relatif à la conservation et la gestion durable des écosystèmes forestiers d'Afrique
centrale et instituant la Commission des Forêts d’Afrique Centrale ;

Protocole de Kyoto sur la lutte contre les changements climatiques (Loi n° 24-2006
du 12 septembre 2006) ;

Accord de Partenariat Volontaire (APV) sur l'application des réglémentations
forestières, la gouvernance et les échanges commerciaux (FLEGT), signé Le 17 mai
2010, entre l’Union Européenne et Le Congo.

Protocole de Nagoya sur sur l’accès aux ressources génétiques et Le partage juste et
équitable des avantages découlant de leur utilisation relatif à la Convention sur la
diversité biologique signée Le 29 octobre 2010, à Nagoya, au Japon.

Les accords ou conventions régionaux et sous-régionaux signés et/ou ratifiés par le Congo
sont Les suivants :

Accord de Lusaka sur les opérations concertées de coercition visant le commerce
illicite de la faune et de la flore sauvages (Loi n° 32/96 du 22 août 1996) ;

Accord de coopération et concertation entre les États d'Afrique Centrale sur La
conservation de la faune sauvage, Libreville, 16 avril 1983 (Loi n° 047/84 du 7
septembre 1984) ;

Accord de coopération entre les gouvernements de la République du Cameroun, de
la République Centrafricaine et de la République du Congo relatif à La mise en place
du tri national de la Sangha (Loi n° 21-2001 du 31 décembre 2001) ;

Accord sur l’interzone Dja-Odzala-Minkembé ;

Déclaration de Cabinda du 24 juillet 2009 relative aux aires protégées
transfrontalières du Mayombe et leurs périphéries.

éospatial Technology Group Congo SARL Page 11
1.2.2 Cadre juridique sur la gestion et l’utilisation des forêts

Les principaux documents fixant les conditions juridiques de la gestion et de l’utilisation
des forêts de production et encadrant la préparation du Plan d'Aménagement de l’UFE
Gouongo sont :

" LaLoin° 16/2000 du 20 novembre 2000 portant Code Forestier

Cette loi trace les grandes lignes de la gestion durable des forêts du Congo, notamment en
précisant les conditions d’exercice des droits d’usage par les populations locales (articles
41 et 42), ainsi que le contenu et les principes d’élaboration du Plan d'Aménagement
d’une UFA (articles 55 à 60).

" Le Décret n° 2002-437 du 31 décembre 20072 fixant les conditions de gestion et
d'utilisation des forêts en application de la loi 16/2000 (portant code forestier)

Le Chapitre III de ce décret détaille Les modalités de préparation et de mise en œuvre du
Plan d'Aménagement.

“"  L’Arrêté n° 5053/MEF/CAB du 19 juin 2007 définissant les Directives nationales
d'aménagement durable des concessions forestières

Cet arrêté précise les conditions techniques d’élaboration des Plans d'Aménagement. IL
comprend les éléments suivants :

- Directives générales de l’aménagement des concessions forestières, rappelant la
définition d’une UFA, les objectifs de l’aménagement forestier, et donnant des
consignes générales pour l'aménagement (limites de l'UFA, définition des
différentes séries...) ;

- Directives d'aménagement des différentes séries, définissant les objectifs assignés
à ces séries et donnant les consignes pour leur aménagement ;

-__ Canevas de rédaction du Plan d'Aménagement.

Adoptées en 2007, ces directives fixent le cadre national de référence pour l'élaboration
des Plans d'Aménagement des forêts congolaises.

L’Arrêté n° 8520 du 23 décembre 2005 définissant les unités d'exploitation de la zone
l Lékoumou dans le secteur forestier sud

Cet Arrêté, présenté en Annexe 1, délimite l’UFE Gouongo, d’une superficie officielle de
244 632 ha.

“ Les Normes nationales d'inventaire d'aménagement forestier - décembre 2005
Elles définissent les normes techniques d’inventaire d'aménagement forestier, des études

dendrométriques pour la détermination des tarifs de cubage et des coefficients de
récolement, et des études cartographiques.

éospatial Technology Group Congo SARL Page 12
De plus, elles donnent les principes présidant à la fixation de certains paramètres
principaux de l’aménagement.

1.2.3 Cadre juridique sur l’environnement

Les principaux textes juridiques environnementaux sont Les suivants :

- Loi n° 003 /91 du 03/04/1991 sur la protection de l’environnement, notamment
L'article 18 : protection des espèces rares ou menacées de disparition (flore), et
article 20 : interdiction de destruction/ mutilation/exportation des espèces
protégées sauf pour des raisons scientifiques ou administratives.

- Décret n° 2009-415 du 20/11/2009, fixant le champ d'application, le contenu et les
procédures de l'étude et de la notice d'impact environnemental et social.

- Arrêté n° 103 du 30/01/1984 fixant les dispositions relatives à l'exportation des
produits de la faune et de la flore sauvage.

1.2.4 Cadre juridique sur la gestion durable de la faune sauvage

Les principaux textes juridiques relatifs à La gestion de la faune sauvage sont Les suivants :
- Loin” 37-2008 du 28/11/2008 sur la faune et les aires protégées ;

- Acte n° 114 du 24/06/1991 portant interdiction de l'abattage des éléphants en
République du Congo.

- Arrêté n° 3772 du 12/08/1972 fixant Les périodes d'ouverture et de fermeture de la
chasse.

- Arrêté n° 3282 du 18/11/1991 portant protection absolue de l'éléphant sur toute
l'étendue de la République du Congo ;

- Arrêté n° 6075 du 9 avril 2011 déterminant les espèces animales intégralement et
partiellement protégées.

1.2.5 Cadre juridique sur les droits et obligations mutuelles entre la
société et le personnel de l’entreprise et leurs ayants-droit légaux

Les droits et obligations mutuelles qui régissent les relations entre la société SICOFOR
d’une part, et d’autre part les employés de l’entreprise et leurs ayants droit légaux
(femme(s) légitime(s) et enfants vivant sous le toit) sont définis dans Les textes suivants :

- Code du Travail de la République du Congo, Loi n° 45/75 du 15 mars 1975 et Loi
n° 6/96 du 6 mars 1996 ;

- Code de Sécurité Sociale en République du Congo (Loi n° 004/86 du 25 février
1986) ;

-  Loin° 2-94 du 1er mars 1994 fixant Les jours fériés chômés et payés ;

- Lois portant création de l'Office National de l'Emploi et de la Main d'œuvre
(ONEMO), Loin 45-75, Loi n° 01-86 du22 février 1986, Loi n° 22-88 du 17
septembre 1988 ;

éospatial Technology Group Congo SARL Page 13
- Convention collective des exploitations forestières et agricoles du 1er avril 1972,
révisée Le 23 avril 1974 ;

- Convention collective des entreprises forestières en République du Congo du
05 juin 2014.

Le décret n° 2002-437 du 31 décembre 2002 fixe également les obligations du titulaire
d’une UFE en matière sociale : plan directeur de développement de la base-vie (article
170), programme d’autosuffisance et de sécurité alimentaire (article 157), plan
d’embauche et de formation du personnel (article 168).

1.2.6 Cadre juridique régissant le volet social du Plan d'Aménagement
(hors éléments relatif au personnel de l’entreprise et à leur ayants-
droit)

La Loi n° 16-2000 du 20 novembre 2000 portant Code forestier précise les aspects à
prendre en compte dans le Plan d'Aménagement en matière sociale, notamment : analyse
des données écologiques, économiques et sociales (article 55), droits d’usage (article 41),
contribution au développement local via la taxe de superficie (articles 91 et 92).

Le Décret n° 2002-437 du 31 décembre 2002 fixant les conditions de gestion et d’utilisation
des forêts règlemente les déboisements pour les besoins agricoles à l’intérieur des forêts
classées et précise le contenu du cahier des charges particulier joint à la convention
d'aménagement et de transformation.

1.2.7 Taxes forestières

Le Tableau 2 fait La synthèse des taxes forestières actuellement en vigueur pour la
production de bois d'œuvre en forêt naturelle.

Tableau 2 : Taxes forestières

Type de taxe Taux Référence légale

500 FCFA/ha de superficie utile pour le

Secteur Sud°? Arrêté n° 6382 du 31/12/02

Taxe de superficie

Taxe de déboisement 50.000 FCFA /ha (base-vie et routes) Arrêté n° 6380 du 31/12/02

3,4 et 5% de la valeur FOT sur le

Arrêté n° 3444 du 31/12/14
volume brut

Taxe d’abattage

Taxe à l’exportation de

10 10 ou 9 % de La valeur FOT Arrêté n° 22718 du 19/12/14
grume
Taxe à l'exportation des 4 ou 1,5 % de la valeur FOT (sciages Arrêté n° 6509 du 13/03/15
débités séchés ou humides)
Taxe à l’exportation des
contreplaqués et des 0,5 % de la valeur FOT Arrêté n° 6509 du 13/03/15

placages déroulés

? Conformément aux articles 2 à 20 du Décret n° 2002-437 fixant Les conditions de gestion et d’utilisation des
forêts, le domaine forestier national est subdivisé en secteurs, en zones et en unités forestières
d'aménagement.

*° Les zones de taxation forestière sont déterminées par l'arrêté n° 6386 du 31/12/02.

éospatial Technology Group Congo SARL Page 14
Type de taxe Taux Référence légale
Taxe de contrôle des
produits forestiers à 1 % de la valeur FOT
l'exportation

Décret n° 2002-436 du
31/12/02 (art. 18)

Les valeurs FOT pour le calcul de la taxe d’abattage et de la taxe à l’exportation des bois
sont fixées par l’arrêté n° 34444 du 31/12/2014, l'arrêté n° 22718 du 19/12/2014 et de
l'arrêté n° 6509 du 13/03/2015.

1.3 PRÉSENTATION DE L'ENTREPRISE

La société SICOFOR est une société à capitaux chinois qui fait partie du groupe Society
Well Point Investment LTD/Stanley Ko Chie. Elle est constituée en société anonyme de
droit congolais. Elle a pour objet l’exploitation, La transformation, le transport et la
commercialisation des bois et des produits dérivés de bois. Son capital social s’élève à
100 000 000 FCFA. Son siège social est installé à Pointe-Noire, mais ses activités
d'exploitation forestière sont concentrées dans Le Département de la Lékoumou.

Elle est attributaire de trois UFE (Gouongo, Ingoumina-Lélali et Létili) qui font l’objet
chacune d’une CAT signée entre le gouvernement congolais et la société SICOFOR pour une
durée de 15 ans.

En 2012, la société SICOFOR employait 373 personnes et compte faire passer cet effectif
en 2016 à 465 travailleurs, dont 44 à la direction générale à Pointe Noire, 320 dans les
chantiers forestiers, 101 dans Les unités de transformation.

Les principaux sites d’activités de la société SICOFOR sont :

- le site de Pointe-Noire, qui centralise l’ensemble des opérations de direction, Les
services (notamment un service d'approvisionnement et vente, un service
informatique, etc.) et des unités de transformation ;

-__le site de Mapati où est installée une scierie ;

- les chantiers forestiers de Létili, Gouongo et Ingoumina-Lelali dans la zone
écologique du Chaillu.

Le matériel d'exploitation forestière de la société SICOFOR pour la mise en valeur de ces
diverses UFE est adapté aux conditions locales d'exploitation et la taille du parc véhicules
correspond à la capacité de production de l’entreprise.

La société SICOFOR a produit 64 286 m° de grumes, 11 475 m° de sciages en 2012, et 33 600
m° de placages déroulés en 2014. Elle compte augmenter cette production respectivement
à environ 100 00 m° de grumes et 18 000 m° de débités d’ici 2016.

La gestion des activités de production, de stockage et d'évacuation des grumes et débités
par la société SICOFOR est schématisée à la Figure 1.

éospatial Technology Group Congo SARL Page 15
Figure 1 : Schéma simplifié de la production et de l’évacuation des bois de la société

SICOFOR
| Forêt: ]
Exploitation et classement
Billes de qualite Billez de qualité
scierie
Transport Transport

Pare de

Usine de Mapati sis

Tronsformetion

Billes de qualité
export

Débités, produits finis

et semi-finis

Tronsport

La société SICOFOR possède un site industriel comprenant une unité de transformation
complète située à Mapati (dans le département de la Lékoumou).

4 300 m° de bois débités ont été acheminé de cette scierie à Pointe Noire en 2014.

éospatial Technology Group Congo SARL Page 16
2. PRÉSENTATION DE L’UFE ET DE SON ENVIRONNEMENT

2.1 LOCALISATION, SUPERFICIE ET DESCRIPTION DES LIMITES GÉOGRAPHIQUES

L’UFE Gouongo est définie par l’Arrêté n° 8232/MEFE/CAB du 05 octobre 2006, et se situe
dans l’Unité Forestière d'Aménagement Sud 8 Sibiti du Secteur Forestier Sud, Zone | de la
République du Congo, dans le Département de la Lékoumou. Elle est limitrophe de l'UFE
Mpoukou-Ogooué (société TAMAN INDUSTRIES LTD) au nord, des UFE Mouyala (société ADL),
Louessé et Loumongo (société FORALAC) à l’ouest et au sud-ouest, de l’UFE Mapati
(société SIPAM) au sud, et de l’UFE Ingoumina-Lélali (société SICOFOR) à l’est.

Suivant l’Arrêté n° 8232/MEFE/CAB du 05 octobre 2006, l’UFE Gouongo couvre 244 632 ha,
et est délimitée comme suit :

Au nord et à l’ouest : par la rivière Louessé en amont depuis sa confluence avec la
rivière Lélali jusqu’à sa confluence avec la rivière Mpoukou ; puis par la rivière
Mpoukou en amont jusqu’au pont de la route Komono-Mossendjo ; ensuite par cette
route vers Komono jusqu’à la borne géodésique de Komono ; puis par une droite de
22 500 m orientée au nord géographique jusqu’à la rivière Gnimi ; puis par la rivière
Gnimi en amont jusqu’à sa confluence avec la rivière Gouongo ; ensuite par la
rivière Gouongo en amont jusqu’au village Moumbili ; puis par la rivière Lefou en
aval jusqu’au pont de la route Bambama-Zanaga ; ensuite, par cette route jusqu’à
Zanaga.

A l’est: par la route Zanaga-Ingoumina, depuis Zanaga jusqu’au point de
coordonnées : 03°06’49,0’’ Sud et 13°52’51,6’’Est, situés dans Le village Lekangui.

Au sud : par une droite de 5 400 m environ orientée géographiquement à 101°
joignant le village langui à la source de la rivière Lékoumou aux coordonnées
suivantes ; 03°07’22,9’’ Sud et 13°15’00,0’’Est ; puis par la rivière Lékoumou en
aval jusqu’à sa confluence avec la rivière non dénommée aux coordonnées
suivantes : 03°12’39,2’’ Sud et 13°2657,4” Est; ensuite par cette rivière non
dénommée en amont jusqu’au pont de la route Komono-Bambama entre Les villages
Makou et Ngani; puis par cette route en direction de Komono jusqu’au village
Madingou, carrefour des routes Mossendjo-Sibiti et Bambama-Sibiti ; ensuite par la
route Komono-Sibiti jusqu’au pont de La Lékoumou ; puis par la rivière Lékoumou en
aval jusqu’à sa confluence avec la rivière Lélali ; ensuite par la rivière Lélali en
aval jusqu’à sa confluence avec la rivière Louessé.

La superficie réelle de l’UFE Gouongo, mesurée sous SIG en utilisant le système de
projection UTM 335$, est de 239 932 ha.

La Carte 1 présente Les limites de l’UFE Gouongo.

éospatial Technology Group Congo SARL Page 17
320000

NK N

a \ Zanaga

4
4

T
9680000

LL
UFE Mpoukou Ogooué

Cameroun

UFE Mapati

UEF Gouongo

@  Cheflieu de district Rivière principale
=— Route publique Rivière secondaire

Route forestière principale D LE Gouongo
UFE voisines

320000
Elpsoide: WGS 1984, Projection: UTM Zone 33 GTG Congo, Pointe Noire, Août 2014

Carte 1: Limites de l'UFE Gouongo

éospatial Technology Group Congo SARL Page 18
2.2 HISTORIQUE DES ACTIVITÉS D'EXPLOITATION FORESTIÈRE

L’UFE Gouongo a été attribuée en 2002 à la Société de Transport et de Commercialisation
des Produits Agricole-Bois SA par une Convention d'Aménagement et de Transformation
(CAT), approuvée par l’Arrêté n° 1936/MEFPRH/DGEF/DF/SGF, puis résiliée par l’Arrêté
n° 6060/MEFE/CAB du 14 octobre 2005.

L’UFE Gouongo a ensuite été attribuée en 2006 à la société SINO CONGO FORET (SICOFOR),
qui a démarré ses activités d'exploitation forestière en 2007. En 2014, plus de 80 % de sa
superficie a déjà été exploitée. Les surfaces des Assiettes Annuelles de Coupes (AAC)
attribués à La société SICOFOR sont présentées dans le Tableau 3 et leurs limites localisées

sur la Carte 2.

Tableau 3 : Surface des AAC et production moyenne annuelle (2007 - 2014)

Années ACC (ha) | Pourcentage produit (m°)
2007 28 650 12% 4 592
2008 14 024 6% 36 888
2009 5 261 2% 47 133
2010 20 185 8% 61 733
2011 24 186 10% 62 561
2012 21 229 9% 82 670
2013 40 478 17% 98 529
2014 37 242 16% 102 212
Total exploité 191254 | 80% 496 318
Total non exploité| 48 678 20%

TOTAL 239932 |100%

éospatial Technology Group Congo SARL

Page 19
Fosse

ET]

UFE Lebama

UFE Mouyala

UFE Loumongo

UFE Mpoukou Ogooué

Habitat
@ chtisucscevia
© vie
Routes ot pistes
a noue aubiaue
— Rois prete pirepals
Roue tesère sonate
= pis yiitaton

Sources Celue d'Aménagement SICOFOR

Carte 2 : Historique de l'exploitation forestière sur l'UFE Gouongo

(mn EE
Ré eau hydrographique
Riébe pirctaie

= Rvébre cocon

Moundzounou

UFE Ingournina Lélali

Assiette Annuelle de Coupe (AAC)

DM 2 07

sac 2006

Ellasoide: GS 1984, Projection: UT Zone 333

GTO Congo Fonte Move AOÛ ZOIé

éospatial Technology Group Congo SARL

Page 20
Le Tableau 4 présente la production annuelle brute (m°) réalisée par SICOFOR sur l’UFE
Gouongo entre 2009 et 2012 et montre que la production est essentiellement axée sur
l'exploitation de l’Okoumé, qui représente plus de 93 % de la production totale. Sur la
vingtaine d’essences exploitées, Le Moabi et le Padouk représentent entre 1 et 3% de la
production, avec une légère intensification de l'exploitation en 2011 et 2012, tandis que
toutes Les autres essences représentent moins de 1 % de La production.

Tableau 4 : Production annuelle brute (m°) sur l'UFE Gouongo de 2009 à 2012

Essences 2009 2010 2011 2012 00 ” EBno
Okoumé 42 996 59 702 57 480 76 212 236 390 93,03 %
Moabi 700 670 3110 2 760 7 240 2,85 %
Padouk 780 390 1110 1158 3 438 1,35%
Dibétou 311 239 276 738 1 564 0,62 %
Douka 75 226 405 735 1 441 0,57 %
Movingui 105 174 126 389 794 0,31 %
Doussié pachyloba 532 154 0 0 686 0,27 %
Acuminata 525 7 0 0 532 0,21 %
Oboto 198 0 0 132 330 0,13%
Pao Posa 77 72 54 126 329 0,13%
Niové 315 0 0 0 315 0,12%
Kosipo 192 0 0 0 192 0,08 %
Bossé 143 22 0 0 165 0,06 %
Iroko 134 0 0 0 134 0,05 %
Safoukala 0 0 0 9% 96 0,04 %
Bilinga 0 78 0 0 78 0,03 %
Aiélé 0 0 0 72 72 0,03 %
Olène 0 0 0 70 70 0,03 %
Akatio 0 0 0 66 66 0,03 %
Eveuss 0 0 0 60 60 0,02 %
Tchitola 0 0 0 56 56 0,02 %
Izombé 50 0 0 0 50 0,02 %

TOTAL 47 133 61 733 62 561 82 670 254 096 100,00 %
2.3 SITUATION ADMINISTRATIVE ET JURIDIQUE
L’UFE Gouongo fait l’objet de La Convention d'Aménagement et de Transformation (CAT)

n° 4/MEFE/CAB/DGEF du 05/10/2006 signée entre la société SICOFOR et le gouvernement
congolais, approuvée par l’Arrêté n° 8232/MEFE/CAB du 05/10/2006 et l’Arrêté
n° 6895/MDDEFE/CAB du 20 juin 2012 portant approbation de l’avenant à la Convention
d'Aménagement et de Transformation.

éospatial Technology Group Congo SARL Page 21

2.4 FACTEURS ÉCOLOGIQUES

Les informations présentées ici sont issues du rapport d’étude écologique de la zone du
Chaillu!!, ainsi que du rapport d'étude cartographique"? et du rapport d'inventaire multi-
ressources"? de l’UFE Gouongo, élaborés dans le cadre de La mise en œuvre du PAGEF et de
’aménagement des concessions de La société SICOFOR.

2.4.1 Climat

L’UFE Gouongo est sous l'influence du climat tropical bas congolais, qui est caractérisé par
des précipitations modérées avec une saison sèche très marquée de quatre à cinq mois
(mai à septembre) encadrée par deux périodes de pluie dont celle de février à mai est la
plus importante. Les variations interannuelles sont sensibles, surtout près de la côte, et la
« petite saison sèche >» de janvier peut être très accentuée.

La température moyenne reste élevée toute l’année, malgré une baisse notable au cours
de la saison sèche. L’amplitude thermique annuelle atteint 5 à 6 °C.L’humidité relative est
également toujours élevée, ce qui explique l’impression de lourde chaleur ressentie, en
dépit de températures rarement excessives.

Les précipitations et températures moyennes enregistrées à Sibiti (Congo) sur une période
de 40 ans (1951-1990) sont présentées par la Figure 2.

Précipitations Température (°C)

{mm)
400 r 40
350 + 35
300 + 30
250 + 25
200 + 20
150 + 15
100 + 10
50 |
0 — E 0
[l FIM|IAIM 3 j|Als|o|nt!o

Précipitations | 163. 161, 221. 232. 148,45 16 18 38.4 123. 302, 220
Températures | 23.8 | 24.2 24,5 |24.6 23.8 121.1 /19.8/20.4 219 1235237 235
Source : WorldClimate, 2012.

Figure 2 : Moyennes des précipitations et températures mensuelles à Sibiti de 1951 à
1990.

1! PAGEF, 2013b. Rapport d'études écologiques. Zone écologique du Chaïllu. Brazzaville, 179 p.
*2 GTGC, 2014b. Rapport d'étude cartographique. UFE Gouongo. UFA Sud 8 Sibiti. Brazzaville, 52 p.

3 GTGC, 2014a. Projet d'Aménagement de l'Unité Forestière d'Exploitation Gouongo. Rapport d'inventaire
Multi-Ressources. Brazzaville, 181 p.

ospatial Technology Group Congo SARL Page 22
2.4.2 Géologie et pédologie

L’UFE Gouongo appartient au massif de Chaillu. Ce massif est constitué d'un complexe
granitoïde archéen, qui contient des inclusions de roches locales volcano-sédimentaires
(ceinture de roche verte) et qui est composé de quartzite ferrugineux (itabirite),
d'amphibolite, de micaschiste et de schiste chloriteux.

La structure rocheuse laisse apparaître deux générations de granitoïdes : de la granodiorite
grise à la biotite dioritique de quartz ou le type biotite-amphibolite, et les migmatites
roses essentiellement potassiques, qui apparaissent sous forme de veines interrompant les
granitoïdes grises. Dans les granitoïdes, il existe des restes de schistes et de roche verte
que la granitisation n'a pas encore complètement transformés.

Des vestiges de la ceinture de roche verte apparaissent à Zanaga, ainsi qu'une formation de
fer fortement regroupée, des amphibolites qui comportent des quartzites, des
amphibolites avec des résidus de pyroxénites et une petite quantité de dunites. Les
granitoïdes de Chaillu ont été datés à environ 2 700 Ma, donc les schistes et Les roches
vertes enveloppées de granitoïdes sont plus anciens.

Les sols présents sur l’UFE Gouongo sont des sols jaunes sur schisto-calcaires (sols
remaniés) issus de la roche métamorphique (sols du Chaïillu), acides, argileux et
relativement profonds et qui présentent trois niveaux :

- Un niveau supérieur meuble, à texture fine ;
- Un niveau moyen induré ;

- Un niveau inférieur bariolé correspondant à la roche-mère altérée.

Les types de sols qui dominent dans l’UFE Gouongo sont des sols sur granit et gneiss plus ou
moins fertiles, érodés ou présentant des risques d’érosion.

éospatial Technology Group Congo SARL Page 23
270000 305000

340000 375000
L

UFE Mpoukou

UFE Lebama

270000 sm

Source s:eare géo bgiue de ls République du Congo - DG aires 1895

UFE Gouongo

Ogooué

UFE Mapati

@ Chetlieu de distict Form:
Tiniteure
Formations de couverture Sillons
Sables Batéké <
Sables et grèstendres, grès polymorphes surmontés «
L
de limons sableux =:
Formations Précambrien sup: H:
Groupe des Diamictites et grés mu:
UFE Loumongo Gres, argiites, conglomerats et marnes L
Congomersts daciaires à ciment greso-argilo-calcaire
Groupe Schisto-calcaire
0" caca, cases argieuc
et mames, cipolins (Mayombe)
30
Blipsoide: WG S 1984, Pro HEURE UTM Zone 335 a ——

T
340000 375000

Carte 3 et 4 présentent respectivement Les caractéristiques géologiques et pédologiques de

UUFE Gouongo.

ospatial Technology Group Congo SARL

Page 24
270000

375000
L

UFE Mpoukau Ogooue

UFE Lebama

—
UFE Loumongo ,

Hlipside: WG S 1994, Projection: UTM Zone 335

270000 305000

Source s:eare géobgique de ls République du Congo - DG aires 1895

UFE Gouongo

ÜFE Mapati

@ Chetlieu de distit

Tuiniteure

Formations de couverture

Sables Batéké

Sables et grèstendres, grès polymorphes surmontés
de imons sableux

Formations Précambrien supérieur
Groupe des Diamictites et grés
Gres, arglites, conglomerats et marnes
Congomerets daciaires a ciment greso-argilo-calcaire

Groupe Schisto-calcaire

20" ci care roeue
MM ane. dpoins (Mayombe)

Carte 3 : Carte géologique de l’UFE Gouongo

ospatial Technology Group Congo SARL

Page 25

410000
N

UFE Ingoumina Lélal

Formations Précambrien inférieur

Massif Ancien du Chaillu
Sillons Métamorphiques et enclaves
Granite calco-alcalin
Granodiorite
M nrhibaites, Métebasites et utrakbasites
|  HETS
UM & éicotites, pyroxénolites et dunites
Quartzites ferrugineux

—
375000 410000
GTS Congo, Point foire Août 2014

Sots Ferrallitiques Sols Hydromorphes

Sois Appauvris (Jaunes) Sois sur alluvion recentes (nordetion)

LYXX Sois sableux associés au grés batéké (très faible fertilité)
ÆÆ Sois des glacis (faible fertilité, localement sol très sableux)

Sols Remaniés jaunes)
AMI Suis associe au roches basique

UM Sis sur granites et gneiss (fertilité fragile)
Sols sur granites et gneiss (fertilité fragile, relief érosion)

ERA sois eur granites et gneiss (fertilité fragile, risque d'érosion)
E2354 Sols sur granites et gneiss (relief, érosion)

[EP sois argileux sur gres ettilites (ferité agile, isque d'érosion)
EX F ométions greceuses argileuses du precambien superieur
I Sois arileux sur gres et tilites (fertilité fragile)

[Sa Sois sur schisto calcaire de la depression du Niari
Sols argileux sur schisto calcaire (profondeur variable, relief érosion, localement pierrosité)

M 5: cieux su grés et tilites (ocalement sois relativement fertiles)
375000 410000

340000
GTG Congo, Foire foire, Août 2014

Les
Le

@ Cretlieu de distri
Limite UFE

3,
RAD A
Dr er
282 DE

a 20° VD

è
v

ee
De
OPEN PU LS

SE

Sources; care des potentialités ef des ressources en sole ORSTOIW- 1980

Carte 4 : Carte pédologique de l'UFE Gouongo

Page 26

éospatial Technology Group Congo SARL
2.4.3 Relief et hydrographie

L'UFE Gouongo fait partie du massif du Chaïillu, puissant massif de granit et gneiss, qui
s’étend sur une couverture de roches sédimentaires cariées, entassées sur plus de 3 000 m
d'épaisseur, très anciennes, plissées et faillées, dont résulte un relief confus, composé de
collines et de chainons courts, mais bien marqués. Les altitudes Les plus élevées avoisinent
es 900 m vers Mayoko, dans la partie nord de La zone du Chaillu au Congo. À la frontière
avec le Gabon, le Mont Mougongo, point culminant du massif au Congo, atteint les 935 m.

Le relief de l’UFE Gouongo est caractérisé par de basses chaines de montagne dont
’altitude varie entre 400 et 800 mètres, avec des pentes allant jusqu’à 60 %.

Le réseau hydrographique de la zone est dense. IL est représenté par les rivières Louessé,
Gnimi, Mpoukou et leurs affluents. La Gnimi se jette dans la Mpoukou.

La Carte 5 présente le relief et l’hydrographie de l’UFE Gouongo.

éospatial Technology Group Congo SARL Page 27
280000

Limites de l'UFE Gouongo

© Cheflieu de District

© Village L NE
— Principaux cours d'eau NE 1e A
8[ Réseau routier: ï :
À] — route Nationale $
— Routes d'exploitation principale
Altitude (mètres):
M 20 !
D 350 7:
[7 500 {
I 650
ŒÆ >:0

000 ET ET]
PAI

23
Source: Base de données PAGEF et GTGC à
Elipsoïde WGS 84 - UTM 335 GUIAF-PAGEF Brazzaville, novembre 2014

Carte 5 : Relief et hydrographie de l’UFE Gouongo

NB : l'affichage des couleurs selon l'altitude est continu. Les couleurs sont « étirées » entre celles pour lesquelles l'altitude est définie dans la légende.

éospatial Technology Group Congo SARL Page 28
2.4.4 Végétation

Une cartographie des formations végétales a été réalisée dans Le cadre de l'élaboration du
Plan d'Aménagement de l’UFE Gouongo et fait l’objet d’un rapport détaillé". Les
principaux résultats de cette étude, et notamment la carte des formations végétales
présentes sur l’UFE Gouongo et leurs surfaces respectives, sont présentés dans le titre 3.1.

En couplant traitement et analyse d’images satellites avec des vérifications de terrain,
trois grands types d’occupation du sol ont pu être identifiés :

- Les formations forestières sur sol ferme (90 %) ;
- Les formations sur sols hydromorphes (6 %#) ;

- Les espaces non forestiers (4 %).

La description de ces trois types d'occupation du sol a ensuite pu être affinée et subdivisée
en un certain nombre de strates en s’appuyant sur la classification de Yangambi (1956) et
de La FAO (1976).

2.4.4.1 Formations forestières sur sol ferme

Parmi les formations forestières sur sol ferme, six strates, appartenant toutes au type
Forêt dense humide et sous-type Forêt dense humide sempervirente de la classification de
Yangambi (1956), ont pu être distinguées selon le pourcentage de recouvrement de la
canopée, leur caractère monospécifique ou non, et la présence d’une perturbation :

“" La forêt dense humide sempervirente de basse et moyenne altitude (DHS)

Cette formation végétale est composée d'environ 80 essences différentes avec un étage
supérieur dont la hauteur des arbres varie entre 35 et 50 m. Les diamètres des arbres
varient entre 80 et 150 cm selon les étages. Elle est scindée en deux classes selon la
densité de peuplements formés par la couverture des cimes. Il s’agit de :

o la Forêt dense humide sempervirente de forte densité’ (plus de 60 % de canopée
fermée), composée de grosses cimes quasi jointives avec un toit de la canopée
ondulé relativement hétérogène selon la taille et La densité des arbres dominants
qui ne permet pas de distinguer la strate inferieure sur les photographies aériennes.
Le sous-bois est ouvert, physiologiquement et floristiquement homogène avec la
présence des lianes. Cette strate occupe 5 % de la superficie totale de l'UFE. Elle
est présente dans les zones montagneuses de l’UFE où l’activité humaine est
limitée à cause de son inaccessibilité.

o la Forêt dense humide sempervirente de faible densité’ (entre 20% et 60% de
canopée fermée), composée de cimes de tailles moyennes ou grosses alternant par
poches avec des zones où Le recouvrement de la strate dominante est plus ou moins
ouvert. Le sous-bois de cette classe est plus fermé et la strate présente une
structure hétérogène de tiges enchevêtrées d’une voûte ou une clairière due à la
mort ou l'exploitation sélective de certains arbres. Cette classe occupe 20 % de la
superficie totale de l'UFE.

4 GTGC, 2014b. Rapport d'étude cartographique. UFE Gouongo. UFA Sud 8 Sibiti. Brazzaville, 52 p.

éospatial Technology Group Congo SARL Page 29
Les essences représentatives de cette strate sont l’Acajou (Khaya anthotheca), le Dibétou
(Lovoa trichilioides), le Douka (Tieghemella africana), les Doussiés (Afzelia bipendensis et
Afzelia pachyloba), l’Iroko (Milicia excelsa), le Kosipo (Entandrophragma candollei), le
Longhi blanc (Chrysophyllum africanum), l’Okoumé (Aucoumea klaineana), l’Aiélé
(Canarium schweinfurthii), le Movingui (Disthemonanthus bentamianus), le Bossé clair
(Guarea cedrata), le Dabéma (Piptadeniastrum africanum), le Wengué (Millettia
laurentii), etc.

" La forêt secondaire adulte (FSA)

C’est un ensemble de peuplements transitoires qui succèdent à la forêt secondaire jeune
et précédent la forêt primaire. La hauteur du peuplement peut atteindre 35 m et les
diamètres des arbres varier entre 20 et 80 cm. Le pourcentage de recouvrement de la
canopée varie entre 50 et 70%. Cette forêt est composée d’héliophiles tolérants à
croissance moyennement rapide et à feuillage caducifolié, qui peuvent également être
accompagnés d’essences à feuillage sempervirent. Le sous-bois est marqué par la présence
de lianes et de monocotylédones.

Cette formation végétale est également scindée en deux classes : à forte densité
(supérieure à 60 %) et faible densité (inférieure à 60 %), représentant respectivement 24 %
et 20 % de la superficie de l’UFE. Cette formation végétale est surtout présente au centre,
à l’est et à l’ouest de l’UFE. Elle est présente dans Les zones où l’exploitation a eu lieu il y
a quelques années, et où l’activité humaine est présente (Komono, Zanaga, etc.). Elle
occupe au total 44 %# de la superficie totale de l'UFE.

Les essences représentatives de cette strate sont l’Acajou (Khaya anthotheca), le Dibétou
(Lovoa trichilioides), le Doussié bipendensis (Afzelia bipendensis), le Longhi blanc
(Chrysophyllum  africanum), l’Okoumé (Aucoumea  klaineana), l’Aiélé  (Canarium
schweinfurthii), le Movingui (Disthemonanthus bentamianus), le Bossé clair (Guarea
cedrata), le Dabéma (Piptadeniastrum africanum), l’Olène (Irvingia grandifolia), l'Olon 1
(Zanthoxyllum lemairei), le Tchitola (Prioria oxyphylla), le Wengué (Millettia laurentii),
etc.

" La forêt secondaire jeune (FSJ)

La forêt secondaire jeune présente sur le plan vertical un étage arborescent
irrégulièrement dense avec un sous-bois très dense. Les grands arbres disséminés dans ce
type de peuplement dépassent rarement 25 m de hauteur et leur diamètre se situent
généralement entre 20 et 50 cm. Les essences de cette formation sont soit des essences
pionnières, soit des espèces colonisatrices héliophiles à croissance rapide.

La forêt secondaire jeune est susceptible de se rencontrer sur Les stations précédemment
occupées par la forêt sempervirente et semi-caducifoliée, elle peut aussi coloniser les
savanes exemptées des feux annuels. Cette formation végétale occupe environ 20 % de la
superficie totale de l'UFE.

Les essences dominantes dans cette strate sont Le Dibétou (Lovoa trichilioides), le Doussié
bipendensis (Afzelia bipendensis), le Movingui (Disthemonanthus bentamianus), le Bossé
clair (Guarea cedrata), le Dabéma (Piptadeniastrum africanum), l’Olène (Irvingia
grandifolia), l’Olon 1 (Zanthoxyllum lemairei), Le Bilinga (Nauclea diderrichii), le Pao rosa
(Swartzia fistuloides), le Tali (Erythrophloeum ivorense), l’Ebiara (Berlinia grandifolia),
etc.

éospatial Technology Group Congo SARL Page 30
" La forêt secondaire jeune à Musanga cecropioides (FS(mc)J)

Ce type de forêt, formation monospécifique de Musanga sp., également appelé
« Parasolerie » selon la classification de la FAO (1976), s’installe très vite à La fin du cycle
cultural et succède immédiatement aux friches pré-forestières. C’est un peuplement
souvent pur à un étage régulier, dans lequel la hauteur des arbres peut atteindre 25 m et
leur diamètre parfois 60 cm. Cette strate est présente à proximité des villages (Komono, et
Zanaga). Elle occupe 1 % de la superficie totale de l'UFE.

2.4.4.2 Formations sur sols hydromorphes

Dans les formations sur sols hydromorphes, qui, selon Yangambi (1956), correspondent aux
formations forestières édaphiques (forêt marécageuse, forêt périodiquement inondée et
forêt ripicole), on distingue deux sous-types présents dans l'UFE Gouongo :

“ La forêt marécageuse inondée temporairement (FMIT)

Cette forêt périodiquement inondée se situe dans les vallées des cours d’eau sur des sols
gorgés d’eau et spongieux, dont la hauteur et la durée de la submersion varient avec
l'éloignement des rivières. La crue peut durer plusieurs semaines mais une période
d’assèchement relativement longue existe. Elle est composée de prairies marécageuses de
petites cimes, un toit homogène et un recouvrement d’environ 70 % perceptible sur
photographie aérienne. Ce type de forêt occupe environ 5,5 % de la superficie totale de
l'UFE.

" La forêt marécageuse inondée en permanence (FMIP)

Cette forêt se rencontre dans toutes Les vallées des divers ruisseaux et représente moins
de 1 % de la superficie totale de l’UFE. La crue peut s’élever jusqu’à trois mètres et
pendant plusieurs semaines. Même pendant la période la plus sèche, le plan d’eau reste
très proche de la surface. Le plus souvent, elle est constituée des arbres de 10 à 30 m de
haut avec des diamètres pouvant atteindre 80 cm.

Dans l’UFE Gouongo, il est difficile de différencier les deux strates (FMIT et FMIP) au cours
de la saison pluvieuse. Elles occupent 6,3 % de La superficie totale de l'UFE. On trouve sur
ces strates des espèces inféodées aux milieux inondés en permanence telles que les
raphiales.

2.4.4.3 Espaces non forestiers

" _ Savane arbustive (SAR)

IL s’agit d’une savane où les arbres et les arbustes sont disséminés parmi le tapis
graminéen. La hauteur des arbres ne dépasse pas 10 m. On trouve cette formation
végétale dans l’est de l’UFE autour de Zanaga et au sud-ouest vers Komono. Cette strate
occupe 0,6 % de La superficie totale de l'UFE.

éospatial Technology Group Congo SARL Page 31
“" _ Savane herbeuse (FSH)

Formation herbeuse comportant un tapis de grandes herbes graminéennes mesurant, en fin
de saison de végétation, au moins 80 cm de hauteur, cette strate est présente dans l’UFE
autour de Komono et Zanaga. Elle occupe 0,5 % de la superficie totale de l'UFE.

"Culture abandonnée en régénération (FRca)

Cette strate est surtout fréquente le long des routes et près des agglomérations (Komono,
Kigani, Motuala, Zanaga, etc.), et correspond à d’anciennes cultures où une dynamique de
régénération est observée. Cette strate occupe environ 2 % de la superficie totale de l'UFE.

“ Cultures (Cu)

Sont considérées comme cultures, Les nouveaux champs et les anciens champs de moins de
cinq ans sur lesquels on peut identifier les restes des espèces cultivées. On les rencontre
dans les localités de Komono et de Zanaga, et vers les agglomérations, le long des axes
routiers. Cette strate occupe moins de 1 %# de la superficie totale de l'UFE.

"Localités : petite ville, village, campement (Lo)

Ce sont des espaces habités par les hommes. Les espaces sur sol nu tels que Les routes ont
été inclus dans cette strate « localités ». Cette strate occupe moins de 1 % de la superficie
totale de l'UFE.

" L'eau libre (Eau)

C’est le lit des cours d’eau importants ou d'éventuels lacs. Dans l’UFE, on rencontre
quatre grands cours d’eau importants (Mpoukou, Louessé, Gouongo et Lélali) ainsi que
d’autres petits cours d’eau. Cette strate occupe environ 1 % de la superficie totale de
l'UFE.

2.4.5 Faune

Les études écologiques et les résultats des inventaires multi-ressources ont permis de
dresser une liste des espèces animales présentes sur l’UFE Gouongo. Elles sont présentées
dans Le Tableau 5 ci-après.

éospatial Technology Group Congo SARL Page 32
Tableau 5 : Liste des espèces animales présentes sur l’UFE Gouongo

Nom pilote Nom scientifique Noms locaux
Ordre des PRIMATES
Chimpanzé Pan troglodytes troglodytes Ndzighe, kiyangui
Colobe bai Philiocolobus badius
Ordre des CARNIVORES
Civette Civettictis civetta Ndzobo
Ordre des CETARTIODACTYLES
Céphalophe bai Cephalophus dorsalis Kissibe
Céphalophe à dos jaune Cephalophus silvicultor Nguesse, Shaba
Céphalophe bleu Cephalophus monticola Sitae, tsessi
Céphalophe à front noir Cephalophus nigrifrons Tswoua

Céphalophe à ventre blanc

Cephalophus leucogaster

Mussumo / Mussumi

Céphalophe noir

Cephalophus niger

Nzibi

Céphalophe rouge

Cephalophus natalensis

Ordre des ARTIODACTYLES

Potamochère

Potamochoerus porcus

Nguya / Ngoeh

Sitatunga Tragelaphus spekei Mvuli
Chevrotain aquatique Hyemoschus aquaticus Gnili
Ordre PROBOSCIDIENS

Éléphant Loxodonta africana cyclotis Nzihu
Ordre des PHOLIDOTES

Pangolin géant Manis gigantea Nkulu kaka
Ordre des RODENTIENS

Athérure Atherurus africanus Ngoumba
Aulacode Thryonomys sp. Sibissi

Des espèces emblématiques tell

es que l’éléphant et le chimpanzé ont pu être observées

sur l’UFE Gouongo. Toutefois, bien que présents dans les concessions alentours,
notamment plus au nord dans l’UFE Mpoukou-Ogooué, le gorille et le buffle n’ont pas été
observés sur l’UFE Gouongo.

On notera également que le Chevrotain aquatique, le Chimpanzé, l’Éléphant, le Pangolin
géant et Le Colobe baï sont des espèces intégralement protégées au Congo.

2.5 POPULATIONS HUMAINES

Cette section présente les caractéristiques de la population de l'UFE Gouongo,
développées dans Le rapport d’étude socio-économique élaboré dans le cadre de la mise en
œuvre du PAGEF en partenariat avec Le bureau d’études CERAPE".

15 PAGEF, 2013a. Rapport d'étude socio-économique du secteur forestier Sud Congo. Bassin de Vie N°2.
Brazzaville, 157 p.

éospatial Technology Group Congo SARL Page 33
2.5.1 Caractéristiques démographiques

L’UFE Gouongo compte 21 villages pour un total de 20 791 habitants en 2012, soit une

densité

de 8,7 habitants au km? sur l’UFE. Avec 6 950 habitants, Komono est Le village Le

plus grand situé dans l’UFE, suivi de Kengué, Makaga et Vouka, qui représentent à eux-

seuls p

us de 50 % de la population de l’UFE. Le village de Zanaga, chef-lieu du District de

Zanaga, qui comptait environ 5 000 habitants en 2012 est également proche de l’UFE

Gouongo.

Selon

le rapport d’étude socio-économique, trois groupes ethnolinguistiques sont

représentés sur l’UFE Gouongo :

es Ndassa ;
’ethnie Téké ;

’ethnie Ombamba.

La population riveraine de l'UFE est concentrée aux alentours de Komono et Zanaga et le

long de

Le Tabl

trois axes routiers (Carte 6) :
’axe Kengué-Zanaga à l’est ;
’axe Komono-Léfoutou orienté sud-ouest / nord-ouest.

L'axe Komono-Mouetié.

eau 6 présente le nombre d'habitants des villages de l’UFE Gouongo répartis selon

le genre, ainsi que Le poids démographique de chaque village dans l’UFE. La Carte 6, page
38, présente aussi la répartition des villages sur l’UFE.

Tableau 6 : Répartition démographique en 2012 de la population des villages et chefs

lieux des districts riverains de l’UFE Gouongo

Nombre Nombre Pourcentage de la
Localités District hommes Femmes Pop 2012 population dans les
villages de l'UFE

Banzié Zanaga 371 342 713 3,4%
Douakani Komono 432 399 831 4,0%
Ingoumina Zanaga 416 451 867 42%
Kéinkélé 1 Zanaga 353 326 679 3,3%
Kéngué Zanaga 924 853 1777 8,5%
Kingani Komono 469 433 902 4,3%
Komono Komono 3 336 3614 6 950 33,4%
Likouala Zanaga 406 375 781 3,8%
Lisséngué Komono 188 173 361 1,7%
Madzounou Zanaga 408 442 850 41%
Makaga Komono 500 462 962 4,6%
Malima Zanaga 349 322 671 3,2%
Mbila Komono 350 323 673 3,2%
Mitoko 1 Komono 25 23 48 0,2%
Mitoko 2 Komono 15 14 29 0,1%

éospatial Technology Group Congo SARL Page 34
A qna Nombre | Nombre FOTENEES le
Localités District hommes Femmes Pop 2012 population dans les
villages de l'UFE
Moétché Komono 185 171 356 1,7%
Moukila Zanaga 108 100 208 1,0%
Moutouala Komono 277 256 533 2,6%
Mvakala Komono 225 208 433 2,1%
Ndouo Zanaga 145 133 278 1,3%
Ognéinguélé | Zanaga 6 6 12 0,1%
Ondama Zanaga 87 80 167 0,8%
Stcpa Bois Komono 395 365 760 3,7%
Vouka Komono 495 457 952 4,6%
Total 10 465 10 328 20 791 100,0 %

Source : Enquête CERAPE (2012)
2.5.2 Description de la population

D'après les projections démographiques réalisées à partir des données issues du
Recensement général de la Population et de l'Habitat (RGPH, 2007) effectué à l’échelle
nationale, et basées sur un taux de croissance annuel de 3,5 %, la population de l’UFE en
2014 a été estimée à 26 786 habitants.

2.5.3 Flux migratoires

La répartition de la population sur le territoire congolais avant l’époque coloniale a été
marquée par les conséquences de la traite négrière : les populations ayant fui leurs
villages se sont installées dans des zones inaccessibles. A la veille de la colonisation, la
population était toutefois plus dense le long des pistes des anciennes caravanes.

Selon Achikbache et Anglade (1988)'$, la colonisation va apporter de profonds changements
dans la répartition de la population, avec, dans un premier temps, la création de postes
administratifs et militaires (Brazzaville, Ouesso), puis plus tard par la création de centres
urbains (préfectures et sous-préfectures), qui vont constituer l'essentiel de l’armature
urbaine du Congo actuel. Les axes ferroviaires et routiers progressivement développés vont
ensuite devenir des axes de fixation pour les populations attirées par les gares et les
marchés. Puis, à partir de 1948, Les villes vont s’ouvrir et voir leurs effectifs grossir, en
partie avec l’afflux de jeunes en cours de scolarisation et des adultes en recherche d’une
activité salariée. À l’approche de l’indépendance, l’administration centrale va provoquer
un repli des activités et des hommes vers Pointe-Noire et Brazzaville. Depuis 1965, malgré
la politique de décentralisation administrative, un phénomène d’exode rural s’observe :
les populations rurales quittent les villages au profit des grandes villes, afin d’être
scolarisées, ou pour trouver un emploi.

Aujourd’hui, les déplacements internes des populations sont fortement influencés par la
politique scolaire et économique. Sauf réelles opportunités d'emplois, Les populations ont

6 Achikbache, B., Anglade, F., 1988. Les villes prises d'assaut : les migrations internes in Le Congo : banlieue
de Brazzaville. Politique Africaine, N°31, p. 7-14, Octobre 1988.

éospatial Technology Group Congo SARL Page 35
tendance à gagner les grands centres urbains et à ne pas se fixer en milieu rural où dans
les petits centres urbains.

Les chantiers routiers, d’exploitation forestière et d'exploitation minière sont toutefois
des facteurs de « retour >» et de fixation à plus ou moins long terme des populations dans
les zones rurales et forestières. Le projet d’exploitation minière de la société MPD Congo
(situé dans la zone de Zanaga, au sud-ouest de la Lékoumou), et dont le permis
d'exploitation a été officiellement publié en 2014, devrait, à ce titre, attirer des
populations aux alentours de l’UFE Gouongo.

2.5.4 Caractéristiques coutumières ou organisation sociale

Dans la zone du Sud Congo, on rencontre le système de filiation matrilinéaire. La famille
est gouvernée par un chef de famille, généralement l’oncle maternel ou tout au moins une
personne issue de la famille maternelle.

Les villages sont administrés chacun par un Comité de village à la tête duquel se trouve un
Chef, éventuellement le chef coutumier, conformément au Décret n° 2010-72 du 31
décembre 2010 relatif à l’administration du quartier et du village. Celui-ci est entouré par
un collège de notables ou sages.

La gestion des populations, notamment la gestion des conflits, se fait à La fois sur La base
du droit coutumier et de la législation en vigueur en République du Congo, bien que
certains cas relèvent toujours du droit traditionnel. En raison de la prépondérance de la
tradition, le chef coutumier est le représentant des ancêtres. IL est le plus habilité à
assurer la régulation sociale dans son rôle de conseiller et de médiateur auprès du Comité
du village.

On peut noter une faible organisation de la société civile en associations, groupements
d'intérêts communs ou coopératives. Quelques initiatives isolées, et de faible ampleur en
termes de rassemblements existent dans le domaine agricole. IL n’existe aucune autre
forme de structure organisationnelle, par exemple dans le microcrédit ou l'exploitation
forestière, alors que, étant donné les enjeux, ces derniers secteurs auraient pu constituer
L'objet d’intérêt pour la population.

2.6 VOIES DE COMMUNICATION ET INFRASTRUCTURES
2.6.1 Desserte aérienne
ILexiste un aérodrome à Sibiti, mais La zone n’est pas couverte par des vols réguliers.
2.6.2 Réseau routier
Le réseau est caractérisé par trois axes routiers, qui peuvent être considérés comme des
routes secondaires. Il s’agit des axes ci-après :
- Axe Sibiti - Mapati - Komono - Mvakala ;
- Axe Komono - Lefoutou ;

- Axe Zanaga - Lefoutou ;

- Axe Zanaga - Kengué.

éospatial Technology Group Congo SARL Page 36
2.6.3 Réseau fluvial, et ferroviaire

L’UFE n’est pas accessible par un réseau fluvial ou ferroviaire. Toutefois, les rails passent
à Mossendjo, à environ 75 km de Komono, à l’ouest de l’UFE.

2.6.4 Infrastructures scolaires, sanitaires et autres

L'accès à l’éducation est un droit constitutionnel et par conséquent fondamental en
République du Congo. La grande majorité des localités du pays est pourvue d’écoles
primaires. Lors des enquêtes de terrain réalisées par le CERAPE, 18 écoles primaires
avaient été relevées dans l’UFE Gouongo, au niveau des villages Bandzié, Likouala et
Malima. En revanche, l'entretien de ces écoles, leur équipement et le matériel
pédagogique mis à disposition des élèves demeurent insatisfaisants.

Un seul dispensaire a été recensé dans l’UFE Gouongo lors des enquêtes de terrain (village
Ondama). Il existe toutefois des collèges et des hôpitaux au niveau des chefs-lieux de
district (Zanaga et Komono). Les infrastructures sanitaires et scolaires sont présentées à la
Carte 6.

Dans la base-vie de Gouongo, il n’existe ni approvisionnement en eau potable, ni suivi de
la qualité de l’eau. Les infrastructures ne sont pas meilleures que celles des villages
riverains. IL faut aussi noter que la position de ces bases vie change en fonction de la
position des Assiettes Annuelles de Coupes (AAC).

éospatial Technology Group Congo SARL Page 37
270000 305000 340000
1 L L

UFE Mpoukou Ogooué

UFE Lebama

UFE Mouyala

UFE Mapati

UFE Ingournina Lélali

Infrastructure Population par localité Routes et Pistes
D ocpenssie Nombre d'habitants) en Route publique
me PU Route forestiè ak
=— Route forestière principale
PAT PES RCA FAI
D um À en _ Ron secondaire
seau hydrographique
® 22-1785 1 ét
s — Rivière principale +
8 ® -175 ë A
Fa —— Rivière secondeire =
8 UFE Loumongo 8
CD uimite uFE
T T : m
270000 305000 340000 375000
Sources: Rap port d'étide socio-ecomom ique du secteur for stier du sud Congo “Basin de Vie no 2” (PAGEF Decembre 2013), observations terrain, Cartes IGNetmælevés GPS GTG Congo. Pointe lbire, Jan wer 2014

Carte 6 : Population et infrastructures de l’UFE Gouongo

ospatial Technology Group Congo SARL Page 38
2.7 ACTIVITÉS ÉCONOMIQUES
2.7.1 Activités de la population

2.7.1.1 Activités de la population liées à la forêt

" Exploitation et sciage artisanal

Le sciage artisanal est une opération qui consiste à débiter le bois des essences
commerciales à l’aide d’une tronçonneuse, d’une scie passe-partout ou d’autres moyens,
pour subvenir aux besoins des travaux de construction et de fabrication des meubles.

IL est effectué de manière informelle et pratiqué par des hommes possédant une
expérience de plusieurs années.

Les abattages sont généralement pratiqués dans les forêts proches des villages. Le sciage
artisanal est très souvent pratiqué sans tronçonneuse, mais plutôt à l'aide des outils
traditionnels (machettes, haches). Les productions sont donc faibles.

Les essences Les plus recherchées par les populations sont l’Arungana, l'Ilomba, le Limba et
le Parasolier.

"Production des planches éclatées

IL s’agit de la production des planches par éclatement des troncs d’arbres de petits
diamètres sectionnés. L'opération est effectuée à l’aide des machettes et haches.
"Production du charbon

IL s’agit d’une opération qui consiste à fabriquer du charbon de bois à partir du bois
récupéré dans Les champs et Les zones environnantes.

"  Vannerie
La population utilise les lianes et rotins pour la fabrication des produits tels que lits,

paniers, chaises, gardes linges, corbeilles, fauteuils, tablettes, etc.

" Production des pirogues, des mortiers et des pétrins

Les pirogues, mortiers et pétrins sont confectionnés chacun à l’aide des troncs d’arbres
d’essences spécifiques. La fabrication des pirogues nécessite l’exploitation des essences
qui ont une valeur marchande.

2.7.1.2 Activités agricoles

L'agriculture est La principale activité dans Les villages. En effet, 60 à 70 % de La population
des villages riverains à l'UFE effectuent des activités agricoles. Les activités agricoles sont
menées par la famille, mais également par des associations informelles des femmes.

éospatial Technology Group Congo SARL Page 39
L'agriculture vivrière demeure dominante, les cultures de rente telles que le café et le
palmier à huile ayant été abandonnées, faute de perspectives de commercialisation. Les
principales spéculations sont le manioc, la banane, les courges et les ignames. Les
agriculteurs, sauf exception, n’utilisent pas de produits phytosanitaires. Les principaux
intrants agricoles utilisés dans le Département de la Lékoumou sont les boutures (par
58,2 % des actifs agricoles) et Les semences (par 49,3 % des actifs agricoles). La production
générée par cette activité est destinée à La consommation locale et aux marchés proches
de l’UFE.

La distance moyenne entre les villages et Les champs sur l’UFE Gouongo est de moins de
5 km. La taille moyenne des champs est d’environ 0,5 ha. Toutefois, par mesure de
précaution, la taille moyenne des champs retenue pour le dimensionnement de la Série de
Développement Communautaire (SDC) est de 1 ha.

On estime que la rotation des cultures est peu pratiquée dans les villages concernés par
l'étude. La durée de culture d'un champ est généralement comprise entre 1 et 2 ans. Au
terme de cette période, un nouveau champ est défriché, laissant le précédant en jachère
pendant 2 à 4 ans. Le besoin en terre agricole est donc relativement important.

2.7.1.3 Pêche et pisciculture

Dans la Lékoumou, la pêche reste limitée, malgré un réseau hydrographique relativement
dense. Les méthodes de captures utilisées sont rudimentaires et la production est très
faible. Ce sont généralement des agri-pêcheurs qui pratiquent cette activité de façon
artisanale.

Au niveau de l’organisation des producteurs, l’activité de la pêche se caractérise par
l'éloignement et la dispersion des sites de pêche et par l’individualisme des pêcheurs. Les
embarcations, lorsqu'elles existent, se composent essentiellement de pirogues monoxyles
à rame de 3 à 4 mètres de long ou de radeaux construits avec des troncs de parassoliers ou
de bambou de Chine.

Quant à la pisciculture, elle possède un important potentiel de développement, cependant
entravé par le vieillissement de la souche du Tilapia nilotica élevé et La démotivation des
producteurs. Elle occupe un nombre très limité de jeunes agriculteurs. Les étangs sont
ensemencés avec des souches locales peu performantes et les techniques d’élevage ne
sont pas maîtrisées. Les poissons sont nourris avec les sous-produits agricoles : arachide,
palmiste, épis de maïs, poissons fumés, résidus de boucherie, « saka saka », farine de
manioc (foufou).

Cette contreperformance de la pisciculture est due principalement à l’absence d’une
production sécurisée d’alevins de qualité au niveau local et d’une alimentation adéquate
malgré la présence de quelques sous-produits agricoles. Le manque de soutien financier et
matériel, ainsi que l’absence des services de conseils expliquent aussi cette situation.

2.7.1.4 Chasse

La chasse est fortement pratiquée dans tous les villages riverains à l'UFE. La zone de
chasse s'étend sur un rayon de maximum 15 kilomètres.

La pratique de la chasse à deux variantes :

- la chasse domestique comme apport protéique principal du bol alimentaire de la
famille (autoconsommation) ;

- La chasse sportive.

éospatial Technology Group Congo SARL Page 40
Dans les deux cas, il est fait usage des fusils de chasse, des pièges traditionnels et de la
sagaie, ce dernier moyen de chasse restant l’apanage des seuls peuples autochtones. Le
gibier chassé est varié, allant du porc-épic aux grands mammifères, tels que le
potamochère, le buffle et l'éléphant, etc.

Le braconnage est en plein essor dans le Sud Congo, avec la réhabilitation du réseau
routier, car les zones reculées deviennent ainsi progressivement accessibles aux motos,
moyen de déplacement privilégié dans la zone.

2.7.1.5 Élevage

Les caractéristiques édapho-climatiques de la Lékoumou constituent de réels atouts pour
’élevage, mais celui-ci demeure une activité d'appoint pratiquée de façon extensive par
es agro-éleveurs. Une partie des revenus tirés de l’agriculture sert à l’achat d'animaux,
avant tout des caprins ou ovins dont la vente intervient après engraissement.

Le système d’élevage prédominant est un système extensif caractérisé par :
- une forte mortalité des jeunes animaux avant sevrage ;

- un manque de géniteurs appropriés pour la reproduction ;

- une faible productivité ;

-__des conditions sanitaires aléatoires ;

- la sous-alimentation ;

-__ l'absence de traitement des pathologies dominantes.

2.7.1.6 Artisanat

En dehors des activités liées à la l’utilisation et à La transformation du bois (titre 2.7.1.1),
l'artisanat est représenté par Les activités suivantes :

- Production de boissons alcoolisées à base de palmiers à huile, raphia, canne à
sucre, maïs ou de tourteau de manioc ;

- Production de pains et cossettes du manioc, à partir des racines du manioc rouies
(le tapioca pour le pain de manioc). L’emballage du pain de manioc se fait à base
des feuilles de Marantacées avant sa cuisson.

2.7.1.7 Cueillette et ramassage

Les activités de récoltes de PFNL sont pratiquées dans tous Les villages mais sont moins
importantes que la chasse. Toutefois, les PFNL tiennent une place importante dans
l'environnement villageois. Les produits alimentaires sont nombreux, notamment : les
feuilles de koko, les champignons, les asperges, le miel, Les chenilles.

De nombreux PFNL sont utilisé dans Le but de répondre à une pharmacopée traditionnelle.
Les PFNL recensés sur l’UFE Gouongo seront listés dans Le titre 3.2.1.5.

Enfin un grand nombre de végétaux sont utilisés comme matériaux d'emballage ou de
constructions, notamment : les feuilles de marantacées (emballage alimentaire), les
palmes de palmier (tuiles végétales pour l'habitat), Le rotin et les lianes (construction de
nasses, chaises, paniers).

éospatial Technology Group Congo SARL Page 41
L'autoconsommation constitue la première destination de ces récoltes. La
commercialisation de ces produits reste marginale et ne constitue en rien un moyen de
générer des revenus satisfaisant. La cueillette est pratiquée aux alentours des villages.

2.7.1.8 Petit commerce

Suite aux enquêtes de terrain réalisées par Le CERAPE dans le cadre de la réalisation des
études socio-économiques du Bassin de Vie N° 2, quelques petits commerces ont pu être
identifiés : vente des produits manufacturés, habits, produits pétroliers, produits agricoles
et PFNL, sans oublier Les kiosques à produits pharmaceutiques.

2.7.2 Activités des entreprises

2.7.2.1 Exploitation forestière et transformation du bois

Aux alentours de l’UFE Gouongo, la plus ancienne des concessions exploitées semble être
UUFE Loumongo où les activités d’exploitation ont démarré au début des années 1970.
L'activité forestière a ensuite débuté dans les années 1980 sur les autres UFE (Mapati,
Ingoumina, etc.).

Actuellement, l’UFE Gouongo est limitée par l’UFE Mpoukou-Ogooué (société TAMAN
Industries) au nord, les UFE Mouyala (société ADL), Louessé et Loumongo (société
FORALAC) à l’ouest et au sud-ouest, l’UFE Mapati (société SIPAM) au sud, et l'UFE
Ingoumina-Lélali (société SICOFOR) à l’est.

Au total, 7 concessionnaires forestiers sont à l’œuvre dans le Département de la
Lékoumou, sur 9 concessions forestières. Les volumes fûts annuels (en milliers de mi)
accordés par la Direction Départementale de l’Économie Forestière (DDEF) de la Lékoumou

entre 2007 et 2012, et calculés sur base des VMA, sont présentés au Tableau 7.
Tableau 7 : Volumes fûts accordés par la DDEF de la Lékoumou de 2007 à 2012
Volumes fûts accordés par la DDEF de la Lékoumou
Sociétés UFE Type (x 1 000 m°)
2007 | 2008 | 2009 | 2010 | 2011 | 2012 | Total | Moyenne
FORALAC | Loumongo CAT 0,00 | 30,88] 8,54] 11,79| 22,61| 25,28 99 17
SPIEX Louadi-Bihoua CTI 0,00| 0,00! 0,00! 11,04] 0,00| 0,00 11 2
ACI Bambama CAT | 15,71 | 36,00 | 75,66] 51,04| 70,00 | 73,07 321 54
Létili CAT | 31,19] 44,29] 36,13) 73,12| 72,36 | 72,44 330 55
SICOFOR | Ingoumina Lélali | CAT 0,00 | 0,00! 0,00 0,00! 7,25| 45,77 53 9
Gouongo CAT 0,00 | 36,82 | 47,43] 59,75| 66,41| 84,48 295 49
TAMAN | Mpoukou Ogooué | CAT | 57,69 | 45,41 | 64,82 | 144,64| 66,39| 64,95 444 74
SIPAM Mapati CTI 0,00| 4,84] 4,64 7,25] 0,00| 0,00 17 3
BTC Kimandou CTI 0,00 | 0,00! 0,00 0,00! 0,00| 0,00 ( 0
TOTAL 105 | 198 | 237 359 305 | 366 | 1 570 262
Le Plan d'Aménagement, qui fournit des données précises quant aux volumes disponibles
sur l’UFE Gouongo, devrait permettre à la société SICOFOR d’envisager la diversification de

sa production en fonction du potentiel mieux connu des peuplements.

éospatial Technology Group Congo SARL Page 42
Tableau 8 : Principales essences exploitées dans la région Sud entre 2009 et 2011

Production et part de production forestière dans la région du sud

Essences 2009 | 2010 | 2011 | roran | Fer. |Pert production
Okoumé 412 406| 518096] 546 440| 1 476 942 77,04 % 77,04 %
Okan 14 969 26 431 31 415 72 815 3,80 % 80,83 %
Padouk 7 493 11 479 13 141 32113 1,67 % 82,51 %
Alone 6 179 7 740 13 042 26 961 1,41% 83,91 %
Bilinga 6713 6051 13 978 26 742 1,39% 85,31 %
Essia 500 23 814 2185 26 499 1,38% 86,69 %
Moabi 5 356 7 583 9 894 22 833 1,19% 87,88 %
Iroko/Kambala 6 300 10 086 4 647 21 033 1,10% 88,98 %
Fraké 3 867 4188 10 395 18 450 0,96 % 89,94 %
Tali/Kassa 5 304 5619 5 481 16 404 0,86 % 90,80 %

Source : Picquenot, 2014

Les principales essences exploitées dans la région Sud sont l’Okoumé (77% de la

production), suivi de loin par l’Okan (4%). Les 10 essences présentées au Tableau 8

représentent 90 % de la production du secteur Sud, sur un total de 87 essences exploitées,

ce qui met en évidence la faible diversification des essences commercialisées.

2.7.2.2 Exploitation minière
Actuellement, il n’y a aucune société minière en activité sur l’UFE Gouongo.

Le projet minier le plus avancé dans la zone est le projet de Zanaga - MPD. A l’heure
actuelle, les seuls textes en vigueur sont les décrets n° 2012-936 et 2012-935 du 20 août
2012 du Ministère des Mines et de la Géologie, qui renouvellent les permis de recherche
minière de Zanaga-Bambama et Zanaga-Madzoumou. Toutefois, la phase d’exploitation
devrait débuter en 2016-2017, pour une période de 30 ans, et avec un rythme de
production compris entre 30 et 45 millions de tonnes par an. Le projet comprend une zone
d’exploitation du minerai de fer et son usine de traitement, des couloirs de transport
(projet de construction d’une nouvelle voie ferrée), une ligne électrique très haute
tension, la réhabilitation d’une route existante depuis Pointe-Noire, un slurry pipe de
400 km, ainsi qu’un nouveau port en eau profonde. Les minerais traités seront acheminés
vers une nouvelle installation portuaire située au nord de Pointe-Noire pour être exportés.
La mine de fer et son usine de traitement seront situées dans les districts de Komono et de
Bambama, dans le département de la Lékoumou. Le projet a fait l’objet d’une description
détaillée dans une note technique produite dans le cadre de La mise en œuvre du PAGEF".

La surface des permis de recherche minière étant bien souvent supérieure à la surface des
zones d’exploitation proprement dites, il est fort possible que l’UFE Gouongo ne soit pas
directement concernée par l'exploitation minière. Cependant, ce projet pourrait avoir un
impact sur la répartition des populations dû au déplacement de certains villages. Les

17 Picquenot, K., 2014. Étude sur les impacts économiques et sociaux de la filière forêt-bois en République du
Congo. PAGEF, Brazzaville 106 p.

‘* PAGEF, 2014a. Note Technique n° 35. Reflexion technique sur la problématique de superposition entre les
concessions forestières de la zone d'action prioritaire du PAGEF, les activités minières et de conservation.
Brazzaville, 157 p.

éospatial Technology Group Congo SARL Page 43
opportunités d'emplois et économiques générées par un tel projet pourraient également
entrainer une affluence de population. Par ailleurs, le tracé du pipeline qui acheminera le
fer jusqu’à Pointe-Noire devrait traverser l’UFE Gouongo dans sa partie sud-ouest.

La configuration actuelle ne permet donc pas d’évaluer les impacts de la mise en œuvre du
projet Zanaga - MPD sur l’UFE Gouongo, mais ceux-ci devront être pris en compte par la
Cellule Aménagement de la société SICOFOR Lors de la parution officielle du permis et de
la convention d'exploitation.

Quatre autres sociétés minières sont connues dans Le département de la Lékoumou :

+ La société Macpela, dans le district de Komono, qui dispose de 2 autorisations de
prospection valables pour l’or et Les substances connexes ;

+ _ La société NEWCO Mining, qui dispose d’un permis de recherche valable pour l’or
dans Le district de Mayéyé mais n’y mène aucune activité ;

+ La société KIMIN Congo, qui a obtenu un permis de recherches minières pour l'or,
mais n’a pas encore eu d’activité de terrain ;

+ La société First Republic Ressources, qui a obtenu une autorisation de prospection
pour le fer et installe de façon sporadique une base-vie pour la campagne de
prospection actuelle.

2.7.2.3 Agro-industrie

Au rang des initiatives agro-industrielles se trouve Le projet du PRODER-SUD. IL se propose
de développer des petites plantations villageoises (35 palmiers par plantation) dans des
villages faciles d’accès, avec pour objectifs d’aboutir à court terme à une superficie
plantée de 615ha, et d’effectuer une collecte des noix pour une transformation
artisanale.

Dans les anciennes plantations de l’IRHO, à Sibiti, les paysans reprennent la fabrication
artisanale d’huile et projettent, avec l’aide d’Agri-Congo, de planter 20 000 palmiers à
huile sélectionnés.

IL existe également à Mbila environ 800 ha d’anciennes plantations d’hévéa et 200 ha de
café. La société HEVECO S.A. spécialisée dans la culture d’hévéa prévoit de mettre en
place 3 000 ha de plantations agro-industrielles d’hévéa, ainsi que 4 500 ha dans la zone de
développement de plantations villageoises.

2.7.2.4 Tourisme et écotourisme

Le répertoire des sites touristiques de la Lékoumou (Ministère du Tourisme et de
VEnvironnement, Direction Départementale du Tourisme de la Lékoumou) indique
l'existence dans le district de Zanaga d’un pont en liane sur l’Ogooué, près du village
Omkouma.

éospatial Technology Group Congo SARL Page 44
3. ANALYSE DES ÉTUDES ET TRAVAUX RÉALISÉS

3.1  STRATIFICATION ET CARTOGRAPHIE

Dans le cadre de l’aménagement de ses concessions, la société SICOFOR, en partenariat
avec GTGC et le CNIAF-PAGEF, a réalisé une étude cartographique de l’UFE Gouongo. Les
résultats présentés ici sont extraits du rapport d’étude cartographique produit (GTGC,
2014b). Les informations détaillées sur la méthodologie utilisée (méthode d’acquisition des
données, sources d’informations, traitement des données et vérifications de terrain) et les
résultats obtenus peuvent y être consultées.

Une description synthétique des différentes formations végétales est donnée au titre 2.4.4.

Les résultats de la stratification de la végétation sont présentés à la Carte 7 et dans le
Tableau 9 ci-après.

Tableau 9 : Stratification de l’occupation du sol de l’UFE Gouongo

Formations végétales Code mine (ha) pret,
Formations forestières sur sol ferme
Forêt dense humide sempervirente à forte densité DHS/b 10 857 4,53 %
Forêt dense humide sempervirente à faible densité DHS/d 47 236 19,69 %
Forêt secondaire adulte à forte densité SA/b 57 971 24,16 %
Forêt secondaire adulte à faible densité SA/d 48 240 20,11 %
Forêt secondaire jeune SJ 47 804 19,92 %
Forêt secondaire jeune à Musanga cecropioides S(mc)J 2 502 1,04 %
Total formations forestières sur sol ferme 214610 89,45 %
Formations sur sols hydromorphes
Forêt marécageuse inondée temporairement MIT 13 258 5,53%
Forêt marécageuse inondée en permanence MIP 1 801 0,75 %
Total formations sur sols hydromorphes 15 060 6,28%
Espaces non forestiers
Culture abandonnée en régéneration Rca 4 782 1,99 %
Culture CU 110 0,05 %
Savane arbustive SAR 1 444 0,60 %
Savane herbeuse SH 1 290 0,54 %
Localité Lo 765 0,32 %
Eau Eau 1 870 0,78 %
Total espaces non forestiers 10 262 4,28 %
TOTAL UFE 239 932 100,00 %
TOTAL STRATES UTILES 227 868 94,97 %

NB : Sont considérées comme strates utiles toutes les formations forestières de terre
ferme et les forêts marécageuses inondées temporairement.

éospatial Technology Group Congo SARL Page 45

UFE Mpoukou Ogooué

Likousis

UFE Lebama

UFE Mouyala

UFE Ingoumina Lélali

Diner Formallons forestières sur sol ferme Espaces non forestiers
Hestet M sacre Hoi semer to are (66 100%) D Savare attire

® cratsucedt M 2 ven Hu sempenren abc dans GO à 804) savane nee

S vue Fr econdare Ada à a Gent (8% à 10%) Cure randonnée en gérer
Routes etpstes Fra Secondar Ada ae censé 20% à ED) CS
ent puis Fr Secondar Jeure pare bi es

Roue forestière grnepale Forêt Secondaire Jeune à Musangs cecnpicides CCS

SRE donrsdbbanenhes
UFE Loumongo IN réttiarécageuse iranée Temaorarement
UFE Mapati Réseau hydrographique MM :crcsgouse rontée enpemanenco
pm

ES TE ne ne

Carte 7 : Formations végétales de l'UFE Gouongo

éospatial Technology Group Congo SARL Page 46
3.2 INVENTAIRES MULTI-RESSOURCES

Ce chapitre présente une synthèse non exhaustive du rapport d’inventaire multi-ressources
de l’UFE Gouongo (GTGC, 2014a), dans lequel sont présentées de façon plus détaillées Les
informations sur La méthodologie utilisée et Les résultats obtenus.

3.2.1 Méthodologie

3.2.1.1 Principes

L’inventaire multi-ressource est un inventaire statistique réalisé selon le principe d’un
échantillonnage systématique effectué le long des layons parallèles et équidistants
s’appuyant sur des placettes continues et contiguës, dont l’emplacement est défini par un
plan de sondage issus de travaux de pré-inventaires'?.

Les placettes d’inventaire d'aménagement sont centrées sur l’axe du layon. Elles mesurent
200 m de longueur dans Le sens du layon et 25 m de largeur dans le sens perpendiculaire au
layon, soit une superficie de 0,5 ha.

L'inventaire a été effectué conformément aux Normes Nationales d’inventaire
d'aménagement des ressources forestières en République du Congo.

Le taux de sondage retenu (1,25 %) a permis d'obtenir la précision souhaitée (erreur
relative sur Le volume exploitable inférieure à 15 % au seuil de probabilité de 95 %).

La superficie totale inventoriée sur l’UFE Gouongo est de 3 160,5 ha, ce qui correspond à
un taux de sondage réel de 1,32 %.

3.2.1.2 Layonnage

Au cours de la phase de layonnage, les layons sont ouverts à partir des points de départ
définis dans le plan de sondage, géolocalisés au moyen d’un GPS (Global Positioning
System). Les distances ont été mesurées par un chaînage tous Les 25 m. Une correction de
pente a été appliquée. Les layons ont été matérialisés tous les 25 m par des piquets
comportant notamment le numéro du layon et le numéro de la placette correspondante.
Au cours des travaux, les informations telles que les coordonnées géographiques de début
et de fin de layon, les pentes, Les traces d’exploitation passée et Les formations végétales
ont été relevées sur des fiches de layonnage.

1? GTGC, 2008. Rapport technique. Pré-inventaire d'aménagement. UFE Gouongo. Brazzaville, 51 p.

éospatial Technology Group Congo SARL Page 47
AD CEST +
pr à NT À

UFE Mpoukou Ogooué

Zones d'inventaire d'aménagement

UFE Ingoumina Lélali

UFE Lebama

UFE Mouyala

É
Ë
H
È
i
È
Î

UFE Loumongo

UFE Mapati

GES RS RSS ATEN ED SD RS ENS GES CEE GS

Enerere

Carte 8 : Plan de sondage de l'inventaire d'aménagement de l’UFE Gouongo

Page 48

éospatial Technology Group Congo SARL

wZz.
3.2.1.3 Comptage

Sur les placettes situées Le long des layons d’inventaires, tous les arbres de diamètre supérieur
ou égal à 20 cm ont été relevés. Leur diamètre, mesuré à 1,30 m du sol ou au-dessus des
contreforts, a été noté.

L'identification botanique des arbres a été réalisée au moyen des noms locaux, commerciaux
(vernaculaires) ou scientifiques des espèces rencontrées. Pour chaque pied exploitable, c’est-à-
dire de diamètre supérieur ou égal au Diamètre Minimum d’Exploitation (DME), la qualité du fût
a été estimée, selon la codification suivante :

- Classe A : pieds de très bonne conformité, sans défauts (qualité export) ;
- Classe B : pieds présentant un ou plusieurs défauts mineurs ;

- Classe C : pieds non utilisables par l’industrie (présence de pourriture, arbre foudroyé,
très tordu, étêté, muloté, etc.).

3.2.1.4 Régénération

Outre les relevés des grands ligneux, un inventaire de la régénération des principales espèces
commercialisées par la société SICOFOR a été effectué (cf. Tableau 10), en continu sur toutes
les placettes d’inventaires, selon le champ de vision du chef d’équipe. Un indice d’abondance
(«L» pour « légère » et « D » pour « dense ») et un type de répartition («1 » pour « isolée » et
«G>» pour « groupée ») ont été relevés, en distinguant les observations selon le stade de
développement de la régénération : S2 (tiges de hauteur comprise entre 30 cm et 1,5 m), S3
(tiges de hauteur supérieur à 1,5 m et de diamètre inférieur à 10 cm) ou S4 (diamètre compris
entre 10 et 20 cm).

Tableau 10 : Liste des essences concernées par l’inventaire de la régénération sur l’UFE

Gouongo

Noms pilotes Noms scientifiques Famille
Acuminata Entandrophragma angolense var. acuminata Méliacées
Bilinga 1 Nauclea diderrichii Rubiacées
Bilinga 2 Nauclea sp. Rubiacées
Bossé clair Guarea cedrata Méliacées
Bossé foncé Guarea thompsonii Méliacées
Dibétou Lovoa trichilioïdes Méliacées
Douka Tieghemella africana Sapotacées
Doussié bipendensis | Afzelia bipendensis Fabacées
Doussié pachyloba | Afzelia pachyloba Fabacées
Iroko Milicia excelsa Moracées
Izombé Testulea gabonensis Ochnacées
Kosipo Entandrophragma candollei Méliacées
Longhi blanc Chrysophyllum lacourtianum Sapotacées
Longhi rouge Chrysophyllum africanum Sapotacées
Moabi Baïllonella toxisperma Sapotacées
Movingui Distemonanthus benthamianus Fabacées
Niové Staudtia kamerunensis var. gabonensis Myristicacées
Okan Cylicodiscus gabunensis Fabacées

éospatial Technology Group Congo SARL Page 49
Noms pilotes Noms scientifiques Famille
Okoumé Aucoumea klaineana Burséracées
Padouk blanc Pterocarpus mildbraedii Fabacées
Padouk rouge Pterocarpus soyauxii Fabacées
Pao rosa Bobgunia fistuloides Fabacées
Sipo Entandrophragma utile Méliacées
Tali Erythrophleum ivorense Fabacées
Tchitola Prioria oxyphylla Fabacées
Tiama Entandrophragma angolense Méliacées

3.2.1.5 Produits Forestiers Non Ligneux (PFNL)

La collecte des données sur les PFNL s’est effectuée en continu sur chaque placette de 0,5 ha.
La liste des PFNL inventorié est présentée dans Le Tableau 11.

Tableau 11 : Liste des PFNL inventoriés sur l’UFE Gouongo

Produits Usages / utilisations
Aframomum Comestible
Andok Comestible
Asperge Comestible
Champignons Comestible
Chenilles Comestible
Corossol sauvage Comestible
Escargot Comestible
Feuilles du Gnetum africanum (coco) Comestible
Fougère Comestible
Fruit du Moabi Comestible
Fruit du Safoukala Comestible
Fruits de l’Essessang Comestible
Igname sauvage Comestible
Liane à eau Pharmacopée
Marantacées Artisanat (emballages)
Miel Comestible
Oignon sauvage Comestible
Oseille sauvage Pharmacopée / Comestible
Palmier à huile Comestible
Raphia Comestible / Artisanal
Rotin Artisanal
Termites Comestible
Wali (fruit Garcinia cola) Comestible / Pharmacopée
Yohimbé Pharmacopée

éospatial Technology Group Congo SARL Page 50
3.2.1.6 Faune

Une partie des layons de comptage (cf. Carte 9) ont été retenus comme transects pour les
observations directes et indirectes (cris entendus, empreintes, excréments, traces diverses) sur
la faune, ainsi que les indices de présence de l’homme (pièges, douilles, campements, pistes,
coups de fusils, etc.). Toutes les informations collectées ont été géoréférencées au moyen d’un
GPS.

Tableau 12 : Liste des indices de présence animale et humaine relevés

Observations Observations indirectes Indices de présence humaine
irectes

- Excréments - Restes de nourriture |- Pistes de chasse |- Pistes de

- Empreintes - Fouille - Pièges débardage
Animal ou : ; :

roupe vu - Piste animale - Souillure - Restes de - Souches

sroup - Entendu (cri, chant) |- Terrier campements d’arbres

- Nids - Gîte - Routes - Plantations

éospatial Technology Group Congo SARL Page 51
275000 30000

Zones d'inventaire d'aménagem ent

UFE Mpoukou Ogooué

UFE Lebama

UFE Mouyala

UFE Ingoumina Lélali

Routes et pistes Formations sur sols hydromorphes
@ chiicncoana Rae moine Mr one remmre

© Vilkæ — Route forestière principale
L — Route forealière secondaire pates non rester
inventaire d'aménagement CEA
—— Pise etaien
+ Cerir déplccte dineriais _ scie
Cire Résoau hydrographique
imite deb aimentäre : Cut mamdonnés en Régéneton
=— Rire pinanae

UFE Mouyala Emitoure Œ.…

Rire son
CREER

jee: GS 1084, Projection: LT Zone 325

Sores: éaprétalon des Images sales RapEye, ASTER et moy aps aériennes complébe par Esobsen tons tra, caries IENeteiIéS GPS BTS Care ane Re AO LOI

Carte 9 : Plan de sondage de l'inventaire faunique de l’UFE Gouongo

éospatial Technology Group Congo SARL Page 52
3.2.1.7 Contrôle des travaux de terrain

En vue de garantir La qualité du travail, un système de contrôle de la qualité des inventaires sur
le terrain a été mis en œuvre. Outre la formation continue du personnel (formation en
botanique, manipulation des appareils techniques, rappel des consignes de travail et protocole
d’inventaire), des travaux de recomptage ont été effectués en interne et par le CNIAF-PAGEF de
manière aléatoire parmi les parcelles d’inventaire. Les fiches de contrôle ont été comparées
avec les fiches initiales afin d'apprécier la qualité des travaux, afin d’apprecier la qualité des
travaux et de corriger par des formations complémentaires les erreurs constatées.

Les contrôles internes ont portés sur 149,5 ha, soit 4,7 % de la superficie inventoriée.

D'une manière générale, la qualité des travaux de layonnage et de comptage s’est révélée
satisfaisante ; ceci peut être justifié par les séances de formation sur le renforcement de
capacité organisées par le CNIAF-PAGEF et la formation continue des ouvriers assurée par le
bureau d’études GTGC.

3.2.1.8 Saisie et traitement des données
"Grands ligneux

Le logiciel dénommé « Logiciel de Saisie et de Compilation des Données d’Inventaire
d'Aménagement » (LSCDIA) et développé sous Microsoft Access par GTGC a été utilisé pour la
saisie et Le traitement des données des grands ligneux inventoriés sur l’UFE Gouongo. Une fois
les informations contenues dans les fiches de relevés saisies, Le logiciel Access a également été
utilisé pour effectuer l’apurement de la base de données.

“"  Régénération et PFNL

Les données relatives aux PFNL et à la régénération ont été saisies et analysées au moyen du
logiciel Microsoft Excel. La fréquence d’observation a été calculée en effectuant le rapport
entre le nombre de placettes sur lesquelles une observation a été notée et Le nombre total de
placettes inventoriées.

" Faune

L’estimation des densités de chimpanzés et de gorilles a été faite à l’aide du logiciel DISTANCE
3.5, spécialement conçu pour calculer des densités de populations animales (Buckland & al.,
1993 ; Laake & al., 1994). Les analyses se sont basées sur la quantité de nids récents
inventoriés.

Les données sur les observations directes d'animaux, les indices de présence animale et les
activités humaines collectées lors des inventaires ont permis de calculer des Indices
Kilométriques d’Abondance (IKA). L’IKA (ou taux de rencontre par kilomètre) est obtenu en
divisant Le nombre d’indices relevés par la longueur (en km) du transect parcouru.

Le logiciel ArcView 3.3 a été utilisé pour élaborer des cartes de répartition des indices de
présence des différentes espèces relevés.

3.2.1.9 Données utilisées pour l’analyse des données relatives au grands
ligneux

éospatial Technology Group Congo SARL Page 53
Groupes d’essences et Diamètres Minimums d’Exploitation (DME)

Lors du traitement des données de l’inventaire d'aménagement, sept groupes d’essences ont été

défini :

Le groupe 1 est constitué des essences principales exploitées par la société, très prisées
en exploitation forestière dans le secteur forestier du Sud Congo ;

Le groupe 2 est constitué des essences de grande valeur, ayant déjà fait l’objet d’une
exploitation par la société, mais de façon plus anecdotique, ou identifiées comme
importantes pour l’activité à court ou moyen terme de la société SICOFOR ;

Le groupe 3 est constitué des essences connues destinées au sciage ;
Le groupe 4 est constitué des essences connues destinées au déroulage ;

Le groupe 5 est constitué des essences à promouvoir, certaines étant présentes en
grande quantité ;

Le groupe 6 est constitué de toutes les essences qui ne sont pas connues
technologiquement et dont le volume brut > DME est inférieur à 0,05 m°/ha.

Le groupe 7 est constitué des essences inconnues (non identifiées botaniquement).

Le Tableau 13 ci-après donne la liste des essences inventoriées, ainsi que les DME, fixés par la
règlementation (Article 91 du Décret n° 2002-437) et correspondant au diamètre en dessous
duquel un arbre ne peut être légalement exploité.

Tableau 13 : Liste des essences inventoriées et DME règlementaires

Essences (nom commercial ou Noms scientifiques DME (cm)
vernaculaire)

Groupe 1 : Essences dominantes dans la production

Acajou Khaya anthotheca 80
Dibétou Lovoa trichilioïdes 80
Douka Tieghemella africana 80
Doussié bipendensis Afzelia bipendensis 60
Doussié pachyloba Afzelia pachyloba 60
Iroko Milicia excelsa 70
Kosipo Entandrophragma candollei 80
Longhi blanc Chrysophyllum africanum 50
Okoumé Aucoumea klaineana 70
Sipo Entandrophragma utile 80
Groupe 2 : Autres essences exploitées

Aiélé Canarium schweinfurthii 60
Bilinga 1 Nauclea diderrichii 60
Bilinga 2 Nauclea sp. 60
Moabi Baïllonella toxisperma 80
Movingui Distemonanthus benthamianus 50
Padouk blanc Pterocarpus mildbraedii 80
Padouk rouge Pterocarpus soyauxii 80
Pao rosa Bobgunia fistuloides 60

éospatial Technology Group Congo SARL Page 54

Essences (nom commercial ou

: Noms scientifiques DME (cm)
vernaculaire)

Tali Erythrophleum ivorense 60
Tiama Entandrophragma angolense 80
Groupe 3 : Essences secondaires de sciage

Acuminata Entandrophragma angolense var. acuminata 60
Akatio Chrysophyllum sp. 60
Bahia Hallea ciliata 40
Bossé clair Guarea cedrata 60
Bossé foncé Guarea thompsonii 60
Dabéma Piptadenistrum africanum 60
Ébène 1 Diospyros cinnabarina 40
Ébène 2 Diospyros hoyleana 40
Ebiara Berlinia bracteosa 60
Emien 1 Alstonia boonei 60
Emien 2 Alstonia congensis 60
Essia Petersianthus macrocarpus 60
Eveuss Klainedoxa gabonensis 60
Iganganga Dacryodes igaganga 60
Izombé Testulea gabonensis 60
Kévazingo Guibourtia demensei 80
Lati Amphimas ferruginea 60
Limba Terminalia superba 60
Longhi rouge Chrysophyllum lacourtianum 60
Mukulungu Autranella congolensis 60
Niové Staudtia kamerunensis var. gabonensis 40
Oboto Mammea africana 60
Okan Cylicodiscus gabunensis 60
Olène Irvingia grandifolia 60
Olon 1 Zanthoxylum heitzii 50
Olon 2 Zanthoxylum gillettii 50
Onzambili Antrocaryon sp. 60
Safoukala Dacryodes pubescens 60
Sifu-sifu Albizia ferruginea 60
Tchitola Prioria oxyphylla 80
Wengué Millettia laurentii 60
Zingana Microberlinia brazzavillensis 80
Groupe 4 : Essences secondaires de déroulage

Angueuk Ongokea gore 60
Ebom Anonidium mannii 60
Essessang Ricinodendron heudelotii 60
Fromager Ceiba pentandra 60
Ilomba Pycnanthus angolensis 60
Limbali Gilbertiodendron dewevrei 60
Tola Prioria balsamifera 80

éospatial Technology Group Congo SARL Page 55

Essences (nom commercial ou Noms scientifiques DME (cm)
vernaculaire)

Groupe 5 : Essences à promouvoir

Abena Homalium letestui 60
Afane Panda oleosa 60
Afina Strombosia pustulata 60
Akak Duboscia macrocarpa 60
Ako Antiaris toxicaria 60
Akot Drypetes gossweileri 60
Akpa Tetrapleura tetraptera 60
Akwi Xylopia hypolampra 60
Alone Rhodognaphalon brevicuspe 60
Andok Irvingia gabonensis 60
Andoung Tetraberlinia longiracemosa 60
Arbre à fourmis Barteria fistulosa 60
Assas 1 Macaranga barteri 60
Assas 2 Macaranga monandra 60
Avodiré Turreanthus africanus 60
Avom Cleistopholis glauca 60
Ayinda Anthocleista schweinfurthii 60
Boaki Buchnerodendron speciosum 60
Bodioa Anopyxis klaineana 60
Colatier Cola nitida 60
Congotali Letestua durissima 60
Crabwood Carapa procera 60
Diana f Celtis adolfi 60
Diana pf Celtis tessmannii 60
Divida Scorodophloeus zenkeri 60
Ebebeng Maprounea membranacea 60
Ebo Santiria trimera 60
Ebobora 1 Croton mayumbensis 60
Ebobora 2 Croton sp. 60
Efok Cola lateritia 60
Ekaba Tetraberlinia bifoliolata 60
Ekoune 1 Coelocaryon preussii 60
Ekoune 2 Coelocaryon botryoides 60
Essioko Caloncoba welwitschii 60
Essoula Plagiostyles africana 60
Eyong Eribroma oblonga 60
Eyoum blanc Dialium polyanthum 60
Eyoum noir Dialium tessmannii 60
Eyoum rouge Dialium sp. 60
Faro Daniellia klainei 60
Faux tali Pachyelasma tessmannii 60
Garcinia punctata Garcinia punctata 60

éospatial Technology Group Congo SARL Page 56
Essences (nom commercial ou

: Noms scientifiques DME (cm)
vernaculaire)

Kikamba noir Strombosia sp. 60
Koto Pterygota macrocarpa 60
Kumbi Lannea welwitschii 60
Mokendjo Ganophyllum giganteum 60
Mubala 1 Pentaclethra eetveldeana 60
Mubala 2 Mvyrianthus seretii 60
Mukala Xylopia aethiopica 60
Mutondo Funtumia elastica 60
Niola Tetrorchidium didymostemon 60
Obero Picralima nitida 60
Odjobi Xylopia staudtii 60
Otungui Greenwayodendron suaveolens 60
Ozek Quassia gabonensis 60
Pangou Hylodendron gabunense 60
Parassolier Musanga cecropioides 60
Rikio 1 Uapaca guineensis 60
Rikio 2 Uapaca heudelotii 60
Rikio 3 Uapaca vanhouttei 60
Sabifout Maesobotrya barteri 60
Safoutier Dacryodes edulis 60
Sangoma 1 Allanblackia stanera 60
Sangoma 2 Allanblackia sp. 60
Séné Albizia adianthifolia 60
Set Cleistanthus sp. 60
Sorro Syphocephalium ochocoa 60
Wali Garcinia kola 60
Wamba Tessmannia africana 60
Yohimbé Pausinystalia johimbe 60
Yungu Drypetes abanensis 60
Groupe 6 : Essences qui ne sont pas connues technologiquement

Akeng Morinda lucida 60
Akeul Pausinystalia macroceras 60
Akeol Ficus exasperata 60
Amvut 1 Trichoscypha oddonii 60
Amvut 2 Trichoscypha acuminata 60
Amvut 3 Trichoscypha sp. 60
Anzem Copaïifera religiosa 60
Bekoabezombo Angylocalyx pynaertii 60
Colancoba Colancoba glauca 60
Corynanthe mayumbensis Corynanthe mayumbensis 60
Difou Morus mesozygia 60
Dragonier Dracaena arborea 60
Drypetes Obanensis Drypetes obanensis 60

éospatial Technology Group Congo SARL Page 57

Essences (nom commercial ou Noms scientifiques DME (cm)
vernaculaire)

Drypetes sp. Drypetes sp. 60
Dyctyandra arboreus Dyctyandra arboreus 60
Ekam Shirakiopsis elliptica 60
Ekoba Diogoa zenkeri 60
Engong Trichoscypha sp. 60
Essang Parkia bicolor 60
Etom Syzygium brazzavillensis 60
Etoup Treculia africana 60
Etui Tabernaemontana cressa 60
Faux colatier Cola acuminata 60
Friesodilsia enghiana Friesodilsia enghiana 60
Harungana Harungana madagascariensis 60
Ka Dichostemma glaucescens 60
Kanda Beilschmiedia obscura 60
Lusambia Markhamia lutea 60
Mengama Mvyrianthus arboreus 60
Mengo Porterandia cladantha 60
Musizi Maesopsis eminii 60
Nanabouk Sterculia subviolacea 60
Ndjembé Afrostyrax lepidophyllus 60
Ngaikoko Hymenocardia ulmoides 60
Ngata Mvyrianthus arboreus 60
Ngomangoma Barteria fistulosa 60
Ntom Pachypodianthum staudtii 60
Ofas Pseudospondias longifolia 60
Osomzo Trilepisium madagascariensis 60
Ossol Symphonia globulifera 60
Oveng Crotonogyne giorgii 60
Owé Xylopia mildbraedi 60
Pauridiantha callicarpoides Pauridiantha callicarpoides 60
Sobou Cleistopholis patens 60
Synsepalum Synsepalum dulcificum 60
Tiliacora funifera Tiliacora funifera 60
Timbo Drypetes paxiie 60
Véprix Vepris louisis 60
Groupe 7 : Essences non déterminées botaniquement

Nguna seke Inconnu 60
Pétéque Inconnu 60

“__ Coefficients de prélèvement, de commercialisation et de récolement

Dans le cadre de La mise en œuvre de l’Activité 2 - Action 2-6 du PAGEF « Élaboration d'outils
techniques communs - Constructions de tarifs de cubage pour les principales essences

éospatial Technology Group Congo SARL Page 58
commerciales », un rapport d'étude dendrométrique” a été produit et présente Les valeurs des
coefficients de récolement permettant d'estimer un volume de bois net à partir du volume

brut.

Le coefficient de prélèvement représente la proportion des tiges de volume de DHP supérieur
au DME dont la qualité justifie l’abattage pour la commercialisation ou la transformation. IL
dépend donc de la répartition des effectifs inventoriés entre Les différentes classes de qualité.

Le coefficient de commercialisation représente le rapport entre le volume exploitable (volume
sur pied) et Le volume commercialisable ou transformé (volume des billes correspondantes après
abattage, tronçonnage et façonnage) d’un fût. IL est en relation étroite avec la qualité de
L'exploitation forestière, Les caractéristiques des unités de transformation de l’entreprise, et les
exigences du marché (local ou international).

Le coefficient de récolement correspond au rapport entre le volume total de diamètre
supérieur au DME sur pied en forêt (volume brut) et Le volume commercialisé (ou transformé). IL
s’agit du produit des coefficients de prélèvement et de commercialisation.

La méthodologie de d

récolement (PAGEF, 2014c).

Tableau 14 : Coefficients de prélèvement, commercialisation et récolement par essence

étermination de ces coefficients est détaillée dans Le rapport de l’étude de

Coefficients

Essences Noms scientifiques Prélève | Commer- | Récole
-ment | cialisation | -ment

Groupe 1

Acajou Khaya anthotheca 50 % 79% 40 %
Dibétou Lovoa trichilioïdes 82% 83% 68 %
Douka Tieghemella africana 80% 81% 65%
Doussié bipendensis | Afzelia bipendensis 76% 81% 62%
Doussié pachyloba Afzelia pachyloba 70 % 81% 57 %
Iroko Milicia excelsa 1% 81% 57%
Kosipo Entendrophragma candollei 84% 81% 68%
Longhi blanc Chrysophyllum africanum 79% 80 % 63%
Okoumé Aucoumea klaineana 76% 78% 59 %
Sipo Entandrophragma utile 50 % 83% 42%
Groupe 2

Aiélé Canarium schweinfurthii 78% 84% 65%
Bilinga 1 Nauclea diderrichii 81% 79% 64%
Bilinga 2 Nauclea sp. 56% 79% 44%
Moabi Baïllonella toxisperma 92% 76% 70%
Movingui Distemonanthus benthamianus 75% 84% 63%
Padouk blanc Pterocarpus mildbraedii 74% 77% 57 %
Padouk rouge Pterocarpus soyauxii 75% 77% 58%

20 PAGEF, 2014c. Rapport de l'étude dendrométrique. Calcul des coefficients de récolement à utiliser pour la
rédaction des rapports d’inventaires multi-ressources des concessions des sociétés de la zone Chaillu. Brazzaville,

16p.

éospatial Technology Group Congo SARL

Page 59

Coefficients

Essences Noms scientifiques Prélève | Commer- | Récole
-ment | cialisation | -ment
Pao rosa Bobgunia fistuloides 66% 83% 55 %
Tali Erythrophleum ivorense 70 % 79% 55 %
Tiama Entandrophragma angolense 83% 81% 67%
Groupe 3
Acuminata Entandrophragma angolense var. acuminata | 79% 81% 64%
Akatio Chrysophyllum sp. 50 % 70% 35%
Bahia Hallea ciliata 56% 81% 46%
Bossé clair Guarea cedrata 57% 67% 38%
Bossé foncé Guarea thompsonii 50% 67% 34%
Dabéma Piptadenistrum africanum 49% 86% 42%
Ébène 1 Diospyros cinnabarina 57% 70% 40 %
Ébène 2 Diospyros hoyleana 50 % 70% 35%
Ebiara Berlinia bracteosa 45 % 85% 38%
Emien 1 Alstonia boonei 44% 60 % 27%
Emien 2 Alstonia congensis 50 % 60% 30%
Essia Petersianthus macrocarpus 58% 84% 48%
Eveuss Klainedoxa gabonensis 56% 70% 39%
Iganganga Dacryodes igaganga 50 % 70% 35%
Izombé Testulea gabonensis 68% 70% 48%
Kévazingo Guibourtia demensei 42% 70% 29%
Lati Amphimas ferruginea 55% 70% 39%
Limba Terminalia superba 73% 80 % 58%
Longhi rouge Chrysophyllum lacourtianum 61% 80 % 48%
Mukulungu Autranella congolensis 50 % 70% 35%
Niové Staudtia kamerunensis var. gabonensis 71% 60% 43%
Oboto Mammea africana 67% 70 % A7 %
Okan Cylicodiscus gabunensis 64% 70% 45%
Olène Irvingia grandifolia 60 % 70% 42%
Olon 1 Zanthoxylum heitzii 52% 65% 33%
Olon 2 Zanthoxylum gillettii 48% 65% 31%
Onzambili Antrocaryon sp. 55% 70% 39%
Safoukala Dacryodes pubescens 54% 82% 44%
Sifu-sifu Albizia ferruginea 50 % 70% 35%
Tchitola Prioria oxyphylla 80% 85% 68%
Wengué Millettia laurentii 50 % 68% 34%
Zingana Microberlinia brazzavillensis 50 % 70% 35%
Groupe 4
Angueuk Ongokea gore 61% 70% 43%
Ebom Anonidium mannii 48% 70 % 33%
Essessang Ricinodendron heudelotii 55% 70% 39%
Fromager Ceiba pentandra 57% 84% 48%
éospatial Technology Group Congo SARL Page 60

Coefficients

Essences Noms scientifiques Prélève | Commer- | Récole
-ment | cialisation | -ment
Ilomba Pycnanthus angolensis 66% 60% 39%
Limbali Gilbertiodendron dewevrei 56% 60 % 34%
Tola Prioria balsamifera 50% 84% 42%
Groupe 5
Abena Homalium letestui 50% 70% 35%
Afane Panda oleosa 50% 70 % 35%
Afina Strombosia pustulata 50 % 70% 35%
Akak Duboscia macrocarpa 50 % 70% 35%
Ako Antiaris toxicaria 50% 70% 35%
Akot Drypetes gossweileri 50 % 70% 35%
Akpa Tetrapleura tetraptera 50 % 70% 35%
Akwi Xylopia hypolampra 50 % 70% 35%
Alone Rhodognaphalon brevicuspe 50 % 60% 30%
Andok Irvingia gabonensis 50 % 70% 35%
Andoung Tetraberlinia longiracemosa 50 % 70% 35%
Arbre à fourmis Barteria fistulosa 50% 70 % 35%
Assas 1 Macaranga barteri 50 % 70% 35%
Assas 2 Macaranga monandra 50 % 70% 35%
Avodiré Turreanthus africanus 50% 65 % 33%
Avom Cleistopholis glauca 50 % 70% 35%
Ayinda Anthocleista schweinfurthii 50 % 70% 35%
Boaki Buchnerodendron speciosum 50 % 70% 35%
Bodioa Anopyxis klaineana 50 % 70% 35%
Colatier Cola nitida 50% 70 % 35%
Congotali Letestua durissima 50 % 70% 35%
Crabwood Carapa procera 50 % 70% 35%
Diana f Celtis adolfi 50% 84% 42%
Diana pf Celtis tessmannii 50 % 84% 42%
Divida Scorodophloeus zenkeri 50 % 70% 35%
Ebebeng Maprounea membranacea 50 % 70% 35%
Ebo Santiria trimera 50% 70% 35%
Ebobora 1 Croton mayumbensis 50 % 70% 35%
Ebobora 2 Croton sp. 50 % 70% 35%
Efok Cola lateritia 50% 70% 35%
Ekaba Tétraberlinia bifoliolata 50% 70 % 35%
Ekoune 1 Coelocaryon preussii 50 % 60% 30%
Ekoune 2 Coelocaryon botryoides 50 % 60% 30%
Essioko Caloncoba welwitschii 50% 70% 35%
Essoula Plagiostyles africana 50 % 70% 35%
Eyong Eribroma oblonga 50 % 70% 35%
Eyoum blanc Dialium polyanthum 50 % 70% 35%
éospatial Technology Group Congo SARL Page 61

Coefficients

Essences Noms scientifiques Prélève | Commer- | Récole
-ment | cialisation | -ment

Eyoum noir Dialium tessmannii 50 % 70% 35%
Eyoum rouge Dialium sp. 50 % 70% 35%
Faro Daniellia klainei 50% 60 % 30%
Faux tali Pachyelasma tessmannii 50 % 70% 35%
Garcinia punctata Garcinia punctata 50 % 70% 35%
Kikamba noir Strombosia sp 50 % 70% 35%
Koto Pterygota macrocarpa 50 % 70% 35%
Kumbi Lannea welwitschii 50% 70 % 35%
Mokendjo Ganophyllum giganteum 50 % 70% 35%
Mubala 1 Pentaclethra macrophylla 50 % 70% 35%
Mubala 2 Mvyrianthus seretii 50 % 70% 35%
Mukala Xylopia aethiopica 50 % 70% 35%
Mutondo Funtumia elastica 50% 70% 35%
Niola Tetrorchidium didymostemon 50 % 70% 35%
Obero Picralima nitida 50% 70 % 35%
Odjobi Xylopia staudtii 50 % 70% 35%
Otungui Greenwayodendron suaveolens 50 % 70% 35%
Ozek Quassia gabonensis 50 % 70% 35%
Pangou Hylodendron gabunense 50 % 70% 35%
Parassolier Musanga cecropioides 50 % 70% 35%
Rikio 1 Uapaca guineensis 50 % 70% 35%
Rikio 2 Uapaca heudelotii 50 % 70% 35%
Rikio 3 Uapaca vanhouttei 50 % 70% 35%
Sabifout Maesobotrya barteri 50 % 70% 35%
Safoutier Dacryodes edulis 50 % 70% 35%
Sangoma 1 Allanblackia stanera 50 % 70% 35%
Sangoma 2 Allanblackia sp. 50 % 70% 35%
Séné Atbizia adianthifolia 50 % 70% 35%
Set Cleistanthus sp. 50 % 70% 35%
Sorro Syphocephalium ochocoa 50 % 70% 35%
Wali Garcinia kola 50% 70% 35%
Wamba Tessmannia africana 50% 70 % 35%
Yohimbé Pausinystalia johimbe 50 % 70% 35%
Yungu Drypetes abanensis 50 % 70% 35%
Pour toutes les essences des groupes 6 et 7, ce sont les valeurs par défaut de 50 % pour le
coefficient de prélèvement et de 70% pour le coefficient de commercialisation qui ont été

retenues (soit un coefficient de récolement de 35 %).

“Tarifs de cubage

Les tarifs de cubage permettent, à partir du diamètre d’un arbre, d’en estimer son volume.

éospatial Technology Group Congo SARL

Page 62

Dans le cadre de la mise en œuvre de l’Activité 2 - Action 2-6 du PAGEF « Élaboration d'outils
techniques communs - Constructions de tarifs de cubage pour les principales essences
commerciales », un rapport d'étude dendrométrique” a été produit (PAGEF, 2014b), dans
lequel sont définis les tarifs de cubage à utiliser pour l’UFE Gouongo, et dans lequel la
méthodologie et Les résultats détaillés de cette étude peuvent y être consultés.

Les tarifs de cubage à appliquer sur l’UFE Gouongo sont présentés dans Le Tableau 15 ci-dessous.

Tableau 15 : Liste des tarifs de cubage

Essence Nom du tarif Équation du tarif de cubage
Bilinga PAGEF-Zone Mayombe - Bilinga V = -0,0436 - 0,7548D + 9,7930D?
Limba PAGEF-Zone Mayombe - Limba V=-0,5206 + 1,0843D + 8,4210D?
Longhi PAGEF-Zone Mayombe - Longhi V=-1,3027 + 5,0154D + 3,7702D?
Niové PAGEF-Zone Mayombe - Niové V=1,5661 - 7,4006D + 14,8908D?
Padouk PAGEF-Zone Mayombe - Padouk V=1,4914 - 7,7844D + 15,0028D?
Aiélé PAGEF-Zone Chaillu - Aiélé V =-0,4969 + 1,2920D + 10,0097D2
Bahia PAGEF-Zone Chaillu - Bahia V=-0,2909 + 1,0933D + 7,7201D?
Bossé PAGEF-Zone Chaillu - Bossé V =-0,3169 + 1,0905D + 7,4915D2
Dabéma PAGEF-Zone Chaillu - Dabéma V=-1,7500 + 7,1400D + 2,0449D?
Essia PAGEF-Zone Chaillu - Essia V =0,4524 - 2,9382D + 13,0754D?
ILlomba PAGEF-Zone Chaillu - Ilomba V = -0,4008 + 0,0309D + 13,0262 D?
Movingui PAGEF-Zone Chaillu - Movingui V=2,3713 - 10,3182D + 19,6649 D?
Okoumé PAGEF-Zone Chaillu - Okoumé V=-1,8126 + 6,7647D + 5,0219D?
Pao rosa PAGEF-Zone Chaïillu - Pao rosa V=-0,1655 + 0,2997 D + 7,4699D2
Tali PAGEF-Zone Chaillu - Tali V=2,7150 - 10,9578 + 19,0462D?
Autres essences | PAGEF-Zone Chaillu - Toutes essences | V = -0,1586 + 0,2631D + 9,5162D?

3.2.2 Résultats de l'inventaire de la ressource ligneuse

Les paramètres dendrométriques obtenus sur l’UFE Gouongo sont résumés dans le tableau
suivant :

Tableau 16 : Synthèse des paramètres dendrométriques sur l’ensemble de la concession

Paramètres Ensemble des tiges Tiges de 20 à Tiges de plus de
dendrométriques de plus de 20 cm de 50 cm de 50 cm de diamètre
iamètre diamètre

Effectifs (tiges/ha) 98,7 80,9 17,8
Surface terrière (m2/ha) 13,0 6,6 6,5
Volumes bruts (m°/ha) 152,7 73,1 79,6

La répartition des effectifs à l’hectare par essence est donnée par le Tableau 17 ci-dessous. Les
résultats détaillés par classe de diamètre sont fournis en Annexe 5.

2° PAGEF, 2014b. Rapport de l'étude dendrométrique N°2. Établissement des tarifs de cubage de la zone Chaïllu sur
les UFE Gouongo, Massanga, Mpoukou-Ogooué et Nyanga. Brazzaville, 129 p.

éospatial Technology Group Congo SARL Page 63
Tableau 17 : Effectifs par hectare des essences inventoriées sur l’UFE Gouongo

Essences DME (cm) |Sz>20cm| G2>DME |S2>50cm

Groupe 1

Acajou 80 0,114 0,000 0,003
Dibétou 80 0,136 0,012 0,058
Douka 80 0,146 0,016 0,045
Doussié bipendensis 60 0,104 0,036 0,052
Doussié pachyloba 60 0,283 0,068 0,104
Iroko 70 0,059 0,012 0,024
Kosipo 80 0,061 0,021 0,034
Longhi blanc 50 0,044 0,012 0,012
Okoumé 70 3,689 0,908 1,862
Sipo 80 0,016 0,004 0,006
Total groupe 1 4,653 1,089 2,200
Groupe 2

Aiélé 60 0,461 0,118 0,162
Bilinga 1 60 0,308 0,058 0,089
Bilinga 2 60 0,209 0,018 0,033
Moabi 80 0,072 0,015 0,040
Movingui 50 0,259 0,086 0,086
Padouk blanc 80 0,044 0,005 0,022
Padouk rouge 80 0,265 0,035 0,154
Pao rosa 60 0,242 0,015 0,028
Tali 60 0,339 0,154 0,204
Tiama 80 0,084 0,007 0,028
Total groupe 2 2,283 0,509 0,844
Groupe 3

Acuminata 60 0,071 0,012 0,019
Akatio 60 0,029 0,001 0,005
Bahia 40 1,055 0,545 0,348
Bossé clair 60 0,232 0,053 0,081
Bossé foncé 60 0,011 0,002 0,004
Dabéma 60 0,851 0,325 0,445
Ebène 1 40 0,194 0,043 0,029
Ebène 2 40 0,001 0,001 0,001
Ebiara 60 0,526 0,132 0,206
Emien 1 60 0,183 0,065 0,096
Emien 2 60 0,001 0,000 0,000
Essia 60 4,359 0,285 0,581
Eveuss 60 0,695 0,313 0,382
Iganganga 60 0,001 0,001 0,001
Izombé 60 0,091 0,022 0,027

éospatial Technology Group Congo SARL Page 64
Essences DME (cm) |Sz>20cm| G2>DME |S2>50cm
Kévazingo 80 0,246 0,009 0,065
Lati 60 0,319 0,056 0,083
Limba 60 0,060 0,032 0,039
Longhi rouge 60 0,228 0,042 0,066
Mukulungu 60 0,016 0,005 0,009
Niové 40 0,855 0,250 0,151
Oboto 60 0,044 0,016 0,020
Okan 60 0,200 0,036 0,051
Olène 60 0,102 0,054 0,065
Olon 1 50 0,487 0,136 0,136
Olon 2 50 0,340 0,040 0,040
Onzambili 60 0,092 0,022 0,032
Safoukala 60 0,915 0,128 0,205
Sifu-sifu 60 0,062 0,003 0,005
Tchitola 80 0,244 0,041 0,126
Wengué 60 0,000 0,000 0,000
Zingana 80 0,019 0,001 0,003
Total groupe 3 12,530 2,671 3,318
Groupe 4
Angueuk 60 0,469 0,107 0,192
Ebom 60 0,868 0,067 0,139
Essessang 60 0,455 0,143 0,182
Fromager 60 0,046 0,020 0,024
ILlomba 60 1,985 0,338 0,614
Limbali 60 0,315 0,090 0,122
Tola 80 0,006 0,001 0,001

Total groupe 4 4,143 0,766 1,274
Groupe 5
Abena 60 0,365 0,047 0,075
Afane 60 0,915 0,088 0,227
Afina 60 5,824 0,383 0,849
Akak 60 0,035 0,000 0,000
Ako 60 0,049 0,010 0,014
Akot 60 0,290 0,029 0,064
Akpa 60 0,336 0,023 0,043
Akwi 60 0,101 0,000 0,002
Alone 60 0,132 0,026 0,037
Andok 60 0,018 0,003 0,007
Andoung 60 1,044 0,239 0,378
Arbre à fourmis 60 0,030 0,001 0,001
Assas 1 60 0,420 0,006 0,015
Assas 2 60 0,065 0,000 0,001

éospatial Technology Group Congo SARL Page 65
Essences DME (cm) |Sz>20cm| G2>DME |S2>50cm
Avodiré 60 1,292 0,105 0,196
Avom 60 0,177 0,017 0,028
Ayinda 60 0,384 0,003 0,011
Boaki 60 0,004 0,000 0,000
Bodioa 60 0,308 0,115 0,148
Colatier 60 0,238 0,020 0,040
Congotali 60 0,004 0,003 0,003
Crabwood 60 0,017 0,001 0,001
Diana f 60 2,564 0,429 0,716
Diana pf 60 0,001 0,000 0,001
Divida 60 0,345 0,006 0,023
Ebebeng 60 0,347 0,015 0,038
Ebo 60 4,451 0,129 0,358
Ebobora 1 60 0,595 0,078 0,178
Ebobora 2 60 0,209 0,019 0,045
Efok 60 0,554 0,033 0,053
Ekaba 60 0,600 0,038 0,076
Ekoune 1 60 2,698 0,055 0,161
Ekoune 2 60 2,712 0,078 0,220
Essioko 60 1,651 0,176 0,312
Essoula 60 7,001 0,004 0,030
Eyong 60 0,017 0,001 0,002
Eyoum blanc 60 1,116 0,078 0,149
Eyoum noir 60 0,067 0,005 0,009
Eyoum rouge 60 0,668 0,122 0,192
Faro 60 0,011 0,003 0,004
Faux tali 60 0,002 0,001 0,001
Garcinia punctata 60 0,119 0,003 0,007
Kikamba noir 60 0,626 0,046 0,105
Koto 60 0,310 0,024 0,040
Kumbi 60 0,092 0,018 0,025
Mokendjo 60 0,134 0,040 0,061
Mubala 1 60 1,786 0,300 0,543
Mubala 2 60 1,422 0,069 0,205
Mukala 60 0,961 0,055 0,171
Mutondo 60 2,142 0,122 0,302
Niola 60 0,019 0,000 0,000
Obero 60 0,165 0,012 0,021
Odjobi 60 0,366 0,008 0,031
Otungui 60 2,048 0,005 0,028
Ozek 60 0,532 0,099 0,160
Pangou 60 2,397 0,091 0,295

éospatial Technology Group Congo SARL Page 66
Essences DME (cm) |Sz>20cm| G2>DME |S2>50cm
Parassolier 60 3,352 0,101 0,268
Rikio 1 60 4,315 0,765 1,389
Rikio 2 60 2,225 0,253 0,519
Rikio 3 60 0,275 0,010 0,022
Sabifout 60 0,557 0,054 0,093
Safoutier 60 0,075 0,002 0,007
Sangoma 1 60 0,484 0,018 0,044
Sangoma 2 60 0,326 0,018 0,035
Séné 60 0,585 0,029 0,056
Set 60 0,298 0,021 0,047
Sorro 60 0,161 0,052 0,081
Wali 60 0,004 0,000 0,000
Wamba 60 0,151 0,024 0,039
Yohimbé 60 0,128 0,002 0,004
Yungu 60 0,524 0,051 0,091

Total groupe 5 64,236 4,684 9,398
Groupe 6
Akeng 60 0,000 0,000 0,000
Akeul 60 0,261 0,005 0,016
Akol 60 0,078 0,003 0,009
Amvut 1 60 0,032 0,002 0,004
Amvut 2 60 0,312 0,001 0,004
Amvut 3 60 0,160 0,000 0,000
Anzem 60 0,056 0,000 0,000
Bekoabezombo 60 0,148 0,000 0,003
Colancoba 60 0,040 0,001 0,001
Corynanthe mayumbensis 60 0,200 0,006 0,016
Difou 60 0,001 0,000 0,000
Dragonier 60 0,013 0,002 0,004
Drypetes Obanensis 60 0,316 0,066 0,104
Drypetes sp, 60 0,123 0,000 0,001
Dyctyandra arboreus 60 0,134 0,003 0,008
Ekam 60 0,896 0,016 0,044
Ekoba 60 0,000 0,000 0,000
Engong 60 0,059 0,005 0,009
Essang 60 0,030 0,008 0,011
Etom 60 0,000 0,000 0,000
Etoup 60 3,176 0,032 0,055
Etui 60 0,033 0,000 0,000
Faux colatier 60 0,036 0,004 0,007
Friesodilsia enghiana 60 0,050 0,001 0,003
Harungana 60 0,001 0,000 0,000

éospatial Technology Group Congo SARL

Page 67
Essences DME (cm) |Sz>20cm| G2>DME |S2>50cm

Ka 60 0,329 0,001 0,004
Kanda 60 0,327 0,018 0,031
Kanga 60 0,000 0,000 0,000
Koal 60 0,521 0,126 0,215
Lusambia 60 0,126 0,002 0,005
Mengama 60 0,190 0,002 0,006
Mengo 60 0,004 0,000 0,000
Musizi 60 0,009 0,001 0,001
Nanabouk 60 0,002 0,000 0,000
Ndjembé 60 0,035 0,002 0,004
Ngaikoko 60 0,465 0,006 0,022
Ngata 60 0,202 0,001 0,002
Ngomangoma 60 0,050 0,000 0,000
Ntom 60 0,001 0,000 0,000
Ofas 60 0,761 0,026 0,057
Osomzo 60 0,011 0,001 0,001
Ossol 60 0,925 0,017 0,054
Oveng 60 0,125 0,005 0,009
Owé 60 0,005 0,001 0,001
Pauridiantha callicarpoides 60 0,002 0,001 0,001
Sobou 60 0,182 0,014 0,024
Synsepalum 60 0,025 0,000 0,001
Tiliacora funifera 60 0,004 0,000 0,001
Timbo 60 0,015 0,002 0,002
Véprix 60 0,078 0,006 0,014
Total groupe 6 10,550 0,386 0,757

Groupe 7
Nguna seke 60 0,012 0,002 0,004
Pétéque 60 0,288 0,001 0,004
Total groupe 7 0,301 0,003 0,008
TOTAL GENERAL 98,696 10,109 17,798

À partir des effectifs à l’hectare, de leur répartition par classe de diamètre, des tarifs de cubage
et des coefficients de récolement, ont été déduits les volumes bruts et nets inventoriés sur l’UFE
Gouongo. Ils sont présentés dans Le Tableau 18 ci-après.

éospatial Technology Group Congo SARL Page 68
Tableau 18 : Volumes par hectare par essence sur l'UFE Gouongo

Volumes bruts (m°/ha)

Volumes nets (m°/ha)

Essences DME > 70
(cm) | 2DME | <DME |250cm|270cm| 2DME | <DME |250cm|

Groupe 1
Acajou 80 0,000 | 0,098 0,013 0,002 | 0,000 | 0,039 0,005 | 0,001
Dibétou 80 0,096 | 0,260 0,279 0,166 | 0,065 | 0,176 0,189 | 0,112
Douka 80 0,190 | 0,211 0,307 0,231 | 0,123 | 0,136 0,198 | 0,149
Doussié bipendensis 60 0,198 | 0,104 0,242 0,139 | 0,122 | 0,064 0,149 | 0,086
Doussié pachyloba 60 0,351 | 0,285 0,455 0,201 | 0,200 | 0,162 0,258 | 0,114
Iroko 70 0,084 | 0,076 0,125 0,084 | 0,048 | 0,044 0,072 | 0,048
Kosipo 80 0,263 | 0,072 0,311 0,278 | 0,180 | 0,049 0,213 | 0,190
Longhi blanc 50 0,046 | 0,026 0,046 0,024 | 0,029 | 0,017 0,029 | 0,015
Okoumé 70 7,483 | 5,880 | 11,404 7,483 | 4,414] 3,468 6,727 | 4,414
Sipo 80 0,055 | 0,017 0,063 0,057 | 0,023 | 0,007 0,026 | 0,024

Total groupe 1 8,768 | 7,029 | 13,245 | 8,665 | 5,204 | 4,162 | 7,866 | 5,153
Groupe 2
Aiélé 60 0,789 | 0,479 0,932 0,547 | 0,515 | 0,313 0,608 | 0,358
Bilinga 1 60 0,282 | 0,277 0,361 0,164] 0,180 | 0,177 0,230 | 0,105
Bilinga 2 60 0,080 | 0,175 0,119 0,042 | 0,036 | 0,078 0,053 | 0,018
Moabi 80 0,175 | 0,137 0,282 0,223 | 0,123 | 0,096 0,197 | 0,156
Movingui 50 0,387 | 0,220 0,387 0,200 | 0,244] 0,138 0,244 | 0,126
Padouk blanc 80 0,043 | 0,061 0,090 0,055 | 0,024 | 0,034 0,051 0,031
Padouk rouge 80 0,288 | 0,427 0,636 0,451 | 0,167 | 0,248 0,370 | 0,262
Pao rosa 60 0,054 | 0,179 0,083 0,025 | 0,030 | 0,099 0,046 | 0,014
Tali 60 1,097 | 0,303 1,218 0,910 | 0,605 | 0,167 0,671 0,502
Tiama 80 0,068 | 0,127 0,148 0,089 | 0,046 | 0,085 0,099 | 0,059

Total groupe 2 3,264 | 2,385 | 4,256 | 2,706 | 1,970 | 1,436 | 2,570 | 1,631
Groupe 3
Acuminata 60 0,070 | 0,069 0,089 0,050 | 0,045 | 0,044 0,057 | 0,032
Akatio 60 0,005 | 0,031 0,016 0,002 | 0,002 | 0,011 0,006 | 0,001
Bahia 40 1,690 | 0,372 1,341 0,570 | 0,769 | 0,169 0,611 0,260
Bossé clair 60 0,268 | 0,209 0,338 0,189 | 0,102 | 0,079 0,128 | 0,072
Bossé foncé 60 0,017 | 0,011 0,021 0,015 | 0,006 | 0,004 0,007 | 0,005
Dabéma 60 1,625 | 0,739 1,959 1,119 | 0,683 | 0,311 0,823 | 0,470
Ébène 1 40 0,147 | 0,099 0,121 0,051 | 0,059 | 0,040 0,048 | 0,021
Ébène 2 40 0,003 | 0,000 0,003 0,002 | 0,001 0,000 0,001 0,001
Ebiara 60 0,735 | 0,571 0,945 0,478 | 0,279 | 0,217 0,358 | 0,181
Emien 1 60 0,406 | 0,187 0,493 0,305 | 0,108 | 0,050 0,132 | 0,081
Emien 2 60 0,000 | 0,002 0,001 0,000 | 0,000 | 0,001 0,000 | 0,000
Essia 60 1,485 | 4,116 2,311 0,790 | 0,720 | 1,996 1,120 | 0,383
Eveuss 60 2,275 | 0,525 2,473 1,895 | 0,886 | 0,205 0,964 | 0,738
Iganganga 60 0,006 | 0,000 0,006 0,006 | 0,002 | 0,000 0,002 | 0,002
Izombé 60 0,187 | 0,074 0,201 0,167 | 0,089 | 0,035 0,096 | 0,079
Kévazingo 80 0,083 | 0,394 0,288 0,129 | 0,024] 0,115 0,084 | 0,037
Lati 60 0,310 | 0,311 0,386 0,203 | 0,120 | 0,120 0,149 | 0,078
Limba 60 0,197 | 0,039 0,217 0,161 | 0,114 | 0,023 0,126 | 0,093
Longhi rouge 60 0,199 | 0,181 0,263 0,130 | 0,097 | 0,088 0,128 | 0,063

éospatial Technology Group Congo SARL

Page 69

Volumes bruts (m°/ha)

Volumes nets (m°/ha)

Essences DME > 70
(cm) | 2DME | <DME |250cm|270cm| 2DME | <DME |250cm|

Mukulungu 60 0,031 | 0,020 0,041 0,027 | 0,011 0,007 0,014 | 0,009
Niové 40 0,617 | 0,422 0,492 0,219 | 0,264 | 0,180 0,210 | 0,093
Oboto 60 0,089 | 0,041 0,103 0,059 | 0,042 | 0,019 0,049 | 0,028
Okan 60 0,301 | 0,177 0,345 0,256 | 0,134 | 0,079 0,153 | 0,114
Olène 60 0,412 | 0,070 0,441 0,353 | 0,173 | 0,029 0,185 | 0,148
Olon 1 50 0,577 | 0,328 0,577 0,251 | 0,193 | 0,110 0,193 | 0,084
Olon 2 50 0,155 | 0,251 0,155 0,049 | 0,048 | 0,078 0,048 | 0,015
Onzambili 60 0,130 | 0,092 0,159 0,095 | 0,050 | 0,036 0,061 0,036
Safoukala 60 0,774 | 0,918 0,993 0,523 | 0,340 | 0,403 0,436 | 0,230
Sifu-sifu 60 0,015 | 0,054 0,023 0,008 | 0,005 | 0,019 0,008 | 0,003
Tchitola 80 0,384 | 0,476 0,720 0,498 | 0,261 0,324 0,489 | 0,339
Wengué 60 0,000 | 0,001 0,001 0,000 | 0,000 | 0,000 0,000 | 0,000
Zingana 80 0,004 | 0,022 0,011 0,006 | 0,002 | 0,008 0,004 | 0,002
Total groupe 3 13,198 [10,802 | 15,533 | 8,606 | 5,628 | 4,796 | 6,691 | 3,700
Groupe 4
Angueuk 60 0,534 | 0,571 0,777 0,287 | 0,230 | 0,245 0,334 | 0,123
Ebom 60 0,342 | 0,884 0,548 0,190 | 0,114] 0,295 0,183 | 0,064
Essessang 60 0,865 | 0,391 0,976 0,627 | 0,333 | 0,151 0,376 | 0,242
Fromager 60 0,167 | 0,037 0,179 0,150 | 0,080 | 0,018 0,086 | 0,072
Ilomba 60 2,075 | 2,679 3,057 0,999 | 0,819 | 1,057 1,206 | 0,394
Limbali 60 0,585 | 0,285 0,675 0,449 | 0,198 | 0,097 0,229 | 0,152
Tola 80 0,009 | 0,006 0,012 0,011 | 0,004 | 0,003 0,005 | 0,005

Total groupe 4 4,577 | 4,852 | 6,224] 2,714| 1,778 | 1,864| 2,419 | 1,052
Groupe 5
Abena 60 0,240 | 0,370 0,322 0,132 | 0,084 | 0,129 0,113 | 0,046
Afane 60 0,417 | 1,183 0,815 0,191 | 0,146 | 0,414 0,285 | 0,067
Afina 60 1,971 6,092 3,304 1,075 | 0,690 | 2,132 1,156 | 0,376
Akak 60 0,000 | 0,028 0,001 0,000 | 0,000 | 0,010 0,000 | 0,000
Ako 60 0,064 | 0,040 0,074 0,046 | 0,022 | 0,014 0,026 | 0,016
Akot 60 0,138 | 0,319 0,237 0,061 | 0,048 | 0,112 0,083 | 0,021
Akpa 60 0,122 | 0,314 0,179 0,077 | 0,043 | 0,110 0,063 | 0,027
Akwi 60 0,001 | 0,075 0,005 0,000 | 0,000 | 0,026 0,002 | 0,000
Alone 60 0,163 | 0,126 0,194 0,122 | 0,049 | 0,038 0,058 | 0,037
Andok 60 0,014 | 0,022 0,026 0,004 | 0,005 | 0,008 0,009 | 0,001
Andoung 60 1,333 | 1,112 1,734 0,869 | 0,467 | 0,389 0,607 | 0,304
Arbre à fourmis 60 0,004 | 0,021 0,005 0,002 | 0,001 0,007 0,002 | 0,001
Assas 1 60 0,028 | 0,345 0,054 0,011 | 0,010 | 0,121 0,019 | 0,004
Assas 2 60 0,001 | 0,047 0,002 0,000 | 0,000 | 0,016 0,001 0,000
Avodiré 60 0,542 | 1,307 0,801 0,297 | 0,176 | 0,425 0,260 | 0,097
Avom 60 0,093 | 0,164 0,124 0,063 | 0,033 | 0,058 0,043 | 0,022
Ayinda 60 0,018 | 0,291 0,039 0,011 | 0,006 | 0,102 0,014 | 0,004
Boaki 60 0,000 | 0,002 0,000 0,000 | 0,000 | 0,001 0,000 | 0,000
Bodioa 60 0,676 | 0,263 0,769 0,496 | 0,236 | 0,092 0,269 | 0,173
Colatier 60 0,101 | 0,232 0,158 0,058 | 0,036 | 0,081 0,055 | 0,020
Congotali 60 0,020 | 0,003 0,022 0,019 | 0,007 | 0,001 0,008 | 0,007

éospatial Technology Group Congo SARL Page 70

Volumes bruts (m°/ha)

Volumes nets (m°/ha)

Essences DME > 70
(cm) | 2DME | <DME |250cm|270cm| 2DME | <DME |250cm|
Crabwood 60 0,003 | 0,015 0,004 0,000 | 0,001 0,005 0,002 | 0,000
Diana f 60 2,370 | 2,752 3,192 1,557 | 0,995 | 1,156 1,341 0,654
Diana pf 60 0,001 | 0,001 0,002 0,000 | 0,001 0,000 0,001 0,000
Divida 60 0,026 | 0,351 0,076 0,008 | 0,009 | 0,123 0,027 | 0,003
Ebebeng 60 0,068 | 0,346 0,133 0,019 | 0,024] 0,121 0,047 | 0,007
Ebo 60 0,591 | 4,263 1,247 0,215 | 0,207 | 1,492 0,437 | 0,075
Ebobora 1 60 0,388 | 0,775 0,673 0,194] 0,136 | 0,271 0,235 | 0,068
Ebobora 2 60 0,083 | 0,259 0,156 0,020 | 0,029 | 0,091 0,055 | 0,007
Efok 60 0,192 | 0,459 0,250 0,133 | 0,067 | 0,161 0,087 | 0,047
Ekaba 60 0,190 | 0,568 0,298 0,091 | 0,066 | 0,199 0,104 | 0,032
Ekoune 1 60 0,246 | 2,472 0,549 0,077 | 0,074 | 0,742 0,165 | 0,023
Ekoune 2 60 0,349 | 2,639 0,756 0,110 | 0,105 | 0,792 0,227 | 0,033
Essioko 60 0,961 1,562 1,350 0,609 | 0,337 | 0,547 0,473 | 0,213
Essoula 60 0,018 | 4,552 0,093 0,006 | 0,006 | 1,593 0,032 | 0,002
Eyong 60 0,006 | 0,014 0,009 0,003 | 0,002 | 0,005 0,003 | 0,001
Eyoum blanc 60 0,388 | 1,059 0,591 0,198 | 0,136 | 0,371 0,207 | 0,069
Eyoum noir 60 0,025 | 0,061 0,036 0,010 | 0,009 | 0,021 0,012 | 0,003
Eyoum rouge 60 0,651 | 0,685 0,851 0,408 | 0,228 | 0,240 0,298 | 0,143
Faro 60 0,018 | 0,010 0,021 0,017 | 0,005 | 0,003 0,006 | 0,005
Faux tali 60 0,007 | 0,002 0,008 0,007 | 0,003 | 0,001 0,003 | 0,003
Garcinia punctata 60 0,013 | 0,101 0,023 0,000 | 0,004 | 0,035 0,008 | 0,000
Kikamba noir 60 0,230 | 0,709 0,398 0,112 | 0,080 | 0,248 0,139 | 0,039
Koto 60 0,118 | 0,259 0,164 0,065 | 0,041 0,091 0,057 | 0,023
Kumbi 60 0,096 | 0,087 0,117 0,061 | 0,034 | 0,030 0,041 0,021
Mokendjo 60 0,262 | 0,146 0,322 0,204 | 0,092 | 0,051 0,113 | 0,071
Mubala 1 60 1,499 | 2,038 2,196 0,795 | 0,525 | 0,713 0,769 | 0,278
Mubala 2 60 0,319 | 1,631 0,709 0,127 | 0,112 | 0,571 0,248 | 0,044
Mukala 60 0,249 | 1,169 0,581 0,083 | 0,087 | 0,409 0,204 | 0,029
Mutondo 60 0,561 2,325 1,076 0,215 | 0,196 | 0,814 0,377 | 0,075
Niola 60 0,000 | 0,010 0,000 0,000 | 0,000 | 0,003 0,000 | 0,000
Obero 60 0,057 | 0,153 0,083 0,027 | 0,020 | 0,053 0,029 | 0,010
Odjobi 60 0,034 | 0,377 0,100 0,010 | 0,012 | 0,132 0,035 | 0,004
Otungui 60 0,021 1,520 0,086 0,006 | 0,007 | 0,532 0,030 | 0,002
Ozek 60 0,523 | 0,576 0,696 0,314] 0,183 | 0,201 0,244 | 0,110
Pangou 60 0,288 | 1,695 0,644 0,092 | 0,101 0,593 0,225 | 0,032
Parassolier 60 0,482 | 3,191 0,962 0,219 | 0,169 | 1,117 0,337 | 0,077
Rikio 1 60 3,690 | 5,062 5,477 1,819 | 1,291 1,772 1,917 | 0,637
Rikio 2 60 1,174 | 2,596 1,937 0,480 | 0,411 0,909 0,678 | 0,168
Rikio 3 60 0,049 | 0,255 0,083 0,022 | 0,017 | 0,089 0,029 | 0,008
Sabifout 60 0,295 | 0,512 0,407 0,194] 0,103 | 0,179 0,142 | 0,068
Safoutier 60 0,008 | 0,080 0,022 0,002 | 0,003 | 0,028 0,008 | 0,001
Sangoma 1 60 0,081 | 0,463 0,157 0,026 | 0,028 | 0,162 0,055 | 0,009
Sangoma 2 60 0,094 | 0,311 0,144 0,058 | 0,033 | 0,109 0,050 | 0,020
Séné 60 0,151 | 0,515 0,228 0,086 | 0,053 | 0,180 0,080 | 0,030
Set 60 0,115 | 0,313 0,189 0,068 | 0,040 | 0,110 0,066 | 0,024
éospatial Technology Group Congo SARL Page 71

DME Volumes bruts (m°/ha) Volumes nets (m°/ha)
Essences > 70
(cm) | 2DME | <DME |250cm|270cm| 2DME | <DME |250cm|

Sorro 60 0,279 | 0,176 0,364 0,191 | 0,098 | 0,061 0,127 | 0,067
Wali 60 0,001 | 0,003 0,001 0,000 | 0,000 | 0,001 0,000 | 0,000
Wamba 60 0,135 | 0,148 0,179 0,093 | 0,047 | 0,052 0,063 | 0,033
Yohimbé 60 0,008 | 0,117 0,016 0,004 | 0,003 | 0,041 0,006 | 0,001
Yungu 60 0,263 | 0,472 0,379 0,165 | 0,092 | 0,165 0,133 | 0,058

Total groupe 5 23,623 [62,212 | 36,899 | 12,755 | 8,382 [21,672 | 13,042 | 4,549
Groupe 6
Akeng 60 0,000 | 0,000 0,000 0,000 | 0,000 | 0,000 0,000 | 0,000
Akeul 60 0,020 | 0,242 0,052 0,004 | 0,007 | 0,085 0,018 | 0,001
Akol 60 0,019 | 0,079 0,035 0,011 | 0,006 | 0,028 0,012 | 0,004
Amvut 1 60 0,008 | 0,031 0,014 0,002 | 0,003 | 0,011 0,005 | 0,001
Amvut 2 60 0,003 | 0,222 0,013 0,000 | 0,001 0,078 0,004 | 0,000
Amvut 3 60 0,000 | 0,103 0,001 0,000 | 0,000 | 0,036 0,000 | 0,000
Anzem 60 0,000 | 0,038 0,001 0,000 | 0,000 | 0,013 0,000 | 0,000
Bekoabezombo 60 0,002 | 0,126 0,010 0,002 | 0,001 0,044 0,003 | 0,001
Colancoba 60 0,003 | 0,032 0,004 0,000 | 0,001 0,011 0,002 | 0,000
Corynanthe mayumbensis 60 0,030 | 0,190 0,058 0,013 | 0,010 | 0,066 0,020 | 0,005
Difou 60 0,000 | 0,000 0,000 0,000 | 0,000 | 0,000 0,000 | 0,000
Dragonier 60 0,015 | 0,015 0,021 0,011 | 0,005 | 0,005 0,007 | 0,004
Drypetes Obanensis 60 0,376 | 0,324 0,484 0,279 | 0,132 | 0,113 0,169 | 0,098
Drypetes sp. 60 0,001 | 0,081 0,002 0,000 | 0,000 | 0,028 0,001 0,000
Dyctyandra arboreus 60 0,027 | 0,125 0,040 0,019 | 0,009 | 0,044 0,014 | 0,007
Ekam 60 0,077 | 0,787 0,156 0,032 | 0,027 | 0,276 0,054 | 0,011
Ekoba 60 0,000 | 0,000 0,000 0,000 | 0,000 | 0,000 0,000 | 0,000
Engong 60 0,022 | 0,061 0,035 0,006 | 0,008 | 0,021 0,012 | 0,002
Essang 60 0,049 | 0,026 0,057 0,033 | 0,017 | 0,009 0,020 | 0,012
Etom 60 0,000 | 0,000 0,000 0,000 | 0,000 | 0,000 0,000 | 0,000
Etoup 60 0,169 | 2,009 0,237 0,092 | 0,059 | 0,703 0,083 | 0,032
Etui 60 0,006 | 0,020 0,006 0,006 | 0,002 | 0,007 0,002 | 0,002
Faux colatier 60 0,019 | 0,035 0,029 0,012 | 0,007 | 0,012 0,010 | 0,004
Friesodilsia enghiana 60 0,003 | 0,042 0,008 0,002 | 0,001 0,015 0,003 | 0,001
Harungana 60 0,000 | 0,000 0,000 0,000 | 0,000 | 0,000 0,000 | 0,000
Ka 60 0,004 | 0,228 0,013 0,002 | 0,001 0,080 0,005 | 0,001
Kanda 60 0,099 | 0,293 0,136 0,059 | 0,035 | 0,103 0,048 | 0,021
Kanga 60 0,000 | 0,000 0,000 0,000 | 0,000 | 0,000 0,000 | 0,000
Koal 60 0,635 | 0,604 0,890 0,357 | 0,222 | 0,212 0,311 0,125
Lusambia 60 0,010 | 0,115 0,017 0,003 | 0,003 | 0,040 0,006 | 0,001
Mengama 60 0,008 | 0,158 0,020 0,002 | 0,003 | 0,055 0,007 | 0,001
Mengo 60 0,000 | 0,004 0,000 0,000 | 0,000 | 0,001 0,000 | 0,000
Musizi 60 0,003 | 0,007 0,003 0,002 | 0,001 0,002 0,001 0,001
Nanabouk 60 0,001 | 0,002 0,001 0,000 | 0,000 | 0,001 0,000 | 0,000
Ndjembé 60 0,007 | 0,032 0,014 0,002 | 0,002 | 0,011 0,005 | 0,001
Ngaikoko 60 0,028 | 0,436 0,076 0,013 | 0,010 | 0,153 0,027 | 0,004
Ngata 60 0,004 | 0,143 0,007 0,000 | 0,001 0,050 0,003 | 0,000
Ngomangoma 60 0,000 | 0,028 0,000 0,000 | 0,000 | 0,010 0,000 | 0,000

éospatial Technology Group Congo SARL Page 72

DME Volumes bruts (m°/ha) Volumes nets (m°/ha)
Essences > 70
(cm) | 2DME | <DME |250cm|270cm| 2DME | <DME |250cm|
Ntom 60 0,000 | 0,001 0,000 0,000 | 0,000 | 0,000 0,000 | 0,000
Ofas 60 0,121 | 0,682 0,211 0,048 | 0,042 | 0,239 0,074 | 0,017
Osomzo 60 0,004 | 0,011 0,005 0,000 | 0,001 0,004 0,002 | 0,000
Ossol 60 0,079 | 0,883 0,184 0,025 | 0,028 | 0,309 0,064 | 0,009
Oveng 60 0,022 | 0,111 0,034 0,009 | 0,008 | 0,039 0,012 | 0,003
Owé 60 0,003 | 0,005 0,003 0,000 | 0,001 0,002 0,001 0,000
Pauridiantha callicarpoides | 60 0,003 | 0,002 0,004 0,002 | 0,001 0,001 0,002 | 0,001
Sobou 60 0,077 | 0,178 0,106 0,047 | 0,027 | 0,062 0,037 | 0,017
Synsepalum 60 | 0,000! 0,019] 0,002] 0,000! 0,000 | 0,007 | 0,001! 0,000
Tiliacora funifera 60 0,003 | 0,004 0,004 0,003 | 0,001 0,001 0,001 0,001
Timbo 60 0,012 | 0,012 0,014 0,012 | 0,004 | 0,004 0,005 | 0,004
Véprix 60 0,026 | 0,092 0,049 0,009 | 0,009 | 0,032 0,017 | 0,003
Total groupe 6 1,995 | 8,639 | 3,056 | 1,117 | 0,698 | 3,024 | 1,070 | 0,391
Groupe 7
Nguna seke 60 0,010 | 0,014 0,015 0,007 | 0,003 | 0,005 0,005 | 0,003
Pétéque 60 0,006 | 0,206 0,013 0,002 | 0,002 | 0,072 0,005 | 0,001
Total groupe 7 0,016 | 0,219 | 0,029 | 0,010 | 0,006 | 0,077 | 0,010 | 0,003
TOTAL GENERAL 55,441 196,139 | 79,241 | 36,572 |23,665 |37,030 | 33,668 | 16,480

Le volume brut supérieur au DME de l’ensemble des essences du groupe 1 est estimé à 8,8 m°/ha
(soit un volume net de 5,2 m°/ha/, dont 7,5 m°/ha d’Okoumé (soit 4,4 m°/ha nets). L'Okoumé
domine donc fortement le potentiel de production des peuplements forestiers, et le volume
disponible reste donc important, malgré le fait que La majorité de l’UFE Gouongo ait déjà été
exploitée par le passé.

Parmi les autres essences des groupes 1 et 2, les essences les plus abondantes sont le Tali
(1,10 m°'/ha), l’Aiélé (0,79 m°/ha), Le Movingui (0,39 m°/ha), Le Doussié Pachyloba (0,35 m°/ha)
et Le Kosipo (0,26 m°/ha).

ILest à noter que d’autres essences secondaires, telles que Le Bahia (1,69 m°/ha), le Dabéma
(1,63 m?/ha), L'Essia (1,49 m/ha), l’'Eveuss (2,28 m/ha) et l’Ilomba (2,08 m°/ha) présentent des
potentiels de production intéressants.

Douka ; 0,19

h Doussié
Doussié pachyloba ; 0,35
Dibetou ; 0,10 bipendensis ; 0,20

Sivo : 0,06 NN Iroko ; 0,08
PO 5 006 — À Kosipo ; 0,26

Longhi blanc ;
0,05

éospatial Technology Group Congo SARL Page 73

Volume brut total : 8,77 m°/ha
Figure 3 : Répartition du volume brut supérieur au DME (en m°) des essences du groupe 1

Tiama ; 0,07

Aiélé ; 0,79
Tali ;1,10

Bilinga 1 ; 0,28

Pao rosa ; 0,05 Bilinga 2 ; 0,08

| Moabi ; 0,18

Padouk blanc ;
0,04

Volume brut total : 3,26 m°/ha
Figure 4 : Répartition du volume brut supérieur au DME (en m°) des essences du groupe 2

Groupe 6; 1,99 À [

Groupe 7; 0,02

Groupe 1; 8,77 Groupe 2; 3,26

Volume brut total : 55,44 m°/ha

Figure 5 : Répartition du volume brut supérieur au DME (en m°) entre les différents groupes
d’inventaires

L’extrapolation des données d’inventaire sur l’ensemble de la concession permet d’obtenir des

estimations des volumes totaux, présentés dans le Error! Reference source not found.Tableau
19 ci-dessous.

ILest à noter que ces valeurs ne correspondent pas pour autant à la possibilité de La concession,
car elle ne tient pas compte de l'exclusion de certaines zones de l’exploitation (en fonction de
la délimitation des séries d'aménagement), de la fixation du Diamètre Minimum d'Aménagement

éospatial Technology Group Congo SARL Page 74
(DMA), de l'exploitation effectuée après les inventaires ou encore de la dynamique des
peuplements (accroissements diamétriques, mortalité naturelle, etc.).

éospatial Technology Group Congo SARL Page 75
Tableau 19 : Volumes totaux par essence sur la concession

Essences DME Volumes bruts totaux (m°) Volumes nets totaux (m°)
(cm) 2 DME < DME 250cm 270cm 2 DME < DME 2 50 cm 270 cm

Groupe 1
Acajou 80 0 22 339 2875 389 0 8 824 1136 154
Dibetou 80 21 827 59 216 63 627 37 766 14 788 40 120 43 109 25 587
Douka 80 43 397 48 067 69 843 52 727 28 006 31 020 45 073 34 027
Doussié bip. 60 45 122 23 604 55 243 31 746 27 809 14 547 34 047 19565
Doussié pachy. 60 80 023 64 849 103 571 45 712 45 509 36 880 58 901 25 996
Iroko 70 19 248 17 353 28 445 19 248 11031 9 945 16 302 11031
Kosipo 80 59 944 16 446 70 819 63 443 41 002 11 249 48 440 43 395
Longhi blanc 50 10 590 5 988 10 590 5 360 6 688 3 782 6 688 3 386
Okoumé 70 1 705 047 1339 961 2 598 683 1 705 047 1 005 698 790 357 | 1 532 796 1 005 698
Sipo 80 12 646 3 819 14321 13 035 5 248 1585 5 943 5 410

Total groupe 1 1 997 844 1 601 642 3018017 1974 473 | 1 185 780 948 309 | 1 792 435 1 174 249
Groupe 2
Aiélé 60 179 788 109 072 212 278 124 738 117 427 71 240 138 648 81 472
Bilinga 1 60 64 337 63 193 82 210 37 321 41 052 40 322 52 456 23 814
Bilinga 2 60 18 292 39 887 27 138 9 459 8 128 17 725 12 059 4204
Moabi 80 39 973 31 313 64 172 50 858 27 966 21 908 44 896 35 582
Movingui 50 88 141 50 032 88 141 45 586 55 597 31 559 55 597 28 754
Padouk blanc 80 9817 13 842 20 523 12 473 5573 7 858 11651 7 081
Padouk rouge 80 65 672 97 410 145 037 102 846 38 158 56 599 84272 59 757
Pao rosa 60 12 324 40 879 19 001 5 664 6 782 22 497 10 457 3117
Tali 60 249 949 68 977 277 505 207 434 137 777 38 021 152 966 114 341
Tiama 80 15 516 28 967 33 693 20 181 10 423 19 460 22 635 13 557

Total groupe 2 743 809 543 572 969 700 616 560 448 885 327 188 585 639 371 680
Groupe 3
Acuminata 60 16 018 15 675 20 356 11 366 10 243 10 023 13017 7 268
Akatio 60 1178 7 009 3611 410 412 2453 1264 143
Bahia 40 385 051 84 762 305 562 129 936 175 303 38 590 139 114 59 156
Bossé clair 60 61 055 47 549 77 044 43 103 23 132 18 015 29 190 16 331
Bossé foncé 60 3973 2614 4 891 3 460 1331 876 1639 1159
Dabéma 60 370 341 168 351 446 339 255 009 155 684 70 771 187 632 107 201

éospatial Technology Group Congo SARL Page 76
Essences DME Volumes bruts totaux (m°) Volumes nets totaux (m*)
(cm) 2 DME < DME 2 50cm 270cm 2 DME < DME 2 50 cm 270 cm

Ebène 1 40 33 482 22 645 27 496 11712 13 368 9041 10 978 4676
Ebène 2 40 595 0 595 389 208 0 208 136
Ebiara 60 167 444 130 225 215 367 108 999 63 503 49 387 81677 41337
Emien 1 60 92 560 42 632 112 390 69 588 24 683 11369 29 971 18 557
Emien 2 60 0 422 207 0 0 127 62 0
Essia 60 338 346 938 018 526 561 180 004 164 028 454 746 255 274 87 265
Eveuss 60 518 367 119614 563 604 431 716 201 995 46611 219 623 168 230
Iganganga 60 1 389 36 1 389 1 389 486 13 486 486
Izombé 60 42 594 16 904 45 899 37 942 20 232 8 029 21 802 18 022
Kévazingo 80 18 811 89 676 65 513 29 307 5 477 26 112 19 076 8 534
Lati 60 70 725 70 895 87 869 46 300 27 257 27 322 33 864 17 844
Limba 60 44 945 8 847 49 483 36 581 26 068 5 131 28 700 21217
Longhi rouge 60 45 431 41314 60 030 29 562 22 027 20 031 29 105 14333
Mukulungu 60 7 000 4 454 9272 6 127 2 450 1559 3245 2 145
Niové 40 140 566 96 127 112 154 49 826 60 082 41 088 47 938 21297
Oboto 60 20 375 9 356 23 473 13 396 9 605 4411 11 066 6315
Okan 60 68 622 40 391 78 537 58 445 30 549 17 981 34 963 26 018
Olène 60 93 782 15 963 100 599 80 407 39 350 6 698 42210 33 738
Olon 1 50 131 379 74 705 131 379 57 207 43 992 25 015 43 992 19 156
Olon 2 50 35 395 57 088 35 395 11278 10 951 17 663 10 951 3 489
Onzambili 60 29 710 20 985 36 320 21 569 11 454 8 090 14 002 8315
Safoukala 60 176 429 209 149 226 211 119 147 77 503 91 876 99 371 52 339
Sifu-sifu 60 3372 12 308 5231 1918 1 180 4 308 1831 671
Tchitola 80 87511 108 437 163 965 113 558 59 508 73737 111 496 77219
Wengué 60 0 207 207 0 0 70 70 0
Zingana 80 1 001 5 039 2591 1389 350 1764 907 486
Total groupe 3 3 007 445 2 461 395 3 539 541 1961039 | 1 282 412 | 1 092 906 |1 524 725 843 084
Groupe 4

Angueuk 60 121 773 130 101 177 132 65 363 52 330 55 909 76 119 28 089
Ebom 60 78 005 201 368 124 895 43 403 26 014 67 154 41651 14475
Essessang 60 197 029 89 110 222 437 142 945 75 963 34 355 85 758 55 111
Fromager 60 38 022 8 419 40 707 34 242 18 250 4041 19 539 16 436

éospatial Technology Group Congo SARL Page 77

Essences DME Volumes bruts totaux (m°) Volumes nets totaux (m*)
(cm) 2 DME < DME 2 50cm 270cm 2 DME < DME 2 50 cm 270 cm

lomba 60 472 924 610 354 696 553 227 668 186 554 240 767 274 769 89 808
Limbali 60 133 220 64 922 153 876 102 398 45 136 21 996 52 135 34 693
Tola 80 2 084 1 401 2764 2 473 875 589 1161 1 039

Total groupe 4 1 043 057 1 105 676 1 418 363 618 491 405 124 424 811 551 134 239 651
Groupe 5
Abena 60 54 727 84 229 73 317 30 011 19 154 29 480 25 661 10 504
Afane 60 95 039 269 585 185 720 43 572 33 264 94 355 65 002 15 250
Afina 60 449 025 1 388 098 752 879 244 902 157 159 485 834 263 508 85 716
Akak 60 0 6 436 207 0 0 2253 72 0
Ako 60 14521 9215 16 793 10 450 5 082 3225 5 878 3 658
Akot 60 31 419 72737 53 935 13973 10 997 25 458 18 877 4 890
Akpa 60 27 824 71 469 40 838 17 647 9739 25 014 14293 6177
Akwi 60 291 17 094 1117 0 102 5 983 391 0
Alone 60 37 030 28 674 44 260 27 725 11 109 8 602 13 278 8 318
Andok 60 3215 4 982 5 901 889 1125 1 744 2 065 311
Andoung 60 303 794 253 352 395 095 197 952 106 328 88 673 138 283 69 283
Arbre à fourmis 60 970 4795 1177 389 340 1678 412 136
Assas 1 60 6 350 78 521 12 340 2 570 2222 27 482 4319 899
Assas 2 60 291 10 703 497 0 102 3 746 174 0
Avodiré 60 123 584 297 777 182 454 67 755 40 165 96 777 59 298 22 020
Avom 60 21 291 37 441 28 314 14312 7 452 13 104 9910 5 009
Ayinda 60 4010 66 331 8 967 2 556 1403 23 216 3 138 895
Boaki 60 0 520 0 0 0 182 0 0
Bodioa 60 153 925 60 007 175 201 112 926 53 874 21 003 61 320 39 524
Colatier 60 23 125 52 929 35 932 13 239 8 094 18 525 12 576 4634
Congotali 60 4 544 787 4957 4253 1590 275 1735 1 489
Crabwood 60 582 3 468 995 0 204 1214 348 0
Diana f 60 540 080 627 025 727 433 354 857 226 834 263 351 305 522 149 040
Diana pf 60 291 207 497 0 122 87 209 0
Divida 60 5 849 79 994 17 417 1778 2 047 27 998 6 096 622
Ebebeng 60 15 467 78 941 30 340 4418 5413 27 629 10 619 1546
Ebo 60 134711 971 370 284 262 48 933 47 149 339 979 99 492 17 126

éospatial Technology Group Congo SARL Page 78
Essences DME Volumes bruts totaux (m°) Volumes nets totaux (m*)
(cm) 2 DME < DME 2 50cm 270cm 2 DME < DME 2 50 cm 270 cm
Ebobora 1 60 88 382 176 564 153 242 44 184 30 934 61 797 53 635 15 464
Ebobora 2 60 18 859 59 027 35 591 4611 6 601 20 660 12 457 1614
Efok 60 43 720 104 597 56 940 30 345 15 302 36 609 19 929 10 621
Ekaba 60 43 190 129 483 67 978 20 801 15117 45 319 23 792 7 280
Ekoune 1 60 55 979 563 240 125 178 17 597 16 794 168 972 37 553 5 279
Ekoune 2 60 79 514 601 431 172 260 25 139 23 854 180 429 51 678 7 542
Essioko 60 219 079 355 924 307 695 138 826 76 678 124 574 107 693 48 589
Essoula 60 4186 1 037 157 21 124 1278 1465 363 005 7 393 447
Eyong 60 1359 3 109 1979 778 476 1 088 693 272
Eyoum blanc 60 88 378 241 364 134 648 45 053 30 932 84 478 47 127 15 769
Eyoum noir 60 5 656 13 945 8 135 2167 1 980 4 881 2 847 758
Eyoum rouge 60 148 264 156 089 193 914 93 016 51 892 54 631 67 870 32 556
Faro 60 4138 2 365 4758 3 847 1241 709 1 427 1154
Faux tali 60 1653 479 1 860 1653 579 168 651 579
Garcinia p. 60 2 908 22 965 5 180 0 1018 8 038 1813 0
Kikamba noir 60 52 385 161 607 90 599 25 633 18 335 56 562 31 710 8 972
Koto 60 26 785 59 129 37 320 14 863 9375 20 695 13 062 5 202
Kumbi 60 21 952 19 824 26 703 13 810 7 683 6 938 9 346 4834
Mokendjo 60 59 788 33 176 73 421 46 412 20 926 11612 25 697 16 244
Mubala 1 60 341 638 464 419 500 485 181 131 119 573 162 546 175 170 63 396
Mubala 2 60 72743 371 691 161 565 28 836 25 460 130 092 56 548 10 093
Mukala 60 56 689 266 482 132 498 18 888 19 841 93 269 46 374 6611
Mutondo 60 127 873 529 861 245 201 49 073 44 756 185 451 85 820 17 176
Niola 60 0 2265 0 0 0 793 0 0
Obero 60 12 925 34 789 18916 6 238 4 524 12 176 6621 2183
Odjobi 60 7 857 85 855 22 730 2333 2750 30 049 7955 816
Otungui 60 4767 346 469 19 640 1278 1 669 121 264 6 874 447
Ozek 60 119 162 131 151 158 616 71 475 41707 45 903 55 516 25 016
Pangou 60 65 658 386 235 146 694 20 922 22 980 135 182 51 343 7 323
Parassolier 60 109 840 727 191 219 112 49 940 38 444 254 517 76 689 17 479
Rikio 1 60 840 723 1153 358 1 248 065 414 448 294 253 403 675 436 823 145 057
Rikio 2 60 267 605 591 653 441 324 109 424 93 662 207 078 154 464 38 298

éospatial Technology Group Congo SARL Page 79
Essences DME Volumes bruts totaux (m°) Volumes nets totaux (m*)
(cm) 2 DME < DME 2 50cm 270cm 2 DME < DME 2 50 cm 270 cm

Rikio 3 60 11 107 57 995 18 957 5 001 3 888 20 298 6 635 1750
Sabifout 60 67 224 116 630 92631 44 253 23 528 40 821 32 421 15 489
Safoutier 60 1 843 18 147 4941 389 645 6352 1729 136
Sangoma 1 60 18 532 105 445 35 676 6 028 6 486 36 906 12 487 2110
Sangoma 2 60 21 353 70 798 32 714 13211 7 473 24 779 11 450 4 624
Séné 60 34 406 117 461 51 964 19577 12 042 41111 18 187 6 852
Set 60 26 238 71 406 42 969 15 479 9183 24 992 15 039 5 418
Sorro 60 63 673 40 033 82 884 43 610 22 286 14012 29 009 15 263
Wali 60 291 584 291 0 102 204 102 0
Wamba 60 30 865 33 683 40 780 21 269 10 803 11789 14273 7 444
Yohimbé 60 1761 26 714 3 621 889 617 9 350 1267 311
Yungu 60 59 938 107 596 86 378 37 548 20 978 37 659 30 232 13 142

Total groupe 5 5 382 842 | 14176071 8 408 018 2 906 362 | 1 909 898 | 4938 301 |2 971 877 1 036 657
Groupe 6
Akeng 60 0 36 0 0 0 13 0 0
Akeul 60 4 669 55 167 11 899 889 1 634 19 308 4165 311
Akol 60 4217 17915 7 936 2 473 1 476 6 270 2777 865
Amvut 1 60 1 843 7155 3 289 389 645 2 504 1151 136
Amvut 2 60 582 50 487 2 854 0 204 17671 999 0
Amvut 3 60 0 23 446 207 0 0 8 206 72 0
Anzem 60 0 8 667 207 0 0 3 033 72 0
Bekoabezombo 60 389 28 678 2 248 389 136 10 037 787 136
Colancoba 60 582 7 286 995 0 204 2 550 348 0
Corynanthe m. 60 6 738 43 185 13 142 2 958 2 358 15 115 4 600 1035
Difou 60 0 72 0 0 0 25 0 0
Dragonier 60 3 360 3 482 4 806 2 488 1176 1219 1 682 871
Drypetes o. 60 85 647 73721 110 228 63 548 29 976 25 802 38 580 22 242
Drypetes sp. 60 291 18 442 497 0 102 6 455 174 0
Dyctyandra a. 60 6177 28 505 9 069 4432 2162 9977 3174 1551
Ekam 60 17 471 179 405 35 442 7 294 6115 62 792 12 405 2553
Ekoba 60 0 36 0 0 0 13 0 0
Engong 60 5 058 13 934 7 950 1278 1770 4 877 2 782 447

éospatial Technology Group Congo SARL Page 80
Essences DME Volumes bruts totaux (m°) Volumes nets totaux (m*)
(cm) 2 DME < DME 2 50cm 270cm 2 DME < DME 2 50 cm 270 cm
Essang 60 11 093 6 033 12 952 7 603 3 882 2112 4533 2 661
Etom 60 0 79 0 0 0 28 0 0
Etoup 60 38 501 457 776 53 993 21 055 13 475 160 222 18 898 7 369
Etui 60 1265 4 523 1265 1265 443 1583 443 443
Faux colatier 60 4412 8 033 6 684 2 667 1 544 2812 2 339 934
Friesodilsia e. 60 680 9 523 1919 389 238 3333 672 136
Harungana 60 0 109 0 0 0 38 0 0
Ka 60 970 51 967 3 036 389 340 18 188 1 063 136
Kanda 60 22 479 66 841 30 948 13 465 7 868 23 394 10 832 4713
Kanga 60 0 36 0 0 0 13 0 0
Koal 60 144 737 137 738 202 781 81 348 50 658 48 208 70 973 28 472
Lusambia 60 2231 26 139 3 884 778 781 9 149 1359 272
Mengama 60 1 843 36 036 4 528 389 645 12613 1585 136
Mengo 60 0 858 0 0 0 300 0 0
Musizi 60 680 1535 680 389 238 537 238 136
Nanabouk 60 291 431 291 0 102 151 102 0
Ndjembé 60 1552 7 283 3 204 389 543 2 549 1122 136
Ngaikoko 60 6 408 99 350 17355 2918 2243 34 772 6 074 1021
Ngata 60 872 32 617 1 699 0 305 11416 595 0
Ngomangoma 60 0 6335 0 0 0 2217 0 0
Ntom 60 0 288 0 0 0 101 0 0
Ofas 60 27 479 155 482 48 135 10 905 9618 54 419 16 847 3 817
Osomzo 60 872 2451 1079 0 305 858 378 0
Ossol 60 17 964 201 199 41925 5 751 6 287 70 420 14 674 2013
Oveng 60 4963 25 302 7 648 2055 1737 8 856 2677 719
Owé 60 582 1192 788 0 204 417 276 0
Pauridiantha c. 60 791 358 998 500 277 125 349 175
Sobou 60 17 433 40 541 24 249 10 745 6 101 14 189 8 487 3 761
Synsepalum 60 0 4259 4183 0 0 1491 145 0
Tiliacora f. 60 626 956 832 626 219 335 291 219
Timbo 60 2 794 2 656 3 207 2 794 978 930 1123 978
Véprix 60 6015 21 023 11179 1 944 2105 7 358 3913 680
éospatial Technology Group Congo SARL Page 81

Essences DME Volumes bruts totaux (m°) Volumes nets totaux (m‘)
(cm) 2 DME < DME 2 50cm 270cm 2 DME < DME 2 50 cm 270 cm
Total groupe 6 454 553 1 968 568 696 438 254 500 159 093 688 999 243 753 89 075
Groupe 7
Nguna seke 60 2 248 3117 3 488 1667 787 1091 1221 583
Pétéque 60 1373 46 867 3 025 500 480 16 404 1 059 175
Total groupe 7 3 621 49 984 6513 2167 1267 17 495 2279 758
TOTAL GENERAL 12 633 171 | 21 906 909 | 18 056 589 8 333592 | 5 392 459 | 8 438 009 |7 671 843 3 755 154

éospatial Technology Group Congo SARL Page 82
vos

ETS

BATE

Volume à l'hectare (m3/ha)
(essences du G1 > DME)
0

En c-2
En: :
BS :-0
EM 0-15
M:
EM >=
M =>
mn:

C1 Limite de l'UFE Gouongo

Réseau hydrographique

Réseau routier

Route publique

Route forestière principale

100€

13200 €

HSA0DE

s2008

Carte 10 : Répartition du volume des tiges de diamètre supérieur ou égal au DME des essences du groupe 1

éospatial Technology Group Congo SARL

Page 83

Fons

ET

HOTE

Volume à l'hectare (m3/ha)
(essences du G2 > DME)

0

| _ LE

M:

BB :-0

| AE

M:

FETE

[a | Limite de l'UFE Gouongo
Réseau hydrographique

Réseau routier

Route publique

Route forestière principale

100€

13200E

HAVE

13400

T
zovs

T
ave

Carte 11 : Répartition du volume des tiges de diamètre supérieur ou égal au DME des essences du groupe 2

ospatial Technology Group Congo SARL

Page 84

3.2.3 Résultats des inventaires complémentaires de biodiversité
3.2.3.1 Faune

Le nombre d’observations et les Indices Kilométriques d’Abondance (IKA) sont donnés par
le tableau ci-après.

Tableau 20 : Indices Kilométriques d’Abondance de la faune obtenus sur l’UFE

Gouongo
IKA (en nombre d'indices par km)
Observations indirectes
5 Obs. 2 q =
Espèce J E LE
à directes) # | £ | 2 | 8 | # | La Ë |rora
WE) sl) 8) 5) $
ii xe ä
Athérure 0,006 | 0,033 | 1,045 | 0,002 | 0,006 | 0,365 | 0,002 | 1,452 | 1,459
jAulacode 0,000 | 0,000 | 0,005 | 0,000 | 0,000 | 0,000 | 0,000 | 0,005 | 0,005

Céphalophe à bande
dorsale noire

Céphalophe à dos jaune | 0,017 | 0,099 | 0,810 | 0,000 | 0,003 | 0,341 | 0,000 | 1,254 | 1,271
Céphalophe à ventre

0,000 | 0,003 | 0,068 | 0,000 | 0,000 | 0,005 | 0,000 | 0,076 | 0,076

0,000 | 0,003 | 0,058 | 0,000 | 0,000 | 0,020 | 0,000 | 0,082 | 0,082

blanc

Céphalophe bleu 0,000 | 0,000 | 0,006 | 0,000 | 0,000 | 0,000 | 0,000 | 0,006 | 0,006
Céphalophe noir 0,000 | 0,002 | 0,003 | 0,000 | 0,000 | 0,000 | 0,002 | 0,006 | 0,006
Céphalophe rouge 0,000 | 0,002 | 0,003 | 0,000 | 0,000 | 0,002 | 0,031 | 0,038 | 0,038
Chevrotain aquatique 0,000 | 0,000 | 0,011 | 0,000 | 0,000 | 0,000 | 0,000 | 0,011 | 0,011
Chimpanzé 0,005 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,011 | 0,011 | 0,016
Civette 0,000 | 0,014 | 0,175 | 0,000 | 0,000 | 0,036 | 0,000 | 0,225 | 0,225
Colobe bai 0,000 | 0,000 | 0,002 | 0,000 | 0,000 | 0,000 | 0,000 | 0,002 | 0,002
Eléphant 0,002 | 0,002 | 0,082 | 0,000 | 0,000 | 1,101 | 0,008 | 1,193 | 1,194
Pangolin 0,000 | 0,000 | 0,348 | 0,000 | 0,002 | 0,033 | 0,019 | 0,401 | 0,401
Potamochère 0,000 | 0,002 | 0,000 | 0,000 | 0,000 | 0,000 | 0,003 | 0,005 | 0,005
Singe (primate divers) 0,005 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,017 | 0,017 | 0,022
Sitatunga 0,000 | 0,000 | 0,145 | 0,000 | 0,000 | 0,005 | 0,008 | 0,157 | 0,157

Des indices d’éléphants ont été relevés en quantité relativement importante vers le centre
de l’UFE (cf. Carte 12). Quelques indices de présence de chimpanzés, et notamment des
nids, laissent à penser que l'espèce est présente dans la partie nord de la concession (cf.
Carte 13). Toutefois, en raison du faible nombre d’indices utilisables relevés (nids pour les
chimpanzés, excréments pour Les éléphants), aucun calcul de densité n’a pu être fait.

Les Gorilles sont très rares dans la zone : aucun indice de présence de l'espèce n’a été
relevé. Les potamochères sont très présents et se retrouvent principalement au centre-est
et sud-ouest de l’UFE Gouongo. Les Céphalophes sont présents en abondance dans
l'intégralité de l’UFE.

éospatial Technology Group Congo SARL Page 85
300000

340000

indice d'abondance
l Nombre dobservationtpacette) | _
al à @ coude osre |] pas de donnes LÉ
| à Route Publique ° ë
Route frestère pince 02
—— rm téoie à ou
058-121
2 PE
D cime cerure
00000 sa0b00 220000
Carte 12 : Répartition des indices de présence de l'Éléphant dans l'UFE Gouongo

son000

sannoo

8]
È
8
Mpourou
indice d'abondance
l … {Nombre d'obsarvationiplacette) |__|
a] 3 @ cite Doria Pas de donnees LÉ
ë| à —— roue Pique k è
— Route forestière pincpale 00
—— Pen oorane M 02
M:
M:
D uv corure
500000 540000 520000
Carte 13 : Répartition des indices de présence du Chimpanzé dans l'UFE Gouongo
éospatial Technology Group Congo SARL Page 86

Les résultats plus détaillés de ces inventaires fauniques et les cartes de répartition des
autres espèces animales peuvent être consultés dans le rapport d'inventaire multi-
ressources de l’UFE Gouongo (GTGC, 2014a).

3.2.3.2 Présence humaine

Au cours de l’inventaire de la faune, les activités humaines ont été rencontrées à travers
292 indices divers.

Les indices les plus rencontrés sont liés à l’activité de chasse (61,3 %), qui se traduit
principalement par des pistes de chasseurs, des pièges et des restes de campement.
L'exploitation forestière se traduit par 93 indices rencontrés (soit 31,8%), constitués
principalement de pistes de débardage et de souches d’arbres abattus. Parmi les autres
indices de présence humaine peuvent être principalement cités les routes et Les cultures.

La Carte 14

300000 540000 320000

S680c00

9660000

Mpoukou

<680c00

9660000

indice d'abondance
{nombre d'observation/placette)
© Crieu de ist 5

Route publique Cu

Route forestière pincpale D 0,57. 1,25
Reseau hydrographique

2640000

s-24
Cumeure M:

Pas de donnees

9640000

L T T
300000 340000 380000

Carte 14 ci-après montre que la présence humaine est principalement concentrée dans les
nord-est de l’UFE Gouongo.

éospatial Technology Group Congo SARL Page 87

300000 540000

S680c00

9660000

Mpoukou

<680c00

9660000

indice d'abondance
{nombre d'observation/placette)
© Crieu de ist 5

Route publique Cu

Roue forest pinépele I 027125

Reseau hydrographique 18240
Lime UFE

(=) CPE

Pas de donnees

2640000

9640000

L T T
300000 340000 380000

Carte 14 : Répartition des indices d’activités humaines
3.2.3.3 La régénération forestière

Les résultats des inventaires de la régénération forestière sont donnés dans Tableau 21 ci-
dessous.

Tableau 21 : Fréquence d’observation par essence des différents stades de

régénération

Essences S2 s3 Ss4 Total

Acuminata 0,03 % 1,11% | 0,71% 1,76 %
Bilinga 0,03% | 3,88% | 5,55% 7,56 %
Bossé clair 0,21% | 7,45% | 5,17% 10,58 %
Bossé foncé 0,00 % | 0,09% | 0,36% 0,46 %
Dibétou 0,05% | 7,69% | 6,28% 11,55 %
Douka 0,00% | 0,11% | 0,33% 0,44 %
Doussié bipendensis 0,09 % 3,50 % 2,91 % 5,51 %
Doussié pachyloba 0,00 % 0,00% | 0,06% 0,06 %
Iroko 0,00 % | 0,35% | 0,47% 0,70 %
Izombé 0,05 % 1,20% | 1,01% 2,04 %
Kosipo 0,02 % 1,12% | 0,92% 2,06 %
Longhi blanc 0,02% | 0,13% | 0,14% 0,28 %
Longhi rouge 0,06% | 0,06% | 0,14% 0,25 %
Moabi 0,11 % 1,79% | 2,34% 3,92 %
Movingui 0,00 % | 0,02% | 0,06% 0,08 %

éospatial Technology Group Congo SARL Page 88

Essences s2 s3 S4 Total

Niové 0,36% | 27,45% | 30,06 % 44,44 %
Okan 0,03% | 2,44% | 1,82% 3,65 %
Okoumé 0,57% |23,21% |24,36% 36,01 %
Padouk blanc 0,38% | 7,64% | 5,51% 12,72 %
Padouk rouge 0,00 % 0,17% | 0,00% 0,17 %
Pao rosa 0,00 % 0,40% | 0,97% 1,34%
Sipo 0,00% | 0,11% | 0,33% 0,43 %
Tali 0,09% | 4,16% | 2,52% 6,19%
Tchitola 0,00 % | 0,02% | 0,00% 0,02 %
Tiama 0,25% | 4,49% | 5,27% 8,65 %

L’Okoumé et le Niové semblent très bien se régénérer. Leurs semis sont disséminés sur
toute l’UFE. Le Padouk blanc et le Dibétou se régénèrent assez bien et se retrouvent sur la
quasi-totalité de l’UFE. Le Bossé clair et Le Tiama se régénèrent également assez bien,
mais sont principalement présents au centre et au sud de l’UFE.

Le Padouk rouge, le Doussié pachyloba, le Movingui et Le Tchitola présentent en revanche
un taux de régénération très faible.

3.2.3.4 Les PFNL
Parmi Les nombreux PFNL recensés au cours des inventaires, Les plus rencontrés sont :

- Les Marantacées, rencontrées sur 70,7 % des placettes inventoriées, et Les rotins
(56,1 %) sont très fréquents et représentés sur l’ensemble de l’UFE ;

- Les feuilles de coco (Gnetum africanum), rencontrées sur 41,9% des placettes
inventoriées, sont présentes sur la quasi-totalité de l’UFE, avec une forte
concentration dans Le nord-est de la concession (cf. Carte 15) ;

-__ L’Aframomum (26,2 %) est moyennement représenté sur l’UFE, avec quelques zones
de concentrations dans Les secteurs nord et sud de la concession ;

- Les lianes à eau (25,3 %) sont également moyennement représentées, avec une
forte densité au centre et au sud de l’UFE.

Les PFNL font l’objet d’une exploitation parfois importante, et potentiellement
destructrice pour certaines espèces. Cet impact est variable sur l’UFE. Les territoires de
prélèvement sont très différents selon les produits, et l’étendue des zones impactées
dépendent de la disponibilité des produits. Le prélèvement est parfois très important à
proximité des villages.

Dans la plupart des cas, l’exploitation actuelle des PFNL ne semble toutefois pas mettre en
danger les espèces concernées. En effet, la méthode de collecte de nombreux PFNL n’est
pas toujours préjudiciable au maintien de la ressource (prélèvement des écorces et des
feuilles, par exemple), et les ressources et les espèces sont généralement abondantes.
Cependant, une attention particulière devrait être portée sur les PFNL dont la récolte
entraine la destruction de la plante ou qui sont très fortement exploitées.

éospatial Technology Group Congo SARL Page 89
soonon 340000 380000

Légende

Fréquence
8] © creruauce oisnex 1 ce conne |
É — roue Pique Û El

— roue treatère prnoge M vu
— Réseau Hydrographique

Em
1 Cum derure
odnoo sadioo seche

Carte 15 : Répartition de Gnetum africanum

3.3 ÉTUDES SOCIO-ÉCONOMIQUES

L'étude socio-économique qui s'applique à l’UFE Gouongo a été réalisée par le CNIAF-
PAGEF, en partenariat avec Le bureau d’études CERAPE, dans le cadre de la mise en œuvre
de l’Activité 2 - Action 2.7 du projet PAGEF, à savoir « Conduite des études socio-
économiques par Bassin de Vie ». Une synthèse des résultats de cette étude est présentée
ici. Les résultats plus détaillés et la méthodologie utilisée peuvent être consultés dans le
rapport d’étude??.

De plus, de façon à répondre aux exigences du canevas de rédaction des Plans
d'Aménagement imposé par les Directives Nationales d'Aménagement, certains des
résultats présentés ici figurent également dans les titres 2.5, 2.6 et 1.1, relatifs au
contexte socio-économique de l’UFE.

3.3.1 Données démographiques

À partir des données de recensement de 2007, La population estimée des villages et chefs
lieux des districts riverains de l’UFE Gouongo en 2012 est donnée par le tableau suivant :

22 CNIAF-PAGEF, 2013a. Rapport d'étude socio-économique du secteur forestier Sud Congo. Bassin de Vie N°2.
Brazzaville, 157 p.

éospatial Technology Group Congo SARL Page 90
Tableau 22 : Population estimée des villages et chefs lieux des districts riverains de

l'UFE Gouongo en 2012

Komono Douakani 831 4,0 %
Komono Kingani 903 4,3%
Komono Komono 6 950 33,4%
Komono Lisséngué 361 1,7%
Komono Makaga 962 4,6%
Komono Mbila 673 3,2%
Komono Mitoko 1 48 0,2%
Komono Mitoko 2 30 0,1%
Komono Moétché 356 1,7%
Komono Moutouala 533 2,6%
Komono Mvakala 432 2,1%
Komono Stcpa Bois 760 3,7%
Komono Vouka 951 46%
Zanaga Banzié 713 3,4%
Zanaga Ingoumina 867 4,2%
Zanaga Kéinkélé 1 678 3,3%
Zanaga Kéngué 1777 8,5%
Zanaga Likouala 780 3,8%
Zanaga Madzounou 850 4,1%
Zanaga Malima 671 3,2%
Zanaga Moukila 208 1,0%
Zanaga Ndouo 278 1,3%
Zanaga Ognéinguélé 12 0,1%
Zanaga Ondama 167 0,8%

Total 20 792 100,0 %

La localisation des villages, leur démographie et Les infrastructures dont ils disposent au
sein de l’UFE Gouongo sont présentées par la Carte 6, au titre 2.6.4.

3.3.2 Diversité ethnologique et organisation sociale

La diversité ethnolinguistique des populations des villages riverains de l’UFE Gouongo est
relativement limitée. Les groupes ethnolinguistiques représentés sont les peuples
autochtones, l’ethnie Téké et l’ethnie Ombamba. Ces groupes ethnolinguistiques jouent
toutefois un rôle primordial sur le plan social. En effet, ils déterminent souvent l’ordre

éospatial Technology Group Congo SARL Page 91
social tant ils orientent les relations au sein des villages, par exemple dans la
détermination des contrats de mariage, les relations de voisinage et l’accès aux ressources
(terre, eau, zones de chasse, etc.).

Dans la zone Sud du Congo, le système de filiation est généralement matrilinéaire. La
famille est gouvernée par un chef de famille, généralement l’oncle maternel ou une autre
personne issue de la famille maternelle.

Les villages sont administrés chacun par un Comité de village à la tête duquel se trouve un
chef, éventuellement le chef coutumier”. Celui-ci est entouré par un collège de notables
ou sages.

La gestion des populations, notamment la gestion des conflits, se fait à La fois sur La base
du droit coutumier et de la législation en vigueur en République du Congo, bien que
certains cas relèvent toujours du droit traditionnel. En raison de la prépondérance de la
tradition, le chef coutumier est le représentant des ancêtres. IL est le plus habilité à
assurer la régulation sociale dans son rôle de conseiller et de médiateur auprès du Comité
du village. IL est à noter que Les conflits fonciers entre autochtones et allogènes sont plutôt
rares.

Les religions les plus courantes dans la zone de l'étude sont les religions chrétiennes :
catholique, protestante, salutiste, Les églises dites « de réveil » et l’église Lassyste”.

3.3.3 Infrastructures et habitat

Le niveau d'équipements des villages riverains de l’UFE Gouongo est particulièrement
faible. Seules 3 écoles primaires y ont été recensées (villages Banzié, Likouala et Malima).
De plus, l'entretien de ces écoles, leur équipement et le matériel pédagogique mis à
disposition des élèves semblent insatisfaisants.

Lors des enquêtes de terrain, un seul dispensaire a été recensé dans l’UFE Gouongo (village
Ondama). Il existe toutefois des collèges et des hôpitaux au niveau des chefs-lieux de
district (Zanaga et Komono).

Les infrastructures sanitaires et scolaires sont présentées par la Carte 6 (titre 2.6.4).

D’après l’étude socio-économique, dans Le département de la Lékoumou, les habitations
sont réalisées à 44 % en bois, à 32 % avec des briques cuites, à 12 % avec des parpaings, à
9 % en terre et plus rarement en briques non cuites ou avec d’autres matériaux. Il s’agit à
82 % de maisons individuelles (cases). Seules 8 % des habitations sont dles villas et 6 % des
maisons à plusieurs logements. On recensen également des chambres simples en nombre
assez réduit.

3.3.4 Activités économiques

Les populations de la base-vie de l’UFE Gouongo et des villages voisins se caractérisent par
une profonde ruralité, qui les rend fortement dépendants des produits et services offerts
par les écosystèmes forestiers alentours.

2 Conformément au Décret n° 2010-72 du 31 décembre 2010 relatif à l'administration du quartier et du village

24 Religion fondée par Lassy Zéphirin, un ressortissant du Kouilou.

éospatial Technology Group Congo SARL Page 92
Ce chapitre décrit les principales activités pratiquées dans l’UFE Gouongo. Des données
plus détaillées peuvent être consultées dans Le rapport de l’étude socio-économique du
Bassin de Vie n°2, dans lequel est situé l’UFE Gouongo, ainsi que dans le titre 2.7.

3.3.4.1 L'agriculture

L'agriculture constitue l’activité principale pratiquée par les populations riveraines de
UUFE Gouongo.

" L'accès à la terre

L'accès aux ressources en République du Congo est régi par le dispositif juridique foncier
et par les us et coutumes. Toutefois, l’applicabilité des textes juridiques est difficile en
raison de la pression exercée par les propriétaires fonciers sur les terres appartenant au
domaine public. L’inexistence en pratique des titres fonciers des propriétaires et l’absence
de Schéma Directeur d'Aménagement dans les principales localités des départements ne
permettent pas une organisation optimale de l'occupation des terrains.

L'accès à la terre chez les autochtones est gratuit. En revanche, pour les personnes non
originaires du terroir, il se fait par location ou par achat. Le chef coutumier reçoit
obligatoirement sa part de la vente. La location d’un terrain se concrétise par des dons
d’une partie de La production agricole obtenue ou par paiement d’un loyer en monnaie ou
en nature.

" Caractéristiques de la production agricole

Sur l’UFE Gouongo, la distance moyenne entre les villages et les champs est comprise
entre 2 et 4 km. La taille moyenne des champs est de 0,5 ha. Toutefois, par mesure de
précaution, et parce que la durée de mise en culture des champs est comprise entre 1 et 2
ans, la taille moyenne des champs retenue pour le dimensionnement des Séries de
Développement Communautaire (SDC) est de 1 ha.

Les cultures vivrières les plus rencontrées sont le manioc, la banane, les courges et les
ignames. Les cultures de rente telles que Le café et le palmier à huile ont été abandonnées
faute de perspectives de commercialisation.

Les techniques et opérations culturales varient selon que les cultures se trouvent en
savane ou en forêt. Dans les zones de savane, après la phase de brülis, le désherbage, le
défrichage, le labour, le semis (pour l’arachide) ou la plantation (pour le manioc), et le
sarclage sont pratiquées sans distinction par les hommes et les femmes. En revanche, en
zone forestière, après avoir effectué un défrichage à la machette, l’homme abat les arbres
et La femme prend en charge les autres opérations culturales.

Les agriculteurs, sauf exception, n’utilisent pas de produits phytosanitaires.

Selon l'étude socio-économique, les revenus tirés de l’activité agricole dans le
département de la Lékoumou sont très modestes. 38 % d’agriculteurs perçoivent moins de
100 000 FCFA par an, et mois de 5 % des agriculteurs gagnent plus de 1 000 000 FCFA par
an.

3.3.4.2 L'élevage

Dans l’UFE Gouongo, l’élevage représente la 2° activité économique la plus importante.

éospatial Technology Group Congo SARL Page 93
L'élevage constitue une activité d’appoint pratiquée de façon extensive par les agro-
éleveurs. Une partie des revenus tirés de l’agriculture sert à l'achat d’animaux
(généralement des caprins ou des ovins) dont la vente apporte aux foyers un revenu
complémentaire.

Les caractéristiques édapho-climatiques et la végétation du département de la Lékoumou
sont favorables aux activités d'élevage, mais ces atouts ne sont toutefois pas exploités à
grande échelle.

Les femmes sont encore minoritaires mais elles tendent à s'investir de plus en plus dans
cette activité, en créant notamment des enclos dans leur concession. Elles élèvent
principalement Les ovins, Les caprins et la volaille. Les hommes se consacrent quant à eux à
’élevage des bovins et des porcins.

Selon la Direction départementale de l'élevage de la Lékoumou, les bovins sont élevés
dans 20 localités où l’on dénombre 69 exploitations familiales pour un effectif total de 386
têtes. Cet élevage bovin est notamment présent dans le district de Zanaga.

Le petit bétail (ovin, caprin et porcin) est rencontré dans la quasi-totalité des villages du
département, où il est laissé en divagation.

Quelque soit le type d'élevage concerné, le système prédominant est extensif. IL est
caractérisé par :

- une forte mortalité des jeunes animaux avant sevrage ;

- un manque de géniteurs appropriés pour la reproduction ;
- une faible productivité ;

-__des conditions sanitaires aléatoires ;

- la sous-alimentation ;

-__ l'absence de traitement des pathologies dominantes.

D'une manière générale, les niveaux de production animale restent faibles et très loin de
satisfaire La demande des consommateurs.

3.3.4.3 Les activités de chasse
La chasse se pratique sous 2 formes :

- la chasse de subsistance, comme apport protéique principal du bol alimentaire d
la famille ;

L]

- La chasse sportive.

Dans les deux cas, il est fait usage de fusils de chasse, de pièges traditionnels et de la
sagaie (cette dernière restant l’apanage des peuples autochtones). Le gibier chassé est
varié allant du porc-épic aux grands Mammifères, tels que le potamochère, le buffle ou
l'éléphant.
La pratique du braconnage est en plein essor dans le Sud Congo, avec la réhabilitation du
réseau routier, qui rend accessibles les zones reculées aux motos (moyen de déplacement
privilégié dans la zone d’étude). L’urbanisation croissante de Pointe Noire, capitale
économique du Congo, crée également une forte demande en viande de brousse et rend la
filière de la chasse commerciale bien plus lucrative que les cultures de rente pour les
populations villageoises.

La viande de chasse est commercialisée en quantité significative. Le gibier est
principalement destiné à La consommation locale, mais également aux grands marchés

éospatial Technology Group Congo SARL Page 94
urbains, comme ceux de Dolisie, Nkayi, Pointe-Noire et Brazzaville. Les producteurs
chasseurs sont généralement Les populations autochtones.

ILest à noter que le gibier constitue largement le produit carné le plus consommé dans le
département de la Lékoumou.

3.3.4.4 La pêche et la pisciculture

L'activité de la pêche se caractérise par l'éloignement et la dispersion des sites de pêche
et par l’individualisme des pêcheurs. Les embarcations, lorsqu'elles existent, se
composent essentiellement de pirogues ou de radeaux.

La pisciculture présente un important potentiel de développement, cependant entravé par
e vieillissement de la souche de Tilapia nilotica et la démotivation des producteurs. Elle
occupe un nombre très limité de jeunes agriculteurs. Les étangs sont ensemencés avec des
souches locales peu performantes et les techniques d’élevage ne sont pas maîtrisées. Les
poissons sont nourris avec les sous-produits agricoles : arachide, palmiste, épis de maïs,
poissons fumés, résidus de boucherie, « saka saka >», farine de manioc.

La contreperformance de la pisciculture est due principalement à l’absence d’une
production sécurisée d’alevins de qualité au niveau local et d’une alimentation adéquate.
Le manque de soutien financier et matériel, ainsi que l’absence des services de conseils
expliquent également cette situation.

3.3.5 Terroirs villageois

À partir des résultats des études préliminaires, une première délimitation des terroirs
villageois a pu être élaborée. Ces derniers sont présentés par la Carte 16.

Au fur et à mesure de la mise en œuvre du Plan d'Aménagement et de la récolte
d’information complémentaire par la Cellule Aménagement de SICOFOR, la cartographie de
ces terroirs pourra être affinée.

éospatial Technology Group Congo SARL Page 95
UFE Mpoukou Ogooué

UFE Lebama

DT XP:
Tr DSP
EST ANCA
RIM

UFE Mouyala

Habitat
CEE

G Via
“Terroirs villageois

mm iérardenèche

UFE Loumongo E
D réroranco

ares Rapport dde soi Como du Ses ee Qu Congo nan de Ve 00 2 (PAGE Drceme LOI ofeenatons tan, CAES TER ere DES

UFE Mapati

Routes et pistes
Fa pole
— Faute prie prepa

Rate hradière sscoriahe
Rés oau hydrographique
— Fier prepa

ivre seconde

Carte 16 : Terroirs des différents villages

éospatial Technology Group Congo SARL

Page 96

e

UFE Ingoumina Lélali

Cine

Formations sur s0b hydromorphes
DE sit aréageus ons Teneranement
ici none ensammenines

Elipsoide: 08 1994, Proecton. TN Zone 335

TE Cage Pot No. Jerver AU

3.3.6 Contribution des exploitants forestiers au développement socio-
économique local

Les enquêtes de terrain de l'étude socio-économique ont permis de montrer que les
populations riveraines de l’UFE Gouongo regrettent le manque de concertation avec les
sociétés forestières, et estiment ne pas bénéficier suffisamment des retombées positives
économiques et sociales de l’exploitation forestière. Les populations locales expriment en
effet une forte attente envers la société SICOFOR, en termes de développement de leurs
réseaux commerciaux, d'amélioration de la qualité de leurs conditions de vie et de la
création d’infrastructures sanitaires et sociales fonctionnelles.

Cependant, la société SICOFOR participe déjà de façon indirecte au développement socio-
économique local :

- par le recrutement de main d'œuvre locale (et le versement des salaires alimentant
ainsi Les filières commerciales locales) ;

- par le paiement des taxes et redevances, dont une partie est supposée être
reversée pour le développement des départements ;

- par la mise en œuvre des obligations contractuelles listées dans le cahier des
charges particulier de la CAT (à titre d’exemple : livraison de gasoil au Conseil
Départemental et à la Direction Départementale de l'Économie Forestière de la
Lékoumou, livraisons de produits pharmaceutiques pour la réhabilitation de 2 écoles
à Zanaga, livraison de 200 tables-bancs à la Préfecture de La Lékoumou et à La Sous-
préfecture de Komono, etc.).

Certains engagements de la société restent toutefois encore à exécuter, et devront être
réalisés au cours de La mise en œuvre du Plan d'Aménagement.

Par ailleurs, l'alimentation d’un Fonds de Développement Local (cf. titre 7.),
proportionnellement à la production de bois, permettra par la suite de financer des micro-
projets visant à améliorer directement le développement socio-économique des villages
riverains de l’UFE Gouongo.

Enfin, les attentes considérables de populations locales dépassant souvent les attributions
et les possibilités des entreprises d’exploitation forestière, il est également nécessaire de
mener une campagne d’information, en partenariat avec les autorités compétentes, de
façon à sensibiliser La population aux devoirs et responsabilités de chacune des parties.

éospatial Technology Group Congo SARL Page 97
3.4 ÉTUDE D'IMPACT ENVIRONNEMENTAL

Une étude d’impact environnemental, réalisée par le bureau d’études AGETIP, a été

intégrée dans le ral

pport d'étude écologique” produit dans le cadre de l’Activité 2 - Action

2.8 du projet PAGEF, à savoir La « réalisation des études écologiques et biodiversité ». Ce

chapitre présente

une synthèse des résultats de cette étude, dont la méthodologie

détaillée et les résultats exhaustifs peuvent être consultés dans le rapport d’étude

écologique précité.

L'identification et

Lors des enquêtes d
et la fréquence (F)

Le code couleur util

3.4.1 Évaluation des impacts

isé est Le suivant :

Potentiel

rats d'atténuation

Les résultats de ces évaluations sont présentés dans Le Tableau 23 ci-dessous.

Tableau 23 : Gravité et potentiel d'atténuation des impacts de l'exploitation

a quantification des impacts des activités d'exploitation forestière ont
été effectuées par une équipe de 4 personnes, entre décembre 2012 et mars 2013.

le terrain, l'intensité (1), l'étendue (E), La durée (D), la réversibilité (R)
des impacts ont été estimés, sur une échelle de 1 à 5, pour chacun des
volets de l’exploitation forestière. La moyenne de ces cotations, ramenée à une échelle de
1 à 10, permet ainsi d'évaluer la gravité (G) de ces impacts. Pour chacun de ces derniers,
eur potentiel d'atténuation (A) a également été estimé (sur une échelle de 1 à 10).

forestière
Activités qUIec a Impact LIEJBIRIE)ETA
concerné 15 1/5 |/5|7/5 |/5|/10|/10
1. Matérialisation | Végétation | 1.1. Destruction de la végétation 11211 1 3
des limites Faune 1.2. perturbation 11113/121)3
2. Inventaire Végétation |2.1. Destruction de la végétation 1 1 1 1 1
d'aménagement |Faune 2.2. Perturbation 11112]1]1
3. Inventaire Végétation |3.1. Destruction de la végétation 1 1 1 14
d’exploitation Faune 3.2. perturbation 112121/121)4
ES AIRE
construction des 4.2. Érosion si pente forte 1 1 1 1 1
routes Sol 4.3. Perturbation du sol lors des

terrassements

25 PAGEF, 2013b. Rapport d’études écologiques - Zone Ecologique du Chaïillu. Brazzaville, 179 p.

éospatial Technology Group Congo SARL

Page 98
Activités PIESu Impact LYEIDIRIETEIA
concerné P: 15 1/5 |/5|7/5 |/5|/10|/10
4.4. Trouble/ sédimentation par
Eau ouvrage d’art inadapté/pollution L L L L L
Faune / 4.5. Destruction, pénétration de la
a 31213141)4
paysage lumière et perturbation.
Faune 4.6. Chasse 11121111
5. Carriè Végétation |5.1. Destruction d’arbres 1 1 1 1 1
. Carrière .
Sol 5.2. Érosion 1i11111l1
6.1. Destruction des autres arbres 212121)121]3
Végétation 6.2. Envahissement des trouées par
les Marantacées ou absence de! 1 | 1 | 1 | 1 | 1
recolonisation végétale
Eau/faune |6.3. Obstruction des cours d’eau par 1 1 21213
aquatique |les arbres abattus/Destruction
6. Abattage Végétation |6.4. Perte de bois lors de l’abattage | 1 | 1 | 1 | 3 | 1
Faune 6.5. Perturbation 21111115
6.6. Disparition des espèces
4 É 111 11511
, .. .…. |“déterminantes>
Végétation ER p
6.7. Diminution des populations des
re 3131413135
essences commercialisables
1. Destruction d’arbres et dégâts
aux tiges d’avenir des essences| 2 12 21|2 172
Végétation | commercialisables
7.2. Gaspillage des ressources par
, Bi d'arb tililililt
7. Débusquage et oupi c arpres
débardage Sol 7.3. Érosion si sol en pente forte 1 1 1 1 1
7.4. Compactage 2111211113
7.5. Troubles/ sédimentation par
Eau érosion ou franchissement des! 1 | 1 | 1 | 1 | 1
rivières
8. Construction et | Végétation |8.1. Destruction d'arbres 3111311135
utilisation des Sol 8.2. Érosion si sol en pente forte 1 1 1 1 1
à boi: ol
parcs à bois 8.3. Compactage 21112]111]3
| Sol! |9.1. Contamination de sol altl2)2ls
9. Traitement des | Végétation
grumes Eau / 9.2. Contamination / Pollution des
411 1121)3
Faune eaux
Eau 10.1. Contamination des rivières par| 3 |) | 2 | 2 | 3
des rejets d’eaux usées polluées
10.2. Pollution par une mauvaise
Eau /Sol |gestion des déchets ménagers et| 4] 1121215
. hospitaliers
10. Base-vie Eau 10.3. Eau trouble suite à l'érosion 3121211|11|
Sol 10.4. Érosion 1lililtilil
10.5. Défrichement pour
Végétation | construction de la base-vie et| 2 | 1 | 5 | 41

pratique de l’agriculture

éospatial Technology Group Congo SARL

Page 99
Activité Milieu I t 1|E|DIR]|F|G|A
AMIE concerné MPa 15|/51|/5]/5|/5|A10|/10
11.1. Pollution par une mauvaise
: Sol / Eau |gestion des déchets solides et| 3 | 1 /21|215
11. Entretien liquides.
mécanique = Z
Sol / Eau 12.1. Pollution par déversement 31121215
accidentel
13. Tous Air / 13.1. Émission de CO2, des particules | 1 | 1 | 3 | 1 |5
transports Climat
14.1. Émission de CO par les
: CC 1111211135
moteurs thermiques, nuisance sonore
Air / 14.2. Émission de CO; et des
Climat particules lors du brûlage des) 21121215
déchets
14. 14.3. Emission de CO; et .de 212121 5
Transformation poussières par circulation des engins
(impacts évalués Faune 14.4. Nuisances sonores par le 1 112215
pour le site fonctionnement des machines
industriel de 14,5. Perturbation du bon
Pointe Noire) Eau / écoulement et pollution par une! 1 | 2 | 1 | 1 | 4
Faune mauvaise gestion des déchets
ti — p
aquatique 14.6. Ruissellement des produits 31351315
chimiques
sol 14.7. Ruissellement des produits 31215134

chimiques

Par ailleurs, Les principaux impacts positifs de l’exploitation concernent” :

- les recettes fiscales pour l’État congolais et Le département ;

- la création d'emplois salariés dans la zone avec, comme corollaire, la redistribution
de ressources monétaires, la création d'emplois induits et le développement
d'activités secondaires ;

- le désenclavement des principaux villages et l’entretien des routes d’accès ;

-__ l'implantation de services sanitaires et sociaux ;

-__ l’implantation des écoles primaires et secondaires ;

- l'installation de sites d’implantation durable, équipés d’électricité, d’eau, de
moyens de communication ;

- l’évolution des attitudes envers Les minorités.

2 Ngoma P., Noiraud J-M, 2006. Étude socio-économique de l’UFA Pokola. CIB, République du Congo, JMN-
Consultant, 169 p.
Noiraud J-M., Ngatchou E., 2006. Étude écologique de l'UFA Pokola. CIB, République du Congo, JMN-
Consultant, 152 p.

ospatial Technology Group Congo SARL

Page 100
3.4.2 Synthèse des impacts

L'analyse synthétique des impacts, présentée dans le tableau suivant, permet de mettre
évidence les points à traiter de façon prioritaire, afin de réduire les impacts négatifs de
l'exploitation forestière sur l’UFE Gouongo.

Le code couleur utilisé permet de hiérarchiser les activités, pour chaque impact, selon la
gravité et le potentiel d'atténuation de l'impact de l’activité :

Rouge : gravité de l'impact et potentiel d'atténuation non négligeables
Orange : gravité de l’impact ou potentiel d'atténuation limité

Vert : gravité de l’im

pact et potentiel d'atténuation limités

Tableau 24 : Synthèse des impacts des activités de l’exploitation forestière

N°

Impact

Activités correspondantes, par ordre d’enjeu décroissant, en
fonction de la gravité de l’impact et du potentiel d'atténuation

Composantes abiotiques

Pollution de l’air

- Circulation des engins
- Brûlage des déchets

L (fumées, particules, etc.) |- Transports de tous types
- Transformation du bois
- Transformation (ruissellement de produits chimiques)
- Gestion des déchets ménagers et hospitaliers
- Entretien mécanique
Pollution et - Transport de carburant et de produit chimique (déversement
2 contamination des eaux  |accidentel)
et du sol - Traitement des grumes
- Gestion des déchets de l’activité de transformation
- Rejets des eaux usées
- Transformation du bois
- Ouverture/construction des routes (ouvrages de franchissement
Perturbation du régime inadaptés) :
3 d'écoulement des eaux - Abattage (obstruction des cours d’eau)
- Gestion des déchets de l’activité de transformation
- Débardage et débusquage
à - Construction des routes (terrassements)
Perturbation des 2 A
4 propriétés physiques du |” Débusquage et débardage (compactage) .
Ees - Construction et utilisation des parcs à bois
sol et érosion ee a
- Exploitation des carrières
5 Nuisances sonores - Ensemble des activités d'exploitation et de transformation

Composantes biotiques

Atteinte au paysage

- Construction et aménagement de la base-vie et des sites industriels

6 naturel - Création des carrières
- Construction des routes et des parcs à bois
: - Ouverture et construction des routes
Augmentation du : ; Lo
- Inventaire d'exploitation
7 braconnage et de la clients 0 :
: - Matérialisation des limites de La concession
pression de chasse : ne
- Inventaire d'aménagement
Modification, destruction |- Ouverture et construction des routes
8 et fragmentation des - Abattage (destruction d’arbres et obstruction des cours d’eau)
habitats de la faune - Traitement des grumes (contamination de la faune)
9 Dérangement de la faune |’ Ensemble des opérations d'exploitation

- Opérations de transformation

ospatial Technology Group Congo SARL

Page 101
Activités correspondantes, par ordre d’enjeu décroissant, en

N Impact fonction de la gravité de l’impact et du potentiel d'atténuation
- Ouverture et construction des routes
- Construction des parcs à bois
- Création des carrières
Destruction et - Abattage
10 |dégradation de la - Débusquage et débardage
végétation - Construction et aménagement de la base-vie

- Matérialisation des limites
- Inventaire d'exploitation
- Inventaire d'aménagement

Perturbation et
11 |destruction des milieux
sensibles

- Ouverture et construction des routes
- Abattage

Diminution de la diversité
végétale (disparition

12 |d’espèces, réduction des
populations des essences

- Abattage

- Débusquage et débardage (dégâts aux arbres d’avenir et gaspillage
de la ressource en bois en cas d’oublis)

- Construction de routes

commercialisables)
Composantes humaines
13 |Risque d’accident - Ensemble des activités menées par l’entreprise forestière

- Gestion des déchets de la base-vie
- Ensemble des activités induisant une manipulation de produits
chimiques

Risque pour la santé

14 humaine

3.4.3 Mesure de réduction et d’atténuation des impacts

Les recommandations formulées dans l’étude d’impact environnementale intégrée dans le
rapport de l’étude écologique de la zone du Chaïllu sont reprises dans le Tableau 25 ci-
après. Ces recommandations ont été déclinées à l’échelle de l’UFE Gouongo et complétées
par les personnes qui pourraient être désignées comme responsables de leur mise en
œuvre.

Certaines de ces mesures sont par ailleurs reprises et détaillées dans Les chapitres 5à 1 du
présent Plan d'Aménagement.

ospatial Technology Group Congo SARL Page 102
Tableau 25 : Synthèse des mesures de gestion visant à réduire et à atténuer les impacts négatifs de l’exploitation forestière

Mesures de gestion et d’atténuation
des impacts

Déclinaison à l’échelle de l’UFE
Gouongo

Impacts concernés

Activités concernées

Personnes
responsables

Limiter les risques de pollution

Entretenir de façon régulière et
appropriée l’ensemble des véhicules et
engins de l’entreprise ; arroser la voix
qui va de l’entrée de la base vie à
Lusine.

Produire et diffuser une (ou des)
procédure(s) et/ou note(s) de service
afin de mettre en place ces bonnes
pratiques

Pollution de l’air
Pollution des eaux et du sol

Transport et entretien
des véhicules et des
engins

Chef de garage, Chef
de site, Directeur
d’exploitation

Éviter tout déversement au sol d'huiles
de vidanges, de gasoil et de produit
chimique, les récupérer dans des
récipients étanches et prévoir une
procédure de récupération en cas de
déversement accidentel ; Respecter les
panneaux de signalisation

Produire une (ou des) procédure(s)
afin de mettre en place ces bonnes

pratiques
Sensibiliser et former les agents
concernés pour éviter les

déversements accidentels

Effectuer les opérations d’entretien
dans des endroits réservés à cet
effet, au dessus d’un revêtement du
sol étanche

Récupérer et stocker, détruire ou
évacuer vers des centres de traitement
tous les déchets produits (huiles usées,
filtres, batteries usagées, etc.)

Produire et diffuser une procédure
de gestion des déchets

Créer des zones de tri et de stockage
pour faciliter la collecte,
l'évacuation et/ou l’enfouissement
des déchets

Aménager des aires de stockage des
hydrocarbures et  d’entretien des
véhicules dans les bases-vies et Les sites
industriels

Programmer et engager les travaux
nécessaires

Établir dans les contrats
d’approvisionnement avec les
fournisseurs d’huiles une clause de

récupération, traitement ou recyclage

Prévoir une telle clause à la
signature de ces contrats

Pollution des eaux et du sol
Perturbation des milieux
sensibles ;

Risque pour la santé
humaine ;

Nuisance sonore

Transport, entretien
des véhicules et des
engins, gestion des
déchets et
aménagement des
bases-vies et des sites
industriels

Chef de garage, Chef
de site, Directeur
d’exploitation, CHSST

Entretien des véhicules
et des engins, gestion
des déchets,
aménagement des
bases-vies et des sites
industriels

Chef de garage, Chef
de site, Directeur de
l'exploitation, CHSST

Chef de garage, Chef
de site

Transport et entretien
des véhicules et des
engins

Chef de garage,
Directeur général

ospatial Technology Group Congo SARL

Page 103

Mesures de gestion et d’atténuation
des impacts

Déclinaison à l’échelle de l’UFE
Gouongo

Impacts concernés

Activités concernées

Personnes
responsables

Proscrire tout nettoyage dans ou à
proximité directe des cours d’eau de
récipients ou matériels ayant contenu
des produits toxiques

Produire et diffuser une procédure
et/ou note de service à cet effet, et
sensibiliser les agents concernés à
son application

Détourner les eaux des fossés de
drainage vers une zone de végétation
située à une distance minimale de 30 m
d’un cours d’eau

Programmer et mettre en œuvre les
travaux nécessaires

Prendre les précautions nécessaires pour
éviter le déversement au sol des produits
de traitement des grumes

Produire et diffuser une procédure à
cet effet et sensibiliser les agents
concernés à son application

Entretien des véhicules
et des engins

Chef de
Directeur
d’exploitation

garage,

Aménagement des
base-vies et des sites
industriels

Chef de site

Traitement des grumes

Directeur
d’exploitation, Chef du
parc à grume

Limiter la vitesse des engins et des
véhicules

Inscrire cette mesure dans le
règlement intérieur et sensibiliser Les
chauffeurs à son application

Arroser la route dans les zones de
travaux, notamment dans les
agglomérations et par temps sec

Produire et diffuser une procédure
et/ou une note de service à cet effet

Pollution de l’air
Risque d’accident
Risque pour la santé
humaine

Activités de transport

Responsable des
routes, Directeur du
personnel

Responsable des routes

Limiter la dégradation et la destruction

des milieux sensibles, l'érosion et la perturbation des propriétés physiques du sol et de

l'écoulement des eaux

Prévoir un réseau routier adapté limitant
l'impact sur Les zones sensibles

Produire et diffuser une procédure
de planification et d'ouverture du
réseau routier en vue de son
optimisation

Former les agents responsables de
son application

Assurer un bon drainage des eaux,
notamment en amont des zones
relativement plates

Produire et diffuser une procédure à
cet effet

Former les agents responsables de
son application

Planifier la construction des routes et
des ouvrages, de préférence pendant les
saisons sèches

Produire et diffuser une note de
service à cet effet

Perturbation du sol et
érosion

Perturbation des milieux
sensibles

Perturbation de
l'écoulement des eaux

Ouverture des routes

Directeur
d'exploitation, Chef de
chantier, Responsable
de l’aménagement

Responsable des routes

des
Directeur

Responsable
routes,
d’exploitation

éospatial Technology Group Congo SARL

Page 104

Mesures de gestion et d’atténuation Déclinaison à l’échelle de l’UFE A a ses A Personnes
A Impacts concernés Activités concernées
des impacts Gouongo responsables
| Produire et diffuser une procédure Directeur
Éviter la traversée des zones sensibles|de planification des pistes de Débardage/débusquage d'exploitation, Chef de
lors des opérations de débardage débardage et sensibiliser Les équipes 8 quag chantier, Responsable

concernées à son application

de l’aménagement

Éviter l’abattage d’arbres susceptibles
d’obstruer les cours d’eau (et/ou
évacuer les arbres et  branchages
perturbant l'écoulement des eaux)

Produire et diffuser une procédure à
cet effet

Former les agents responsables de
son application

Construire des ouvrages de
franchissements (ponts, ponceaux et
buses) adaptés ne modifiant pas
l'écoulement des eaux

Produire et diffuser une procédure à
cet effet

Former les agents responsables de
son application

Éviter La mise en dépôt des matériaux de
construction à proximité des cours d’eau
(distance minimale de 30 m)

Produire et diffuser une procédure
et/ou note de service à cet effet et
sensibiliser les agents responsables
de son application

Respecter les distances minimales ou
zones tampons préconisées par la FAO
autour des écosystèmes fragiles
(baïs, eyangas, cours d’eau, plans d’eau,
etc.)

Produire et diffuser une procédure à
cet effet et sensibiliser les agents
responsables de son application

Perturbation des milieux
sensibles

Perturbation de
l'écoulement des eaux
Destruction/fragmentation
des habitats de la faune

Abattage
Débardage/débusquage

Directeur
d'exploitation, Chef de
chantier

Ouverture des routes

Responsable des
routes, Directeur
d'exploitation, Chef de
chantier

Ouverture des routes
Aménagement des
bases-vies et des sites
industriels

Responsable des
routes, Directeur
d'exploitation, Chef de
chantier

Abattage

Débardage

Ouverture des routes
et des parcs à bois

Directeur
d'exploitation, Chef de
chantier, Responsable
de l’aménagement

Stabiliser, voire revégétaliser, les talus
des remblais

Produire et diffuser une procédure à
cet effet et sensibiliser les agents
responsables de son application

Perturbation du sol et
érosion
Atteinte au paysage naturel

Ouverture des routes
et des parcs à bois
Aménagement
bases-vies

des

Directeur

d'exploitation, Chef de
chantier, Responsable
de l'aménagement,
Responsable des routes

ospatial Technology Group Congo SARL

Page 105

Mesures de gestion et d’atténuation
des impacts

Déclinaison à l’échelle de l’UFE
Gouongo

Impacts concernés

Activités concernées

Personnes
responsables

Limiter la destruction et la dégradation

de la végétation et optimiser la valorisation de la ressource

Former les équipes d’abattage aux|Programmer et organiser la Directeur
pratiques d’abattage directionnel et|formation Abattage d'exploitation, Chef de
d'exploitation forestière à impact réduit Produire et diffuser un manuel 8 chantier, Directeur
(EFIR) d’abattage général
Optimiser le réseau de iste de Mettre en place une procédure de |Destruction de la végétation Directeur
débarda e de facon à minimiser Les planification des pistes de débardage | Diminution de la diversité d'exploitation, Chef de
distances arcourues et sensibiliser les équipes à son|végétale chantier, Responsable
P: application Risque d’accident , , de l’aménagement
Débardage/débusquage —
: : z F Directeur
A A : Produire et diffuser une procédure à ; nes
Marquer les arbres à protéger (tiges ele d'exploitation,
; A : cet effet et sensibiliser les agents
d’avenir et semenciers) see Responsable de
responsables de son application som A
l'aménagement

Préserver et protéger les espèces
menacées, rares ou en danger par la Toutes les activités|Responsable de la

définition de mesures adéquates dans le
Plan d'aménagement

Cf. titre 5.

Élargir Le nombre d’essences exploitées,
promouvoir l’utilisation de nouvelles
essences et améliorer les coefficients
d’utilisation des bois de façon à diminuer
la pression sur les essences couramment
exploitées

Rechercher des marchés pour les
essences de promotion

Organiser des formations et diffuser
des procédures pour améliorer la
qualité de l'abattage et du
tronçonnage

Optimiser la valorisation de la ressource
en bois sur l’emprise de la route

Produire et diffuser une procédure à
cet effet

Diminution de la diversité
végétale

d’exploitation

Cellule Aménagement

activités
et de

Toutes les
d’exploitation
transformation

Directeur
Directeur
d'exploitation,
Responsable des usines
de transformation

général,

Construction de routes

Directeur
d'exploitation,
Responsable des routes

ospatial Technology Group Congo SARL

Page 106

Mesures de gestion et d’atténuation
des impacts

Déclinaison à l’échelle de l’UFE
Gouongo

Impacts concernés

Activités concernées

Personnes
responsables

Limiter les surfaces défrichées au strict

Destruction de la végétation
Diminution de la diversité

Construction et
utilisation des parcs à
bois

nécessaire et l'emprise des routes |Produire et diffuser une procédure à végétale : Construction des Directeur ;

LT s : : ae Perturbation du sol et routes d'exploitation, Chef de
principales à 33 m au maximum (soit 8 m|cet effet et sensibiliser les agents érosion Aménagement des |chantier, Responsable
de largeur de chaussé et 12,5 m de part | responsables de son application : : g à ? P
et d'autre pour son éclairage) Destruction/fragmentation bases-vies et des sites|des routes

des habitats de la faune industriels
Atteinte au paysage naturel |Ouverture des
carrières
Revégétaliser et restaurer les carrières Praduire et diffuser une procédure à Destruction de la végétation |Exploitation des | Directeur général,

une fois leur exploitation achevée

cet effet et sensibiliser les agents
responsables de son application

Perturbation du sol

carrières

Responsable des routes

Sensibiliser Les populations riveraines aux
bonnes pratiques agricoles afin de limiter
les défrichements

Rechercher des partenariats avec des
ONG compétentes dans ce domaine

Destruction de la végétation
Diminution de la diversité
végétale
Destruction/fragmentation
des habitats de la faune

Activité transversale

Directeur
Responsable
l'aménagement

général,
de

Limiter le braconnage et la pression de

chasse

Interdire le transport de gibier, des

braconniers et des moyens de chasse

Inclure ces interdictions dans le
règlement intérieur, et définir les
sanctions en cas de non-respect de
ces dispositions

Appuyer et financer une unité de
surveillance et de lutte anti-braconnage
(USLAB), en concertation avec
l'Administration forestière

Initier le
l'Administration
protocole d’accord
Mettre en place les procédures
nécessaires au bon fonctionnement
de l’USLAB

dialogue
et signer

avec
un

Augmentation du braconnage
et de la pression de chasse

Activités de transport

Directeur général,
Directeur du personnel

Activité transversale

Directeur
Responsable
l'aménagement

général,
de

ospatial Technology Group Congo SARL

Page 107

Mesures de gestion et d’atténuation
des impacts

Déclinaison à l’échelle de l’UFE
Gouongo

Impacts concernés

Activités concernées

Personnes
responsables

Créer un économat assurant la vente de
viande et de poisson à prix coûtant, afin

Programmer et initier Les travaux de
construction d’un économat

Définir un responsable de la gestion
de l’économat

Activité transversale

Directeur général, Chef
de site

DLL de he la Diffuser des procédures relatives à la
gestion et à l’approvisionnement de
l’économat
Due de Félvage par Coctrol æ Rechercher des partenariats avec des Activité transversale Responsable see
pratique a se p ONG compétentes dans ce domaine h po
micro-crédits l'aménagement
Fermer les bretelles après l’exploitation Produire et diffuser une procédure à Augmentation du braconnage Directeur
d’une assiette annuelle de coupe par rune Pl et de la pression de chasse |Toutes les activités |d’exploitation, Chef de
, n pe cet effet et sensibiliser les agents : : ; PS :
l'abattage d’arbres et/ou création de see Destruction/fragmentation  |d’exploitation chantier, Responsable
A responsables de son application ;
fossés/talus des habitats de la faune des routes
Limiter la fragmentation des habitats et le dérangement de la faune
Produire et diffuser une procédure à Directeur

Mettre en place des ponts de canopée
réguliers au-dessus du réseau routier

cet effet et former les agents
responsables de son application

Prévoir dans le Plan d'aménagement des

Cf. titre 4.2 (les corridors sont

Destruction/fragmentation
des habitats de la faune

Ouverture des routes

d'exploitation,
Responsable des routes

corridors entre les milieux sensibles constitués par les limites de la série Ensemble des activités | Responsable de
soustraits à l'exploitation de protection autour de chaque cours d’exploitation l'aménagement
p d’eau)
Organiser le chantier d’exploitation de Produire une note de service où une
façon à maintenir des zones de quiétude rocédure de facon à limiter le Directeur
pour la faune et à permettre à celle-ci P 7 4 A Toutes les activités|d’exploitation, Chef de
. : [nombre de poches exploitées | Dérangement de la faune , PE :
de quitter les zones de forte activité simultanément ou le nombre de d’exploitation chantier, Responsable
pour y revenir une fois l'exploitation des routes

achevée.

parcs actifs en même temps

ospatial Technology Group Congo SARL

Page 108

Mesures de gestion et d’atténuation
des impacts

Déclinaison à l’échelle de l’UFE
Gouongo

Impacts concernés

Activités concernées

Personnes
responsables

Limiter les risques d’accident du travail

et d’atteinte à la santé humaine

Distribuer des équipements de protection
individuels (EPI) adaptés à chaque poste
de travail et sensibiliser Les travailleurs à

Produire une (ou des) procédures(s)
ou note(s) de service à cet effet, et
sensibiliser Les agents concernés

Tenir à jour un registre des EPI

Toutes les activités
liées à l’exploitation, à
la transformation, à

Directeur général,
Directeur du personnel,
ensemble des

leur port distribués l'entretien des | Directions techniques
Adopter un programme de formation des Risque d'accident machines et à
pt pros! 4 Définir, rédiger et mettre en œuvre |Risque pour la santé |l’aménagement des | Directeur général,
travailleurs adapté permettant : 5 b vi, :
aeciroilats h un programme de formation humaine ases-vies Directeur du personnel
l'assimilation des bonnes pratiques
Réaliser une étude des risques pour|Rendre opérationnel un Comité
chaque poste de travail et former les|d’Hygiène et de Sécurité (CHSST) ou : Directeur général,
: . a : Gestion du personnel :
ouvriers sur les risques d’accidents et|financer un (ou des) consultant(s) Directeur du personnel
leurs conséquences externes(s) à cet effet
Inscrire cette interdiction dans le
Interdire toute réutilisation du plomb des | règlement intérieur Directeur du personnel,
batteries usagées pour la fabrication des Produire une note de service à cet Activités d’entretien Chef de garage,
boules de câbles pour le débardage et le |effet Débardage/débusquage | Directeur
débusquage Sensibiliser les travailleurs sur ce| , d’exploitation
à Risque pour la santé
thème :
p pres Z —— humaine
Prendre les dispositions nécessaires
Accorder des visites médicales aux|pour l’organisation de visites : 24
La PAR y : Directeur général,
employés étant en contact régulier avec | médicales Gestion du personnel :
. : à : A Directeur du personnel
des produits toxiques Produire et diffuser une procédure
ou une note de service à cet effet
Produire et diffuser une procédure
Mettre en place un système de suivi des | ou une note de service à cet effet : :
: : a à : Gestion du personnel | Directeur du personnel
accidents du travail Tenir un registre des accidents du
travail Ri d'accident
isque d’accidents
Construire des dos d’ânes et installer des ù
panneaux de signalisation à l’entrée et à Les Construction des
: 5 « se Programmer et initier Les travaux Responsable des routes
la sortie des villages et à proximité des routes
zones dangereuses
ospatial Technology Group Congo SARL Page 109

Mesures de gestion et d’atténuation Déclinaison à l’échelle de l’UFE A a ses A Personnes
A Impacts concernés Activités concernées
des impacts Gouongo responsables
Limiter La vitesse des véhicules, |Inscrire cette mesure dans le Responsable des
particulièrement lors de la traversée des | règlement intérieur et sensibiliser Les routes, Directeur du
agglomérations et des villages chauffeurs à son application nue personnel
PTT ñ ns — Activités de transport
Sensibiliser Les riverains et les|Programmer des missions de Responsable des
transporteurs sur les risques liés à la|sensibilisation auprès des personnes routes, Directeur du

vitesse sur la route concernées personnel

Limiter, de manière transversale, les impacts des activités de l’entreprise sur l’environnement

Produire les documents de gestion (plan

d'aménagement, plan de gestion et plan Directeur général,
annuel  d’opération) exigés par Lla|Cf. titre 8.1. Responsable de
règlementation selon les Directives l'aménagement

nationales d'aménagement

Veiller à l'intégration des mesures EFIR
dans les documents de gestion et à leur
bonne application (ce qui implique la
mise en place d’un système de suivi et

Cf. titre 5.1.7

d'évaluation des opérations
d’exploitation)
Produire une étude d’impact sur

l’environnement en cas de réalisation de
constructions ou d'installations pouvant
porter atteinte à la sauvegarde des
espaces naturels et des paysages

Tous

Mandater un bureau  d’étude

spécialisé, Le cas échéant

Se doter des moyens humains et
matériels suffisants pour assurer la mise
en œuvre des mesures de gestion et
d'atténuation des impacts

Initier la mise en œuvre de ces
mesures, vérifier le
dimensionnement des moyens mis en
œuvre et Les réajuster si nécessaire
Mettre en place un système de suivi
de la mise en œuvre de ces mesures

Toutes les activités
liées à l’exploitation, à
la transformation, à

l'entretien des
machines et à
l'aménagement des
bases-vies

Responsable de
l'aménagement

Directeur général

Gestion du personnel

Directeur général,
Responsable de
l'aménagement

éospatial Technology Group Congo SARL

Page 110

4. MESURES D'AMÉNAGEMENT

4.1 CHOIX DES OBJECTIFS DES SÉRIES D'AMÉNAGEMENT

L'article 5 des Directives nationales d'aménagement durable des concessions forestières?
précise, parmi les directives fixées pour l'élaboration d’un Plan d'Aménagement, la
détermination et la proposition de 5 séries d'aménagement :

- la série de production ;

- la série de conservation ;

- la série de protection ;

- la série de développement communautaire ;
- la série de recherche scientifique.

Les chapitres ci-après reprennent les objectifs de chacune de ces séries, tels que définis
par les Directives nationales d'aménagement durable des concessions forestières.

4.1.1 Série de production

La série de production est un ensemble de blocs forestiers ayant pour vocation principale
la production soutenue des bois d'œuvre. Elle fait l'objet d’une exploitation forestière sur
la base de permis ou de conventions.

Les objectifs de la série de production sont :
- garantir la production soutenue des bois d'œuvre ;

- assurer le développement des industries locales par la constance de leur
approvisionnement en bois d'œuvre ;

- améliorer Les revenus tirés par les différents partenaires impliqués dans la gestion
forestière, notamment l’État, la collectivité locale et La société attributaire de la
concession forestière.

4.1.2 Série de conservation

La série de conservation est un ensemble de blocs forestiers ayant pour vocation d’assurer
la pérennité des essences forestières, de garantir le maintien, la restauration et
l'amélioration des éléments constitutifs de la biodiversité.

Les objectifs de la série de conservation sont :
- assurer la pérennité des essences forestières ;
- protéger les habitats de la faune sauvage et la flore ;
-__ préserver Les paysages ;

- utiliser durablement Les ressources naturelles.

27 Arrêté n° 5053 du 19 juin 2007

éospatial Technology Group Congo SARL Page 111
4.1.3 Série de protection

La série de protection est un ensemble de blocs forestiers destinés à protéger les sols
fragiles, Les sources d’eau, les zones marécageuses, les mangroves, les zones humides, les
autres ressources naturelles et les ressources culturelles qui y sont associées.

Les objectifs de la série de protection sont :

- garantir la protection des espèces menacées de disparition et des espèces
endémiques ;

- protéger les sols fragiles, Les sources d’eau, les zones marécageuses les mangroves,
les zones humides, les berges ;

- protéger les zones à pentes escarpées ou sensibles à l'érosion ;

- protéger la diversité biologique.
4.1.4 Série de développement communautaire

La série de développement communautaire (SDC) est un ensemble de terroirs et finage
villageois, centrés autour de l’arbre, des forêts et des autres ressources naturelles
susceptibles de contribuer au développement des économies des communautés rurales et à
la lutte contre la pauvreté. Elle prend en compte les forêts naturelles et artificielles, Les
terres agricoles, Les jachères, les zones de pêche et de chasse.

L'objectif global est de satisfaire Les besoins des populations locales en produits forestiers
et d'améliorer leur revenu. Les objectifs spécifiques visent à :

- exploiter et aménager les ressources forestières au profit des populations
riveraines ;

- améliorer les systèmes de production agricole et agroforestière pour le
développement durable des économies des communautés rurales ;

- promouvoir et développer les plantations artificielles villageoises ;
- améliorer Les connaissances et Les aptitudes des populations riveraines ;

- lutter contre la pauvreté.
4.1.5 Série de recherche

La série de recherche est un ensemble de blocs forestiers destiné à faciliter le
développement des connaissances sur les ressources biologiques et génétiques, par des
observations de terrain et l’expérimentation des sciences et techniques.

L'objectif de la série de recherche porte sur l’amélioration des connaissances des
ressources génétiques et biologiques afin de :

-__ développer les techniques d’utilisation rationnelle ;
-__ reconstituer les ressources renouvelables ;
-__ suivre la dynamique des ressources biologiques ;

- déterminer l’impact de l’activité humaine sur la faune, la flore, Les sols, Les eaux et
les autres ressources naturelles.

éospatial Technology Group Congo SARL Page 112
Dans le cadre de la mise en œuvre du PAGEF, deux missions d’appui court-terme ont
permis, dans un premier temps, d’identifier un site particulièrement intéressant pour
L'installation d’un dispositif de recherche permanent à partir des résultats d’inventaire des
UFE de la zone écologique du Chaïillu et de la cartographie forestière, et, dans un second
temps, d'installer un dispositif sur le terrain.

La démarche d'identification du site, la méthodologie d’installation et les modalités de
suivi du dispositif sont explicités dans les rapports de missions court-terme produits dans le
cadre du PAGEF#.

Le dispositif mis en place est un dispositif commun aux UFE de la zone écologique du
Chaillu, dont fait partie l’UFE Gouongo, et qui sera donc géré conjointement par les
sociétés SICOFOR, TAMAN et ACI. IL correspond à un dispositif de type « sentier
botanique », avec une attention particulière portée à l’Okoumé, le Pao Rosa et le
Movingui, et situé dans la série de conservation de l’UFE Mpoukou-Ogooué, au nord de
UUFE Gouongo. La localisation du dispositif, en cours d'installation au mois de novembre
2014, est présentée par la Carte 17.

2% Forni, E., 2014. Elaboration d'outils techniques communs nationaux. Identification de programmes
régionaux de recherche développement. Mission 2. Brazzaville, 26 p.

Gourlet-Fleury, S. & Forni, E., 2014. Elaboration d'outils techniques communs nationaux. Identification de
programmes régionaux de recherche développement. Mission 1. Brazzaville, 62 p.

éospatial Technology Group Congo SARL Page 113
298600 298700 298800 298900 299000 299100 299200 299300 299400 299500 299600 299700 299800 299900
\ CU
\ 1 UFE GABON
se Massanga
8h === Route forestière principale ë
5\ — Route forestière secondaire 4
A Ù
— Route d'exploitation
e . . UFE a
El Série de conservation Nyanga E]
à , UFE Mpoukou- à
5 MOV Cd Ogooué 5
e.
e OKkO
8 PAO e UFE Gouongo 8
. UFE UFE
. Mapati Ingoumina,
8 0 8
Ë $ 0) ë
CR
e.
e
8 o 8
] 1 Q à
Ë ne Ë
| [ e
& | Q h 2
À CU AR n £
Ë 0) 0 De à
LI
8 D F Asssrance au ProueT |
ë 0 106 200 300 m nr æ |
à N COM IBRES à
an Opérateur Partenaires techniques ||
298600 298700 298800 298900 299000 299100 299200 299300 299400 299500 299600 299700 299800 299900

Source: Base de Données CNIAF- PAGEF
WGS 84 - UTM 335

(OKO : Okoumé ; MOV : Movingui ; PAO : Pao rosa)

Carte 17 : Localisation du dispositif de recherche dans la série de conservation de l’UFE Mpoukou-Ogooué

ospatial Technology Group Congo SARL Page 114

CNIAF-PAGEF Brazzaville 26/11/2014

4.2 DÉCOUPAGE EN SÉRIES D’ AMÉNAGEMENT
Compte-tenu des spécificités de l’UFE Gouongo, la délimitation proposée des séries
d'aménagement est donnée par la Carte 18.

La méthodologie détaillée et des critères d’identification utilisés peuvent être consultés
dans Le rapport de découpage en séries d'aménagement (GTGC, 2014c)”.

Le Tableau 26 ci-dessous présente les superficies des différentes séries
d'aménagement.

Tableau 26 : Superficie des différentes séries d'aménagement

Série d'aménagement totale (he) % de l’UFE
Série de production 184 849 77
Série de développement communautaire 37 611 15,7
Série de conservation 8 538 3,6
Série de protection 8 933 3,7
Total 239 931 100

NB : il est à noter que la série de recherche, à l'inverse des autres séries, ne fait pas
l’objet d’une délimitation fixée exclusivement réservée aux objectifs définis. En
revanche, une réflexion est actuellement en cours, dans le cadre du PAGEF, afin
d'identifier des sites pertinents pour l'installation d’un réseau de placettes permanentes
à l'échelle du Sud Congo. Le PAGEF contribue également à en définir les modalités
d'installation, et les sociétés pourront, dans ce cadre, rechercher des partenariats et
appuis externes.

# GTGC, 2014c. Rapport De Découpage en Séries D'Aménagement de l’UFE Gouongo. Brazzaville, 30 p.

éospatial Technology Group Congo SARL Page 115
270000 305000
1 L

UFE Lebama

UFE Mouyala

Mvakala

Moutouala

UFE Loumongo

UFE Mpoukou Ogooué

@ Chef lieu de district
© Vilage
— Route publique

CL] cimite UFE

T T
270000 305000

Sources: Base de danneés GTG Conao et CNIAF-PAGEF.

T
9665000

Kengué

UFE Ingoumina
Lélali

es d'aménagement
| || Série de conservation
II Série de production
MM Série de protection
Série de développement communautaire

Elipsoide: WGS 1984, Projection: UTM Zone 335

375000

GTG Conao. Pointe Noire. Decembre 2015

Carte 18 : Séries d'aménagement de l’UFE Gouongo

éospatial Technology Group Congo SARL

Page 116

La délimitation de la SDC a été effectuée de façon à prendre en compte les besoins en
terres agricoles et en terres forestières pour la production de bois d'œuvre pour toute la
durée de la rotation (25 ans).

Les besoins en terre estimés sont présentés dans le Tableau 27 ci-dessous.

Tableau 27 : Besoins en terres agricoles et forestières des populations au terme de la

rotation
Emprise Besoins en u Besoins Pondération en fonction de
Village sur |terres agricoles pes re re totaux | l'emprise : superficie minimale
l'UFE (ha) (ha) à inclure dans la SDC (ha)

Banzié 50 % 542 831 1373 687
Douakani 100 % 633 971 1 604 1 604
Ingoumina 50 % 660 1012 1672 836
Kéngué 33% 1352 2 073 3 426 1130
Kingani 100 % 687 1 054 1741 1741
Komono 100 % 5 290 8112 13 402 13 402
Likouala 50 % 594 911 1 505 752
Lisséngué 100 % 275 422 697 697
Madzounou 50 % 647 993 1 640 820
Makaga 50 % 733 1123 1 856 928
Malima 100 % 511 783 1 294 1294
Mbila 50 % 512 786 1 298 649
Mitoko 1 100 % 36 56 92 92
Mitoko 2 100 % 23 35 58 58
Moétché 100 % 271 416 688 687
Moukila 50 % 158 243 401 201
Moutouala 50 % 406 622 1 028 514
Mwakala 50 % 329 504 833 417
Ndouo 50 % 212 325 536 268
Ognéinguélé 50 % 9 14 23 12
Ondama 50 % 127 195 322 161
Stcpa Bois 100 % 578 887 1465 1 465
Vouka 100 % 724 1110 1 834 1834
Zanaga 33% 3 722 5 707 9 429 3111
Total 19034 29 185 48 218 33 361

Les zones actuellement anthropisées s'étendent, d’après la cartographie de la végétation

et de l’occupation du sol (GTGC, 2013), sur 6 759 ha.

Après délimitation sous SIG, la SDC de l’UFE Gouongo s’étend sur une superficie de

37 611 ha (cf. Tableau 26), dont 29 898 ha en zone forestière utile (susceptible
de subvenir aux besoins en bois d'œuvre des populations locales). Cette superficie de la
SDC a été volontairement délimitée de façon à être supérieure à la surface théorique
obtenue (cf. Tableau 27), de façon à offrir une marge de sécurité, à titre de précaution.

éospatial Technology Group Congo SARL Page 117

4.3 DÉCISIONS D'AMÉNAGEMENT DES DIFFÉRENTES SÉRIES

Les grands principes régissant la gestion de chacune des séries sont présentés dans ce
chapitre. Les mesures de gestion détaillées sont présentées dans le titre 5.

4.3.1 Série de production

Les principaux concepts régissant les décisions d'aménagement de la série de production
sont Les suivants :

- Le choix de la rotation, correspondant au temps qui sépare deux passages
successifs de l'exploitation dans une même zone, ou encore à la durée pendant
laquelle l’exploitation parcourt l'intégralité de la série de production, est effectué
sur la base des résultats d’inventaire d'aménagement.

- Des unités forestières de production (UFP), dont la durée d’exploitation varie de
4 à 6 ans, sont délimitées de façon à planifier et garantir l'exploitation des
essences commercialisables sur la durée de la rotation établie. Cela se traduit
notamment par le fait que chacune des UFP est définie de façon à contenir une
possibilité brute en essences commercialisables (ou essences objectifs) à peu près
équivalente (+ 5 %) : on parle alors d’UFP équi-volumes.

- Pour chaque UFP, la surface annuelle indicative d’exploitation est calculée en
divisant sa superficie par sa durée d’ouverture à l'exploitation. Au sein de chaque
UFP, la surface d’une assiette annuelle de coupe (AAC) ne pourra pas excéder
20 % de la surface annuelle indicative ;

- Un Volume Maximum Annuel (VMA) est déterminé, pour chaque UFP, en fonction
de la possibilité forestière obtenue des analyses des résultats d’inventaire
d'aménagement. Ce volume, composé d’un groupe d’essences commercialisables,
est déterminé en prenant en compte la participation de chaque essence au
potentiel ligneux exploitable de la série de production.

- Les Diamètres Minimums d’Aménagement (DMA) des essences aménagées
(essences objectifs et de promotion) doivent être définis de façon à être supérieurs
ou égaux aux DME proposés par l’administration forestière, et sur la base des
éléments écologiques, économiques et techniques propres à l’UFE ;

- Un taux de reconstitution des essences exploitables, évaluant Le nombre de tiges
exploitables en 2° rotation par rapport au nombre de tiges exploitables en 1°
rotation, est calculé en tenant compte du taux de dégât causé par l’exploitation,
de la vitesse d’accroissement et du le taux de mortalité naturelle, sur La base des
effectifs par classes de diamètre de chaque essence.

- La possibilité forestière est déterminée de façon à tenir compte de la dynamique
des peuplements inventoriés (croissance, mortalité naturelle, etc.) et du volume
prélevé entre l'inventaire d'aménagement et l'élaboration du présent Plan
d'Aménagement.

Les décisions d'aménagement de la série de production ainsi définies sont détaillées dans
le titre 5.1.

4.3.2 Série de conservation

La série de conservation a été délimitée selon les principes et critères détaillés dans Le
rapport de découpage en séries d'aménagement de l’UFE Gouongo (GTGC, 2014c). Elle est

éospatial Technology Group Congo SARL Page 118
soustraite à l’exploitation afin de préserver des zones représentatives des écosystèmes
forestiers de l’UFE ou présentant un intérêt écologique particulier.

Elle est composée de :

- secteur au nord de l’UFE, retenu pour les populations d’éléphants et l’abondance
de grosses tiges de Moabi ;
- un secteur au sud-est de l’UFE, retenu pour les populations de chimpanzés.

Par ailleurs, ces secteurs semblent subir une pression cynégétique relativement faible.
4.3.3 Série de protection

La série de protection a été délimitée selon les principes et critères détaillés dans le
rapport de découpage en séries d'aménagement de l’UFE Gouongo (GTGC, 2014c). Elle est
également soustraite à l’exploitation, mais elle peut être traversée par des routes
forestières.

La série de protection délimitée sur l’UFE Gouongo est répartie entre les zones humides et
es zones tampons autour des cours d’eau, les savanes, toutefois très faiblement
représentées sur l’UFE, et 3 zones de fortes pentes délimitées dans la partie centrale de
"UFE.

4.3.4 Série de développement communautaire

La série de développement communautaire est réservée à l'usage agricole et forestier des
communautés locales. La gestion de ces zones doit favoriser le développement des
ocalités et améliorer le revenu des populations. L'exploitation forestière par l’entreprise
SICOFOR y est interdite, sauf en cas d’accord explicite en définissant notamment les
modalités conclues avec Les communautés locales.

Les mesures de gestion de La SDC sont reprises et détaillées dans les titres 5.4.
4.3.5 Série de recherche

Comme indiqué au titre 4.2, la série de recherche de l’UFE Gouongo n’est pas constituée
d’une zone réservée à cet usage, mais fait l’objet d’une réflexion, dans le cadre du
PAGEF, afin d'identifier des sites pertinents pour l'installation d’un réseau de placettes
permanentes à l’échelle du Sud Congo. Les modalités de son installation doivent encore
être définies, mais le dispositif sera susceptible de collecter des données régulières et
exhaustives, notamment sur :

- la croissance diamétrique des essences ;

- la productivité forestière ;

- l'écologie et la phénologie des espèces ;

- la dynamique de La régénération et de l'écosystème ;
- l’âge de maturité sexuelle des essences ;

- les réactions des peuplements aux traitements sylvicoles.

éospatial Technology Group Congo SARL Page 119
4.4 DURÉE D'APPLICATION DU PLAN D'AMÉNAGEMENT

Conformément à l’article 56 de la Loi n° 16-2000 portant Code forestier, le Plan
d'Aménagement est approuvé par décret pris en Conseil des Ministres, pour une période
comprise entre dix et vingt ans qu’il indique et à l’issue de laquelle il est révisé.

Toutefois, en cas d'événements imprévus tels qu’incendies, dépérissement des arbres ou
évolutions particulières du marché qui le justifie, La révision du Plan d'Aménagement peut
être anticipée à l'initiative du Ministre chargé des eaux et forêts ou de l’exploitant.

Cependant la planification de la récolte des bois a été effectuée sur une période de 25 ans
à compter du premier janvier 2015 (cf. titre 5.1.2).

éospatial Technology Group Congo SARL Page 120
5. MESURES DE GESTION DES SÉRIES D'AMÉNAGEMENT

5.1

SÉRIE DE PRODUCTION

5.1.1 Essences aménagées

En concertation avec l’entreprise, une liste d’essences aménagées a été définie. Celles-ci
ont été réparties en 3 groupes :

les essences objectifs : il s’agit des essences Les plus importantes pour la viabilité
économique de l’entreprise SICOFOR, pour lesquelles la commercialisation à court
terme est assurée dans les conditions actuelles du marché. C’est sur la possibilité
de ces essences qu’a été effectué le découpage de l’UFE en Unités Forestières de
Production équivolumes ;

les essences de promotion: il s’agit d’essences secondaires, actuellement
exploitées dans une moindre mesure par SICOFOR, ou dont l’exploitation serait à
promouvoir à court ou moyen terme, en fonction du développement des industries
et de l’évolution du marché. Leur possibilité a été calculée, mais n’intervient pas
dans le découpage en UFP ;

les essences interdites d’exploitation : il s’agit des essences aux propriétés
technologiques connues et pour lesquelles il existe un marché, mais qui n’ont été
trouvées sur l’UFE qu’en très faible quantité (voire pas du tout) lors des inventaires
d'aménagement. Afin de ne pas menacer la destruction des faibles densités de ces
essences, par mesure de précaution, il a été choisi de les soustraire de
l'exploitation.

La liste par groupes des essences aménagées est donnée par Le Tableau 28.

Tableau 28 : Liste des essences aménagées par groupe d'aménagement

Essence Nom scientifique Famille botanique
Essences objectifs
Bahia Hallea ciliata Rubiaceae
Bilinga 1 Nauclea diderrichii Rubiaceae
Bossé clair Guarea cedrata Meliaceae
Dibétou Lovoa trichilioïdes Meliaceae
Douka Tieghemella africana Sapotaceae
Doussié bipendensis | Afzelia bipendensis Fabaceae
Doussié pachyloba Afzelia pachyloba Fabaceae
Iroko Milicia excelsa Moraceae
Izombé Testulea gabonensis Ochnaceae
Kévazingo Guibourtia demensei Fabaceae
Kosipo Entandrophragma candollei Meliaceae
Longhi blanc Chrysophyllum africanum Sapotaceae
Moabi Baïllonella toxisperma Sapotaceae
Movingui Distemonanthus benthamianus Fabaceae
Okan Cylicodiscus gabunensis Fabaceae
Okoumé Aucoumea klaineana Burseraceae

éospatial Technology Group Congo SARL

Page 121

Essence Nom scientifique Famille botanique
Padouk Pterocarpus soyauxii Fabaceae
Pao rosa Bobgunia fistuloides Fabaceae
Tali Erythrophleum ivorense Fabaceae
Essences de promotion
Acajou Khaya anthotheca Meliaceae
Acuminata Entandrophragma angolense var. acuminata | Meliaceae
Aiélé Canarium schweinfurthii Burseraceae
Akatio Chrysophyllum sp. Sapotaceae
Angueuk Ongokea gore Olacaceae
Dabéma Piptadenistrum africanum Mimosaceae
Ebène 1 Diospyros cinnabarina Ebenaceae
Ebiara Berlinia bracteosa Fabaceae
Ebom Anonidium mannii Annonaceae
Emien 1 Alstonia boonei Apocynaceae
Essessang Ricinodendron heudelotii Euphorbiaceae
Essia Petersianthus macrocarpus Lecythidaceae
Eveuss Klainedoxa gabonensis Irvingiaceae
Fromager Ceiba pentandra Malvaceae
Ilomba Pycnanthus angolensis Mvristicaceae
Kanda Beilschmiedia obscura Lauraceae
Lati Amphimas ferruginea Fabaceae
Longhi rouge Chrysophyllum lacourtianum Sapotaceae
Niové Staudtia kamerunensis var. gabonensis Mvristicaceae
Olène Irvingia grandifolia Irvingiaceae
Olon 1 Zanthoxylum heitzii Rutaceae
Olon 2 Zanthoxylum gillettii Rutaceae
Onzambili Antrocaryon sp. Anacardiaceae
Safoukala Dacryodes pubescens Burseraceae
Sifu-sifu Albizia ferruginea Fabaceae
Sipo Entandrophragma utile Meliaceae
Tchitola Prioria oxyphylla Fabaceae
Tiama Entandrophragma angolense Meliaceae
Essences interdites d’exploitation
Azobé Lophira alata Ochnaceae
Bossé foncé Guarea thompsonii Meliaceae
Ébène 2 Diospyros hoyleana Ebenaceae
Emien 2 Alstonia congensis Apocynaceae
Kotibé Nesogordonia papaverifera Malvaceae
Mukulungu Autranella congolensis Sapotaceae
Oboto Mammea africana Clusiaceae
Wengué Millettia laurentii Fabaceae

éospatial Technology Group Congo SARL Page 122

5.1.2 Durée de rotation et DMA

Le choix de la durée de rotation et des DMA dépend fortement du niveau de reconstitution
des peuplements exploités. Le taux de reconstitution (TR) est un indice qui permet
d’estimer la proportion de tiges exploitables en 2° rotation par rapport au nombre de tiges
exploitables en 1°° rotation. La méthode de calcul utilisée est conforme aux Directives
Nationales d'Aménagement durable des forêts naturelles du Congo. Elle se base en effet
sur la formule suivante :

_ NG—A)(-0)

No

TR x 100

Avec :

+ TR= taux de reconstitution (en #) de l'effectif actuel des tiges exploitables ;

+ No = effectifs des classes de diamètre immédiatement en-dessous du DMA qui
atteindront le DME après la rotation, la borne inférieure de la classe de diamètre
inférieure à considérer étant donnée par la formule Dbi = DMA - (R x AAM), avec R =
durée de rotation et AAM = accroissement annuel moyen en diamètre ;

*__N,= effectif total actuellement exploitable ;

+ _a= taux de mortalité ;

+ __r = temps de passage, correspondant à la durée de rotation pressentie ;

+ __A= taux de dégâts dû à l'exploitation sur Le peuplement résiduel.

La méthode de calcul retenue dans le cadre du présent Plan d'Aménagement correspond à
un modèle matriciel qui développe la formule ci-dessus par pas de temps de 5 ans et par
classe de diamètre. Le taux de dégâts provoqués par l’exploitation forestière est appliqué
sur les effectifs initiaux, puis, pour chaque pas de temps sont appliqués la mortalité
naturelle et l’accroissement diamétrique annuel. Cette méthode permet ainsi de pouvoir,
si nécessaire, faire varier certains paramètres (accroissements diamétriques annuels,
mortalité naturelle, etc.) par classe de diamètre et d’obtenir des estimations plus précises
du taux de reconstitution.

“" Paramètres retenus

Le taux de mortalité naturelle est considéré constant par classes de diamètre. La valeur
de 1% par an, découlant notamment des données obtenues sur les dispositifs de Mopri
(Côte d’Ivoire) et de Mbaïki (République Centrafricaine), a été retenue.

Le taux de dégâts dû à l’exploitation dépend d’un grand nombre de facteurs. Néanmoins,
sur la base d’études menées au Cameroun et en République Centrafricaine, la valeur de
10 % a été retenue.

Les valeurs d’Accroissements diamétriques Annuels Moyens (AAM) retenues et Les sources
dont elles sont issues sont présentées par le Tableau 29 ci-dessous.

éospatial Technology Group Congo SARL Page 123
Tableau 29 : Valeurs d'accroissement retenues pour les calculs de taux de

reconstitution

Espèce ES Source
Acajou 0,34 UFA Kabo (Département Sangha)
Bahia 0,3 GOURLET-FLEURY & PICARD, 2011
Bilinga 1 0,4 UFA Kabo (Département Sangha)
Bossé clair 0,35 UFA Lopola, Mokabi, Missa (Département Likouala)
Dibetou 0,55 UFA Lopola, Mokabi, Missa (Département Likouala)
Douka 0,45 GOURLET-FLEURY & PICARD, 2011
Doussié bipendensis 0,25 GOURLET-FLEURY & PICARD, 2011
Doussié pachyloba 0,25 GOURLET-FLEURY & PICARD, 2011
Iroko 0,55 GOURLET-FLEURY & PICARD, 2011
Izombé 0,6 GOURLET-FLEURY & PICARD, 2011
Kévazingo 0,35 GOURLET-FLEURY & PICARD, 2011
Kossipo 0,5 GOURLET-FLEURY & PICARD, 2011
Longhi blanc 0,35 GOURLET-FLEURY & PICARD, 2011
Moabi 0,5 GOURLET-FLEURY & PICARD, 2011
Movingui 0,3 GOURLET-FLEURY & PICARD, 2011
Okan 0,5 GOURLET-FLEURY & PICARD, 2011
Okoumé 0,85 GOURLET-FLEURY & PICARD, 2011
Padouk rouge 0,4 GOURLET-FLEURY & PICARD, 2011
Pao rosa 0,15 GOURLET-FLEURY & PICARD, 2011
Sipo 0,5 GOURLET-FLEURY & PICARD, 2011
Tali 0,65 GOURLET-FLEURY & PICARD, 2011
Acuminata 0,45 GOURLET-FLEURY & PICARD, 2011
Aiélé 0,35 UFA Loundoungou-Toukoulaka (Département Sangha)
Akatio 0,35 GOURLET-FLEURY & PICARD, 2011
Angueuk 0,3 GOURLET-FLEURY & PICARD, 2011
Bossé foncé 0,5 GOURLET-FLEURY & PICARD, 2011
Dabéma 0,55 UFA Lopola, Missa (Département Likouala)
Ebène 1 0,15 GOURLET-FLEURY & PICARD, 2011
Ebène 2 0,15 GOURLET-FLEURY & PICARD, 2011
Ebiara 0,3 GOURLET-FLEURY & PICARD, 2011
Ebom 0,2 GOURLET-FLEURY & PICARD, 2011
Emien 1 0,6 GOURLET-FLEURY & PICARD, 2011
Emien 2 0,6 GOURLET-FLEURY & PICARD, 2011
Essessang 0,75 GOURLET-FLEURY & PICARD, 2011
Essia 0,4 GOURLET-FLEURY & PICARD, 2011
Eveuss 0,4 GOURLET-FLEURY & PICARD, 2011
Fromager 1,3 GOURLET-FLEURY & PICARD, 2011
Ilomba 0,35 GOURLET-FLEURY & PICARD, 2011
Kanda 0,15 GOURLET-FLEURY & PICARD, 2011
Lati 0,3 Valeur par défaut retenue pour les bois rouges
Longhi rouge 0,4 GOURLET-FLEURY & PICARD, 2011
Mukulungu 0,3 GOURLET-FLEURY & PICARD, 2011
Niové 0,2 GOURLET-FLEURY & PICARD, 2011
Oboto 0,05 GOURLET-FLEURY & PICARD, 2011
Olène 0,4 GOURLET-FLEURY & PICARD, 2011
Olon 1 0,45 GOURLET-FLEURY & PICARD, 2011
Olon 2 0,45 GOURLET-FLEURY & PICARD, 2011

éospatial Technology Group Congo SARL

Page 124
Espèce LM Source
(cm/an)

Onzambili 0,4 GOURLET-FLEURY & PICARD, 2011

Safoukala 0,25 GOURLET-FLEURY & PICARD, 2011

Sifu-sifu 0,6 GOURLET-FLEURY & PICARD, 2011

Tchitola 0,55 GOURLET-FLEURY & PICARD, 2011

Tiama 0,45 GOURLET-FLEURY & PICARD, 2011

Wengué 0,2 GOURLET-FLEURY & PICARD, 2011
De manière à pouvoir fixer une durée de rotation garantissant la durabilité de la
production forestière, les taux de reconstitution ont été calculés de façon détaillée pour
plusieurs durées de rotation et pour plusieurs DMA. Le DMA correspond soit au DME, soit à

une valeur supérieure au DME.

La règlementation congolaise ne précise pas pour quelle valeur du taux de prélèvement
doivent être calculés Les taux de reconstitution. Par principe de précaution et afin d’éviter
toute surestimation des taux de reconstitution, les calculs ont été effectués avec un taux
de prélèvement de 100 %.

"Taux de reconstitution obtenus

Sur la base des valeurs citées ci-dessus, les taux de reconstitution de chaque essence
aménagée ont été calculés pour une durée de rotation de 25 ans et de 30 ans, et pour
3 valeurs de DMA : DME, DME + 10 cm et DME + 20 cm. Les résultats sont donnés par les
tableaux 30 et 31 ci-après.

éospatial Technology Group Congo SARL Page 125
Tableau 30 : Taux de reconstitution des essences objectifs en fonction de la durée de
la rotation et du DMA

Rotation Rotation
Essences DMA 35 ans | 30 ans Essences DMA 35 ans | 30ans
40 22% 26 % 80 85% | 104%
Bahia 50 31% 35% Kévazingo 90 115% | 141%
60 38 % 44% 100 66% 86%
60 51% 61% 80 15% 18%
Bilinga 1 70 97% 114% Kosipo 90 25% 28 %
80 138% | 167% 100 29 % 33%
60 31% 36% | 50 43% 51%
Bossé clair) 70 47% 54% Longni 60 51% 60 %
80 71% 84% 70 47% 57 %
80 116% | 134% 80 59 % 68 %
Dibétou 90 246% | 293% Moabi 90 64% 77%
100 354% | 453% 100 58% 71%
80 45% 53% 50 33% 38%
Douka 90 28 % 35% Movingui 60 45% 53%
100 21% 26 % 70 54% 65%
: 60 19% 22% 60 47% 59 %
ss 70 30% 35% Okan 70 49% 59%
80 77% 88 % 80 31% 39%
: 60 25 % 29 % 70 79 % 92 %
nee 70 51% 59% Okoumé 80 123% | 14%
80 68 % 80 % 90 195% | 232%
70 45% 55 % 80 86 % 98 %
Iroko 80 81% 94% Padouk 90 116% | 140%
90 149% | 175% 100 86 % 98 %
60 35% 46% 60 32% 38%
Izombé 70 33% 40 % Pao Rosa 70 42% 50 %
80 28 % 34% 80 68 % 80 %
60 36% 40%
Tali 70 56% 64%
80 84% 97 %

éospatial Technology Group Congo SARL Page 126
Tableau 31 : Taux de reconstitution des essences de promotion en fonction de la durée
de la rotation et du DMA

DMA Rotation DMA Rotation

Essences (en cm) | 25ans | 30 ans Essences (en cm) | 25ans | 30 ans
80 60 105 % 133%
Acajou 90 Pas de tiges Essia 70 144% | 180%

exploitables à tO

100 80 165 % 211%
. 60 55% 67% 60 17% 20 %
Ta 0 76% | 90% Eveuss 70 28% | 32%
80 197% 231% 80 33% 38%
60 29% 35% 60 67% 79 %
Aiélé 70 51% 59 % Fromager 70 69% 82%
80 57% 68% 80 100 % 117%
60 197% 233% 60 56 % 66 %
Akatio 70 347 % 439% Ilomba 70 112% 131%
80 81% 121% 80 217% 265 %
60 43% 49% 60 25% 30%
Angueuk 70 77% 89% Kanda 70 33% 39%
80 107 % 129% 80 36% 43%
60 37 % 42% 60 34% 40 %
Dabéma 70 67% 76% Lati 70 47% 55 %
80 94% 110% 80 58 % 68 %
40 36% 43% . 60 48% 58%
Ébène 1 50 17% | 21% PA 70 75% | 88%
60 14% 17% 80 102 % 123%
60 30% 35% 40 35% 42%
Ebiara 70 52% 60 % Niové 50 28 % 33%
80 67% 79% 60 34% 40 %
60 47% 56 % 60 14% 16%
Ebom 70 55% 66% Olène 70 24% 27 %
80 56 % 68% 80 33% 37%
60 48% 55 % 50 50 % 61 %
Emien 1 70 73% 84% Oloni 60 60 % 72%
80 131% 153% 70 103 % 121%
60 48% 58% 50 118% 151%
Essessang 70 75% 87 % Olon2 60 95% 124%
80 107 % 125% 70 155 % 193%

éospatial Technology Group Congo SARL Page 127
DMA Rotation DMA Rotation
Essences Essences
(en cm) | 25ans | 30 ans (en cm) | 25ans | 30 ans
60 38% 45% 80 8% 11%
Onzambili 70 53% 62% Sipo 90 2% 3%
80 57% 68 % 100 43% 45%
60 32% 39% 80 59% 69%
Safoukala 70 47% 55% Tchitola 90 93% 110%
80 45% 54% 100 114% 138%
60 126 % 171% 80 63% 74%
Sifu-sifu 70 174% 226 % Tiama 90 54% 66%
80 67% 94% 100 58% 71%

En fonction des résultats présentés dans les tableaux 30 et 31, des Diamètres Minimums

d'Aménagement (DMA) ont été proposés
reconstitution jugée suffisante, et de fa
Nationales d’inventaire d'aménagement di

Congo, qui précisent que le taux de recons!
groupe d’essences commercialisables > et d

constituant les peuplements exploités ».

Les DMA proposés sont présentés dans le Tabl

pour chaque essence, afin de garantir une
çon à respecter les exigences des Normes
es ressources forestières en République du
titution doit être au moins de « 50 % pour le
le «75% pour l’ensemble de tous les arbres

eau 32 ci-après.

Tableau 32 : DMA fixés et taux de reconstitution correspondants (pour une rotation de

25 ans)
Essence Nom scientifique UE | Wu TR
(cm) | (em)

Essences objectifs

Bahia Hallea ciliata 40 60 38%
Bilinga 1 Nauclea diderrichii 60 60 51%
Bossé clair Guarea cedrata 60 60 31%
Dibétou Lovoa trichilioïdes 80 80 116%
Douka Tieghemella africana 80 80 45%
Doussié bipendensis | Afzelia bipendensis 60 70 30%
Doussié pachyloba | Afzelia pachyloba 60 70 51%
Iroko Milicia excelsa 70 70 45 %
Izombé Testulea gabonensis 60 60 35%
Kévazingo Guibourtia demensei 80 80 85%
Kosipo Entandrophragma candollei 80 100 29%
Longhi blanc Chrysophyllum africanum 50 50 43%
Moabi Baïllonella toxisperma 80 80 59%
Movingui Distemonanthus benthamianus 50 60 45%
Okan Cylicodiscus gabunensis 60 60 47%

éospatial Technology Group Congo SARL

Page 128

Essence Nom scientifique QUE | DA TR
(cm) | (cm)

Okoumé Aucoumea klaineana 70 70 79%
Padouk Pterocarpus soyauxii 80 80 86%
Pao rosa Bobgunia fistuloides 60 60 32%
Tali Erythrophleum ivorense 60 70 56%
Essences de promotion

Acajou Khaya anthotheca 80 100 | NC“
Acuminata Entandrophragma angolense var. acuminata 60 60 55%
Aiélé Canarium schweinfurthii 60 70 51 %
Akatio Chrysophyllum sp. 60 60 197%
Angueuk Ongokea gore 60 70 77%
Dabéma Piptadenistrum africanum 60 70 67%
Ébène 1 Diospyros cinnabarina 40 40 36%
Ebiara Berlinia bracteosa 60 70 52%
Ebom Anonidium mannii 60 70 55%
Emien 1 Alstonia boonei 60 70 73%
Essessang Ricinodendron heudelotii 60 70 75%
Essia Petersianthus macrocarpus 60 60 |105%
Eveuss Klainedoxa gabonensis 60 80 33%
Fromager Ceiba pentandra 60 60 67%
Ilomba Pycnanthus angolensis 60 60 56%
Kanda Beilschmiedia obscura 60 70 33%
Lati Amphimas ferruginea 60 80 58%
Longhi rouge Chrysophyllum lacourtianum 60 70 75%
Niové Staudtia kamerunensis var. gabonensis 40 60 34%
Olène Irvingia grandifolia 60 80 33%
Olon 1 Zanthoxylum heitzii 50 50 50 %
Olon 2 Zanthoxylum gillettii 50 50 118%
Onzambili Antrocaryon sp. 60 70 53%
Safoukala Dacryodes pubescens 60 70 47%
Sifu-sifu Albizia ferruginea 60 60 |126%
Sipo Entandrophragma utile 80 100 43%
Tchitola Prioria oxyphylla 80 80 59%
Tiama Entandrophragma angolense 80 80 63%
Au total, les DMA de 5 essences objectifs et de 17 essences de promotion ont été

augmentés de 10 ou 20 cm par rapport au DME réglementaire afin de s’assurer d’une
reconstitution suffisante de la ressource.

IL est à noter qu’en raison de la faible densité de l’Acajou et du Sipo, les taux de
reconstitution n’ont pu être calculés (cas de l’Acajou) ou ne sont pas représentatifs (cas du

30 NC = non calculable (en raison de l'absence de tiges de diamètre supérieur au DME inventoriées)

éospatial Technology Group Congo SARL Page 129
Sipo). Pour cette raison, et par mesure de sécurité, le DMA a donc été fixé à 100 cm, soit
20 cm au-dessus du DME réglementaire.

Les taux de reconstitution obtenus par groupe d’essence en fonction de la durée de
rotation sont présentés au Tableau 33.

Tableau 33 : Taux de reconstitution par groupe d’essence en fonction de la rotation

Groupe d’essences Durée de rotation
25 ans 30 ans
Essences objectifs 67,6% 78,4%
Essences de promotion 64,0 % 76,6%
Ensemble des essences aménagées 65,7 % 77,4%

Compte-tenu des taux de reconstitution obtenus, une durée de rotation de 25 ans a été
retenue.

Les essences commercialisables correspondant aux essences objectifs, le seuil de 50 %
exigé par la règlementation est bien respecté, puisque le taux de reconstitution des
essences objectifs est de 67,6 %, pour un taux de prélèvement de 100 %.

IL est important de noter que les taux de reconstitution calculés et présentés ici ne
constituent qu’un indice de reconstitution du peuplement, donné à titre indicatif afin
d'appuyer l’aménagiste et l’entreprise dans leurs choix, notamment pour la fixation des
DMA et de la rotation. Les taux de reconstitution « réels » seront très probablement
supérieurs à ceux présentés dans Les tableaux 30, 31 et 33, car :

- toutes les essences de promotion ne seront pas exploitées par l’entreprise : elles
sont intégrées aux essences aménagées afin d’aider l’entreprise à définir ses
orientations commerciales et industrielles en fonction du potentiel exploitable de
UUFE, en vue d’une diversification de la production, et afin, les cas échéant,
d’assurer leur exploitation durable ;

- les taux de prélèvement réellement appliqués par l’entreprise seront nettement
inférieurs à 100 %, ce qui aura pour effet d'augmenter de manière significative les
taux de reconstitution de la ressource.

En complément des taux de reconstitution calculés, les histogrammes de structures,
établis en fonction des effectifs à l’hectare inventoriés sur la série de production,
permettent de visualiser le potentiel de reconstitution de la ressource pour chaque
essence. Ils sont présentés par la Figure 6 ci-après.

Les histogrammes de structure des essences de promotion sont fournis en Annexe 4.

éospatial Technology Group Congo SARL Page 130
0,300 +
Bahia

0,250

0,200

0,150

0,100

0,050

LE
2 3 4 5 6 7 8 9 10 11 12 13 14 15
Classes de diamètre

0,000

Densité (tiges/ha)

ee

7 8 9 10 11 12 13 14 15
Classes de diamètre

Densité (tiges/ha)

0,070 4 n
Bossé clair

0,060

0,050

0,040

0,030

0,020

0,010

0,000 Ba D ——
8 9 10 11 12 13 14 15
Classe de diamètres

Densité (tiges/ha)

0,045
0,040
0,035
0,030
0,025
0,020
0,015
0,010
0,005

0,000

Dibétou

7 8 9 10 11 12 13 14 15
Classes de diamètre

éospatial Technology Group Congo SARL

Page 131

9,050 Douka 0,020 Doussié bip.
0,045 0,018
0,040 0,016
£ £
£ 0035 £ cou
& 0,030 & 0,012
2 0025 # 0010
3 3
ë 0,020 Fi 0,008
0,015 0,006
0,010 0,004
0,005 0,002
0000 90 D = 0 0 7 0000 TS ——
2 3 4 5 6 7 8 9 10 11 12 13 14 15 3 4 5 7 8 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
0,070 Doussié pachy,. 0,016 lroko
0.060 0,014
+ Æ 0012
£ 0,050 £
È À o010
2 0,040 CE
ë # 0008
2 0,030 ä
8 & 0.006
0,020
0,004
0,010 ! 0,002
0,000 D ee 0,000 Be
2 3 4 5 6 7 8 9 10 11 12 13 14 15 3 4 5 7 8 9 10 11 12 13 14 15

Classes de diamètre

Classes de diamètre

éospatial Technology Group Congo SARL

Page 132

2 3 4 5 6 7 8 9 10 11 12 13 14 15
Classes de diamètre

0,030 } 0,080
Izombé
0,070
0,025
rc Ææ 0,060
Ê É
0,020
F ÿ 0,050
£ F1
2 0,015 È 0,040
Ë El 0,030
ä 0,010 à °
0,020
0,005
0,010 E
o000 Lsss-s— 0,000 D.
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 3 4 5 6 7 8 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
0,020 - Kosipo 0,014 Longhi blanc
0,018
0,012
0,016
& &
£ 0,014 æ 0,010
È È
# 0,012 3 0,008
“© 0,010 sv
ë Ê
5 0,008 2 0,006
o ô
0,006 0,004
0,004
0,002
0,002
0,000 0,000 EE ———— ————7

2 3 4 5 6 7 8 9 10 11 12 13 14 15
Classes de diamètre

éospatial Technology Group Congo SARL

Page 133

0,020

0,010

0,000

CCS
8 15

2 3 4 5 6 7 9 10 11 12 13 14
Classes de diamètre

0,200

0,100

0,000

0,018 0,070
0,016 0,060
2 0,014 =
£ £ 0,050
7 0012 $
Ë 0,010 Ë 0,040
£ £
# 0,008 £ 0,030
à 0,006 ë
0,020
0,004
0,002 ! 0,010
o000 CE PR S.E o000 a
2 3 4 5 6 7 8 9 10 11 12 13 14 15 3 4 5 7 8 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
0,080 Okan 0,800
0,070 0,700
Æ 0,060 % 0,600
£ £
À 0050 À 0500
ë° È°
“© 0,040 % 0,400
ä ä
a £
& 0030 & 0300

sl DT 2 er
7 8 9 10 11 12 13 14 15
Classes de diamètre

éospatial Technology Group Congo SARL

Page 134

Padouk

Densité (tiges/ha)

2 3 4 5 6 7 8 9 10 11 12 13 14 15
Classes de diamètre

Densité (tiges/ha)

PR —————————————
9140 Pao Rosa

0,120
0,100 —

0,080

0,060

0,040 —
0,020

0,000

2 3 4 5 6 7 8 9 10 11 12 13 14 15
Classes de diamètre

0,030

Densité (tiges/ha)

0,020

0,010

0,000

2 3 4 5 6 7 8 9 10 11 12 13 14 15
Classes de diamètre

Figure 6 : Histogrammes de structure des essences objectifs sur la série de production de l’UFE Gouongo

éospatial Technology Group Congo SARL

Page 135

L'analyse de ces histogrammes de structure permet de constater que la majorité des
essences objectifs présentent une structure exponentielle décroissante ou décroissante par
paliers, favorable à la reconstitution de la ressource exploitable. Cela permet également
de s'assurer que les essences qui présentent un taux de reconstitution individuel
relativement faible, tels que Le Bossé clair, Le Kosipo, le Doussié bipendensis et Le Pao Rosa
présentent des effectifs suffisants dans Les petites classes de diamètre.

Seuls le Tali et le Padouk présentent des structures diamétriques légèrement en cloche.
Néanmoins, pour ces essences, l’abondance des tiges dans les classes de diamètre
intermédiaires permet d’assurer une bonne reconstitution de la ressource exploitable à
moyen terme, comme le montrent Les valeurs élevées obtenues lors des calculs des taux de
reconstitution. Néanmoins, au terme de la première rotation et en prévision de la seconde,
une attention particulière devra être apportée à ces essences. Si nécessaire, des solutions
sylvicoles permettant de dynamiser leur régénération devront potentiellement alors être
engagées.

5.1.3 Calculs de possibilité

La possibilité, sur laquelle l'aménagement de la série de production est fondé, correspond
au volume brut des tiges de diamètre supérieur ou égal au DMA, pour l’ensemble des
essences objectifs définies.

Selon les recommandations des directives nationales d'aménagement, les calculs de
possibilité ont été effectués en tenant compte de l'exploitation réalisée entre l'inventaire
d'aménagement et l'élaboration du présent Plan d'Aménagement et de la dynamique
naturelle des peuplements forestiers (croissance, mortalité, etc.).

Dans une optique de simplification des calculs, les hypothèses suivantes, définies et
validées avec l’Administration Forestière lors d’une réunion technique tenue le 9 juillet
2014, ont été utilisées :

“ Actualisation des données sur les zones exploitées après l'inventaire
d'aménagement

L’actualisation post-exploitation des données d’inventaires est effectuée uniquement sur
les essences ayant été prélevées de manière significative par SICOFOR : dans le cas de
UUFE Gouongo, les 2 essences ainsi retenues sont l’Okoumé et Le Moabi.

Cette actualisation se fait par l’application d’un taux de prélèvement réel sur les tiges de
diamètre supérieur ou égal au DME, estimé d’après les chiffres de production officiels
fournis par l’entreprise et Les données d’inventaires représentatives du peuplement avant
l'exploitation :
Volume moyen à l'hectare prélevé

Volume à l'hectare inventorié

Taux de prélèvement réel (%) =

Dans le cas de l’UFE Gouongo, les calculs effectués sur Les VMA 2011 et 2012 donnent des
taux de prélèvement réels de 51,3 % pour le Moabi et de 16,6 % pour l’Okoumé.

Lors de l’actualisation post-exploitation, l'application d’un taux de dégâts de 10 % sur les
tiges non exploitées (autres essences et tiges de diamètre inférieur au DME) est également
effectuée.

Les effectifs à l’hectare inventoriés, par essence et par classe de diamètre, sont fournis en
Annexe 5.

éospatial Technology Group Congo SARL Page 136
" Simulation de la dynamique naturelle des peuplements

L'application de La dynamique naturelle des peuplements se traduit par une augmentation
du volume des essences ayant fait l’objet d’une exploitation significative (Moabi et
Okoumé dans Le cas de l’UFE Gouongo) à moyen terme.

Cette valeur d’accroissement en volume est estimée à l’aide d’un modèle matriciel
permettant d’estimer un taux d’accroissement annuel en volume (en % / an), sur base
des effectifs actualisés (après simulation de l’exploitation post-inventaire) sur les zones
ayant fait l’objet d’une exploitation par le passé, et intégrant dans ces calculs Les valeurs
d’accroissements diamétriques annuels de chaque essence (cf. Tableau 29) et la
mortalité naturelle (1 % par an).

Afin d'éviter toute surestimation de la ressource, les taux d’accroissements annuels en
volume appliqués seront plafonnés à 3,5 % par an pour un pas de temps compris entre 0
et 5 ans, et à 2,5 % par an pour une durée d’application supérieure à 5 ans.

La durée d’application de la dynamique est calculée en effectuant la différence entre
l’année d’inventaire (pour les zones exploitées avant l'inventaire d'aménagement) ou
l’année de l'exploitation passée (pour les zones exploitées après l'inventaire
d'aménagement) et la date de la prochaine exploitation prévue (année moyenne
d’exploitation de l’UFP). Elle sera plafonnée à une durée de 15 ans, de façon à éviter de
surestimer la possibilité.

Sur Les zones n’ayant fait l’objet d'aucune exploitation, les peuplements sont considérés
comme à l'équilibre (le recrutement et l'accroissement compensant la mortalité
naturelle). Aucune dynamique n’a donc été appliquée sur ces zones.

Sur les zones exploitées, la possibilité actualisée après application de La dynamique des
peuplements se calcule au moyen de la formule suivante :

Vact = Vo(1 + X%)'

= Vact = possibilité actualisée (m?/ha ou mi) ;
-__ Vo= stock initial (m°?/ha où m°) ;

-__ X% = valeur d’accroissement annuel (%) ;
-__t= durée d’application de la dynamique.

Les taux d’accroissements annuels en volume appliqués sur l’UFE Gouongo sont donnés par
le Tableau 34 ci-après.

Tableau 34 : Taux d’accroissement annuels en volume retenus pour la simulation de la
dynamique naturelle des peuplements exploités

Essence |, ACCroissements obtenus Valeurs retenues
d’après le modèle matriciel 0-5 ans 5-15 ans

Moabi 2,2%/an 2,2%/an 2,2%/an

Okoumé 3,2% / an 3,2%/an 2,5% / an

Les résultats obtenus sont présentés dans Les tableaux suivants :

éospatial Technology Group Congo SARL Page 137
Tableau 35 : Possibilité de récolte (volume brut) sur la série de production de l’UFE

Gouongo
Possibilité annuelle) Erreur | Intervalle de confiance (en m°)
moyenne (m°) relative Borne inf. Borne sup.
Essences objectifs 102 443 4,43 % 97 905 106 982
Essences de promotion 87 231 3,73% 83 982 90 481
TOTAL 189 675 181 887 197 462

Tableau 36 : Volumes nets prévisionnels sur la série de production de l’UFE Gouongo

‘bilité u. 3:
Possibilité annuelle | Erreur | Intervalle de confiance (en m')

moyenne (m°) relative Borne inf. Borne sup.

Essences objectifs 57 601 4,43 % 55 049 60 152
Essences de promotion 37 755 3,73% 36 349 39 162
TOTAL 95 356 91 398 99 314

IL est à noter que les erreurs relatives ont été estimées à partir des coefficients de
variation du volume total par placette et par groupe d'aménagement des tiges de diamètre
supérieur au DMA. Elles ne tiennent donc pas compte des incertitudes pouvant être liées
aux hypothèses de simplification des calculs présentées précédemment.

Par ailleurs, Les volumes nets prévisionnels sont donnés à titre purement indicatif.

éospatial Technology Group Congo SARL Page 138

5.1.4 Découpage en Unités Forestières de Production

Conformément aux directives nationales d'aménagement, la série de production de l’UFE
Gouongo a été découpée en 5 Unités Forestières de Production (UFP). Les principes de
découpage appliqués sont les suivants :

Appui des limites sur les cours d’eau et les routes permanentes de façon
préférentielle ;

En cas d’impossibilité, tracé des limites selon une ligne droite d’orientation nord-
Sud ou Est-Ouest ;

Définition d’une progression logique de l’exploitation ;

Maximisation du temps de passage entre 2 exploitations, qui se traduit par une
prévision de l'exploitation en premier lieu des zones non exploitées, puis des zones
exploitées Les plus anciennes, et en dernier lieu des zones exploitées récemment ;

Obtention d’UFP équivolumes en volume brut des essences objectifs, de façon à ce
que chaque UFP contienne une possibilité brute présentant un écart de moins de
5 % à la possibilité moyenne sur toute l’UFE.

En dehors de ces principes de découpage, il convient de rappeler ce qui suit :

La série de production est découpée en blocs équivolumes appelés Unités
Forestières de Production (UFP).

Les UFP correspondent à cinq années d’exploitation (bloc quinquennaux) et sont
déterminées en fonction du volume exploitable des essences objectif, de manière à
garantir à l’entreprise un  approvisionnement régulier en essences
commercialisables.

Les UFP offrent un volume à peu près constant en essences objectif (bloc
isovolume) et sont donc de superficie variable selon la richesse de la forêt. À ce
niveau, la méthode d'aménagement retenue est un aménagement par volume.
Chaque UFP doit faire l’objet d’un plan de gestion quinquennal

Chaque UFP est découpée en unités annuelles d’exploitation, appelées Assiettes
Annuelles de Coupe (AAC). Chaque AAC représente le cinquième (+20 %) de la
superficie de l’UFP.

Les AAC étant à peu près de même superficie, le volume en essences objectif de
chaque AAC peut varier en fonction de la richesse de la forêt. À ce niveau, la
méthode d'aménagement retenue est un aménagement par contenance.

Chaque AAC doit faire l’objet d’un plan annuel d’opération en conformité avec les
règles d'aménagement. Et, permet de planifier et de garantir l’exploitation des
essences commercialisables sur La durée de la rotation.

Les Unités de Gestion (UG) ou Unités Forestières de Production (UFP) sont
exprimées en hectare (ha) dont Le volume sera un multiple du VMA.

La durée de l’UFP fixée à 05 ans, permettra de planifier et de garantir
l'exploitation des essences commercialisables sur la durée de la rotation établie
dans Le plan d'aménagement.

Les assiettes annuelles de coupe (AAC) sont ouvertes sur deux ans : une fois
ouverte, une AAC peut être mise en exploitation pendant deux années
consécutives; l’exploitation de deux AAC peut être simultanée ; l’ouverture de la
troisième AAC entraîne la fermeture de la première.

éospatial Technology Group Congo SARL Page 139
- Au sein des assiettes annuelles de coupe, l'exploitant peut prélever toute la
possibilité en essences objectifs et de promotion, dans la limite des règles

d'exploitation à impact réduit.

- Une fois l’AAC définie, toute la ressource peut être valorisée tant que l’on ne
dépasse pas Le plafond de prélèvement maximum.

- Toute valorisation commerciale d’une essence non aménagée nécessitera la
constitution d’un dossier et un accord préalable de l’Administration Forestière.

Le Tableau 37 ci-dessous présente les possibilités et les superficies de chacune des UFP de
UUFE Gouongo. Les limites des UFP sont présentées à La Carte 19.
Tableau 37 : Possibilité de récole par UFP et écarts par rapport à l’équivolume
Méotale {Durée de) annuelle | brut total | Volume brut | Vocuibilité
(ha) passage |; dicative (ha) (mi) annuel (m°) moyenne
UFP 1 39 737 5 ans 7 947 534 980 106 996 4,4%
UFP 2 41 375 5 ans 8275 523 988 104 798 2,3%
UFP 3 13 637 5 ans 2727 495 293 99 059 -3,3%
UFP 4 42 464 5 ans 8 493 504 811 100 962 -1,4%
UFP 5 47 635 5 ans 9 527 502 008 100 402 -2,0%
UFE Gouongo | 184849 | 25 ans - 2 561 080 102 443 -

Les années d’ouverture et de fermeture des UFP à l’exploitation

tableau ci-dessous :

Tableau 38 : Années d'ouverture et de fermeture des UFP

sont données par le

UFP 1 | UFP2 | UFP 3 | UFP 4 | UFP5
Année d’ouverture à l'exploitation 2015 2020 | 2025 2030 | 2035
Année de fin d'exploitation”! 2020 | 2025 | 2030 | 2035 | 2040

31 L'année de fermeture d’une UFP est identique à l’année d'ouverture de l’UFP suivante, car chaque assiette
annuelle de coupe peut être exploitée au cours de l’année qui suit son ouverture à l'exploitation.

éospatial Technology Group Congo SARL

Page 140

00e. Have EP

[Limites de l'UFE Gouongo
Historique d'exploitation

— Réseau hydrographique

o Villages

Réseau routier

—— Route forestière principale

— Route publique

Séries d'aménagement
Conservation

EN Protection
Développement communautaire

Unités Forestières de Production

I UFP 1 (2015-2019)

I UFP 2 (2020-2024)

L J'UFP 3 (2025-2029)

IN UFP 4 (2030-2034)

IN UFP 5 (3035-2039)

IE ave. rade CNIAF-PAGEF. novembre 2014

Carte 19 : Unités Forestières de Production de l’UFE Gouongo

ospatial Technology Group Congo SARL Page 141
5.1.5 Prévisions de récolte

Les possibilités annuelles brutes par essence, pour le groupe des essences objectifs, sont
présentées par les Tableaux 39 et 40.

Tableau 39 : Volumes bruts annuels par UFP pour les essences objectifs

Essences Volume brut annuel (en m’/ an) par UFP UFE

UFP 1 UFP 2 UFP 3 UFP 4 UFP 5 Gouongo

Bahia 8 658 10 890 3 286 6 029 7161 7 205
Bilinga 1 868 557 409 770 6 876 1 896
Bossé clair 3 241 1263 547 3 648 2 383 2216
Dibétou 356 1 286 666 904 327 708
Douka 1381 1 648 102 986 2727 1369
Doussié bipendensis 875 1 206 181 189 2291 948
Doussié pachyloba 704 889 317 2 249 2 706 1373
Iroko 197 1122 0 617 994 586
Izombé 404 376 221 0 6 343 1 469
Kévazingo 221 143 510 239 1 426 508
Kosipo 902 468 297 1 149 3 852 1334
Longhi blanc 119 105 493 789 354 372
Moabi 1 503 633 585 929 732 876
Movingui 1218 784 1 070 1345 5 259 1935
Okan 1617 571 258 0 7 464 1 982
Okoumé 75 940 74 391 86 207 71 708 35 521 68 753
Padouk rouge 3 076 1512 1 068 1475 3 024 2031
Pao rosa 305 653 362 578 226 425
Tali 5 411 6 302 2 479 7 359 10 735 6 457
Total 106996 | 104 798 99059 | 100962 | 100 402 | 102 443
éospatial Technology Group Congo SARL Page 142

Tableau 40 : Volumes bruts annuels par UFP pour les essences de promotion

Essences Volume brut annuel (en m°/ an) par UFP UFE
UFP 1 UFP 2 UFP 3 UFP 4 UFP 5 Gouongo
Acuminata 616 272 0 313 719 384
Aiélé 5 334 2711 3137 5 078 4255 4103
Akatio 83 0 0 109 49 48
Angueuk 2 289 2 402 1 798 2 332 2 435 2251
Dabéma 8 288 8 966 3 601 10 793 10 118 8 353
Ebène 1 889 972 0 0 2931 959
Ebiara 6 683 2139 0 6 039 4 550 3 882
Ebom 1260 999 0 3 288 1 3% 1 389
Emien 1 2210 3 180 365 2235 2763 2151
Essessang 5 780 3 188 1235 3 545 9 106 4571
Essia 10 246 9 827 3 595 7 995 24 473 11 227
Eveuss 3 307 5 909 1292 6 225 35 343 10 415
Fromager 497 216 102 339 4 020 1035
Ilomba 19 763 17 826 7 475 13 602 22 308 16 195
Kanda 915 216 235 963 269 520
Lati 410 1115 867 1 920 903 1 043
Longhi rouge 935 607 151 1 120 1393 841
Niové 1 835 1041 656 2 350 6575 2 492
Olène 1797 1 058 128 3 065 3 748 1 959
Olon 1 6 322 3 854 1204 5 342 4677 4 280
Olon 2 1 487 1216 312 2153 824 1199
Onzambili 1385 560 561 596 601 741
Safoukala 1451 2 901 1 068 2 027 10 500 3 589
Sifu-sifu 0 0 0 0 559 112
Tchitola 1621 2 563 360 2147 8277 2 993
Tiama 254 522 0 295 1 430 500
Total 85 660 74 259 28 143 83 871 164 223 87 231

NB : en raison de leur très faible abondance sur l’UFE Gouongo, l’Acajou et le Sipo, dont
les possibilités de récolte sont très faibles, ne sont pas présentés ici.

La Figure 7 ci-après montre l’évolution de la possibilité annuelle brute par groupe
d’essences.

éospatial Technology Group Congo SARL Page 143
300 000

250 000

200 000

150 000

é annuelle brute (m?/an)

100 000

Essences de promotion

M Essences objectifs

UFP 1

UFP 2

UFP 3

UFP 4

Unités Forestières de Production

UFP 5

Figure 7 : Évolution de la possibilité annuelle brute par groupe d’essences

Le Tableau 41 présente, à titre indicatif, les volumes nets annuels prévisionnels, par UFP

et par essence, pour les essences objectifs.

Tableau 41: Volumes nets annuels par UFP pour les essences objectifs (en m°/an)

Essences Volume net annuel (en m°/ an) par UFP UFE
UFP 1 UFP 2 UFP 3 UFP 4 UFP 5 Gouongo
Bahia 3 942 4957 1 496 2 744 3 260 3 280
Bilinga 1 554 355 261 492 4 389 1210
Bossé clair 1227 478 207 1381 902 839
Dibétou 241 871 451 612 222 479
Douka 892 1 064 66 637 1760 884
Doussié bipendensis 539 743 112 116 1412 585
Doussié pachyloba 400 505 180 1279 1 539 781
Iroko 113 643 0 354 570 336
Izombé 192 179 105 0 3015 698
Kévazingo 64 42 149 70 415 148
Kosipo 617 320 203 785 2 633 912
Longhi blanc 75 66 311 498 223 235
Moabi 1052 443 410 650 512 613
Movingui 767 494 674 847 3313 1219
Okan 720 254 115 0 3 323 882
Okoumé 44 780 43 867 50 835 42 285 20946 | 40 542
Padouk rouge 1776 873 617 852 1746 1173
éospatial Technology Group Congo SARL Page 144

Essences Volume net annuel (en m°/ an) par UFP UFE

UFP 1 UFP 2 UFP 3 UFP 4 UFP 5 Gouongo
Pao rosa 168 359 199 318 124 234
Tali 2137 2 489 979 2 907 4 240 2551
Total 60 257 59 004 57 369 56 827 54547 |57 601

La possibilité annuelle en essences objectifs est largement dominée par l’Okoumé. Cette
proportion diminue néanmoins de façon significative dans l’UFP 5 (Figure 8).

_ Autres essences objectif EH Okoumé

Production annuelle nette (m3/an)

UFP 1 UFP 2 UFP 3 UFP 4 UFP 5

Unités Forestières de Production

Figure 8 : Évolution du volume net annuel prévisionnel de l’Okoumé et des autres
essences objectifs

La répartition globale de la possibilité entre les autres essences objectifs est donnée par la
Figure 9. Parmi celles-ci, ce sont le Bahia, Le Tali, Le Bilinga 1, Le Movingui et Le Padouk qui
prédominent.

éospatial Technology Group Congo SARL Page 145

Padouk rouge
6,9%

Paorosa 15,0% Bahia Bilinga 1
14% 71%

Okan Bossé clair
5,2% 4,9%

Movingui

71% Dibetou

2,8%

Moabi

3,6% Kosipo
5,3% Doussié pachyloba 52%
Izombé 9
Longhi blanc 4,6% Doussié bipendensi
oussié bipendensis
1,4% Iroko 34%
2,0%

Figure 9 : Répartition du volume net annuel moyen, sur l’ensemble de l’UFE Gouongo,
entre les essences objectifs autres que l’Okoumé

5.1.6 Documents de planification

La planification de l’exploitation est établie au travers des documents de gestion, sur le
ong terme (Plan d'Aménagement), le moyen terme (Plan de Gestion) et Le court terme
(Plan Annuel d'Exploitation), afin de respecter une exploitation soutenue de la ressource
forestière sans mettre en danger la ressource future. Ces documents doivent répondre aux
exigences règlementaires imposées par la Législation congolaise.

Le contenu des Plans de Gestion et des Plans Annuels d’Exploitation est détaillé dans les
titres 8.1.1 et 8.1.2.

5.1.7 Règles d'exploitation à impact réduit

Les règles d'Exploitation Forestière à Impact Réduit (EFIR) visent à diminuer l’impact de
’exploitation forestière sur l’environnement et à améliorer son efficacité, tout en tenant
compte de la rentabilité économique de l’exploitation.

5.1.7.1 Délimitation des assiettes annuelles de coupe et autres entités
d'aménagement

La matérialisation des limites non naturelles de l’UFA, des UFP, des AAC et des différentes
séries d'aménagement se fera en conformité avec la loi congolaise.

L'ouverture des limites artificielles entre différentes séries d'aménagement se fera avec la
délimitation de l’AAC limitrophe. Ces limites seront matérialisées par un layon de deux
mètres de largeur au moins (article 84 du Décret n° 2002-437).

éospatial Technology Group Congo SARL Page 146
5.1.7.2 Inventaire d'exploitation

L'inventaire d’exploitation est un inventaire en plein (100%) de tous les arbres
exploitables et doit être réalisé au plus tard au cours de l’année précédant l’exploitation.
Les éléments les plus importants à relever sont :

- la position précise de chaque arbre exploitable sur une carte ;

- La position des arbres à protéger (tiges d’avenir, arbres patrimoniaux et
semenciers) ;

- la délimitation des zones sensibles à préserver (sources d’eau, marécages, étangs,
zones de forte pente, etc.).

IL s’agit d’une opération primordiale car elle permet de collecter toutes les données
dendrométriques, biologiques, topographiques et hydrographiques nécessaires à la
préparation et à la planification de l’ensemble des opérations d’exploitation (construction
des routes, abattage, débardage), de façon à réduire les dégâts occasionnés et augmenter
eur efficacité.

La numérotation des arbres exploitables permet en outre d’assurer une traçabilité des bois
à partir du positionnement précis de la souche en forêt.

“ _ Délimitation des parcelles

Les unités de comptage (parcelles) sont délimitées par ouverture de layons. Les parcelles
mesurent 50 ha (500 m x 1000 m) et sont scindées en deux sous-parcelles de 25 ha. Afin de
pouvoir positionner Les arbres, Les distances sont matérialisées sur Les layons par des jalons
et des piquets placés tous les 25 ou 50 mètres. En cas de forte pente, une correction de la
distance relevée est appliquée de manière à ce que les distances marquées sur le terrain
soient des distances horizontales. Un système de numérotation des layons et des parcelles
sur Le terrain en permet une identification précise.

"  Comptage

Lors du comptage, les relevés suivants sont faits pour toutes les essences retenues :
- identification de l'essence ;
- mesure du diamètre par classes de 10 cm ;
- attribution d’une note de qualité ;
-__ numérotation des arbres potentiellement exploitables (de qualité conforme) ;

- positionnement précis sur carte.

La demande d’Assiette Annuelle de Coupe (AAC) étant basée sur la possibilité brute, toutes
les tiges des essences objectifs à partir du DMA sont comptées, y compris les arbres de
mauvaise conformité qui ne sont pas exploitables.

L’inventaire est effectué avec des compteurs qui parcourent les parcelles en virées et
positionnent Les arbres inventoriés avec une précision relative inférieure à 50 m.

La numérotation des arbres se fait en dessous de la hauteur d’abattage afin de préserver le
numéro sur la souche après abattage. Les arbres non exploitables et Les arbres conservés
comme semenciers sont marqués par des signes spécifiques. Une attention particulière est
apportée pour que Le marquage des arbres à préserver ne cause pas de blessures.

éospatial Technology Group Congo SARL Page 147
“Caractérisation du milieu et des zones sensibles

Lors de l’inventaire d'exploitation, les équipes repèrent les caractéristiques principales du
milieu, qui sont reportées sur des fiches spécifiques. Sont ainsi indiqués les
franchissements de cours d’eau, les têtes de rivières (sources), les étangs, baïs et yangas,
es routes, les anciennes pistes de débardages, les marécages, les rochers, et d’autres
caractéristiques pertinentes du milieu.

5.1.7.3 Pistage

Le pistage a pour but de valider le choix des arbres exploitables et de matérialiser des
pistes de débardage optimisées. Le marquage des tiges d’avenir, s’il n’est pas effectué au
cours des inventaires d’exploitation, peut également être effectué au cours de cette
opération.

L’optimisation du réseau de débardage vise à diminuer les distances de débardage et à
réduire l'impact sur l’écosystème (limitation des pentes et des franchissements de cours
d’eau, préservation des tiges d’avenir et autres arbres à protéger).

Le document de base est la carte de prospection élaborée à partir des données issues du
comptage.

5.1.7.4 Restriction d'exploitation

"Protection des zones sensibles

Aucun engin ne pénètrera dans certaines zones considérées comme très sensibles. Les
zones concernées sont Les suivantes :

- zones à valeur culturelle ou religieuse, sites sacrés, identifiés lors des inventaires
d'exploitation ou au cours de travaux de cartographie participative réalisés en
concertation avec les populations locales préalablement au début des travaux
d’exploitation ;

- série de conservation définie par le présent Plan d'Aménagement (cf. titre 4.2).

Aucun engin de débardage ne pénètrera dans certaines zones considérées comme
sensibles, mais leur franchissement par des routes y sera possible. Les zones concernées
sont Les suivantes :

- zones humides : bordures des cours d’eau permanents, des grands marigots, des
étangs et baïs et des marécages ;

- zones à très forte pente (plus de 45 %) ou ravines ;
- zones de forts affleurements rocheux ;

- zones identifiées d’importance particulière pour la faune (comme certaines
clairières) ;

-  Savanes.

Les clairières inondées, salines, baïs ou yanga, bénéficieront de mesures spécifiques. Tous
les arbres risquant de tomber dans ces zones ou dont l'extraction nécessiterait la
pénétration d’engins dans ces zones seront laissés sur pied. IL est aussi envisageable, pour
renforcer la protection de ces zones sensibles, d’instaurer une zone tampon de 300 m,
dans laquelle aucune route ou piste de débardage ne sera ouverte.

ospatial Technology Group Congo SARL Page 148
" Protection des arbres particuliers

On veillera à limiter autant que possible les blessures faites aux grands arbres (par
exemple par arrachement de l’écorce sur les contreforts) situés en bordure des pistes de
débardage, sur les parcs à grumes ou en bordure de la route.

Pour cela, certains arbres pourront être marqués en bordure des pistes de débardage par
l’équipe de pistage et une attention particulière sera apportée à leur protection au
moment de l'exploitation (du débardage en particulier). IL pourra s’agir des :

- arbres d’avenir (DHP inférieur au DMA) des essences principales de bonne
conformation ;

- arbres de DHP supérieur à 2 m (arbres patrimoniaux et/ou semenciers) ;
- essences protégées par la loi congolaise ou des conventions internationales.

- arbres de valeur culturelle ou religieuse pour l’homme, relevés en concertation
avec les villageois ;

- arbres menacés présentant un intérêt particulier pour la faune ;

- dans les zones proches du village, des essences présentant une valeur nutritive pour
les populations locales lorsque la ressource est menacée ;

“ Mesures spéciales concernant certaines essences

Dans le cas où l’entreprise SICOFOR souhaiterait exploiter des essences non incluses dans
les essences aménagées, elle devra auparavant en déposer une demande officielle à
UAdministration forestière, après avoir, à partir des données d’inventaires
d'aménagement, déterminé le Diamètre Minimum d'Aménagement et calculé le taux de
reconstitution de chacune d’entre elles.

En outre, comme précisé dans le titre5.1.1, 8 essences sont interdites
d'exploitation (Azobé, Bossé foncé, Ébène 2, Emien 2, Kotibé, Mukulungu, Oboto et
Wengué).

5.1.7.5 Abattage contrôlé
L’abattage contrôlé a pour objectifs principaux :
-__ d’augmenter au maximum la sécurité de l’équipe d’abattage ;

d'obtenir un taux de récupération plus élevé (enlever les contreforts, éviter par un
meilleur abattage Les casses et roulures) ;

- de diminuer autant que possible les dégâts au peuplement restant.

L’abattage se fera en conformité avec les règles d’abattage contrôlé”. Une formation de
base sur les pratiques d’abattage contrôlé sera dispensée, et suivi d'évaluations et de
remises à niveau régulières, si nécessaire.

Les règles de sécurité à appliquer sont :

- le port des équipements de protection (casque avec visière et protection auditive,
chaussures, gants) ;

32 Chapitre sur l'abattage contrôlé - Extrait du Code Régional publié par La FAO

éospatial Technology Group Congo SARL Page 149
-__ l'interdiction de rester à proximité de l’abatteur en action ;

- La signalisation des abattages en bordure de route.

5.1.7.6 Débardage et débusquage

Le débusquage se fera avec le souci d’occasionner le moins de dégâts possibles au
peuplement résiduel.

Le réseau de débardage fera l’objet d’une planification au cours de la phase de pistage,
avec notamment pour objectif de limiter l'érosion, de préserver le réseau hydrographique
et de protéger les arbres du peuplement résiduel.

Une attention particulière doit être portée au débardage et au débusquage en cas de
fortes pluies sur des sols mouillés, pour éviter une dégradation excessive du sol (création
d’ornières, compaction du sol, érosion).

Les règles de sécurité à appliquer sont l’interdiction de rester à proximité des débusqueurs
et débardeurs en action, ainsi que le port de gants, de chaussures de sécurité et d’un
casque de protection pour les élingueurs (ou les aides).

Les préconisations suivantes peuvent être formulées :

- Les pistes de débardage seront ouvertes de façon à ce que leur pente ne dépasse
pas 45 %. Sur les pistes en forte pente, des mesures spéciales seront prises pour
limiter l'érosion (scarification du sol, etc.) ;

- Les layons de pistage doivent toujours être suivis, et les déviations inutiles et
raccourcis évités.Toutes les pistes ouvertes doivent être justifiées. IL est
recommandé de limiter la longueur des pistes de débardage à environ 1 500 mètres;

- Les débusqueurs et débardeurs ne doivent pas pénétrer à l’intérieur des zones
sensibles ou dans les zones tampons (marigots, étangs, baïs, zone à forte pente,
ravines, zone d’affleurements rocheux, marécages) ;

- La traversée d’un cours d’eau se fera Le plus possible perpendiculairement à celui-
ci, en évitant l’ouverture de pistes parallèles à celui-ci. En cas de besoin, des buses
seront construites, puis détruites après Le passage de l’exploitation ;

- Les débardeurs et débusqueurs éviteront de blesser les arbres situés en bordure des
pistes de débardage, en particulier ceux marqués Lors du pistage ;

- Les engins circuleront autant que possible pelles relevées, en évitant de laisser
trainer des longueurs de câbles inutiles lors de leurs déplacements en forêt.

5.1.7.7 Réseau routier

La planification du réseau routier devra être réalisée de sorte à minimiser l’impact sur Le
système hydrologique (marécages, hydrographie, topographie) et sur Les zones sensibles.

Le tracé prévisionnel du réseau routier est présenté, à titre indicatif, par la Carte 20.

Les routes secondaires sont tracées après inventaire d’exploitation en fonction de la
densité d’arbres exploitables et de la distance optimale de débardage.

La largeur des routes sera minimale, tout en tenant compte de la nécessité d’un
ensoleillement pour assurer un bon assèchement de la route après la pluie. La surface
totale affectée par les routes peut être limitée par la réduction de la largeur totale de la
route (emprise totale) et par une réduction de la déforestation par le bulldozer. Ainsi,

éospatial Technology Group Congo SARL Page 150
l’ensoleillement se fera au maximum par l'abattage des arbres à La scie à chaîne, de façon
à réduire l’utilisation du tracteur à chenilles. Cet abattage sera limité aux arbres projetant
de l’ombre sur la bande de roulement aux heures chaudes de la journée, en respectant les
limitations maximales indiquées dans La Loi (33 m maximum sur les routes principales).

Les traversées de cours d’eau se font préférentiellement par des ponts, et de manière à ne
pas surélever le niveau d'écoulement de l’eau ou occasionner une inondation de la forêt
en amont du franchissement. L'utilisation de digues et remblais est à limiter aux grands
marécages. Ils seront obligatoirement entrecoupés régulièrement de ponts ou buses

permettant à l’eau de s’écouler.

Les routes permanentes et leurs bas-côtés seront régulièrement entretenus de manière à

garantir La sécurité de la circulation et un bon ensoleillement.

D'une manière générale, les pratiques EFIR concernant la planification et La réalisation du
réseau routier et des ouvrages de franchissement des cours d'eau seront :

Planifier un tracé routier respectant les zones protégées et évitant autant que
possible Les zones sensibles, Les zones de forte pente, et Les arbres patrimoniaux ;

Favoriser l'emplacement de la route sur les crêtes en terrain facile ou
moyennement accidenté afin de faciliter le drainage et Le débardage vers Le haut ;

Préférer l'emploi de la pelle hydraulique sur chenilles à celui du tracteur à chenilles
pour le terrassement des routes en profil déblai-remblai, afin de réduire le volume
du déblai et Le risque d'érosion et d'éboulement ;

Éviter de déverser de la terre dans Les cours d'eau ;

Limiter autant que possible La largeur de l'ensoleillement d'une route en fonction de
sa catégorie, son exposition et du type de sol formant la plate-forme ;

Maintenir des ponts de canopée et ouvrir Les andains latéraux de terrassement à
intervalles réguliers, afin de permettre le passage de certaines espèces de singes et
du gibier ;

Construire et maintenir des structures de drainage appropriées pour collecter et
évacuer l'eau tout en évitant la dégradation des couches constitutives de la
chaussée, l'érosion des talus et l'apport de sédiments aux cours d'eau ;

Éviter les perturbations de la végétation des rives des cours d'eau, des zones
tampon, des berges et du lit de la rivière, lors des travaux de construction.

éospatial Technology Group Congo SARL Page 151
100E 120€ 19400

C1 Limites de l'UFE Gouongo
— Réseau hydrographique

© Villages
Réseau routier
—— Route forestière principale
— Route publique
---- Tracé prévisionnel indicatif
Séries d'aménagement

Conservation

En Protection
__ Développement communautaire
Unités Forestières de Production
DM UFP 1 (2015-2019)
LUN UFP 2 (2020-2024)
| UFP 3 (2025-2029)
DIN UFP 4 (2030-2034)
D UFP 5 (3035-2039)

sors

sovs

20
s2v0s

A0TE 13200 +400"

Carte 20 : Tracé prévisionnel du réseau routier sur l’UFE Gouongo

ospatial Technology Group Congo SARL Page 152
5.1.7.8 Parcs à grumes et carrières

L'emplacement des parcs à grumes sera optimisé en fonction des besoins de capacité de
stockage, de la topographie (pente), de l’hydrographie locale (présence de cours d’eau),
du type de sol (préférentiellement dans les sols sableux) et de la densité de gros arbres.
Leur emprise au sol sera minimisée. Ils seront créés de manière à assurer un bon drainage
et à limiter les phénomènes d’érosion (légère pente, ouverture à distance suffisante des
cours d’eau).

5.1.7.9 Campements

La construction éventuelle de nouveaux campements sera précédée d’une analyse
intégrant notamment Les objectifs suivants :

- réduire l'impact sur le peuplement forestier (superficie occupée par le
campement) ;

- éviter toute pollution des cours d’eau environnants et limiter l’érosion et la
sédimentation ;

- réduire les trajets à effectuer par les véhicules (réduction des consommations
d'hydrocarbures) ;

-__ limiter l’impact sur la faune, en évitant autant que possible les zones importantes
pour les grands mammifères ;

- limiter les usages concurrentiels de produits forestiers entre les résidents des
campements et les populations locales.

5.1.7.10 Gestion des déchets

Des mesures spécifiques doivent être prises pour prévenir la pollution de l’environnement
par des produits chimiques.

La gestion des déchets les plus nocifs (filtres à huile et à gasoil, batteries, produits de
traitement des grumes, huiles usagées, etc.) doit faire l’objet d’une procédure spécifique
telle que précisée à l’article 55 de La Loi n° 003/91 sur la protection de l’environnement.

Pour prévenir la pollution des sols, des eaux de surfaces et des eaux souterraines, les
mesures environnementales préconisées consistent à :

- aménager des aires de rétention pour le stockage des hydrocarbures et l'entretien
des véhicules et engins ;

-__ récupérer les huiles usagées ;
-__ récupérer les filtres à huile dans des récipients étanches ;

- prendre des précautions lors du traitement du bois pour que les produits ne se
déversent pas au sol ;

- inclure une clause de récupération dans le contrat d'approvisionnement liant
l’entreprise au fournisseur pour le traitement ou le recyclage des huiles ;

- détourner les eaux des fossés de drainage vers une fosse de décantation, ou à
défaut vers une zone de végétation située à une distance minimale de 60 m ;

-__ préférer l’utilisation de produits moins polluants lorsque cela est possible ;

- stocker Les produits chimiques en fonction de leurs interactions potentielles, dans
des locaux aménagés à cet effet.

éospatial Technology Group Congo SARL Page 153
5.1.8 Suivi de l’exploitation

Pour justifier l’origine des bois exploités et être en conformité avec la législation
forestière, une procédure de suivi des flux et de la production de grumes (traçabilité) sera
mise en place. Cette procédure permettra d'optimiser l’utilisation de La ressource et de
suivre Les flux des produits tout au long de la chaîne d’approvisionnement.

5.1.9 Contrôle post-exploitation

Un contrôle post-exploitation sera régulièrement effectué pour s’assurer du respect des
procédures d’exploitation et vérifier l’efficacité des équipes de terrain. Ceci permettra
également de mettre en évidence d’éventuels besoins en formation.

5.2 SÉRIE DE CONSERVATION

Toutes les activités d'exploitation forestière (abattage, débardage et ouverture de routes)
sont interdites dans la série de conservation. La chasse y est interdite, mais les populations
locales pourront y exercer leurs droits d’usage (récole de PFNL). Tout défrichement et
toute récolte du bois y est interdite.

Les mesures de lutte contre le braconnage mises en œuvre (cf. titre 6.3) devront être
particulièrement ciblées sur la série de conservation.

Des activités de recherche et des études complémentaires visant, par exemple, à identifier
et à localiser les ressources biologiques ou les terroirs sacrés pourront également y être
développées.

5.3 SÉRIE DE PROTECTION

La protection des zones incluses dans cette série sera assurée par les mesures suivantes :
- interdiction de l'exploitation forestière (abattage d’arbres marchands et
débardage) ;
- construction de routes autorisée en respectant les mesures d’Exploitation
Forestière à Impact Réduit (cf. titre 5.1.7) ;
- récolte des PFNL limitée aux populations locales selon les droits d’usage en
vigueur ;

- possibilité pour la population locale de chasser des espèces d’animaux non
protégées pour Les seuls besoins d’autoconsommation (exercice des droits d’usage),
et en respect des mesures de gestion de La faune (cf. titre 6.) ;

-__ contrôle et lutte contre Le braconnage par l’USLAB (cf. titre 6.3.3) ;

- interdiction des défrichements*?.

ILest à noter que la série de protection a été délimitée de façon indicative. L'ensemble
des les zones sensibles décrites (zones marécageuses, savanes, zones de fortes pentes)
seront cartographiées avec précision au cours de la mise en œuvre de l’aménagement.
Cette opération se fera au cours des inventaires d'exploitation (cf. titre 5.1.7.2).

#3 Les forêts marécageuses incluses dans la série de développement communautaire ne sont pas incluses dans
le de protection et donc ne sont pas concernées par cette mesure.

éospatial Technology Group Congo SARL Page 154
5.4 SÉRIE DE DÉVELOPPEMENT COMMUNAUTAIRE

Le cadre de concertation pour les aspects sociaux défini au titre 7.2 permettra de définir
es règles de gestion de la SDC en concertation avec les populations riveraines. Celles-ci
seront sensibilisées aux mécanismes de fonctionnement et participeront à la définition
précise et à La matérialisation des limites de La SDC.

La SDC est réservée aux activités des populations riveraines, qui peuvent y exercer leur
droit d’usage, sans autre restriction que le respect de la règlementation en vigueur. Ces
populations pourront notamment s’organiser pour y mener des activités d'exploitation du
bois pour les besoins locaux, y chasser et y pêcher (dans les limites prévues par la loi), y
installer des cultures et des ruches, y faire paître du bétail, y récolter du fourrage et
effectuer, conformément à la règlementation forestière", des déboisements pour des
besoins agricoles.

L'exploitation industrielle par la société SICOFOR y est interdite.

La SDC a été créée pour y permettre la pratique de l’agriculture. Afin de limiter
‘installation anarchique des campements et villages dans l’UFE Gouongo, la SDC a été
délimitée le long des routes principales et des villages existants, aux endroits où la
population de la région est la plus présente. Des mesures devront être prises par
Administration congolaise pour veiller au respect des limites de la SDC et éviter
’extension des déboisements agricoles par les populations locales au-delà de ces limites.
L'installation anarchique de campements ou de villages, notamment le long des routes
d'exploitation, devra en effet être combattue en dehors de la SDC. Des campements de
pêche ou des campements temporaires utilisés pour la récolte de PFNL, établis notamment
par Les populations autochtones, pourront toutefois être librement installés.

La liste exhaustive des mesures de gestion relatives aux populations riveraines de l’UFE
Gouongo et à la SDC est détaillée dans le titre 7.5.2.

5.5 SÉRIE DE RECHERCHE

Dans Le cadre du PAGEF, une réflexion est actuellement en cours afin d’identifier des sites
pertinents pour l'installation d’un réseau de placettes permanentes à l’échelle du Sud
Congo. Un dispositif de type « sentier botanique >» est en cours d’installation au nord de la
Lékoumou (cf. titre 4.1.5). Ce dispositif, localisé dans la série de conservation de l’UFE
Mpoukou-Ogooué (société TAMAN), sera géré et suivi par des équipes mixtes composées
d'employés des sociétés TAMAN, ACI et SICOFOR. L'Institut de Recherche Forestière et
‘Université Marien Ngouabi pourront également être sollicités.

Les modalités de la mise en place, du suivi et de la gestion du dispositif entre les
différents partenaires, ont été développées dans les rapports des missions d'appui court-
terme « Identification de Programmes Régionaux de Recherche Développement > réalisées
dans le cadre du PAGEF (Gourlet-Fleury et Forni, 2014 ; Forni, 2014).

La société est encouragée à rechercher des partenariats et des financements pour mener
es activités de recherche qui permettront notamment d'améliorer les connaissances sur
es écosystèmes de l’UFE Gouongo, l'écologie des essences, la dynamique des peuplements
forestiers et l’impact de l’exploitation industrielle sur l’environnement.

Les activités de recherche, lorsqu'elles seront plus précisément définies, seront détaillées
dans les Plans de Gestion des UFP et/ou les Plans Annuel d’Exploitation des AAC
concernées.

% Article 41 du Décret N° 2002-437 du 31 décembre 2002 et articles 40 et 41 de La loi N° 16/2000 portant Code
forestier.

éospatial Technology Group Congo SARL Page 155
6. GESTION DE LA FAUNE

6.1 RAPPEL SUR LA LÉGISLATION ET RÉGLEMENTATION DE LA CHASSE

La pratique de la chasse en République du Congo est réglementée par la Loi n° 37-2008 du
28 novembre 2008 sur la faune et Les aires protégées qui abroge les Lois n° 48/83 du 21
avril 1983 définissant les conditions de conservation et d’exploitation de la faune sauvage
et n° 49/93 du 21 avril 1983 définissant les taxes prévues par La Loi n° 48/83.

Les interdits en matière de chasse sont Les suivants :

- Art. 39, Art. 49: la chasse sans permis de chasse, sans permis de port d’arme et
sans assurance ;

-_ Art. 35 : la chasse durant la période de fermeture de la chasse (fixée chaque année
par l'administration chargée des eaux et forêts) ;

- Art. 51 : le commerce de la viande de chasse sans licence de capture commerciale ;

-__ Art 13 et 14, Art. 35 : la chasse en dehors des zones ouvertes par l'administration
chargée des eaux et forêts et dans les aires classées (comme les réserves naturelles
intégrales et Les réserves de faune) ;

-__ Art. 37 : la chasse à l’aide de pièges en câbles métalliques ;
- Art. 37 : la chasse avec des armes et munitions de guerre ;

- Art. 37 : l’utilisation du feu de brousse ;

-__ Art. 25 : l’abattage des espèces intégralement protégées au Congo ;

- Art. 27: l'importation, l'exportation, la détention et le transit sur le territoire
national des espèces intégralement protégées, ainsi que de leurs trophées (sauf
dérogations spéciales de l’administration chargée des eaux et forêts) ;

- Art. 26et Art. 32 : la chasse de femelles suitées et de jeunes d’espèces
partiellement protégées par la loi congolaise [Buffle, Sitatunga, Chevrotain
aquatique, Pangolin géant, ..].

A cela s’ajoute l’article 36 de la Loi n° 37-2008 qui interdit aussi la chasse entre le
coucher et le lever du soleil, ainsi que l’approche et le tir à bord d’un véhicule à moteur
ou d’une embarcation.

Par ailleurs, le chapitre V de la Loi n° 37-2008 règlemente la chasse traditionnelle et
villageoïise :

- Art. 62 : « Des droits traditionnels de chasse sont reconnus aux populations rurales
pour satisfaire leurs besoins individuels et communautaires, à l’intérieur de leur
terroir ou dans les limites des zones qui sont ouvertes à la chasse traditionnelle » ;

- Art. 63: «Tout chasseur traditionnel qui abat un animal intégralement ou
partiellement protégé par erreur ou pour cause de légitime défense, doit en faire
la déclaration au service local chargé des eaux et forêts ou à l'autorité

éospatial Technology Group Congo SARL Page 156
administrative locale dans un délai de 7 jours, faut de quoi l'abattage es considéré
illicite » ;

- Art. 64: « Les chasseurs villageois qui mènent une activité de chasse doivent se
constituer en associations villageoises de chasseurs qui peuvent se fédérer au
niveau départemental ou national. Des permis de chasse villageoise peuvent être
délivrés aux associations villageoïises intéressées contre versement des taxes
prévues par les textes en vigueur ».

L’Arrêté n° 6075 du 9 avril 2011 déterminant les espèces animales intégralement et
partiellement protégées vient préciser la Loi n° 37-2008 et compléter la liste des espèces
animales auparavant protégées intégralement. Au total, cinquante (50) espèces animales
sont intégralement protégées en République du Congo, les plus emblématiques étant :

- l'éléphant de forêt ;

-__Le gorille de plaine ;

- le chimpanzé ;

- le mandrill ;

- tous les colobes ;

- la panthère ;

- lelion;

-__ l’hyène tachetée ;

- Le pangolin géant ;

- Le pangolin à écailles tricuspides ;

- le crocodile du Nil ;

- le crocodile à long museau ;

- la tortue luth;

- la vipère cornue ;

-__ l’hippopotame ;

- Le chevrotin aquatique.

A ces interdictions, il faut ajouter Les obligations des titulaires de convention en matière
de gestion durable de la faune prescrites par Le Décret n° 2002-437 du 31 décembre 2002,
qui sont :

- Art. 196 « Les titulaires de conventions veillent à ce que la création des
infrastructures routières à l’intérieur des concessions ne donne pas lieu à
l'installation anarchique de nouveaux villages et campements. [..] Ils veillent
également à ce que les infrastructures et leurs personnels ne favorisent pas le
braconnage dans la concession attribuée ».

- Art. 97 « dans le cadre de la lutte anti-braconnage, l’utilisation de certaines
routes d'évacuation située dans les permis forestiers peut faire l’objet d’une
réglementation par l'autorité départementale, sur proposition du Directeur
Départemental des Eaux et Forêts».

éospatial Technology Group Congo SARL Page 157
Enfin, l'administration forestière a institué la mise en place d’une Unité de Surveillance et
de Lutte Anti-Braconnage (USLAB) au niveau de la concession afin que le titulaire de la
convention prenne en compte la gestion durable de la faune dans le développement de son
activité. Dans ce cadre, un protocole d’accord est signé entre le MEFDD, représenté par le
Directeur Général de l'Économie Forestière, et La société forestière, représentée par son
Directeur Général.

6.2 OBJECTIFS

Le programme de gestion de la faune se fera conformément à la réglementation en
vigueur. Les objectifs de ce programme comporteront :

- La réduction du braconnage sur la faune locale ;

- La gestion durable des espèces dont la chasse est autorisée.
6.3 PROGRAMME DE GESTION DE LA FAUNE

6.3.1 Mise en place d’un système de gestion participative et définition de
zones de chasse autorisée dans la concession

Les riverains des villages situés dans la concession conservent certains droits d’usage
coutumiers sur leur territoire, dont la chasse à des fins de subsistance. Pour Le contrôle de
la pratique de la chasse dans la concession forestière, la notion de zone d'usage coutumier
(ou terroir) est particulièrement importante. Le Plan d'Aménagement donne une première
ébauche de délimitation des zones de chasse, en s’appuyant sur le découpage en séries
d'aménagement tel que prévu par Le Plan d'Aménagement :

“ Zone 1 - Chasse autorisée : série de production

Des droits traditionnels de chasse sont reconnus aux populations rurales pour satisfaire
leurs besoins individuels et communautaires, dans Les limites de cette zone qui est ouverte
à la chasse traditionnelle (pour les espèces non protégées).

La chasse est également autorisée pour les employés (pour l’autoconsommation), pendant
leur temps libre et dans le respect de la règlementation en matière de chasse, après
concertation avec les villageois.

“ Zone 2 - Chasse partiellement interdite : série de protection

Dans la série de protection, la chasse est strictement réglementée : seule la chasse
coutumière de subsistance est autorisée (pour les espèces non protégées).

“ Zone 3 - Chasse interdite : série de conservation

Dans la série de conservation, la chasse est totalement interdite sur toute la durée
d'application du Plan d'Aménagement.

Au sein de la zone 1 (série de production), une zone de chasse coutumière devra être
définie pour chaque village. Cette délimitation sera affinée en concertation avec les
populations locales, au moment de l’élaboration des Plans Annuels d'Exploitation. Des

éospatial Technology Group Congo SARL Page 158
réunions et des visites de terrain seront organisées avec des représentants de chaque
village (au minimum une séance par village) afin de cartographier les limites des zones
revendiquées. Un agent des Eaux et Forêts sera associé aux échanges organisés. Ces
réunions seront aussi l’occasion pour la société d’informer et sensibiliser Les villageois sur
les mesures de gestion de la faune au sein de la concession.

Si la chasse est permise aux employés au sein de la concession, une zone de chasse pourra
être définie, idéalement située immédiatement autour du camp. Elle ne devra pas être
située à une distance de plus de 5 km de l'emplacement du camp, ni être superposée à la
série de conservation où à une zone tampon d'un parc national.

Dans certains cas particuliers, l'entreprise peut décider d'établir une zone de chasse à une
distance plus importante du camp, par exemple, lorsque le camp est situé près d'un village
et que Les chasseurs de la société risqueraient ainsi de pénétrer dans une zone d'utilisation
coutumière. Dans ce cas, des voyages de chasse spécifiques pourront être organisés par
l'entreprise vers la zone prédéfinie.

IL devra être précisé dans les règles de chasse que la chasse pourra uniquement être
effectuée à pied (sans l'aide de véhicules de la société) et en dehors des heures de travail.
Les limites de La zone devront être inscrites sur une carte affichée à l’attention des
travailleurs et matérialisées par des panneaux en forêt.

6.3.2 Révision du règlement interne à la société

Le règlement intérieur de l’entreprise sera modifié, en concertation avec les syndicats, de
façon à y inclure notamment :

- l'interdiction du transport d’armes, de viande de brousse et de chasseurs dans les
véhicules de la société ;

- la définition des règles en matière de chasse applicables aux agents de la société ;

- les sanctions liées au non-respect des mesures concernant la gestion de la faune
sauvage inscrites dans Le règlement intérieur.

Les mesures d'interdiction seront portées à la connaissance de l’ensemble du personnel
dès leur contrat d'embauche, et seront rappelées par voie d’affichage. Le respect du
règlement intérieur nécessite la mise en place des mesures de contrôle (fouille régulière
des véhicules).

Le respect du règlement intérieur concernant le transport d’armes et de viande de brousse
sera aussi imposé aux transporteurs indépendants.

6.3.3 Appui à la mise en place de l'USLAB

Pour contribuer au contrôle de la chasse dans les UFE Gouongo, Letili, Bambama, Mpoukou-
ogooué et Ingoumina-lalali, les Concessessionnaires des dites UFE se proposent de créer
une USLAB mixte, avec le concours de l'Administration forestière.

Un protocole d’accord sera signé avec l’administration dans lequel seront définies les
modalités de gestion de cette Unité et les responsabilités de chacune des parties
prenantes.

ospatial Technology Group Congo SARL Page 159
6.3.4 Contrôles aux points d'entrées de la concession ;

Conformément à la règlementation en vigueur, l’accès à pied sera autorisé, à l’intérieur
de La zone d’usage traditionnel ou coutumier.

La société SICOFOR appuiera financièrement l’USLAB (cf. titre 6.3.3) et facilitera ses
actions sur l’ensemble de l’UFE, notamment pour la création de barrières permanentes
gardées sur les routes d’accès à la concession, au niveau desquelles seront effectués des
contrôles réguliers des véhicules et des personnes.

6.3.5 Fermeture des routes après exploitation

L'accès aux routes temporaires de chaque Assiette Annuelle de Coupe (AAC) sera fermé
définitivement après que l’administration forestière l’ait inspectée et ait accepté la
fermeture de l’AAC. Les ponts temporaires et les drains seront retirés. Au niveau des accès
à L'AAC, un fossé sera creusé ou, à défaut, un tronc permanent et/ou une barrière en terre
positionné.

6.3.6 Approvisionnement alternatif en viande
Pour limiter la pression de chasse dans la concession, un économat destiné aux salariés de
la société sera mis en place. La société veillera à ce que :
- il y ait une certaine variété dans Les types et Les prix de la viande offerte ;
-__ l'approvisionnement soit continu, afin d’éviter toute rupture de stock ;
- La chaîne du froid soit assurée pendant la livraison et Lors du stockage sur le site ;
-__ La viande soit vendue à prix coûtant ;

- Les activités d’élévage soient promues et développées.

6.4 EXIGENCES SUPPLÉMENTAIRES EN MATIÈRE DE CERTIFICATION FORESTIÈRE

Si La société SICOFOR souhaite aller vers une certification de gestion durable. Elle devra
pour cela satisfaire à des exigences supplémentaires, telles que :

" _Formaliser les objectifs de gestion de la faune

Cela permet de donner une vision claire en interne et en externe de la façon dont
’entreprise se saisit de la question de la gestion de la faune. Cette politique pourra
prendre la forme d’un plan de gestion de la faune.

"Connaitre les populations animales

L'est recommandé de mettre un œuvre un suivi de la grande faune, à travers des
inventaires faunistiques, à l'échelle des blocs quinquennaux.

Dans une optique de gestion adaptative de la grande faune, il est important de réaliser un
suivi des populations, qui passe par le suivi des prélèvements. Celui-ci peut se faire à

éospatial Technology Group Congo SARL Page 160
travers des enquêtes auprès des familles et dans les lieux de commercialisation de la
viande de brousse.

“ Adapter l’exploitation

Au niveau de la mise en œuvre de l’exploitation forestière, les préconisations pour limiter
l'impact sur la faune sont :

- Identifier Les arbres importants pour les grands mammifères ;

-__ Adopter une progression de l’exploitation de l'extérieur (à partir des frontières ou
des barrières de l’AAC), vers l’intérieur.

“ _Minimiser les impacts de la chasse

Pour ce qui relève de la chasse par les ouvriers de La société, la mise en place d’un
règlement interne spécifiant les éventuelles possibilités de chasse pendant et en dehors
des heures de travail, ainsi que les sanctions en cas de manquement au règlement,
constitue une première action. L’interdiction de la chasse pendant les heures de travail
doit être une règle obligatoire, notamment pour des questions de sécurité des employés.

La sensibilisation et l'information des populations locales et des employés sur la législation
faunique doivent être réalisées par la société forestière.

Parallèlement à l’appui au développement local, la mise en place d’un économat
approvisionné régulièrement et proposant des prix avantageux par rapport à la viande de
brousse et comparables à ceux de la ville La plus proche est une action efficace pour
limiter l'impact de la chasse.

éospatial Technology Group Congo SARL Page 161
7. ASPECTS SOCIAUX

Le contenu du présent chapitre a été défini dans le cadre d’une mission d’appui technique
du PAGEF. IL a été défini en concertation et validé avec l’entreprise SICOFOR Lors de deux
réunions tenues à Pointe Noire Le 5 et Le 11 septembre 2014.

7.1 SÉRIE DE DÉVELOPPEMENT COMMUNAUTAIRE

L'article 18 (section 5) de l'Arrêté n° 5053/MEF/CAB, définissant les Directives Nationales
d'Aménagement durable des concessions forestières, définit La Série de Développement
Communautaire (SDC) comme suit :

“La série de développement communautaire est un ensemble de terroirs et finage
villageois, centrés autour de l'arbre, des forêts et des autres ressources naturelles
susceptibles de contribuer au développement des économies des communautés rurales et
à la lutte contre la pauvreté. Elle prend en compte les forêts naturelles et artificielles,
les terres agricoles, les jachères, les zones de pêche et chasse."

L'objectif global est de satisfaire les besoins des populations locales en produits forestiers
et d'améliorer Leur revenu (articles 19 et 20).

Le document proposant les normes nationales d'aménagement durable des forêts naturelles
du Congo (CNIAF, 2004) renseigne sur les règles principales à respecter pour aménager la
Série de Développement Communautaire.

Dans ce contexte particulier, un certain nombre de modalités préalables (organes de
concertation) doivent être établis pour mener à bien l'application des mesures sociales par
l'entreprise.

7.2 CADRE ORGANISATIONNEL ET INSTITUTIONNEL

Au moment de l'élaboration du Plan d'Aménagement, la société SICOFOR ne dispose pas
encore d'une structure de concertation. Dès lors, afin d'associer toutes les parties-
prenantes à la mise en œuvre des aspects sociaux du Plan d'Aménagement, la société
SICOFOR compte mettre en place un dispositif de concertation sur 2 niveaux :

1. Les ouvriers de la société SICOFOR et leurs ayants-droits,
2. les populations rurales riveraines de l'UFE.

7.2.1 Concertation avec les travailleurs et leurs ayants-droits

Par l'application de mesures sociales internes, l'entreprise permettra, d'une part,
d'améliorer les conditions de travail et de vie de ses ouvriers et de leurs ayants droits, et
d'autre part, d’accroitre sa productivité.

La mise en œuvre des mesures au bénéfice des ouvriers de La société SICOFOR et de leurs
ayants-droits sera discutée avec les intéressés, au sein d'un dispositif simple de
concertation, regroupant les instances suivantes :

- La Direction du site de SICOFOR pour l'UFE Gouongo ;

35 ATIBT, 2014. Études sur le plan pratique de l'aménagement des forêts naturelles de production tropicales
africaines, Volet 4 Gestion Durable et préconisations en vue de la certification. Belgique.

éospatial Technology Group Congo SARL Page 162
Les délégués du personnel ;
Le Comité Hygiène-Sécurité-Santé au Travail (CHSST) ;
Le comité camp (représenté par Les chefs de quartier du camp) ;

Un représentant de l'Administration locale, qui veillera à la conformité des
décisions par rapport au Plan d'Aménagement et à La Loi.

La société SICOFOR envisage de tenir de façon trimestrielle des réunions avec l'ensemble
des instances citées.

Ce groupe de concertation interne à l'entreprise SICOFOR aura pour objectifs de :

Élaborer et valider les programmes annuels d'actions (cf. titre 7.5) pour chaque
type de mesure du Plan de Gestion Social (santé, éducation, habitat, sécurité
alimentaire, hygiène, formation, socioculturel, etc.) ;

Définir les modalités de fonctionnement et les responsabilités de chaque partie
impliquée dans Le Plan de Gestion Sociale ;

Assurer l'information et la sensibilisation de l'ensemble des bénéficiaires sur Les
décisions arrêtées et les modalités retenues ;

Assurer le suivi de la mise en œuvre du Plan de Gestion Social ;

Gérer Les conflits éventuels avec Les bénéficiaires.

La concertation est un point très important à prendre en compte au niveau de toutes les
parties-prenantes. En effet, l'élaboration des règles de fonctionnement des mesures
adoptées tant pour les infrastructures que pour les services collectifs, doit se faire de
manière concertée.

Dès lors, et pour garantir le respect de certaines règles, il sera possible à l'entreprise
SICOFOR de les faire évoluer sous la forme d'une charte (annexée au règlement intérieur)
reprenant entre autre les modalités suivantes :

Utilisation et entretien des maisons fournies par SICOFOR à ses salariés en « bon
père de famille » ;

Utilisation des poubelles pour la collecte des ordures ménagères ;

Respect et utilisation des points d'eau potable en “bon père de famille".

éospatial Technology Group Congo SARL Page 163
7.2.2 Concertation avec les populations riveraines (locales et
autochtones)

L'application de mesures sociales externes permettra à l'entreprise, d'une part, de réduire
les risques de conflits avec les communautés locales, et d'autre part, de favoriser les
relations de partenariat et de confiance entre les différentes parties concernées par
l'exploitation forestière de l’UFE Gouongo.

Afin d'assurer une coexistence durable au niveau externe entre les différentes parties
prenantes au sein de son UFE Ingoumina-Lélali, la société SICOFOR veillera à mettre en
place un autre processus de concertation. Les parties prenantes qui devront y être
intégrées sont Les suivantes :

- Le représentant de SICOFOR pour son UFE Gouongo ;
- Les représentants des populations riveraines (locales et autochtones) ;

- Les autorités territoriales de l'État (Conseil départemental, Préfet, Sous-préfet,
etc.);

- Les représentants de l'administration des Eaux et Forêt ;
- Les représentants des Unités de Surveillance et de Lutte Anti-Braconnage ;

- La société civile.

En ce qui concerne les aspects sociaux externes, il est judicieux pour l'entreprise d'établir
ce dispositif de concertation selon 2 niveaux :

1. Une plate-forme de concertation de l'UFE Gouongo, réunissant les représentants des
parties prenantes citées précédemment (cf. titre 7.2.2.1) ;

2. Des réunions de concertation locale dans les villages (ou groupes de villages) de
l'UFE Gouongo, qui se dérouleront en fonction des besoins définis dans le cadre de
la plate-forme de concertation. Ce type de réunion se tiendra de façon
systématique avant le démarrage et à la fin des opérations d'exploitation dans Les
zones périphériques aux villages (cf. titre 7.2.2.2).

7.2.2.1 La plate forme de concertation de l'UFE Gouongo

Le premier niveau de concertation, à l’échelle de l'UFE, assurera la cohérence des
décisions prises, qui seront ensuite traduites localement en décisions discutées dans le
cadre d'une concertation locale. Un point fondamental au début du processus sera de
définir le mode de désignation des représentants des populations locales au sein de la
plate-forme de concertation de l'UFE Gouongo afin de rendre efficace Le processus.

La société SICOFOR envisage de tenir de façon trimestrielle des réunions de concertation
avec l'ensemble des instances citées précédemment. Les objectifs de la plate-forme de
concertation sont Les suivants :

éospatial Technology Group Congo SARL Page 164
- Informer l'ensemble des parties-prenantes sur l'avancement de la mise en œuvre du
Plan d'Aménagement ;

- Se concerter sur les modalités de gestion de la faune au sein de l'UFE Gouongo ;

- Se concerter sur les modalités d'intervention des programmes d'appui aux
alternatives économiques ;

- Se concerter sur les règles de compensation ou d'indemnisation des dégâts
éventuels commis lors des opérations d'exploitation ;

- Se concerter sur l'ensemble des règles relationnelles entre l'entreprise et les
populations villageoises ;

- Assurer l'information et la sensibilisation de l'ensemble des populations riveraines,
par l'intermédiaire de leurs représentants, sur Les décisions retenues ;

- Assurer le suivi et Le pilotage de la mise en œuvre de l'ensemble des mesures du
Plan de Gestion Sociale ;

- Assurer l'arbitrage à l'amiable des éventuels conflits.

Au terme de chaque réunion trimestrielle, le responsable de la plate-forme de
concertation de la société SICOFOR dressera un compte-rendu de réunion qui sera ensuite
diffusé aux autres membres de la plate-forme de concertation.

Cette plate-forme de concertation ne pourra être efficace qu'à partir du moment où
l'entreprise veillera à mettre en place un ensemble de moyens de sensibilisation et
d'accompagnement concrets sur le terrain, avec les populations villageoises. La cellule
aménagement de l'entreprise devra veiller à jouer ce rôle auprès des populations locales,
via La mise en place d'un animateur-sociologue parmi les effectifs de l'entreprise SICOFOR
pour l'UFE Gouongo.

7.2.2.2 Les réunions de concertation locales

Afin de traduire et de relayer les décisions prises par la plate-forme de concertation,
l'animateur-sociologue identifié (recruté) au sein de l'entreprise SICOFOR pour l'UFE
Gouongo, sera chargé d’organiser et animer des réunions au niveau local (dans Les villages)
dans Les cas suivants :

- Suite à un besoin mis en évidence par la plate-forme de concertation de l'UFE
Gouongo ;

-  Systématiquement avant l'arrivée de l'exploitation (avant les inventaires
d'exploitation) dans La zone comprise dans le terroir villageois ;

- __ Systématiquement à la fin des opérations d'exploitation ;

-_ Lorsque les circonstances justifient une concertation au niveau local.

éospatial Technology Group Congo SARL Page 165
De manière à concentrer les interventions à traiter lors des réunions de concertation
locale, les thématiques qui pourront être abordées sont :

- Évaluation des éventuels dégâts occasionnés par l'exploitation forestière et
modalités de compensation ou d'indemnisation ;

- Définition des modalités de mise en exploitation des territoires villageois en faveur
des communautés locales et populations autochtones ;

- Définition des modalités de création d'infrastructures au sein de la série de
développement communautaire ;

-__ Appui au développement de certaines filières (élevage de poulet, élevage de porcs,
Gestion de PFNL, etc.) ;

- Définition des modalités d'une éventuelle extraction de bois d'œuvre dans La SDC ;

- Information et sensibilisation sur Les modalités pratiques et les étapes successives
de l’exploitation à venir sur Le terroir d’un village ;

- Identification avec les autorités villageoises des éventuels sites ou arbres sacrés à
protéger lors des opérations d'exploitation forestière.

Les réunions de concertation locale seront reprises dans des comptes-rendus, classés
village par village, qui seront diffusés à toutes les parties concernées. L'animateur-
sociologue de SICOFOR pour l'UFE Gouongo sera responsable de la rédaction de ces
comptes-rendus et de ce travail d'archivage.

7.3 MODE D'UTILISATION DES RESSOURCES PAR LES POPULATIONS LOCALES

Le mode d'accès aux ressources au Congo est régi par le dispositif juridique foncier et par
les us et coutumes (PAGEF, 2013a)*. Actuellement, le dispositif législatif et réglementaire
repose sur une série de textes juridiques, notamment :

- La Loi n° 9-2004 du 26 mars 2004 portant Code du domaine de l'État,

- La Loi n° 10-2004 du 26 mars 2004 fixant les principes généraux applicables aux
régimes domanial et foncier,

- La Loi n° 17-2000 du 30 décembre 2000 sur le régime de la propriété privée
foncière au Congo.

Le terroir villageois est défini comme l'ensemble du territoire de subsistance de chaque
village riverain où sont pratiquées l'ensemble des activités menées par les populations
locales. On retrouve 2 niveaux d'espace :

% PAGEF, 2013a. Rapport d'étude socio-économique du secteur forestier Sud Congo. Bassin de Vie N°2.
Brazzaville, 157 p.

éospatial Technology Group Congo SARL Page 166
- L'espace proche qui se développe le long des axes de communication à moins de
4km du centre du village, sur des largeurs variables pouvant atteindre près de
3km.

- L'espace éloigné correspond à l'étendue des territoires de cueillette, de chasse et
de pêche.

La carte des terroirs villageois ainsi que les principales activités menées par les
populations ont été présentées dans Les titres 1.1, 3.3.4 et 3.3.5.

7.4 RÉSOLUTION DES CONFLITS LIÉS À LA GESTION DES RESSOURCES NATURELLES
7.4.1 Principaux types de conflits pouvant être rencontrés

Les conflits entre la société et les populations riveraines peuvent avoir plusieurs sources
dont certaines sont liées à l’utilisation des ressources forestières (cf. titre 7.4.1.1),
relatives aux relations sociales (cf. titre 7.4.1.2), et d’autres d'ordre financier
(cf. titre 7.4.1.3).

7.4.1.1 Conflits liés à l’exploitation de la forêt

L'expérience acquise au fil des années a permis de constater que :
- les populations se réclament toujours propriétaires de la forêt ;
- les populations exigent des conditions que la société a souvent du mal à supporter ;

- les populations poussent la société à négocier en permanence.

7.4.1.2 Conflits sociaux

Les conflits sociaux peuvent être provoqués par plusieurs situations :
-__ L’exigence de l’embauche de tous les jeunes désæuvrés du village ;

- L'idée erronée qui veut que la société trouve des solutions à tous Les problèmes de
vie au village ;

-_ La destruction des arbres fruitiers et la profanation des tombes ;

- La destruction des zones de chasse (grottes, fougères) par les travailleurs de la
société ;

- La délimitation de la série de développement communautaire, sans tenir compte

des résultats de la cartographie participative ;

- Le refus catégorique de certains villages d'accepter que la société fasse appel à des
ouvriers issus d'autres villages riverains.

7.4.1.3 Conflits d’ordre financier

Plusieurs conflits d'ordre financier sont généralement observés :

éospatial Technology Group Congo SARL Page 167
- Les demandes diverses d'aides des populations à La société ne sont pas toujours
accordées engendrant une incompréhension auprès de villageois,

- La réclamation d'une redevance pour un montant variable en “franc/m:" exploité,

- Le non paiement des dettes contractées par Les travailleurs de la société.

7.4.2 Proposition d'une méthode de résolution des conflits

L'entreprise doit éviter que les conflits ne se transforment en crises. Ceci commence par
la création des canaux de communication avec les populations riveraines, puis le
traitement (constat et vérification) de l’information par le responsable de la plate-forme
de concertation et, dans La mesure du possible, la résolution du conflit.

7.4.2.1 Canaux de communication des conflits par les villageois au responsable
de la plate-forme de concertation de la société

Les situations de conflits parviennent au responsable de la plate-forme de concertation de
l'entreprise par trois voies principales, à savoir la parole, la lettre ou Le téléphone.

"Conflits annoncés par parole directe

Au cours de ses missions dans les villages ou par visite au bureau des membres des
représentants des villages, le responsable de la plate-forme de concertation (et/ou
l'animateur-sociologue) de la société peut prendre connaissance de certaines situations
conflictuelles dans un village de l'UFE.

"Conflits annoncés par lettres

Compte-tenu de la distance à laquelle Les villages se trouvent de la base-vie de la société,
plusieurs conflits sont annoncés par écrit au responsable de la plate-forme de concertation
de la société. Les lettres sont le plus souvent remises aux responsables de la société de
passage en voitures ou aux responsables de l'Administration locale pour être ensuite
transmises au responsable de la plate-forme de concertation de la société.

"Conflits annoncés par téléphone

Les numéros de téléphone de la société et celui du responsable de la plate-forme de
concertation (et/ou animateur-sociologue) sont communiqués à tous les villages qui
bénéficient d’un réseau de communication téléphonique. En cas de conflit, Le représentant
du village peut contacter la société afin de lui expliquer le problème.

7.4.2.2 Premier constat du conflit

Le premier constat permet d’identifier le lieu du conflit, d'identifier Le plaignant et son
village. Ensuite, La direction d'exploitation de la société est informée du problème. Enfin,
l'Administration des Eaux et Forêts, ainsi que les Autorités Territoriales de l’État si
nécessaire, peuvent être saisies pour La mission sur Le terrain.

éospatial Technology Group Congo SARL Page 168
7.4.2.3 Déplacement sur le terrain

Le responsable de la plate-forme de concertation de la société et les représentants de
l'Administration forestière locale fixent rendez-vous pour le déplacement sur le lieu du
conflit. Le déplacement des agents de l'Administration forestière nécessite souvent la
fourniture du carburant par la société.

7.4.2.4 Résolution du problème

Arrivée sur le terrain la délégation se présente aux responsables des représentants du
village et explique Le but de leur visite.

"Constat du problème

Tout débute par l'identification du plaignant, de la source du conflit, du jour où l’erreur a
été commise, des accusés et de la portée du dommage (le dommage porte-t-il sur un
individu, sur une famille du village ou sur l’ensemble du village ?).

En fonction du constat établi, les représentants du village désigne des personnes qui vont
se rendre sur Les lieux du conflit pour constater les dommages. La délégation à laquelle se
joignent la société et l'Administration forestière est conviée sur les lieux du conflit.

“Déplacement sur les lieux

Arrivé sur les lieux, on procède à la photographie du dommage et au remplissage d'une
fiche de suivi des conflits. Forts de tous les éléments collectés sur le lieu du conflit, Les
trois parties regagnent le lieu désigné par l’association pour une première tentative de
solution au conflit.

“ Résolution

Le premier essai de solution se fait en présence de tous Les représentants de chaque partie
de la plate-forme de concertation. Dans certains cas, la présence supplémentaire des
Autorités territoriales de l'État est plus que nécessaire. Pour tous les essais de solutions, on
fait recours à la loi, au cahier des charges et au Plan d'Aménagement.

Si La solution est trouvée, il y a élaboration du procès-verbal signé par toutes les parties
prenantes. Dans le cas contraire, il faudra toujours faire un procès-verbal de la première
rencontre et un nouvel essai de résolution sera tenté grâce à la participation des autres
membres de la plate-forme de concertation ainsi que la présence de personnes invités
ayant une influence notoire auprès de la population du village.

éospatial Technology Group Congo SARL Page 169
7.5 PLAN DE GESTION

Suite à la réalisation des études socio-économiques et dans le cadre d’une mission court-
terme réalisée dans le cadre du PAGEF”, des propositions d'intervention en matière sociale
ont été faites à l'entreprise et ont ensuite été validées afin de répondre aux attentes
sociales internes et externes. En résulte le Plan de Gestion ci-dessous, été établi par la
société SICOFOR. Ce Plan de Gestion concerne les aspects sociaux du Plan d'Aménagement
et a pour principal objectif de présenter les mesures sociales qui seront développées par
l'entreprise.

Deux types de mesures sociales seront développés :
- Les mesures du volet « social interne », c’est-à-dire propres à la base-vie ;

- Les mesures du volet « social externe », c’est-à-dire adressées aux populations
villageoïses riveraines.

7.5.1 Volet social interne : mesures sociales propres à la base-vie

La mise en œuvre du Plan de Gestion Sociale propre à la base vie de SICOFOR repose
essentiellement sur la constitution d'un dispositif de concertation (cf. titre 7.2). En effet,
ce dispositif de concertation tient une place plus qu'importante dans le cadre de La mise en
œuvre du Plan d'Aménagement.

Les mesures de gestion sont détaillées dans Le Tableau 42 ci-après.

37 Dubart, N., 2014a. Mission d'Assistance Technique Court-Terme : «Aspects sociaux des plans
d'aménagement ». Compte-rendu de réunions. Société SICOFOR. Brazzaville, 9 p.

Dubart, N., 2014b. Mission d'Assistance Technique Court-Terme : «Aspects sociaux des plans
d'aménagement ». Proposition de rédaction Titre 7 : ASPECTS SOCIAUX. Société SICOFOR. Brazzaville, 22 p.

ospatial Technology Group Congo SARL Page 170
Tableau 42 : Plan de gestion social : mesures du volet social interne

Constituer le dispositif de concertation : Direction de

SICOFOR, CHSST, délégués L personnel, comité Camp, Court terme Direction SICOFOR | Protocole d’accord
comité village, Le représentant de l'Administration Immédiat
forestière
S'engager à respecter tous les points de La législation en
vigueur notamment : Court terme
- Le code du travail pare Direction SICOFOR
: Immédiat
- Le code forestier
- La convention collective
Constituer Le comité HSST avec Les membres suivants : Désigner un responsable Document de constitution du
Direction du site, Infirmier principal du site, Chef du HSE (Hygiène-Sécurité- Court terme Direction SICOFOR CHSST ;
personnel, agent HSE (Hygiène-Sécurité-Environnement),  |Environnement) parmi les |Immédiat Compte-rendu des réunions ;
délégués du personnel. ouvriers de l'UFE Gouongo Nombre de réunions / mois.
% de logements équipés d’un
Mettre en place un système d'évacuation des eaux Court terme système d’évacuation des eaux ;
(caniveaux) efficace sur l'ensemble de la base-vie afin . : , | Chef de Site % d’infrastructures équipées
vus : : (courant de l'année) , x 4 :
d'éviter la formation de zones de stagnation des eaux. d’un système d’évacuation des
eaux.
% de cases équipées d’au moins
une poubelle ;
Mettre en place des poubelles pour chaque case et assurer Définir et délimiter une Fréquence de collecte des
n : p P P que c zone d'enfouissement des |Court terme CHSST, ordures ;
un dispositif de collecte des ordures ménagères. Assurer le |”: s re . A 2 n PF
L 2 à déchets à l'écart de la (courant de l'année) | comité camp % de déchets traités ;
traitement de ces déchets (enfouissement). :
base-vie. Nombre de centre
d'enfouissement  / nombre
d'habitants.
Mener de manière régulière (trimestrielle) des campagnes Nombre de campagnes

de sensibilisation et de contrôles sur les aspects sanitaires
au sein de la base-vie.

Établir une fiche type de
sensibilisation.

Court terme
(courant de l'année)

CHSST

réalisées/trimestre ;
% de personnes concernées.

ospatial Technology Group Congo SARL

Page 171

Mesures

Construction d'un dispensaire fonctionnel adaptée à La
population de la base-vie.

Conditions préalables

Programmation

Court terme
Immédiat

Responsabilités

Direction SICOFOR

Indicateurs de réussite

Nombre de dispensaire / base-
vie ;

Capacité d’accueil / population
totale.

Assurer la mise en place d'un personnel soignant qualifié
en nombre suffisant en fonction de La population de la
base-vie.

Veiller à entretenir des
relations régulières avec
les Autorités territoriales
au sujet du personnel
soignant.

Court terme
(courant de l'année)

CHSST

Nombre de personnels soignants
/ population totale ;

% de personnel soignant formé /
type de soins.

Prendre en charge le personnel soignant détaché de la
fonction publique (logement, indemnité).

Court terme
(courant de l'année)

Direction SICOFOR

% personnel soignant pris en
charge ;

% personnel soignant logé ;

% personnel soignant indemnisé.

Assurer l'installation d'équipements adaptés aux soins à
fournir.

Court terme
(courant de l'année)

Direction SICOFOR

Liste des équipements installés

Assurer une analyse des cas de maladies rencontrées de

Mettre en place un

Moyen terme

: a x re : ends. : K CHSST Nombre de cas / maladie / mois
manière mensuelle afin de prévenir Les risques d'épidémie. | registre. (1 à 3 ans)
Assurer un approvisionnement suffisant et régulier en : : Quantité / Qualité / Nature des
2 di : Etablir une liste des pre : :
médicaments pour les pathologies les plus courantes. re A : Court terme médicaments disponibles ;
sa run : médicaments nécessaires rs ooéo) |CHSST rai
Assurer de manière mensuelle Le suivi des consommations : (courant de l'année) % de demandes de médicaments
di : : sur une base-vie n
de médicaments (inventaire). non honorées.
: : na % de véhicules équipés de
Fournir des trousses de secours (premiers soins) à .
0 ue : : : Court terme trousse de secours ;
l'ensemble des véhicules (voitures, camions, grumiers) 2 de CHSST x Ann
on : : PP h Immédiat % des infrastructures équipées
ainsi que sur les sites d'exploitation (chef de chantier)
de trousse de secours.
Fournir des boites à pharmacie complètes pour les équipes Court terme % d'équipes avec boites à
“ : s es pars CHSST :
d'inventaire d'exploitation. Immédiat pharmacie.
Établir de manière annuelle (ou ponctuelle) des campagnes Rentrer en contact avec .
cos: : 2 : A des organismes de la Nombre de campagnes / an ;
de sensibilisation concernant les risques et précautions à 2e lies Court terme {
A : s ä santé spécialisés dans la 2 de CHSST % de la population de la base-
prendre contre certaines maladies (paludisme, Ébola, dents Immédiat à 2
SIDA, etc.) sensibilisation (par vie concerné.
’ 7 exemple : ONU-SIDA)
ospatial Technology Group Congo SARL Page 172
hospitalier le plus proche (blessés grave, maladie
importante, accouchements, etc.).

uniquement aux
évacuations sanitaires.

(courant de l'année)

Direction SICOFOR

Assurer la mise à disposition gratuite de préservatifs pour |Garantir un stock Court terme Nombre de préservatifs

les ouvriers et Les ayants-droits (distribution au permanent de préservatifs | (courant de l'année) | CHSST distribués par rapport à la

dispensaire, distribution Le jour de la paie). sur le site. Permanent population totale.

Mettre en place un dispositif d'évacuation vers le centre Acquérir un véhicule (type Nombre de véhicules Los aux
ambulance) dédié Court terme évacuations sanitaires ;

Nombre d’évacuation / nombre
de cas graves

Assurer une accessibilité 24h/24h du dispensaire afin
d'accueillir et prendre en charge Les urgences des
employés et des ayants-droit.

Définir les modalités de
prise en charge par la
société du personnel
soignant (logement et
indemnités)

Court terme
(courant de l'année)

Direction SICOFOR
CHSST

% de cas d’urgence pris en
charge

Assurer 2 fois par an des visites médicales pour l'ensemble
des ouvriers, sous la responsabilité d'un assistant médical
détaché d'un centre hospitalier

Construction d'une école primaire adaptée à la population
de la base-vie.

Court terme
Immédiat

Court terme
Immédiat

CHSST

Direction SICOFOR

Nombre de visites médicales /
an;

% d'ouvriers ayant reçu (deux)
visites médicales / an.

Personnel Enseignant ;

Nombre de salles de classe et
capacité d’accueil/ nombre de -
12 ans;

% d’enfants de moins de 12 ans
scolarisés.

Assurer la fabrication, l'entretien et l'équipement en
mobilier scolaire de l'école de La base-vie.

Moyen terme
Gà5ans)

Comité camp,
Délégués du pers.

Nombre de tables et chaises /
école ;
Nombre de tables et chaises /
élève.

S'assurer de la qualité et de l'assiduité de l'enseignement
pour Les élèves et rechercher des solutions en cas de
défaillance de l'administration.

Veiller à entretenir des
relations régulières avec
les Autorités territoriale
au sujet du personnel
enseignant.

Moyen terme
(1 à3 ans)

Direction SICOFOR
Comité camp
Délégués du pers.

% d'enseignants disposant d’un
diplôme / école ;

Nombre d’absences /
enseignant / mois.

ospatial Technology Group Congo SARL

Page 173

Prendre en charge les enseignants affectés par La fonction
publique (logement, indemnité).

Embaucher prioritairement des travailleurs de la région
autour de l'UFE de l'entreprise SICOFOR.

Moyen terme
(1 à3 ans)

Moyen terme
(1 à3 ans)

Direction Site

Direction SICOFOR
Comité village
Délégués pers.

% d'enseignants pris en charge ;
% d’enseignants logés.

Nombre et % travailleurs /
département d’origine ;
Nombre et % d’expatriés ;

% travailleurs originaires des
villages riverains de l’UFE.

Développer une politique d'embauche de salariés
permanents afin de favoriser Le développement d'une

Moyen terme

Direction SICOFOR

Nombre et % de CDI / an
Nombre et % de CDD / an

Assurer la formation technique en interne au sein de
l'entreprise pour Les nouvelles recrues

Court terme
(immédiat)

culture d ‘entreprise et de stabiliser La population de la (3à 5 ans) Délégués pers. Nombre et % autre contrat / an

S'assurer que l'embauche des travailleurs obéisse à La Court terme Les procédures d’embauches

procédure fixée par la législation du travail en République immédi Direction SICOFOR doi proce d 4

du Congo (immédiat) oivent être documentées

S'assurer que la grille salariale légale est bien respectée Court terme Direction SICOFOR Salaire mo Yen par catégorie :
(immédiat) % de salaires<grille / catégorie

Délégués du pers

Nombre et % mensuel de
nouvelles recrues formées /
type de poste

Assurer de manière annuelle La dispense d'une formation
en secourisme pour des groupes définis d'ouvriers, par
secteur d'activité (inventaire, abattage, exploitation,
industrie).

Rentrer en contact avec
des organismes de
formation nationaux ou
étrangers (AGIR/France).

Moyen terme
(1 à 3 ans)

Direction SICOFOR
Délégués pers

Nombre de formations
secourisme / an / secteur
d'activité ;

% personnel formé/ secteur.

Mettre en place un plan de formation continue du

Rentrer en contact avec
des organismes de

Moyen terme

Direction SICOFOR

Le plan de formation est
documenté ;
Nombre et % de formations

personnel soignant formation nationaux ou Gà5ans) effectivement réalisées ;
étrangers (AGIR/France). Nombre et % de personnel formé
/ formation.
ospatial Technology Group Congo SARL Page 174
Mettre en place un plan de formation technique orienté
sur Les opérations d'exploitation forestière à impact réduit
(EFIR).

Construction d'un économat adapté à la population de la
base-vie.

Établir une liste des
besoins et rentrer en
contact avec des
organismes d'appui au
secteur forestier (par
exemple : Congo Basin
Program)

Moyen terme
Gà5ans)

Court terme
(Immédiat)

Direction SICOFOR

Direction SICOFOR

Le plan de formation est
documenté ;

Nombre et % de formations
effectivement réalisées ;
Nombre et % de personnel formé
/ formation.

Quantité de produit vendus/
type de produit (annuel) ;
Quantité de produits vendus /
nombre de salariés et ayant-
droits.

Approvisionner en suffisance et de manière régulière
l'économat en produits alimentaires de première nécessité
et en produits variés.

Garantir La présence d'un
véhicule pour effectuer
les approvisionnements.

Court terme
(courant de l'année)

Direction SICOFOR
Comité camp

Nombre de véhicules dédiés à
l’approvisionnement ;
Fréquence mensuelle des trajets
dédiés à l’approvisionnement.

Garantir Le maintien des prix de tous les produits
alimentaires aux prix coutants.

Organiser des contrôles
afin de garantir Les prix
Les plus raisonnables.

Moyen terme
(1 à3 ans)

Direction SICOFOR
Comité camp

Moyenne annuelle de la
différence entre le prix à
l’économat et prix coûtant /
type de produit.

Assurer la mise à disposition de moyens de transports pour
les ayants-droits dans le but pouvoir se ravitailler sur Les
marchés des villes alentours, chaque fin du mois (à la paie)

Établir une note de
service sur Les modalités
de transport pour raison
de marché.

Moyen terme
(1 à3 ans)

Chef de Site
Délégués du pers

Affichage de la note de service ;
Nombre de véhicules mis à
disposition / mois ;

Fréquence des trajets de
ravitaillement.

Privilégier autant que possible Les approvisionnements

Établir des contacts avec

Moyen terme

Comité camp
Comité village

Liste des produits par
provenance ;

jocaux afin d avoir un impact socio-économique positif sur les villages producteurs. (3à 5 ans) Resp. Plate-forme % produits « locaux » / total
es populations riveraines. concertation dui
SICOFOR produit.
ospatial Technology Group Congo SARL Page 175

infrastructures de la base-vie.

(courant de l'année)

Direction SICOFOR

: Court terme Direction SICOFOR | % de travailleurs logés ;
Assurer un logement pour chaque travailleur de PA .
. n ; :. (courant de Comité camp Surface logement/taille du
l'entreprise quel que soit son contrat de travail. Ÿ £ YRNR 2
l'année) Délégués du pers |ménage.
Construire des nouvelles cases d'habitation, individuelles Court terme Surface du lagement/taille du
et adaptées à la taille des familles et en matériaux ps Direction SICOFOR ge: :
: : (Immédiat) % des cases construites avec des
durables, si possible. à
matériaux durables.
Court terme Direction SICOFOR | Nombre moyen de
Construire pour chaque case une latrine individuelle. (Immédiat) CHSST latrines/case ;
Comité camp % de cases équipées de latrines.
Nombre et % de cases avec
électricité ;
Alimenter en électricité l'ensemble des cases et des Court terme Nombre et % d’infrastructures

avec électricité ;
Nombre de jours de
coupure/an.

Sensibiliser Les femmes

Moyen terme

Direction SICOFOR

Nombre de lavoirs communs /

Construire des lavoirs communs. sur l'utilisation des lavoirs (1 à 3 ans) conne camp population totale
Nombre de personnel dédié à La
à : maintenance ;
Assurer une maintenance régulière des cases de la base- Direction SICOFOR Nombre d'opérations de
à Permanent CHSST ; Le.
vie. a maintenance/mois ;
Comité camp
% de logements ayant eu une
opération de maintenance.
Nombre de forages/ base-vie ;
Approvisionner en eau potable l'ensemble de la base-vie, Court terme Nombre de forages / nombre
via un forage. Assurer l'adduction d'eau par des Immédiat Direction SICOFOR | d'habitants dans la base-vie ;
professionnels du secteur hydraulique. Permanent Nombre et % de cases
alimentées en eau potable.
ospatial Technology Group Congo SARL Page 176

des organismes de contrôle reconnus.

de l'eau au niveau de
Pointe-Noire.

Mesures Conditions préalables Programmation Responsabilités Indicateurs de réussite
Rechercher les organismes Résultats des contrôles annuels
Contrôler de manière annuelle la potabilité de l'eau par de contrôle de la qualité CHSST de la qualité de l’eau ;

Fréquence mensuelle des
contrôles de qualité.

Installer un réseau de fontaines sur toute l'étendue de La

Court terme

Direction SICOFOR

Nombre de fontaine / base-vie ;

Les Équipements de Protection Individuelle doivent être
distribués de manière régulière en fonction de chaque
poste.

l'utilisation des fontaines
en bon père de famille

Établir la liste des EPI par
poste de travail. Évaluer
la durée de vie des EPI
par poste de travail.

Court terme
Immédiat

base-vie. On considère un point d'eau pour 30 personnes, (Immédiat) CHSST Nombre de personnes /
soit 1 fontaine pour 5 à 6 cases. Comité camp fontaine.

gensipiiser Les ouvriers et Chef de Site Nombre d'opérations de
Assurer la maintenance des installations. ve Permanent CHSST maintenance / mois /

Comité camp

Direction SICOFOR
Chefs de service
CHSST

installation.

Nombre et % d’ouvriers équipés
(détailler par EPI et par poste)

Les responsables de chaque service doivent s'assurer du
port effectif des EPI par Les ouvriers. Dans le cas contraire
des mesures disciplinaires doivent être prises.

Rendre disponible la liste
des EPI par poste de
travail à tous Les chefs de
service.

Court terme
Immédiat

CHSST
Chef de service
Délégués du pers.

Nombre de sanctions émises /
poste ;

% de postes où sont affichés les
EPI.

Mettre en place un programme de sensibilisation. Animer
de manière annuelle des séances d'information sur Les

Moyen terme

Nombre de formations/ an ;
% personnel ayant participé aux
formations ;

du parc engins-véhicules. Assurer des contrôles mensuels
de tous les extincteurs présents sur La base-vie et engins-
véhicules.

d'extincteurs suffisant sur
le Site.

Immédiat

4 US Pare . K CHSST % de postes où sont affichées Les
précautions à prendre et Les dangers des opérations afin de (3à 5 ans) a : RE TR
Po ces : précautions de sécurité ;

réduire le taux d'accident du travail. ne de
Nombre d’accident / gravité/
poste.

Mettre en place un système de protection contre Les Nombre d’extincteurs /

incendies, efficace sur La base-vie et aussi sur l'ensemble | Constituer un stock infrastructure et / engins-

Court terme CHSST

Direction SICOFOR

véhicules ;
% d’extincteurs contrôlés
chaque mois.

ospatial Technology Group Congo SARL

Page 177
Organiser de manière annuelle une session de formation
sur la prévention et la lutte contre Les incendies

Rentrer en contact avec
les brigades de pompiers

de Pointe-Noire ou Sibiti.

Moyen terme
(1 à 3 ans)

Direction SICOFOR
CHSST

Nombre de formations / an;
Nombre et % de personnes
formées.

Mettre en place un système de suivi et d'analyse des cas

Moyen terme

Nombre d’accidents / gravité /

capacités de secouriste

Assurer la mise en place d'un système de sécurité au sein
de la base-vie (police, gendarmerie).

Créer des espaces de loisirs (terrain de foot, foyer ou club,
maison des jeunes, etc.)

nouvelles recrues.

Moyen terme
(1 à3 ans)

Court terme
Immédiat

d'accident afin de participer à la réduction du taux Gà5ans) CHSST oste
d'accident de travail Permanent Pi
Veiller à prendre en % d'équipe avec au moins un
Joindre à chaque équipe de travail (inventaire, abattage, PI A à ; secouriste (détailler par
PE : : : A compte Les compétences |Court terme Direction SICOFOR
exploitation, industrie) un ouvrier présentant des bonnes h 24 secteur) ;
en secourisme des Immédiat CHSST

Direction SICOFOR

Direction SICOFOR

Nombre de personnes formées
au secourisme / équipe.

Nombre d’agents de
sécurité/nombre total
habitants ;

Nombre d’infractions
commises ;

Nombre de plaintes déposées ;
% de plaintes traitées.

Nombre d’espaces de loisirs par
type de loisirs (sport, foyer,
etc.) ;

Nombre d’espaces de loisirs /
population totale.

Assurer l'accès à l'information dans Le foyer (ou club) par la
mise en place d'une télévision et La réception de chaines
de télévision.

Moyen terme
(1 à 3 ans)

Comité camp
Délégués du pers.

% de foyers équipés d’un
poste ;

Nombre de poste / population
de la base-vie.

ospatial Technology Group Congo SARL

Page 178
7.5.2 Volet social externe : mesures sociales envers les populations
villageoïises riveraines

La mise en œuvre du Plan de Gestion Sociale envers les populations villageoises repose
essentiellement sur la constitution d'un dispositif de concertation sur 2 niveaux
(cf. titre 7.2):

-__ La plate-forme de concertation ;

-__Les réunions de concertations locales.

En effet, afin d'assurer un maximum de bénéfice pour l'entreprise en matière sociale, il est
nécessaire que ce dispositif tienne une place importante dans le cadre de la mise en
œuvre du Plan d'Aménagement.

“Proposition de création d'un fonds de développement local

En matière de développement local, pour répondre aux multiples demandes des
populations villageoises riveraines et pour lutter contre la pauvreté dans les zones
riveraines de l'UFE Gouongo, il est proposé de créer un Fonds de Développement Local
(FDL), dont les détails de l’organisation et du fonctionnement devront faire l’objet d’un
arrêté ministériel.

Ce fond de développement viendrait compléter, pour les villages riverains de l'UFE, les
fonds publics issus de La taxe de superficie payée par l'entreprise, qui doit être affectée
partiellement au financement effectif du développement local du département tel que le
prévoient Les termes de la loi (article 92 de La Loi n° 16-2000 et Décret n° 2002-438).

Dans ce contexte, il est impératif que les Autorités territoriales de l'État et l'Administration
forestière locale sensibilisent de manière concrète et sur le long terme les populations
villageoises sur les modalités de gestion de ce fonds. Dans Le cas contraire, les bénéfices
escomptés par la création de ce fonds seront nuls.

De manière globale, on peut définir ce fonds de développement local de la manière
suivante :

- __IUs'agit d'un fonds, propre à l’UFE, qui est alimenté par une redevance de 200 F
CFA/m* du volume de bois commercialisé /an.

- Ce fonds est destiné à financer des microprojets d’intérêt général, au bénéfice
des populations locales riveraines à l'UFE, dans les limites de la Série de
Développement Communautaire de l’UFE Gouongo. Il permettra notamment
d'encourager la diversification de l’économie locale en appuyant des projets de
développement.

- Ce fonds de développement est géré par le comité de gestion bénévole, constitué
par les membres suivants :

1. des représentants de l’Administration forestière locale ;

2. des membres des Autorités territoriales de l'État (Conseil Départemental,
Préfet, Sous-préfet) ;

3. des membres de la direction de SICOFOR ;

4. des représentants des populations locales pour chaque village concerné ;

éospatial Technology Group Congo SARL Page 179
5. des représentants de la société civile.

Par conséquent, un microprojet ne pourra être validé par le comité bénévole et financé
par le FDL de la série de développement communautaire de l’UFE Gouongo concédée à la
société SICOFOR qu'à partir du moment où le comité de gestion bénévole donnera son
accord.

Afin d'assurer le suivi de La mise en œuvre des microprojets approuvés par le conseil de
concertation (comité de gestion bénévole), il est mis en place une coordination technique.

Pour assurer le suivi et l'évaluation des activités menées grâce au fond de développement,
un comité d'évaluation sera mis en place. IL sera chargé d'évaluer techniquement et
financièrement les activités.

Un Arrêté ministériel sera rédigé et rendu public pour préciser notamment les modalités
de gestion de ce fonds, les critères de sélection et d’éligibilité des projets financés, ainsi
que les rôles de chacun des membres du comité de gestion bénévole.

Le Plan de Gestion Social de La société SICOFOR a été établi selon Les recommandations de
l'ATIBT (ATIBT, 2014) et selon le système de "Principes, Critères, Indicateurs, Vérificateurs
de gestion durable des forêts naturelles du Congo" produit par le Ministère de l'Économie
Forestière de République du Congo en collaboration avec l'Organisme International des Bois
Tropicaux.

Le Tableau 42 présente les mesures du volet social interne et le Tableau 43 les mesures du
volet social externe du Plan de Gestion Sociale de l’entreprise  SICOFOR.
Des indicateurs de réussite sont proposés mais restent à l’appréciation de l’aménagiste, et
devront être améliorés et/ou complétés dans les documents et fichiers de suivi ainsi que
dans Les procédures internes de mise en œuvre du Plan d'Aménagement.

éospatial Technology Group Congo SARL Page 180
Tableau 43 : Plan de gestion sociale : mesures du volet social externe

Constituer la plate forme de concertation avec les membres
suivants :
- Le représentant de SICOFOR (UFE Gouongo),

- Les représentants des populations locales et
autochtones, h
- Les Autorités territoriales de l'État (Conseil

départemental, Préfet, Sous-préfet,…),

- Les représentants de la société civile,

- Les représentants de l'administration des Eaux et
Forêt,

- Les représentants des USLAB.

Court terme

Administration
Forestière

Procès verbal de concertation

Définir parmi Les membres de l'encadrement de la société le
"responsable de la plate-forme de concertation SICOFOR"

L'aménagiste  SICOFOR
peut prendre ce rôle.

Court terme
(courant de l'année)

Direction SICOFOR

Note de nomination

Recruter un animateur-sociologue au sein des effectifs de
SICOFOR

Court terme
(courant de l'année)

Moyen terme

Direction SICOFOR

Resp. plate-forme
concertation

Contrat de travail

Nombre de concertations/an ;
% de villages touchés par les

d'aménagement

Administration
Forestière

Assurer de manière périodique des concertations au sujet | Recruter  l'animateur- H SICOFOR réunions de concertation ;
5 : s (1 à 3 ans) A : A
des usages potentiellement concurrentiels. sociologue Autorités locales |% de villages concernés par
Administration l'exploitation touchés par les
Forestière réunions de concertation.
Resp. plate-farme % de villages disposant d’une
Dès la mise en concertation cartographie du finage et des
Identifier et délimiter les Séries de développement | Recruter  l'animateur- SICOFOR srapnie a rase ei .
: pins AA s œuvre du Plan A usages particuliers villageois ;
communautaire définies dans Le Plan d'Aménagement. sociologue Autorités locales

% de villages disposant d’une
cartographie précise des SDC.

ospatial Technology Group Congo SARL

Page 181

Identifier préalablement et de façon permanente les sites
sacrés et anciens villages afin de leur assurer une protection
intégrale.

Assurer une limitation des dégâts causés par l'exploitation

Rédiger et mettre en
place une procédure de
travail.

Développer
des normes de travail :

(rédiger)

Court terme
(immédiat)
Permanent

Aménagiste
SICOFOR
Plate-forme
concertation

de

% de villages disposant d’une
cartographie des finages
villageois ;

% de villages disposant d’une
cartographie des sites sacrés ;

% des villages disposant d’une
cartographie des zones de
récolte des PFNL.

Procédure EFIR existante ;

Mise en place de panneaux de signalisation à l'approche des
villages afin de réduire la vitesse des véhicules.

Court terme
Permanent

Resp. plate-forme
concertation
SICOFOR

: : Pr : 4 : Exploitation Nécessite de développer des
sur Les lieux voués aux bénéfices des populations locales et |tracé et construction | Permanent So 5
à : A : SICOFOR indicateurs d’impacts de
lieux proches des sites sacrés. des routes et pistes de , ue BA
2 l'exploitation forestière ;
débardage.
Nombre d’indemnisations
Resp. plate-forme | délivrées/an ;
Mettre en place un dispositif d'indemnisation Permanent concertation Nombre d’indemnisations
SICOFOR délivrées/nombre de

d’indemnisations.

% de villages disposant de
panneaux de signalisation ;
Nombre d’infractions / mois ;
Nombre d’infractions dans les
villages avec signalisation /
mois ;

Nombre d’infractions dans les
villages sans signalisation /
mois.

ospatial Technology Group Congo SARL

Page 182

Installation de dos d'âne sur la route, à l'entrée et dans les
villages afin de réduire la vitesse des véhicules.

Constituer les Unités de Surveillance et de Lutte Anti-

Court terme
Permanent

Court terme

Resp. plate-forme
concertation
SICOFOR

Direction SICOFOR
Administration

% de villages équipés de dos
d’âne ;

Nombre d’infractions dans les
villages avec dos d’âne / mois ;
Nombre d’infractions dans les
villages sans dos d’âne / mois.

Date de signature du protocole

Braconnage. Immédiat 2 d’accord de l’USLAB
Forestière
Nombre de barrières gardées ;
Contrôler Les voies d'accès de l'UFE. Permanent USLAB Nombre de routes barrées ;
Nombre d’homme-jours de garde
/ barrière.
Nombre de réunions de
USLAB sensibilisation/an ;
Sensibiliser de manière régulière les populations villageoises ne : % de villages touchés par ces
: Permanent Administration PR
sur la gestion de la faune. Forestière réunions ;

% de villages touchés par autres
moyens (voies d’affichage, etc.).

Établir une réglementation interne interdisant à l'entreprise
le transport des chasseurs et de la viande brousse.

Appuyer techniquement et non matériellement les
populations à développer des activités économiques
pouvant remplacer la chasse.

Court terme
(courant de l'année)

Long terme
(> 5 ans)

Direction SICOFOR
USLAB

Resp. plate-forme
concertation
SICOFOR

Autorité locales
Administration
Forestière

Règlement intérieur

Nombre de projets
identifiés/villages ou groupes de
villages ;

% de villages formés aux
thématiques des projets / type
de projet.

ospatial Technology Group Congo SARL

Page 183
Apporter un appui logistique pour la construction de
nouvelles écoles dans Les villages riverains.

Définir correctement
les engagements de la
société dans
l'élaboration du cahier
des charges

Moyen terme
(3 à 5 ans)

Direction SICOFOR
Autorités locales

% de mesures du cahier des
charges remplies

L'école de la base-vie est accessible dans une certaine
mesure aux enfants des populations locales du village
riverain à La base-vie.

Établir un comité de gestion bénévole avec :
- La direction de SICOFOR, h
- Les Autorités territoriale de l'État,
- L'administration forestière,
- Les représentants de chaque village (chef, notables,
personnes influentes),
- Les représentants de la société civile.

Moyen terme
(3 à 5 ans)

Moyen terme
(1 à 3 ans)

Direction SICOFOR
Autorités locales

Resp. plate-forme
concertation
SICOFOR

Autorité locales
Administration
Forestière
Représentants
Villages

Nombre d’élèves des villages
riverains / nombre total d'élèves

Existence et date de publication
des décrets portant création du
FDL et du comité de gestion du
FDL ;

Fréquence et
réunions du comité.

nombre de

Assurer une sensibilisation permanente sur les modalités de
gestion du fonds de développement local, auprès de chaque
village, par une équipe représentant chaque membre du
comité de gestion.

Moyen terme
(3 à 5 ans)
Permanent

Resp. plate-forme
concertation
SICOFOR

Autorité locales
Administration
Forestière
Représentants
Villages

Nombre de réunions de
sensibilisation au FDL / an;

% de villages de l’UFE touché par
Les réunions ;

% de villages sensibilisés par
d’autres moyens (affichage,
etc.)

ospatial Technology Group Congo SARL

Page 184
8. MISE EN ŒUVRE, SUIVI ET ÉVALUATION DU PLAN D'AMÉNAGEMENT

8.1 APPLICATION DE L'AMÉNAGEMENT

Le Plan d'Aménagement (PA) est un document stratégique qui répond aux exigences
légales en matière de gestion forestière durable et prescrit Les grandes lignes de la gestion
de l’UFE à l'échelle d’une rotation. L'article 56 de La Loi n° 16-2000 Portant Code
Forestier en République du Congo prévoit une période d’application comprise entre 10 et
20 ans, à l'issue de laquelle Le Plan d'Aménagement pourra être révisé. IL serait toutefois
souhaitable d’ajuster la durée d’application du PA avec la durée de rotation, qui est, dans
le cas de l’UFE Gouongo, de 25 ans (cf. titre 5.1.2).

Le PA sera décliné et complété dans les Plans de Gestion (PG) des Unités Forestières de
Production et les Plans Annuels d'Exploitation (PAE).

8.1.1 Le Plan de Gestion

Les Directives Nationales d'Aménagement précisent que « chaque Unité Forestière de
Production (UFP) sera dotée d’un plan de gestion qui précisera les règles de gestion
forestière (méthode d’exploitation forestière, mesures sylvicoles d'accompagnement,
mesures sociales et environnementales, etc.) sur la durée d’ouverture de l'UFP. »

Le Plan de Gestion devra comporter Les éléments suivants :

- Rappel du cadre général de l’aménagement : cadre administratif, rappel des
objectifs et des mesures d'aménagement, présentation synthétique des séries et
des UFP ;

- Description et localisation de l’UFP concernée : limites, stratification forestière,
milieu humain, possibilités prévisionnelles prévues par le Plan d'Aménagement sur
UUFP ;

- Mise en œuvre de l’aménagement pendant la période d’ouverture de l’UFP :
délimitation prévisionnelle, superficies indicatives et périodes d'ouverture des AAC,
règles d’exploitation, programmes sociaux, environnementaux, de recherche et de
gestion de la faune, actions de formation et sensibilisation, chronogramme
prévisionnel des activités ;

- Mesures de suivi-évaluation : contrôle de la mise en œuvre des documents de
gestion (équipe d'aménagement, mesures de gestion, etc.), bilans d’exploitation
(dont comparaison des prévisions du PA avec les prélèvements réels), suivi post-
exploitation (dégâts, qualité de l’exploitation, etc.), suivi socio-environnementaux.

éospatial Technology Group Congo SARL Page 185
8.1.2 Le Plan Annuel d'Exploitation

L’Article 38 du Décret n° 2002-437 stipule que « les sociétés forestières titulaires des
conventions d'aménagement et de transformation sont tenues d'élaborer des programmes
annuels d'exécution du plan d'aménagement, conformément aux plans d'aménagement des
unités forestières d'aménagement concernées. Ces programmes sont approuvés par un
comité réunissant l'administration des eaux et forêts et la société forestière concernée et
présidée par le directeur général des eaux et forêts. »

IL est également précisé à l’Article 8 des Directives Nationales d'Aménagement (Arrêté
n° 5053/MEF/CAB du 19 juin 2007) que « chaque assiette annuelle de coupe sera dotée
d’un plan annuel d'exploitation basé sur les résultats d’inventaire d'exploitation et de
cartographie ».

Ce Plan Annuel d’Exploitation, devra contenir notamment :

- Un bref rappel des éléments du PA et du PG : séries, UFP, essences objectifs et
DMA, Volume Maximum Annuel, superficies annuelles indicatives et maximales des
AAC, superficies et limites de l’AAC précédente ;

- Résultats des inventaires d’exploitation et délimitation de L’AAC : limites de l’AAC,
résultats des inventaires, cartes de prospection ;

- Règles d’exploitation : abattage, débardage, débusquage, routes et transports,
règles de prélèvement ;

- Programme d'intervention : réseau des pistes et ouvrages d’art, programme social
et procédures de consultation, programme de gestion de la faune, de recherche-
développement, de formation-sensibilisation et mesures de suivi-évaluation.

8.2 ORGANISATION FONCTIONNELLE DE LA MISE EN ŒUVRE DU PLAN D’ AMÉNAGEMENT
8.2.1 Les différents acteurs de la mise en œuvre du Plan d'Aménagement

Les différents acteurs impliqués dans l’exécution du Plan d'Aménagement sont les
suivants :

a) Pour SICOFOR

+__ Direction Générale de SICOFOR ;
+ Cellule Aménagement ;

+ Direction de l’Exploitation ;

+ Service Usine ;

+ _ Autres services de SICOFOR.

b) Pour l’Administration Forestière

+ Direction Générale de l’Économie Forestière (DGEF) ;
+ Inspection Générale des Services de l'Économie Forestière et du
Développement Durable (IGSEFDD) ;

éospatial Technology Group Congo SARL Page 186
+ Centre National d’Inventaire et d'Aménagement des ressources Forestières et
fauniques (CNIAF) ;

+ Agence Congolaise de la Faune et des Aires Protégées (ACFAP) ;

+ __ Service National de Reboisement (SNR) ;

+ __ Service du contrôle des Produits Forestiers à L’exportation (SCPFE)

+ Direction Départementale de l'Économie Forestière de la Lékoumou (DDEF-
Lékoumou).

c) Pour l’Administration de l'Environnement

. Direction Générale de l'Environnement (DGE) ;
. Direction Départementale de l'Environnement de la Lékoumou.

d) Administration du Travail

Q Ministère du travail et de la sécurité sociale ;
. Direction Départementale du Travail.

e) Pour les partenaires externes

+ Consultants / Bureau d’études éventuels dans Le domaine de la certification ;

+ Organismes de formation ;

+ Contrôleur / auditeur interne ou externe à LT ;

* Autres en fonction des besoins identifiés : ONG environnementales ou de
développement rural, universités, etc.

f) Pour les populations locales et autochtones

+ Voir volet socio-économique (titre 7.).

g) Pour les employés SICOFOR

+ Voir volet socio-économique (titre 7).

La Figure 10 illustre l’organisation interne de la société SICOFOR et ses relations avec
l'extérieur.

éospatial Technology Group Congo SARL Page 187
Direction Générale SICOFOR Ministère de l'Economie

n EN Forestière et du
( Directeur général SICOFOR Volet faune Développement Durable

Suivi et contrôle

Coordonnateur

USLAB

Service Forêt - Cellule Aménagement
Autres services et Exploitation Chef de la Cellule Aménagement
directions :

Comité de concertation

2 -__ Populations locales
-__ Administration

Directeur

- Administration

, at: =
- Usine GPEIIENREN Bureau Gestion Equipe sociale
- Mécanique usine Forestière ||.

- Mécanique (garage) ; Chef d'équipe û

- Autres Equipe sociologie  !
contrôle/qualité || 7777777
| Organisation interne SICOFOR | Appui technique et suivi externe Autres partenaires

, externes
- Bureaux d’étude

RcIau En -__ Projet PAGEF r ONG

- Autres

Figure 10 : Organisation fonctionnelle de la mise en œuvre du Plan d'Aménagement

éospatial Technology Group Congo SARL Page 188
8.2.2 Rôle et tâches des différents acteurs de la mise en œuvre du PA

Les différentes responsabilités et tâches des acteurs dans la mise en œuvre de
l’aménagement sont définies comme suit :

Acteurs Activités - Responsabilités
SICOFOR

- Prise de décision finale sur les choix dans La mise en œuvre de
l'aménagement (choix de partenaires extérieurs, montage financier des
opérations, recrutement du personnel, etc.) ;

-__ Encadrement hiérarchique de la Cellule Aménagement ;

-__ Responsable final du dialogue permanent et de la gestion des conflits avec

Direction les travailleurs, les résidents des camps et Les populations locales ;

Générale -_ Responsable pour la mise en œuvre et Le suivi des tâches de l’ensemble des
mesures visant l’amélioration des conditions de vie sur les camps, délégués
aux services compétents de SICOFOR ou des sous-traitants ;

- Mise en œuvre des mesures sociales propres aux ayants droits (cf.
titre 7.5.1) ;

-_ Responsable de la contribution de SICOFOR au développement local.

- Le chef de la Cellule Aménagement est responsable de l’exécution du Plan
d'Aménagement, conformément à la Loi n° 16-2000 du 20 novembre 2000
portant Code forestier, Article 60 ;

- Suivi et contrôle de l’application du Plan d'Aménagement et des autres
documents de gestion : évaluation de l’application, de l'efficacité et de la
pertinence de toutes les mesures prévues ;

-_ Préparation des rapports d’activités et des rapports techniques ;

- Suivi et contrôle de l’application des plans (volet production forestière) :
comparaison des possibilités prévues avec la récolte réelle, adaptation des
coefficients de récolte et études éventuelles de vérification ;

- Préparation des plans de gestion des UFP et des PAE au niveau des AAC
(cf. titres 8.1.1 et 8.1.2) ;

-_ Alimentation et maintenance de la base de données SIG ;

Cellule - Veille technique en matière de gestion durable des écosystèmes forestiers
Aménagement

équatoriaux.

Volet Forêt

Appui à la Direction de l’exploitation dans le suivi de l’exploitation, et
notamment pour la production de documents statistiques et Le suivi des flux
(traçabilité) ;

Préparation de l’ensemble des documents nécessaires à la mise en œuvre
des opérations sur le terrain (notamment cartes des inventaires
d’exploitation, plans de récolte, prescriptions d'exploitation) ;

Appui technique pour la mise en œuvre de l’inventaire d’exploitation (saisie
et traitement) et Le contrôle de la qualité sur Le terrain ;

Appui technique et contrôle de la qualité pour la mise en œuvre des
mesures de gestion de la série de production (cf. titre 5.1) ;

Appui technique et conseil pour la diversification des productions et la

éospatial Technology Group Congo SARL Page 189

Acteurs

Activités - Responsabilités

promotion d’essences nouvelles ;

-_ Appui technique à l’industrialisation ;

- Appui technique pour le développement des procédures de travail
concernant l’environnement et des normes techniques ;

Volet Environnement

- Appui technique et contrôle de l'application des mesures
environnementales en forêt et à l’usine ;

- Mise en œuvre des mesures de gestion des séries de protection et de
conservation (cf. titres 5.1 et 5.2).

Volet Faune
- Relations avec l’USLAB ;
-_ Suivi de l’application des mesures de gestion de la faune (cf. titre 6.) ;

- Mise en œuvre des mesures concernant la gestion de la faune étant de la
responsabilité de la société (cf. titres 6.3 et 6.4).

Volet Social (mis en œuvre par l’équipe sociale)

- Mise en place du cadre de concertation (cf. titre 7.2) ;

- Suivi et appui à la mise en œuvre des mesures sociales propres aux ayants
droits de la société (cf. titre 7.5.1), sous la responsabilité de la Direction
Générale ;

- Mise en œuvre des mesures liées à La coexistence des différentes fonctions
et usages de l’espace et des ressources naturelles sur l’UFE (cf. titre 7.5.2)

Direction de
l'exploitation

- Mise en œuvre des décisions d'aménagement et mesures concernant la série
de production (cf. titre 5.1) ;

- Responsable de toutes les opérations en forêt (y compris le personnel et Le
matériel), depuis l'inventaire d’exploitation jusqu’à la livraison des grumes
à l’usine ou pour l'export ;

- Mise en place et suivi quotidien d’un système de traçabilité des grumes ;

- Responsable de la bonne application du règlement intérieur concernant la
gestion durable de la faune, avec l’aide de l’USLAB ;

- Responsable des contacts avec l'administration forestière et de la
transmission de tous les dossiers concernant la production forestière
(approuvés par la Direction Générale) ;

- Préparation des rapports trimestriels et annuels d’activités, incluant des
rapports de production.

éospatial Technology Group Congo SARL Page 190

Acteurs

Activités - Responsabilités

Administration forestière

DGEF et IGSEFDD

Suivi et contrôle des activités sur l’UFE, de manière à ce qu’elles se fassent
de façon durable” ;

Agrément des documents d'aménagement et de gestion ;

Suivi de l'exécution du Plan d'Aménagement (au travers notamment du
comité technique de suivi) ;

Prise de sanctions éventuelles en cas de non-respect des prescriptions
inscrites dans les documents de gestion” ;

Centralisation des informations générales relatives à La mise en œuvre du
Plan d'Aménagement (état d’avancement, comparaison prévisions /
réalisations) à partir des rapports transmis par la DDEF ou à partir de
missions spécifiques.

CNIAF

Avis technique pour le suivi de l'exécution du Plan d'Aménagement“ ;
Appui technique aux directions départementales et aux entreprises privées
dans la réalisation des études et dans la mise en œuvre du Plan
d'Aménagement“! ;

Contribution à la formulation des Plans de Gestion et des Plans Annuels
d'Opération ;

Suivi de l'exécution du Plan d'Aménagement (avec l’appui de la Brigade de
l’aménagement) ;

Centralisation des informations générales sur la mise en œuvre du Plan
(prévues à La DGEF).

SNR

-__ Mise en œuvre de concert avec Les institutions de recherche concernées
des programmes de conservation, notamment la conservation des
graines en vue de conserver les ressources génétiques forestières ;

-_ Coordonner et exécuter les activités liées au reboisement dans Les séries
d'aménagement de l’UFE Gouongo.

SCPFE

-__ Contrôler la quantité et La qualité du bois et dérivés à l'exportation par
l’agréage des bois issus de l’UFE Gouongo, conformément aux normes de
classement en vigueur ;

-__ Participer au processus de de la certification forestière de l’UFE ;

- Veiller au respect des quotas d'exportation des bois en grumes issus de

la production forestière.

ACFAP

- Encadrement hiérarchique de l’USLAB

Comité technique
de suivi présidé
par la DGEF :

Approuve les programmes annuels d'exécution du Plan d'Aménagement” ;
Approuve les Plans de Gestion Quinquennaux.

DDEF, DDAE, DDE |-
Et autres

Chargée de l’agrément des plans annuels d’exploitation et de la délivrance
des autorisations de coupe annuelle‘ ;

3% Loi n° 16-2000 du 20 nov. 2000 portant Code forestier, article 45.
# Décret n° 2002-437 du 31 décembre 2002, article 39. Les sanctions peuvent aller jusqu’à la suspension ou la

résiliation de La convention
“ Décret n° 2002-437 du 31
“ Décret n° 2002-437 du 31
* Décret n° 2002-437 du 31

décembre 2002, article 2.
décembre 2002, article 2.
décembre 2002, article 38.

éospatial Technology Group Congo SARL

Page 191

Acteurs

Activités - Responsabilités

administrations

Chargée du contrôle sur Le terrain des inventaires d'exploitation ;

Chargée du suivi et contrôle quotidiens de la mise en œuvre des plans
annuels d'exploitation, et des exploitations forestières en général ;

Suivi continu des volumes exploités et comparaison avec les volumes
programmés ;

Contrôle de la gestion de l’UFE en général et notamment responsable du
suivi et contrôle de l'exécution du Plan d'Aménagement“ ;

Chargée de la préparation des rapports de contrôle mensuels (transmis par
l'agent contrôleur au DDEF), trimestriels (transmis par le DDEF au DGEF et à
l'IGEF) sur l'exécution du Plan d'Aménagement et chargée de la préparation
des rapports exceptionnels en cas de non ou mauvaise exécution du Plan
d'Aménagement, transmis au DGEF* ;

Veille à ce que les droits d’usage exercés par la population locale se font
dans les limites prévues par le présent Plan d'Aménagement (défrichement
seulement dans la Série de Développement Communautaire) ;

DGEF, DGE et
Equipe sociale de
la société

Suivi et validation des études d’impact ;

Suivi de l’impact de l’exploitation forestière ;

Suivi de La mise en œuvre des mesures de gestion environnementale ;
Suivi de la mise en œuvre des mesures sociales.

Organismes
nationaux ou
internationaux de
recherche, ONG,
Universités,
Bureaux
d’études,
Consultants

Réalisation de programmes d’études complémentaires identifiées ;
Formations complémentaires identifiées ;

Audits internes ou externes (suivi, évaluation et/ou appui technique) de la
mise en œuvre du Plan d'Aménagement et de la gestion forestière durable ;

Autres prestations à déterminer.

Populations des
villages riverains
dans l’emprise de
l’UFE Gouongo

Participation au processus de dialogue permanent avec l’ensemble des
autres parties prenantes (cf. titres 7.2.2 et 7.4).

Employés de la
société  SICOFOR
et ayants droits

Participation au processus de dialogue permanent avec la Direction et la
Cellule Aménagement, à travers différents comités (cf. titres 7.2.1 et 7.4).

# Décret n° 2002-437 du 31 décembre 2002, article 72.
# Décret n° 2002-437 du 31 décembre 2002, article 73.
“ Décret n° 2002-437 du 31 décembre 2002, article 81.
# Loi n° 16-2000 du 20 novembre 2000 portant Code forestier, Article 58 ; Décret n° 2002-437 du 31 décembre

2002, article 39.

4 Décret n° 2002-437 du 31 décembre 2002, article 37.
4 Loi n° 16-2000 du 20 novembre 2000 portant Code forestier, articles 41, 42 et 62

ospatial Technology Group Congo SARL Page 192

8.3 CONTRÔLE DE L’APPLICATION DES MESURES
8.3.1 Rôle de l’État

La Loi n° 16-2000 portant Code Forestier en République du Congo stipule :

-_ Article 58 : « La gestion d'une unité forestière d'aménagement est assurée par une
structure de l'administration locale des eaux et forêts. Celle-ci est responsable de
l'exécution du plan d'aménagement de l'unité forestière d'aménagement. Elle peut
bénéficier, pour certains travaux, du concours des services spécialisés de
l'administration des eaux et forêts. »

- Article 60 : «Lorsqu'une unité forestière d'aménagement appartient à une
collectivité locale ou territoriale ou fait l'objet d'une convention d'aménagement
et de transformation, la personne gestionnaire de cette unité désigne un
responsable de l'exécution du plan d'aménagement et l'administration des eaux et
forêts nomme un agent contrôleur. [...]. »

8.3.2 Cellule Aménagement

La société SICOFOR, au sein de sa Cellule d'Aménagement, devra mettre en place un
système de suivi et de contrôle de la mise en œuvre du Plan d'Aménagement qui lui
permettra :

- d'évaluer le niveau d’application des mesures du Plan d'Aménagement
(planification de l'exploitation, mesures sociales, gestion et protection de la faune,
respect des séries, …), leur performance et leur conformité ;

-__ d’identifier les écarts observés et leurs causes ;

- de faire des propositions d'amélioration de performance.

Pour ce faire, la société SICOFOR mettra en place des procédures de suivi-évaluation des
activités d'aménagement et devra prévoir des actions correctives en cas d’écarts constatés
lors des contrôles.

8.4 AUDITS

La société SICOFOR pourra réaliser des audits en interne ou en faisant appel à des
organismes externes (comme dans le cadre d’une démarche de certification, par exemple).
Ces audits et/ou contrôles internes pourraient être effectués chaque année afin d'évaluer
régulièrement l'application du Plan d'Aménagement. Ces audits devront au minimum être
effectués tous Les 5 ans, à la fermeture de chaque Unité Forestière de Production.

En outre, un comité de suivi sera créer afin d'évaluer tous les cinq ans la mise en œuvre
du Plan d'Aménagement. Ce comité pourra regrouper l'administration forestière, SICOFOR,
des représentants de la préfecture, des collectivités locales, des populations locales et
autres parties prenantes (ONG, etc.).

éospatial Technology Group Congo SARL Page 193
8.5 RÉVISION DU PLAN D'AMÉNAGEMENT

La Loi n° 16-2000 portant Code Forestier en République du Congo stipule :

- Article 55 : « [...] Lorsque la survenance d'événements imprévus tels qu'incendies,
dépérissement des arbres ou évolutions du marché le justifie, la révision est
anticipée à l'initiative du ministre chargé des eaux et forêts ou de l'exploitant. >»

- Article 56 : « Le Plan d'Aménagement est approuvé par décret pris en Conseil des
Ministres, pour une période comprise entre dix et vingt ans qu’il indique et à
l'issue de laquelle il est révisé ».

- Article 60 : «[...] Le plan d'aménagement d'une unité forestière d'aménagement
faisant l'objet d'une convention d'aménagement et de transformation est établi et
révisé d'accords partis. Il a valeur de document contractuel. »

Du fait des difficultés de prévoir les évolutions sociales, politiques, commerciales et
économiques sur Le long terme, et étant donné les nombreuses approximations nécessaires
à la réalisation du Plan d'Aménagement, et à l’évolution possible des connaissances
scientifiques en matière de dynamique des peuplements et de sylviculture, une révision du
Plan d'Aménagement pourra être réalisée dès la fermeture de la première UFP, si
L'entreprise le juge nécessaire ou si des évênements imprévus affectent le plan
d'aménagement, soit fin 2019. C’est le concessionnaire qui devra supporter les coûts de la
révision. Par ailleurs, le MDDEFE peut également demander une révision du PA si cela
s'avère justifié.

L'intérêt du processus de révision du Plan d'Aménagement au terme d’une UFP est de :

- Comparer les prévisions de volumes estimées dans le Plan d'Aménagement par
rapport aux réalités de terrain, chercher les causes des éventuels écarts, et les
ajuster si nécessaire ;

-__ Étudier Les évolutions sociales, Leurs conséquences, et apprécier les indicateurs de
réussite des mesures sociales prévues dans Le Plan d'Aménagement ;

-__ Évaluer l’évolution de l'abondance de la faune sauvage et Les impacts des mesures
prises par la société en matière de lutte contre le braconnage ;

- Prendre en compte les résultats des nouvelles études (sur la dynamique forestière
par exemple).

éospatial Technology Group Congo SARL Page 194
9. BILAN ÉCONOMIQUE ET FINANCIER

9.1 COÛT D’ÉLABORATION DU PLAN D’ AMÉNAGEMENT

Les coûts d’élaboration estimés d’après les frais réels engagés par SICOFOR pour la
réalisation des plans d'aménagement des UFE qui lui ont été attribuées, sont donnés par Le
Tableau 44. Les montants dépensés ont été ramenés à l’hectare, par rapport à la
superficie totale de l’UFE, calculée sous SIG.

Tableau 44 : Coûts d’élaboration des plans d'aménagement

Nature cr AS Pourcentage
Investissements 150 19%
Fonctionnement 325 42%
Encadrement et assistance technique 230 30%
Cartographie - stratification 65 8%
Total 770 100%

Les investissements comprennent notamment l’ensemble du matériel acquis pour la
réalisation des inventaires d'aménagement (boussoles, mètres rubans, GPS, matériel de
campement, etc.), les coûts des véhicules utilisés et le matériel informatique acquis pour
le suivi des activités de terrain.

Le fonctionnement comprend les coûts liés aux salaires et aux primes du personnel
déployé pour la réalisation des inventaires et la saisie des données, ainsi que Les diverses
dépenses liées au fonctionnement de la Cellule Aménagement et à la réalisation des
inventaires (consommables de bureautique, carburant, etc.).

L’encadrement et l’assistance technique correspond aux frais de prestation pour l'appui
technique apporté par GTGC pour l’organisation et le suivi des travaux de terrain,
L'analyse des données et la rédaction des différents documents d'aménagement.

La catégorie « cartographie - stratification > correspond à la partie des frais facturés par
GTGC à l’entreprise pour la réalisation de l’étude cartographique.

9.2 COÛT DE LA MISE EN ŒUVRE DU PLAN D'AMÉNAGEMENT

Les coûts de mise en œuvre du Plan d'Aménagement sur l’UFE Gouongo sont détaillés dans
le Tableau 45.

Les coûts à l’hectare ont été calculés en divisant Les estimations par la superficie totale de
UUFE, calculée sous SIG. Les coûts au mètre-cube ont été obtenus en divisant les
estimations totales par une production nette moyenne arrondie à 60 000 m°/an.

éospatial Technology Group Congo SARL Page 195
Tableau 45 : Estimation des coûts annuels de la mise en œuvre du Plan
d'Aménagement

Gers Coût annuel | Coût/ha | Coût/m* Remarques
P (x 1 000 FCFA)| (FCFA) | (FCFA) q

Personnel de la Cellule 32 833 137 547

Aménagement

1 opérateur de saisie 2 400 200 000 FCFA/mois

1 cartographe 3 600 300 000 FCFA / mois

1 responsable 9 600 800 000 FCFA / mois

1 équipe de contrôle post- 8 400 1chef d'équipe + 2 agents

exploitation

3 ordinateurs 1 000 1 000 000 FCFA / ordinateur ;
amortis sur 3 ans

1 imprimante 333 A3, couleur

1 véhicule 6 000 30 000 000 FCFA ; amorti sur 5 ans

Renouvellement matériel 1 500 GPS, boussole, peinture, etc.

Fonctionnement de la Cellule 12 600 53 210

Aménagement

Gasoil véhicule 6 000 500 000 FCFA / mois

Fonctionnement général bureau 3 600 300 000 FCFA / mois

Imprévus 3 000 30 000 000 FCFA ; amorti sur 5 ans

USLAB 32 400 135 540 Montant divisé par 3, car USLAB
mutualisée sur 3 UFE

10 écogardes 8 000 200 000 FCFA / mois / écogarde

1 coordonnateur 2 400 600 000 FCFA / mois

1 véhicule 10 000 30 000 000 FCFA ; amorti sur 5 ans

Fonctionnement 12 000 3 000 000 / mois ; gasoil, frais de
nourriture, matériel divers, etc.

Recherche en agroforesterie 0 0 0 Financements à rechercher

Recherche forestière

(dynamique des peuplements, 0 0 0 Dispositif situé sur UFE Létili

techniques sylvicoles)

Information et implication des 11 800 49 197

communautés locales

1 équipe sociale 8 400 1 chef d’équipe et 2 agents

Frais de mission et de 2 400 200 000 FCFA / mois

déplacement

Frais divers 1 000 Bureautique, reprographie, etc.

Fonds de développement local 15 000 63 250

Alimentation du fonds 12 000 200 CFA / m° x 60 000 m°

Frais de tenue du Conseil de 3 000

Concertation

Mesures de gestion HSE“? 10 000 42 167 Gestion des déchets, EPI, etc.

EFIR 9 000 38 150

Logiciel de traçabilité 3 333 14 GS [ares
consultant

126 966 531 2117

TOTAL

Ces coûts, donnés à titre indicatif et évalués de façon simplifiée, pourront être complétés
et affinés Lors de l'élaboration des Plans de Gestion de chaque UFP.

# Hygiène, Sécurité, Environnement

éospatial Technology Group Congo SARL

Page 196

9.3 RECETTES DE L'ÉTAT

La contribution du secteur forestier au PIB a diminué progressivement et de manière
constante, en particulier dans les pays où le secteur pétrolier est en expansion,
notamment la République du Congo, le Gabon et la Guinée équatoriale (FAO, 2010).
Cependant, avec La fluctuation du cours du dollar, d’une part, et la baisse significative du
prix du baril, d’autre part, le Congo a relancé ce secteur afin que la contribution à la
croissance économique et à l’emploi puisse participer au développement socioéconomique
du pays.

Dans ce contexte, au terme des travaux portant sur l’élaboration du plan d'aménagement
de l’UFE Gouongo, il a été estimé les prévisions des recettes attendues par l’Etat pour les
dix prochaines années. Ces prévisions ont été évaluées sur la base des essences objectif et
des taxes inhérentes aux activités d'exploitation forestière de l’UFE Gouongo. Ainsi au cas
où Le marché international pourrait s'ouvrir aux essences de promotion, il va sans dire que
ces recettes devraient évoluées.

Le tableau 46 ci-dessous détaille ces prévisions de recettes.

Tableau 46 : Evaluation des recettes de l’Etat (en FCFA)

Types d'impôts et taxes UFP1 UFP2 Total
Taxes forestières 3219973792 4064876838 7284850630
Impôts, taxes, droits et redevances liés aux
exportations 605344223 597063044 1202407267
Droits et taxes sur importations, autres taxes,

impôts ou redevances 3735581634 3713671785 7449253419
Cotisations, impôts et taxes sur salaires 198769759 197407193 396176952
TOTAL 7759669407] 8573018861] 16332688268

SFAO (Food and Agriculture Organziation- Organisation des Nations Unies pour

L'alimentation et l’Agriculture). 2010. Global Forest ResourcesAssessment 2010. Rome:

FAO. 42 p.

éospatial Technology Group Congo SARL

Page 197

BIBLIOGRAPHIE

DOCUMENTS CITÉS

ACHIKBACHE, B., ANGLADE, F., 1988. Les villes prises d’assaut : Les migrations internes in
Le Congo : banlieue de Brazzaville. Politique Africaine, N°31, p. 7-14.

ATIBT, 2007. Étude sur le plan pratique d'Aménagement des Forêts Naturelles de
Production Tropicales Africaines. Application au cas de l'Afrique Centrale. Volet 1 «
Production Forestière ». Paris,136 p.

ATIBT, 2014. Études sur le plan pratique de l'aménagement des forêts naturelles de
production tropicales africaines, Volet 4 Gestion Durable et préconisations en vue de la
certification. Belgique.

DUBART, N., 2014a. Mission d’Assistance Technique Court-Terme : « Aspects sociaux des
plans d'aménagement ». Compte-rendu de réunions. Société SICOFOR. Brazzaville, 9 p.

DUBART, N., 2014b. Mission d’Assistance Technique Court-Terme : « Aspects sociaux des
plans d'aménagement >. Proposition de rédaction Titre 7 : ASPECTS SOCIAUX. Société
SICOFOR. Brazzaville, 22 p.

FORNI, E., 2014. Élaboration d’outils techniques communs nationaux. Identification de
programmes régionaux de recherche développement. Mission 2. Brazzaville, 26 p.

GOURLET-FLEURY, S. & FORNI, E., 2014. Élaboration d'outils techniques communs
nationaux. Identification de programmes régionaux de recherche développement. Mission
1. Brazzaville, 62 p.

GTGC, 2008. Rapport technique. Pré-inventaire d’aménagement. UFE Gouongo.
Brazzaville, 51 p.

GTGC, 2014a. Projet d'Aménagement de l'Unité Forestière d'Exploitation Gouongo. Rapport
d'inventaire Multi-Ressources. Brazzaville, 181 p.

GTGC, 2014b. Rapport d’étude cartographique. UFE Gouongo. UFA Sud 8 Sibiti. Brazzaville,
52 p.

GTGC, 2014c. Rapport de Découpage en Séries d'Aménagement de l'UFE Gouongo.
Brazzaville, 30p.

PAGEF, 2013a. Rapport d'étude socio-économique du secteur forestier Sud Congo. Bassin
de Vie N°2. Brazzaville, 157 p.

PAGEF, 2013b. Rapport d'études écologiques. Zone écologique du Chaïillu. Brazzaville,
179p.

PAGEF, 2014a. Note Technique N°35. Réflexion technique sur la problématique de
superposition entre les concessions forestières de La zone d’action prioritaire du PAGEF, les
activités minières et de conservation. Brazzaville, 157 p.

PAGEF, 2014b. Rapport de l'étude dendrométrique N°2. Établissement des tarifs de cubage
de la zone Chaillu sur Les UFE Gouongo, Massanga, Mpoukou-Ogooué et Nyanga. Brazzaville,
129 p.

éospatial Technology Group Congo SARL Page 199
PAGEF, 2014c. Rapport de l'étude dendrométrique. Calcul des coefficients de récolement
à utiliser pour la rédaction des rapports d’inventaires multi-ressources des concessions des
sociétés de la zone Chaillu. Brazzaville, 16 p.

PICQUENOT, K., 2014. Étude sur Les impacts économiques et sociaux de la filière forêt-bois
en République du Congo. PAGEF, Brazzaville 106 p.

RÉFÉRENCES TECHNIQUES PAR THÉMATIQUE

GEOLOGIE / HYDROLOGIE / RELIEF

MOUKOLO, N. 1992. État des connaissances actuelles sur l‘hydrogéologie du Congo
Brazzaville. Hydrogéologie 1-2, 47-58.

PEYROT B. 1977. Géologie. In : P. Vennetier, G. Laclavère, G. Lasserere (eds). Atlas de la
République Populaire du Congo. Jeune Afrique, Paris, 8-9.

VENNETIER, P. 1977. Relief et hydrographie. In : P. Vennetier, G. Laclavère, G. Lasserere
(eds). Atlas de La République Populaire du Congo. Jeune Afrique, Paris, 4-7.

PEDOLOGIE

BOISSEZON, P.d. 1967. Étude pédologique de la vallée du Niari. In : Quinze ans de travaux
et de recherches dans Les Pays du Niari (1949-1964). ORSTOM, Paris, 5-48.

JAMET, R., RIEFFEL, J-M. 1976. Notice explicative n°65. Carte pédologique du Congo
à1/200.000. Feuille Pointe-Noire, Feuille Loubomo. ORSTOM, Paris, 177 p.

MULLER, D., BOCQUIER, G., NAHON, D., PAQUET, H. 1980-1981. Analyse des
différenciations minéralogiques et structurales d’un sol ferralitique à horizons nodulaires
du Congo. Cah.ORSTOM Sér. Pédo. XVIII (2), 87-109.

PEYROT, B. 1977. Pédologie. In : P. Vennetier, G. Laclavère, G. Lasserere (eds). Atlas de la
République Populaire du Congo. Jeune Afrique, Paris, 16-17. MAY, CHA.

CLIMATOLOGIE

ANON. 1930. Atlas pluviométrique du Congo Français. Gouvernement Général de l’Afrique
Équatoriale Française, Paris, 20 p.

DAGBA, E. 1989. Quelques données agro-météorologiques sur Pointe-Noire (1950-
1988).0RSTOM, Pointe-Noire, 81 p. MAY.

DAGBA, E. 1990. Quelques observations agro-météorologiques (1988-1989) au centre
ORSTOM de Pointe-Noire. ORSTOM, Pointe-Noire, 20 p.

MOUTON, J. 1956. Étude climatologique sur La vallée du Niari (moyen-Congo). Météorologie
4(43), 259-265. NI.

VENNETIER, P. 1977. Climat. In : P. Vennetier, G. Laclavère, G. Lasserere (eds). Atlas de la
République Populaire du Congo. Jeune Afrique, Paris, 10-15. MAY, CHA.

éospatial Technology Group Congo SARL Page 200
FLORE - FORMATIONS VEGETALES - ANCIENS INVENTAIRES

AUBREVILLE, A. 1948. Étude des forêts de l'Afrique Équatoriale française et du Cameroun.
IRAT, Nogent-sur-Marne, 131 p.

AUBREVILLE, À. 1968. Les Caesalpinioideae de la flore congo-camerounaise. Taxonomie,
distribution géographique, écologie, histoire et évolution. Adansonia 8 (2), 145-175.

BEGUE, L. 1967. Chroniques phytogéographiques. Bois et Forêts des Tropiques 100, 58-63.

CLEMENT, J. 1973. Planification de la mise en valeur des ressources forestières de la zone
Sibiti Zanaga (Congo). Fascicules 1 et 4. CERDAT-CTFT, 167 p. et 65p.

CTFT. 1965. Quinze ans de travaux et de recherches dans les pays du Niari. Synthèse des
études, recherches et travaux en matière forestière dans les pays du Niari au Congo
Brazzaville. CTFT, 143 p.

CTFT. 1973. Planification de La mise en valeur des ressources forestières de la zone de
Sibiti Zanaga. République Populaire du Congo. Exécution et Résultats de l'inventaire.
Fascicule 4. CTFT, Paris, 72 p.

DE WASSEIGE, C., DEVERS, D., DE MARCKEN, P., EBA’A ATYI, R., NASI, R., MAYAUX, P.
2009. Les forêts du bassin du Congo : état des forêts 2008. Office des Publications de
UUnion Européenne, Luxembourg, 425 p.

DESCOING B. 1975. Les grandes régions naturelles du Congo. Candollea 30, 91-120.

DOUCET, JL 2003. L’alliance délicate de la gestion forestière et de La biodiversité dans les
forêts du centre du Gabon. Thèse, Faculté universitaire des Sciences agronomiques de
Gembloux, 390 p.

DOUMENGE, C. 1990. Contribution à l'étude des structures de populations d’arbres
d'Afrique Centrale (exemples du Gabon, Cameroun, Congo). Thèse, Université de
Montpellier 2, 272 p.

DUPUY, B., LOUMETO, J., AMSALLEM, I, GERARD, C., NASI, R. 1999. Gestion des
écosystèmes forestiers denses d’Afrique tropicale humide. 2. Congo. CIRAD, Montpellier,
146 p.

ELENGA, H., SCHWARTZ, D., VINCENS, A. 1992. Changements climatiques et action
anthropique sur le littoral congolais au cours de l’Holocène. Bull. Soc. Géol. France, 163
(1), 83-90.

FAVIER, C., DE NAMUR, C., DUBOIS, M-A. 2004. Forest progression modes in littoral Congo,
Central Atlantic Africa. Journal of Biogeography 31, 1445-1461.

GIBERT G. 1988. La masse forestière congolaise - son implantation, ses divers faciès. Bois
et Forêts des Tropiques 204, 3-19.

GOMA, B., ITOUMBA, A. 1988. Rapport sur les travaux de sondage réalisés dans les permis
COMETRAB (UFA Sud 2). SIAF, Brazzaville. Disponible CNIAF.

GROULEZ, J. 1963. Aucoumea klaineana dans le sud de son aire. Bois et Forêts des
Tropiques 89, 37-42.

HECKETSWEILER, P., 1988. Conservation et utilisation rationnelle des écosystèmes
forestiers en Afrique centrale. Rapport national Congo. Rapport UICN, Gland, Suisse : 180p.

éospatial Technology Group Congo SARL Page 201
KOECHLIN, J. 1952. Botanique et écologie sur Le plateau de M’Bbe. IEC, Brazzaville, 22 p.

KOECHLIN, J., 1961. La végétation des savanes dans le sud de la République du Congo
(Brazzaville). ORSTOM, IRSC, Montpellier, 301p.

KOYO, J-P. 1982. Les forêts congolaises d’aujourd’hui et celles de demain. Bois et Forêts
des Tropiques 196, 17-23.

KRAUS, M., LUTZ, A. 1988. Rapport final sur l'inventaire dans l’unité forestière
d'aménagement n°5 (Kibangu). Brazzaville.

KRAUS, M., LUTZ, A. 1988. Rapport final sur l'inventaire de l'unité forestière
d'aménagement n° 2 (Madingo-Kayes). Ministère de l'Economie Forestière. Organisation
des Nations Unies pour l’Alimentation et l'Agriculture. Brazzaville. Tomes | et Il, 348 et
300 p. Disponible au CNIAF.

LACHENAUD, O. 2009. La flore des plantes vasculaires de la République du Congo :
données. Systematics and Geography of Plants 79 (2), 199-214.

LEBRUN, J.et GILBERT, G., 1954. Une classification écologique des forêts du Congo. Publ.
INEAC, Sér. Sc. 63, 89p.

LOUMETO, J.J., HUTTEL, C. 1997. Understory vegetation in fast-growing tree plantations
on savanna soils in Congo. Forest Ecology and Management 99, p. 65-81.

MALEY, J. CABALLE, G., SITA, P. 1990. Étude d’un peuplement résiduel à basse altitude de
Podocarpus latifolius sur Le flanc congolais du Massif du Chaïllu. ORTSOM, 336-352.

MARIEN J. N, MALLET B. 2004. Nouvelles perspectives pour l'exploitation forestière en
Afrique centrale. Bois et Forêts des tropiques, 282, p 67-79.

MOUTSAMBOTE, J.-M. & NSONGOLA, G. 2005. La végétation de Kouyi-Louambitsi et
Moungoundou sud (Massif du Chaillu). WCS, 34 p.

MOUTSAMBOTE, J-M., N’ZALA, D., NGONDO, J-C. 2000. Évolution des recrûs forestiers après
culture de manioc du Mayombe (Congo). Cahiers de l'Agriculture 9 (2), 141-144.

NGOMANDA, A., CHEPSTOW-LUSTY, A., MAKAYA, M., FAVIER, C., SCHEVIN, P., FONTUGNE,
M.,OSLISLY, R., JOLLY, D. 2009. Western equatorial African forest-savanna mosaics: a
legacy oflate Holocene climatic change? Clim. Past. 5, 647-659.

NGONGO, J-M., ITOUMBA, A., SAMBA, À. 1990. Rapport sur les travaux de sondage dans
deuxlots de l’ex permis Scirima (UFA Sud 2). SIAF, Brazzaville. MAY, disponible CNIAF.*

ONANA, J-M. 2008. À synoptic revision of Dacryodes (Burseraceae) in Africa, with a
newspecies from Central Africa. Kew Bulletin 63, 385-400.

PEYROT, B. 1977. Végétation. In : P. Vennetier, G. Laclavère, G. Lasserere (eds). Atlas de
la République Populaire du Congo. Jeune Afrique, Paris, 16-17. MAY, NIA, CHA

RAYDEN, T., 2011. Rapport final sur Le Cadrage des Mesures de Protection De La Faune Et
la Biodiversité. Projet d'Aménagement des Petits Permis Forestiers Gabonais, Gabon,
Libreville, 48 p.

SETZER, O. 1979. Travaux préliminaires pour la planification de la mise en valeur des
ressources forestières du Sud Congo. Polythechnica, Prague, 100 p. Disponibles au CNIAF.

éospatial Technology Group Congo SARL Page 202
SETZER, O. 1988. Rapport sur l’aménagement dans l’unité forestière d'aménagement n°5
(Kibangou). Ministère de l'Économie Forestière. Organisation des Nations Unies pour
VAlimentation et l’Agriculture. Brazzaville, 150 p. Disponible au CNIAF.

SETZER, O., MANTINOU-GOMA, P., KOSSA-KOSSA, G. 1986. Répertoire des essences
inventoriées au Sud Congo. s.L., 357 p.

SIAF 2003. Rapport d’inventaire de planification de l’UFE Mapiti, située dans l’UFA Sud 10
(Zanaga) du secteur forestier sud. SIAF, Brazzaville, 28 p. Disponible au SIAF.

AF. 1989. Synthèse et analyse des résultats de l'inventaire d'aménagement des UFA Sud
(Madingo-Kayes), Sud 5 (Kibangu) et Sud 6 (Divenié). SIAF, Brazzaville,

D uw

AF. 2003. Rapport d’inventaire de planification de l’UFE Nyanga située dans l’UFA Sud
(Mossendjo) du secteur forestier sud. SIAF, Brazzaville, 25 p. Disponible au SIAF.

uw

AF. 2004. Rapport d’inventaire de planification de l’UFA Abala située dans le secteur
forestier centre (Département des Plateaux). SIAF, Brazzaville, 24 p. Disponible au SIAF.

SITA, P., MOUTSAMBOTE, J-M., 1988. Catalogue des plantes vasculaires du Congo. Min. de
la Rech. Scient. Et de l’Env., CERVE/ORSTOM, Brazzaville, Congo : 195p.

TCHINDJANG M., BISENGA J.F. Évaluation environnementale et gestion durable des
ressources forestière de la réserve transfrontière du Mayombe : Cas de la réserve de
Biosphère de Dimonika, 20 p.

FAUNE

DUPUY, B., LOUMETO, J., AMSALLEM, I, GERARD, C., NASI, R. 1999. Gestion des
écosystèmes forestiers denses d’Afrique tropicale humide. 2. Congo. CIRAD, Montpellier,
146 p.

Gauthier-Hion A., Colyn M. & Gautier J.-P. (1999). Histoire naturelle des Primates
d'Afrique Centrale, Ecofac.

MATHOT L., DOUCET J-L. 2006. Méthode d'inventaire faunique pour le zonage des
concessions en forêt tropicale. Bois et Forêts des Tropiques 287 (1), 59-70.

NGANGA, l., GALOY, P. GERARD, N. 2010. Manuel illustré de formation à la collecte de
données sur les Grands Mammifères et les indices d'activités humaines au cours
d'inventaire multi ressources. SIAF, PAGEF, Brazzaville, 34 p.

PRODUITS FORESTIERS NON LIGNEUX VEGETAUX

DOUMENGE, C. 1992. La Réserve de Conkouati : Congo. Le secteur sud-ouest. UICN,
Gland,231.

DUPUY, B., LOUMETO, J., AMSALLEM, I, GERARD, C., NASI, R. 1999. Gestion des
écosystèmes forestiers denses d’Afrique tropicale humide. 2. Congo. CIRAD, Montpellier,
146 p.*

MAKITA MADZOU J-P., PROFIZI J-P. 1996. Cueillette et ramassage des produits végétaux
forestiers par les Téké_Tsaaya en forêt dense humide du massif du Chaïllu (Congo). In : A.
Froment, |. de Garine, C. Binam Bikoi, J.F. Loung. (Eds). Bien manger et bien vivre.

éospatial Technology Group Congo SARL Page 203
Anthropologie alimentaire. Actes du colloque tenu à Yaoundé du 27 au 30 avril
1993.ORSTOM, Paris, 133-154

IMPACTS TRADITIONNELS : CHASSE / CUEILLETTE / AGRICULTURE

BOUNGOU, G., NGUEMBO, J. 1988. Les activités prédatrices : la chasse et la pêche. . In:
Sénéchal, M., Kabla, F., Fournier (eds). Revue des connaissances du Mayombe. Synthèse
préparée pour le projet PNUD/Unesco PRC/85/002 et PRC/88/003. UNESCO, Paris, 213-
215.

DOUMENGE, C. 1992. La Réserve de Conkouati : Congo. Le secteur sud-ouest. UICN,
Gland,231.

MAPANGUI, A., SENECHAL, J. 1988. L'agriculture. . In : Sénéchal, M., Kabala, F.,
Fournier(eds). Revue des connaissances du Mayombe. Synthèse préparée pour le projet
PNUD/Unesco PRC/85/002 et PRC/88/003. UNESCO, Paris, 217 - 233.

IMPACT INDUSTRIEL : EXPLOITATION FORESTIERE / MINERAIS / PETROLE

ACADER Consulting, 2006. Etude d’impact environnemental. Projet d’exploitation de la
forêt communale de MOLOUNDOU. ACADER Consulting, 165 p.

DOUMENGE, C. 1992. La Réserve de Conkouati : Congo. Le secteur sud-ouest. UICN, Gland,
231. MAY.

FAO, 2003. Code régional d’exploitation forestière à faible impact dans les forêts denses
tropicales humides d’Afrique Centrale et de l’Ouest. FAO, Rome, 152 p.

FRM, 2005. Étude Écologique de l’UFA Ngombé. FRM, Mauguio Montpellier, 121 p.
FRM, 2007. Étude Écologique de l’UFA Lopola. FRM, Mauguio Montpellier, 89 p.

FRM, 2008. Étude Écologique. Unité Forestière d'Aménagement Mokabi-Dzanga. FRM,
Grand Montpellier, 132 p.

FRM, 2009. Étude Écologique. Unité Forestière d'Aménagement Missa. FRM, Grand
Montpellier, 124 p.

GIBERT, G., SENECHAL, J. 1988. L'économie forestière. . In : Sénéchal, M., Kabala,
F.,Fournier (eds). Revue des connaissances du Mayombe. Synthèse préparée pour le projet
PNUD/Unesco PRC/85/002 et PRC/88/003. UNESCO, Paris, 249 - 293. MAY.*

GIBERT, G. 1977. Économie du bois. In : P. Vennetier, G. Laclavère, G. Lasserere (eds).
Atlas de La République Populaire du Congo. Jeune Afrique, Paris, 42-43. MAY, CHA*

JMN CONSULTANT, 2008. Étude d’impact environnemental détaillée de L'UFA 10 053 de la
société des GRUMES du CAMEROUN (GRUMCAM). JMN CONSULTANT, 90 p.

KOUBANA, 2008. Étude écologique de L'UFA Ipendja. Thanry Congo, Brazzaville, 120 p.
Ministère du Plan, de l'Aménagement du Territoire, de l’Intégration Économiques et du

NEPAD. 2005. Schéma national de l’Aménagement du Territoire de la République du Congo.
Brazzaville, 172 p.

éospatial Technology Group Congo SARL Page 204
ROMAND, P., 2011. Rapport de Mission N°09. Formation aux techniques EFIR pour la
société FORALAC CAT de KOLA et NKOLA.CNIAF, PAGEF, Brazzaville, 15 p.

ROMAND, P., 2011. Rapport de Mission N°11. Formation aux techniques EFIR du personnel
de la société NOUVELLE TRABEC, UFE sous CAT de Boubissi. CNIAF, PAGEF, Brazzaville,
16p.

DONNEES SOCIO-ECONOMIQUES

BRUSH, S.B. (1975). The concept of carrying capacity for systems of shifting
cultivation. American Anthropologist 77: 799-811.

Centre National des Statistiques et des Études Économiques, Deuxième enquête
congolaise auprès des ménages pour le suivi et l'évaluation de la pauvreté, République
du Congo, 2012.

CONKLIN, H. C. (1957). Hanunoo agriculture: a report on an integral system of shifting
cultivation in the Philippines. United Nations Food and Agriculture Organization,
Rome, Italy.

Convention des Nations Unies sur la lutte contre la désertification, Processus
d’Élaboration du Programme d’Action National. Rapport National du Congo, 2005.

Ministère du Développement Durable, 2010, de l'Économie Forestière et de
l'Environnement, Proposition pour la préparation à la REDD + (RPP), République du
Congo, 2010

République du Congo, 2012, Journal Officiel, 54ème année, n° 26

Ministère de l’économie Forestière, 2008, Resource Extraction Monitoring, Observateur
Indépendant, Rapport n° 018/OI/REM

Ministère de l’économie Forestière, 2010, Resource Extraction Monitoring, Observateur
Indépendant, Rapport n° 025/OIFLEG/REM

Ministère du Plan, 2011, Annuaire statistique du Congo 2009, Brazzaville
Ministère de l'Agriculture et de l’Élevage, Étude du Secteur Agricole, 2012

Ressource Extraction Monitoring, 2008, Rapport n°018/OI/REM, Mission conjointe
Direction des forêts/Observateur indépendant, République du Congo

PIERRE, J.-M. (2005). Étude socio-économique UFA Ngombé. FRM/IFO, Brazzaville,
146 p. + Annexes.

République du Congo, Ministère de l’économie, du Plan, de l’aménagement Du
Territoire et de l'intégration (2012). Plan National de Développement Congo 2012 -
2016. Livre 1 : Document de Stratégie pour la Croissance, l'Emploi et La Réduction de
la Pauvreté (DSCERP 2012-2016). 374 p.

SOFRECO-CERAPE (2012a). Monographie départementale du Lekoumou. Étude du
Secteur Agricole. Ministère de l'Agriculture et de l'Élevage (MAE), Banque Africaine de
Développement, 2012, 88 p.

éospatial Technology Group Congo SARL Page 205
SOFRECO-CERAPE (2012b). Monographie départementale du Niari. Étude du Secteur
Agricole. Ministère de l'Agriculture et de l'Élevage (MAE), Banque Africaine de
Développement, 2012, 103 p.

TEXIER, J. & KANTE, B. (2005). Tendances du droit forestier en Afrique francophone,
hispanophone et lusophone. FAO, Étude juridique en ligne #47, 30 p.

éospatial Technology Group Congo SARL Page 206
ANNEXES

Annexe 1 : Arrêté n° 8520/MEFE/CAB.- définissant les unités forestières d’exploitation de

la zone | Lékoumou dans Le secteur forestier Sud ............................................... 208
Annexe 2 : Convention d'aménagement et de transformation n° 4/MEFE/CAB/DGEF pour la
mise en valeur des UFE de SICOFOR ......................,.........,...,......,..,...s 216
Annexe 3 : Arrêté n° 8232/MEFE/CAB.- portant approbation de la CAT de SICOFOR ..….… 225
Annexe 4 : Histogrammes de structure des essences de promotion........................... 227

Annexe 5 : Effectifs par essence et par classe de diamètre avant et après actualisation des
données d’inventaires......................................... ss. 235

éospatial Technology Group Congo SARL Page 207
ANNEXE 1 : ARRÊTÉ N° 8520/MEFE/CAB.- DÉFINISSANT LES UNITÉS
FORESTIÈRES D'EXPLOITATION DE LA ZONE | LÉKOUMOU DANS LE
SECTEUR FORESTIER SUD

2... Technology Group Congo SARL Page 208
MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité — Travail - Progrès

ARRETE N° 8520 IMEFE/CAB.-
définissant les unités forestières d'exploitation
de la zone | Lékoumou dans le secteur forestier sud.

LE MINISTRE DE L'ECONOMIE FORESTIERE ET DE L'ENVIRONNEMENT

Vu la Constitution;
Vu la loi n° 16-2000 du 20 novembre 2000 portant code forestier ;

Vu le decret n° 2002-437 du 31 décembre 2002 fixant les conditions de gestion et
d'utilisation des forêts ;

Vu le décret n° 2003-106 du 7 juillet 2003 relatif aux attributions du ministre de
1omié torestière et de l'environnement ,

Vu le décret n° 2005-02 du 7 janvier 2005 tel que rectifié par le décret n° 2005-83 du
2 février 2005 portant nomination des membres du Gouvernement

Vu lariêté n°_85 19 du 23 décembre 2005 __ définissent les unités

forestières d'Aménagement du secteur forestier sud et précisant les modalités de
leur gestion et de leur exploitation

ARRETE:

CHAPITRE | : DES DISPOSITIONS GENERALES

Article Premier : En vertu des dispositions de l'article 54 de la loi 16-2000 du 20
novembre 2000, portant code forestier, il est approuvé la création de dix Unités

Forestières d'Expioitation dans la zone | Lékoumou, désignées ainsi qu'il suit
a) Unité Forestière d'Aménagement Sud 7 Bambama :

-__ unité forestière d'exploitation Létili
unité forestière d'exploitation Bambama ;
-__unité forestière d'exploitation Mpoukou-Ogoouëé

}-

éospatial Technology Group Congo SARL

Page 209
b) Unité Forestière d'Aménagement Sud 8 Sibiti :

- unité forestière d'exploitation Gouonge ;

- unité forestière d'exploitation Loango :

- unité forestière d'exploitation Ingoumina Lélali ;
- unité forestière d'exploitation Loumongo :

- unité forestière d'exploitation Mapati ;

- unité forestière d'exploitation Kimandou ;

- unité forestière d'exploitation Louadi-Bihoua

CHAPITRE Il : DE LA DEFINITION DES UNITES FORESTIERES D'EXPLOITATION

Article 2: Les unités forestières d'exploitation de l'UFA Sud 7 Bambama sont définies
ainsi qu'il suit

a) Unité Forestière d'Exploitation Létili : Elle couvre une superficie totale de 141.90
PS hectares environ et est délimitée ainsi qu'il suit :

Au Nord et à l'Est : Par la frontière Congo-Gabon.

Au Sud : Par le parallèle 02°20'39,2" Sud depuis la rivière Djimi jusqu'à la rivière
Bili. puis par la rivière Bili en aval jusqu'à sa confluence avec la rivière Loua
“ensuite par la rivière Loua en aval jusqu'à sa confluence avec la rivière Ogooué

puis par la rivière Ogooué en amont jusqu'à sa confluence avec la rivière Djouiou

ensuite par la rivière Djoulou en amont jusqu'au pont de la route Bambama
Zanaga ; puis par la route Zanaga-Bambama, en direction de Bambama jusqu'au
carrefour de Mouyal ; ensuite par la route Bambama-Mossendjo depuis le village
Mouyali jusqu'à l'intersection avec le parallèle 02°28'35,3” Sud; puis par ce
parallèle jusqu'à la rivière Mpoukou

-_ A l'Ouest: Par la rivière Mpoukou.

b) Unité Forestière d'Exploitation Bambama : Elle couvre une superficie totale de

PE Ru es
= 145.000 hectares environ et est délimitée ainsi qu'il suit
-_ Au Nord: Par le parallèle 02°20'39,2" Sud depuis la rivière Djimi jusqu'à la rivière

Bili; puis par la rivière Bili en aval jusqu'à sa confluence avec la rivière Loua
ensuite par la rivière Loua en aval jusqu'à sa confluence avec la rivière Ogooué
puis par la rivière Ogooué en amont jusqu'à sa confluence avec la rivière Djouiou
ersuite par la rivière Djoulou en amont jusqu'au pont de la route Bambama-
Zanaga ; puis par la route Zanaga-Bambama en direction de Bambama jusqu'au

Î carrefour de Mouyali ; ensuite par la route Barnbama-Mossendjo depuis le village

H HMouyali jusqu'à l'intersection avec le parallèle 02°28'35,3” Sud.

| l

H

Î

;

i

ospatial Technology Group Congo SARL Page 210
- A l'Ouest Par une droite Nord-sud de 49600 m environ depuis la route
Bambama-Mossendjo jusqu'à la rivière Loula

Au Sud : Par la rivière Loula en amont jusqu'à sa confluence avec une rivière non
dénommée aux coordonnérs suivantes : 02°52'00,0" Sud et 13°15'54,8" Est

ensuite par cette rivière non dénommée en amont jusqu'au parallèle 02°44'553,5"
Sud; puis par ce parallèle vers l'Est jusqu'à la rivière Loula à 8.200 m environ
ensuite par la rivière Loula en amont jusqu'au parallèle 02°41'44,4" Sud ; puis par
une droite de 15.400 m environ orientée à l'Est géographique ; ensuite par une
droite de 49.200 m environ orientée à 300°

-_ A lEst: Par la frontière Congo-Gabon

c) Unite Forestière d'Exploitation Mpoukou-Ogoué : Elle couvre une superficie totale
de 321 840 hectares environ et est délimitée aussi qu'il suit :

Ps

Au Nord: Par le parallèle 02°28'35,3 Sud, depuis la rivière Mpoukou jusqu'à la
route Mossendjo-Bambama ; ensuite par une droite Nord-Sud de 49.600 m environ
depuis la route Bambama-Mossendjo jusqu'à la rivière Loula, puis par la rivière
Loula en amont jusqu'à sa confluence avec une riviôre non dénommée aux
coordonnées suivantes: 02°5200,0” Sud et 13°15'54,8" Est; ensuite par cette
rivière non dénommée en amont jusqu'au parallèle 02°44'53,6" Sud ; puis par ce
parallèle vers l'Est jusqu'à la rivière Loula à 8.200 m environ : ensuite par la rivière
Loula en amont jusqu'au parallèle 02°41'44,4" ; puis par une droite de 15.400 m
environ orientée à l'Est géographique ; ensuite par une droite de 49.200 m environ
orientée à 300°; puis par la frontière Congo-Gabon jusqu'au point aux
coordonnées suivantes : 02*30'00.0" Sud et 14*00'00,0” Est

- A l'Est. Par une droite Nord-Sud de 14.200 m environ, depuis la frontière Congo-
Gabon jusqu'à la source de la rivière Kia

Ps

- Au Sud: Par la rivière Kia en aval jusqu'à sa confluence avec la rivière Ogooue
ensuite par la rivière Ogooué en aval jusqu'à sa confluence avec la rivière Léoué:
puis par la rivière Léoué en amont jusqu'au pont de la route Pangala-Zanaga
ensuite par la route Pangala-Zanaga-Bambama, depuis le pont sur la rivière Léoué
jusqu'au pont sur la rivière Léfou : puis par la rivière Léfou en amont jusau'au
village Moumbil; ensuite par la rivière Gouongo en aval, jusqu'à sa confluerce
avec la rivière Gnimi, puis par la rivière Gnimi en aval jusqu'à son intersection avec
la longitude Est 13°13'20,00"; ensuite par cette longitude vers le Sud, sur une
distance de 22.400 m environ jusqu'à la borne géodésique de Komono ; puis par la
route Komono-Mossendjo jusqu'au pont sur la rivière Mpoukou.

A l'Ouest : Par la rivière Mpoukou en amori jusqu'au parallèle 02°28'35,3" Sud

Article 3 : Les Unités Forestières d'Exploitation de l'UFA Sud 8 Sibiti sont définies a
qu'il suit :

ospatial Technology Group Congo SARL

Page 211
a) Unité Forestière d'Exploitation Gouongo : Elle couvre une superficie totale de
244 632 hectares environ, et est délimitée ainsi qu'il suit :

- A l'Ouest et au Nord : par la rivière Louéssé en amont depuis sa confluence avec
la rivière Lélali jusqu'à sa confluence avec la rivière Mpoukou ; puis, par la riviere
Mpoukou en amont jusqu'au pont de la route Komono-Mossendjo; ensuite par
cette route vers komono jusqu'à la borne géodésique de komono ; puis par une
droite de 22.500 m orientée au Nord géographique jusqu'à la rivière Gnimi ; puis
par la rivière Gnimi en amont jusqu'à sa confluence avec la rivière Gouongo
ensuite par la rivière Gouongo en amont jusqu'au village Moumbili ; puis, par la
rivière léfou en aval jusqu'au pont de la route Bambama-Zanaga. ensuite, par
cette route jusqu'à Zanaga ;

À lEst: Par la route Zanaga-Ingoumina, depuis Zanaga jusqu'au point aux
coordonnées suivantes : 03° 06’49,0” Sud et 13°52'51,6" Est, situé dans le village
gs Lékangui

- Au Sud: Par une droite de 5400 m environ orientée géographiquement à 101°
joignant le village Lékangui à la source de la rivière Lékoumou aux coordonnées
suivantes : 03°07 22,9" Sud et 13°15'00,0” Est; puis, par la rivière Lékoumou en
aval jusqu'à sa confluence avec une rivière non dénommée aux coordonnées
suivantes : 03°12'39,2" Sud et 13°26°57,4" Est: ensuite par cette rivière non
dénommée en amont jusqu'au pont de la route Komono-Bambama entre 5
villages Makou et Ngani; puis, par cette route en direction de Komono jusqu'au
village Madingou, carrefour des routes Mossendjo-Sibiti et Bambama-Sibiti :
ensuite par la route Komono-Sibiti jusqu'au pont sur la rivière Lékoumou ; puis, par
la rivière lékoumou en aval jusqu'à sa confluence avec la rivière Lélali : ensuite par
la rivière Lélali en aval jusqu'à sa confluence avec la rivière Louéssé.

b) Unité Forestière d'Exploitation Loango : Elle couvre une superficie totale de
77-020 hectares environ etest délimitée ainsi qu'il suit

A l'Ouest, au Sud et à l'Est: Par la rivière Lélali en amont depuis le pont de la
route Komono-Sibiti jusqu'à sa source : puis, par une droite de 8.600 m environ
géographiquement à 344° jusqu'à la source d’une rivière non dénommée affluent
de la rivière Loyo ; ensuite par une droite de 11.400 m environ, orientée au Nord
géographique, jusqu'à la route Zanaga-Mapati

Au Nord : Par la route Zanaga-Mapati jusqu'au village Mapati ; ensuite par la route
Komono-Sibiti jusqu'au pont sur la rivière Lélali

c} Unité Forestière d'Exploitation Ingoumina-Lélali : Elle couvre une superficie totale
de 245.660 hectares environ et est délimitée ainsi suit

Au Nord: Par la route Zanaga-Ingoumina-Pangala, depuis le point aux
coordonnées suivantes : 02°54° 32,7" Sud et 13°51'16,1" Est, situé dans le village
Ingournina jusqu'à la rivière Lali-Bouenza ;

|
{

ospatial Technology Group Congo SARL Page 212
A l'Est: Par la rivière Lali-Bouenza en aval depuis la route Zanaga-Pangala
jusqu'à sa confluence avec la rivière Loukaulou ;

- Au Sud: Parla rivière Loukoulou en amont jusqu'à sa source ;

A l'Ouest : Par une droite de 16.000 m environ, orientée au Nord géographique de
la source de la rivière Loukoulou jusqu'à la rivière Lélali ; ensuite par la rivière
Lélali en amont jusqu'à sa source aux coordonnées suivantes : 03°27'16,3" Sud et
13°42194" Est: ensuite par une droite de 8600 m environ, orientée
géographiquemlent à 344° jusqu’à la source d’une rivière non dénommée affluent
de la rivière Loyo ; ensuite, par une droite de 11,400 m environ, orientée au Nord
géographique jusqu'à la route Mapati-Zanaga; puis par cette route Mapati-
Zanaga jusqu'au village Ingoumina.

di Unité Forestière d'Exploitation Loumongo : Elle couvre une superficie totale de
221.708 hectares environ et est délimitée ainsi qu'il suit

Au Nord et à l'Est : Par la rivière Louéssé en amont depuis sa confluence avec le
fleuve Niari jusqu’à sa confluence avec la rivière Lélali ; puis par la rivière Lélali en
amont jusqu'à sa confluence avec la rivière Voba ; puis par une droite de 16.000 m
environ, orientée au Sud géographique jusqu'à la rivière Loumongo

- Au Sud: Par ia rivière Loumongo en aval jusuqu'à sa confluence avec la rivière
Younzi, puis par la rivière Younzi en amant jusqu'à sa source ; ensuite par une
droite de 5.200 m environ orientée au Sud géographique jusqu'à la rivière Louedi ;
puis par la rivière Louadi en avai jusqu'à sa confluence avec le fleuve Niari

- A l'Ouest: Par le fleuve Niari en aval jusqu'à sa confluence avec la rivière
Louéssé.

e) Unité Forestière d'Exploitation Mapati : Elle couvre une superficie totale de 164.710
hectares environ et est délimitée ainsi qu'il suit

2 - À l'Ouest: Par la rivière Lélali en amont depuis sa confluence avec ia rivière
Lékoumou jusqu'au pont de la route Komono-Sibiti ;

- Au Sud et à l'Est : Par la route Sibiti-Komono jusqu'au village Mapati; puis par ja
route Mapati-Zanaga jusqu'au point aux coordonnées suivantes : 03°06'57" Sud
et 135420" Est, situé dans le village Lekangi

Au Nord: Par une droite orientée géographiquement à 100° jusqu'à la source de
la rivière Lékoumou:; puis, par la rivière Lékoumou en aval jusqu'à sa confluence
avec la rivière Lélali

f) Unité Forestière d'Exploitation Kimandou : Elle couvre une superficie totale de
47 672 hectares environ et est délimitée ainsi qu'il suit :

{

ospatial Technology Group Congo SARL Page 213
-_ Au Nord: Par la rivière Loukoulou en amont depuis sa confluence avec la nvière
Bouenza jusqu'à sa source; puis par une diaite de 400 m orientée à l'Est
géographique jusqu'à la route Sibiti-Grand Bois-Kimandou

- À l'Ouest: Par la route Sibit-Grand Bois-Kimandou jusqu'au point aux
coordonnées suivantes : 03*49'06, 6” Sud et 13°25'06,5" Est, situé dans le village
Mosegé: ensuite, par une droite de 2.200 m environ orientée à l'Ouest
géographique jusqu'à la rivière Mombo; puis, par la rivière Mombo en aval jusqu à
son intersection avec la route Misengé-Bihoua, ensuite par la piste Binoua-
Misengé jusqu'à son intersection avec la rivière Loango.

- Au Sud et à l'Est: Par la limite départementale Bouenza-Lékoumou depuis
l'intersection de la rivière Loango avec la route Bihoua-Misengé jusqu'à là
confluence des rivières Bouenza et Loukoulou

es f} Unité Forestière d'Exploitation Louadi-Bihoua : Elle couvre une superficie totale
de 89.475 hectares environ et est délimitée ainsi qu'il suit :

Au Sud : Par la rivière Louboulou en amont depuis sa confluence avec le
fleuve Niari jusqu'à sa source aux coordonnées suivantes : 03°55'42" Sud et
131545" Est; ensuite par une droite de 2.600 m environ orientée à l'Est
géographique jusqu'à une rivière non dénommée, affluent de la rivière Mombo
puis par la rivière non dénommée en aval jusqu'à sa confluence avec la rivière
Mombo ; ensuite, par la rivière Mombo en aval jusqu'à sa confluence avec la
rivière Loango ; puis par la rivière Loango en amont jusqu'au pont de la route
Misengé-Mokolébili-Bihoua ;

- A l'Est. Par la route Misengé-Mokalébili-Binoua jusqu'au village Binoua
ensuite par la route Loudima-Sibiti, depuis le village Bihoua jusqu'à Sibiti

- Au Nord : Par la route Sibiti-Ngengé jusqu'à son intersection avec la rivi
P Loumongo | puis par la rivière Loumongo en aval jusqu'à sa confluence avec la
> rivière Younzi ; ensuite par la rivière Younzi en amont jusqu'à sa source ; puis
par une droite de 5.200 m environ orientée au Sud géographique jusqu'à la
rivière Louadi aux coordonnées suivantes . 03°48:59" Sud et 13°12°10° Est
ensuite, par la rivière Louadi en aval jusqu'à sa confluence avec le fleuve

Niari,

-_ A l'Ouest : Par le fleuve Niari en amont jusqu'à sa confluence avec la rivière
Louboulou

ospatial Technology Group Congo SARL Page 214
CHAPITRE Ill : DISPOSITION FINALE

Article 4: Le présent arrêté qui abroge toutes les dispositions antérieures et
contraires, prend effet à compter de la date de signature et sera enregistré, inséré au
Journal officiel et communiqué partout où besoin sera/-

SL

Fait à Brazzaville, le 23 décembre 2005

: F sl
( RU HET

éospatial Technology Group Congo SARL Page 215
ANNEXE 2 : CONVENTION D'AMÉNAGEMENT ET DE TRANSFORMATION
N° 4/MEFE/CAB/DGEF POUR LA MISE EN VALEUR DES UFE DE SICOFOR

2... Technology Group Congo SARL Page 216
Jention é'Aménagement et de Transformation pour la mise on valeur
êres c'Exploitation Cotovindou, Tsiaguidi, Letii, ingeurnina t
tuées respectivement dans les Unités Forestières d'Aménagenin

o, Sud 7 (Bambama) et Sud 8 (Siai

Sud 5 :Messend!

bsertée pars DirsS'Èt FE

Ge l'objet et de la durée ae là

corsernton

+ Gotavingou, d'unê

€ supericé se 77.600 n

éospatial Technology Group Congo SARL
Page 217
une St

cgeumna celel, dun *

st fxés à quirzs st} ans, €
# CCnventien.
(CA il énom natior. du siège social, de j'ebiate: à sanita 2
ièté
v
‘exaloi-atios
ce:

éospatial Technology Group Congo SARL Page 218
dans le réparlton Ses ac: one Jeuié être eu ru
ê ces Caux et “crêts, confemméaer! aux texts

'ITRE DEUX'EME : DEFINITION DES CON

_

ss d
notarur

14 s35tour

y'a sat ce la

3: pont s
Sarf ter
ILSqU A 54 source:
Cetovinco.

éospatial Technology Group Congo SARL Page 219
Au Sud: Par le 5ar 0229164" Sud en

just. 'a a rivière

kpoukou :

* en amont iusqu
la source de la rivi

£a S0-rc:
Mandors.

puis par 3 ligne de

c} Unité Forestière d'Exploitation Létili

- Au Nord et à l'Est: Fer ls lyntière Cor:

+ Au Sud: Pa 5 pa
Bi pui
ensuite par a ryûre .Gua 87
PUIS ar la rivière Ogocu

te par la rivière Dculos en a

a, Fuis par à 'oue 7Zanaga-3a

four ce Mouyal; ei € par a'ouie Es

Mouyali jusqu'à l'interseston avez e para

para! êle jusaL'à la riv ère Mocukôu

Sug cepus la
u'à sa 25

-_ À l'Ouest: Par 'a r vière HpoLkou,

d) Unité Forestière d'Exploitation Ingournina-Lélaii

- Au Nord: Pa: la roc Zanagalnicumia
coordsrnées suivaries : 0254 39,7" Sue et 13
ngour ra jisqu é è'e Lal-Bouerza

-_ AlEst: Par la rivière Lal-Bous1za
sa Curfliencé avec a ‘iv ère Louko

mass denis.
u

- Au Sud : Par la rivière Loux

- À l'Ouest: Par une droite de Cm vynyi
ra source de la rivière Larkou.su jusqu'ä la dvière
Léiali en amont iuisc Se source aux coordonnée
1442184" Est; ensuic par Une
gésgraphiquement à 34° jusqu'à la
de la rvière Laye

v . environ
cénomm

urce dur
ensuite ar une C'cie de *”
e < Mapari-Z

| a} Unité Forestière d'Exploitation Gouongo

- A lOusestet au Nord. par ai vi
la rivière Léla' Jusqu'à 58 ci
NpOu4ou en aror

éospatial Technology Group Congo SARL Page 220
onf.uence
qu'a

la route Bai

la rrière
: Moumol; cuis 5e

et A livère G
fou en aval je

Pa: uvre srele de

vllëçe Lé<ançu a
suivantes : 09°07:22.9" Sud 6: 13
avai jisqu'à sa confuence avec

{ Suiva

ER ef
ntsLi a rivère LÉKSummou puis 2a
c la riv ère Lélai: ensate £
vec a ‘ivière Louéssé.

vl'age Meuirgos, ce à
- par KGr:one-Siaiti jusqu'a

ID en aval jusqu'à sa co:
naval jusqu'à sa cc

TITRE:TROISIEME : ENGAGEMENTS

PARTIES

Chapitre | : Dos engagements de la soc

r la lég slation ét a re

ilérmentatior fe

‘ésLlats Covrort sarseni aux
é du Kovilos Nie
Tentaion en vigueur.

= #1 ansmettant les états de
ies tiélais préves pa: os tex

en ne
core

ant n en ne sSous-re tar

S.

La société s
ce travail e:

age égalemerl à
vrernerent

ièglenentasion an natié::

Article 10 : La Socièté s'engage à al
concédées. conformément au plan
saufcrise cu marché où cas de foi

Article 11
conforr

éospatial Technology Group Congo SARL Page 221
ni un protocoie d'accord à sigrer avec a Directon Générele ce

le 20 La Socièté s'engage à réauser les travaux spécii
ministration des Eaux et Forêts, des pooulations et des colec:ivités
es des Départements du Kouilouë, du Niari ei de la
er de char, ulie! de celte convention

Chapitre 1}: Des engagements du Gouvernement

Le Gouvernement s'engage à faciliter, dans la mesure du oossible
trayal de la Socièté et à cortrôler. pa” le bi er ini
‘exécution des : auses conractuelle

Article 21
corndiions ce
crargé des Eaux et Fort

ntit la bre circulation des produits forestiers, sous réserve de eur contrèle par tes
agents des Eaux et Forêts.

Article 22; Le Gouvernement s'engage à maintenir le volume ri
chaque superic 8 forestière concécée jusqu à l'adopton des plars c'a
en cas de crise sur le marché de bois ou cas de force majeure.

men les

na: quil

Article 23: Le Gouvernement s'engage à se pas netre er cause unilaté
dispos tors de ‘a p'ésente convention à l'occasior des accores de tou
pourrail contacter avec d'autres Etats où des tie‘s

TITRE QUATRIEME : MODIFICATION .- RESILIATION DE LA CONVENTION ET
CAS DE FORCE MAJEURE

Chapitre | : De la modification et de la révision
Article 24: Certaines dispositions de la présente conve-tion peuvent êlre rés seec

iprsque les circonstances l'imposent, selon ue l'intérêt des parties l'exige, où
lorsque son execution cevient impessib e en cas de force majeu

Article 26 : Toute demande de modification dé la présente convention devra ètre formi: ée

ion r'entrera en vigueur que si elle est signée par les partiès coractantes

Cette modific

Chapitre |] : De la résiliation de la convention

Article 26 : En cas de nor observaticn das ançagerents sr par le S
Se plein droit. sans préjudice des poursuites judiciaires aprés
e sans e‘fet, dans les délais inc qués, aui,
tros mois.

ésilain irtervien: également er cas dc ma
ente'ion forestières, dément cunslalés et notifiés à la

4

éospatial Technology Group Congo SARL Page 222
J La 22 2407 de la convention se fera par arrêté du Ministre chargé des Eaux at Forêts

ègaleren

Les dispositions de l'article 26 ci-dessus s'a;
n œuvre ce cette conveniior ne commence pas dans ur
e la date de sighature de son arrêté d'approbation, ou encoé- lorsq

du chantier sont arrêtées pendant un an, sauf cas de force majeure, dei
2 28 ci-dessous, aprés avoir ten. inforné l'Administration des Eaux et Forêts

Chapitre lil: Du cas de force majeure

Article 28: Est qualfé de «cas de ic'2e majaure » loi ÉvEhSME:
ain et imprévisible, extérieur à la Société et susceptible de nuire aux conditio1s
=squeles elle doit réaliser nornaierent sor programme de gruducicn
d'investissements

Toutefois, la grève ‘ssue d'un litige entre ia Société ot son personñel ne corisEue as LA
cas de force majeure

F Article 29 Au cas où l'effet de la force majeure n'excède pas six moi
l'expoitatiur sera prolongé par rapport à la période concernée par la force

Si au contratre, l'effet de la force majeure dure olus de six mois, l'ure des gate
soumettre la sitiatior à l'autre, en vue de Sa résolutics.

eng. ênée

Les paies s engage à se soumettre à (0.52 décision résuitart d'un Lei r
si cette décision devra aboutir à ia résiliat an de la présente convert ani

<ITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTIONS DE
JURIDICTION

Article 36 : Les parties conviernent de régler à l'amiable tout différerd qui ésulterar
l'exécution de cette convention.

L 4 Au sas où le réglerrent à l'amiable n'aboutiral: pas, le ltige sera poré devant € Tara
de Cormerce du siäge social de la Société. Es -
TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 31 : En cas se faillite où de résiliaten de la corvenion, la $
l'approbation éu Min'stre chargé des Eaux et Forêts pour vendri

Enoure les d'spositiens de l'article 71 ce la loi n° 16-20CG au 20 rovembre ZI
code forest er sont applicables de plein droit.

Article 32 : La présente convention fera l'obet d’une évaluation anueile 2e
cométents de l'Adrrinistration des Eaux et Farêts. À

4.

éospatial Technology Group Congo SARL Page 223
me, au terme de la validité de ladte convention, une évaluation sera effectuée 52°
services précités qui juge‘ont dé l'opportunité de sa recanduction

ticle 33 : La présente convention, qui sers approuvée par arrêté du Ministe chargé des
ux ot Forêts, entrera en vigueur à compter de la date de signature dudit arrêté

Fait à Brazzaville, lo 05 uctobre 2üU6

Pour la Société, Pour le Gouvernement,
Pour la Société Le Ministre de l'Economie Fores:è:e
€ et da l'Environnement,

BE

XU GONGDE

éospatial Technology Group Congo SARL Page 224
ANNEXE 3 : ARRÊTÉ N° 8232/MEFE/CAB.- PORTANT APPROBATION DE
LA CAT DE SICOFOR

2... Technology Group Congo SARL Page 225
MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
ET DE L'ENVIRONNEMENT Unité * Travail * Progrés

CABINET x

ARRETE N°_2 2 3 2° JMEFEICAB.
portant approbation de la convention d'aménagement
et de transformation, entre la République du Congo
et la Société SINO CONGO FORET.

LE MINISTRE DE L'ECONOMIE FORESTIERE ET DE L'ENVIRONNEMENT,

Vu la constitution:

Vu là loi n° 16-2000 du 20 novembre 2009 portant code forestier :

Vu le décret n° 2002-437 du 31 décembre 2002 fixant les conditions de gestion et
d'utilisation des fnrêts :

Vu le décret n° 2003-1065 du 7 juillet 2003 relatif aux attributions du ministre ue
l'économie forestière et de l'environnement *

Vu le décret n° 2005-02 du 7 janvier 2005 tel que rectifié par le décret n° 2005-85 du
02 février 2005 portant nomination des membres du Gouvernement :

Vue compte rendu de la commission forestière du 05 juillet 2008

ARRETE

Atticle premier : Est approuvée la convention d'aménagement et de transfor
conclue entre la République du Congo et la Sociéte SINO CONGO FORET, Ê
SICOFOR, pour la mise en valeur des Unités Forestières d'Exploitation Cotovin
Tsinguidi, Letili, Ingoumine-Lelali et Gouongo situés respectivement dans les Unitès
Forestières d'Aménagement Sud 2 Kayes, Sud 5 Mossendjo, Sud 7 Bambama et Sud E
Sibiti. dont le texte est annexé au présent arrêté.

Est égatemert approuvé le cahier de <harges particulier, dont le texte est annexé au
présent arrêté

Article 2: Le prèsent arrêté, qui prend effet à compter de la date de signature, sera
enregistré, inséré au Journal officiel et communiqué partout où besoin sera.f

Fait à
j

Brazzaville le 05 octebre 2004

Ar
La

\_ Hem DJoMBo

K

éospatial Technology Group Congo SARL

Page 226
ANNEXE 4 : HISTOGRAMMES DE STRUCTURE DES ESSENCES DE
PROMOTION

2... Technology Group Congo SARL Page 227
0,020

Acuminata 0440 Aiélé
0,018
0,120
0,016
ci ci
0,100
& cou Lo
S 0,012 &
E 0,080
“& 0,010 £
a à
Ë 0,008 H 0,060
0,006 0,040
0,004
0,020
0,002
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 78 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
9,010 Akatio 9,120 Angueuk
0,009
0,008 0,100
£ 0,007 £
5 7% 0,080
& 0,006 È
E £
‘% 0,005 ‘% 0,060
E Ê
Ë 0,004 &
0,003 0,040
0,002
0,020
0,001
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 7.8 9 10 11 12 13 14 15

Classes de diamètre

Classes de diamètre

éospatial Technology Group Congo SARL

Page 228

0,160

Dabéma 0440 Ebène 1
0,140 0,120
Æ 0,120 ci
Ë & 0.100
FR 0,100 ë
# 0,080
‘à 0,080 %
à 0,060
& 0,060 &
0,040
0,040
0,020 0,020
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 7 8 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
9,140 Ebiara 9450 Ebom
0,120 0,400
= = 0,350
£ 0,100 &
n 3 0,300
& &
Æ 0,080 # 0,250
vo vw
$ 0,200
& 0,060 8 0,
v cr
a à 0,150
0,040
0,100
0,020 0,050
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 7 8 9 10 11 12 13 14 15

Classes de diamètre

Classes de diamètre

éospatial Technology Group Congo SARL

Page 229

0,035

0,100

Emien 1 Essessang
0,090
0,030
0,080
ci ci
0,025
0 £ 0070
& S 0,060
0,020 -
2% Z 0050
à à
& 0,015 ë 0,040
0,010 0,030
0,020
0,005
0,010
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 7 8 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
2,500 Essia 0160 Eveuss
0,140
2,000
5 Æ 0.120
$ $
> >
$ 1,500 $ 0,100
cs 2
£ % 0,080
E Ê
1,000
vd ” cr
& & 0,060
0,040
0,500
0,020
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 7 8 9 10 11 12 13 14 15

Classes de diamètre

Classes de diamètre

éospatial Technology Group Congo SARL

Page 230

0,007 Fromager 0,600 llomba
0,006 0,500
Ê 0,005 Ê
0,400
$ $
0,004 >
% £ 0300
Z 0,003 8
ë ë 0,200
0,002
0,001 0,100
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 78 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
0,200 Kanda 0,140 Lati
0,180
0,120
0,160
S S
£ 0,140 £ 0,100
È È
& 0,120 FT
ë 0080
2 0,100 £
8 0,060
£ 0,080 5
a a
0,060 0,040
0,040
0,020
0,020
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 78 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
éospatial Technology Group Congo SARL Page 231

0,080

Longhi rouge 0,450 Niové
0,070 0,400
& 0060 9350
ÿ À 0,300
3 > 0,
$ 0,050 Fi
E # 0,250
‘% 0,040 %
à à 0,200
S 0,030 S
ä °' â 0,150
0,020 0,100
0,010 0,050
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 7 8 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
9,018 Olène 9200 Olon 1
0,016 0,180
= 0,014 L 2160
£ & 0,140
5 0,012 S ”
$ & 0,120
# 0,010 E
£ 0,100
0,008 3
Ë ëË 0,080
0,006 0,060
0,004 0,040
0,002 0,020
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 7 8 9 10 11 12 13 14 15

Classes de diamètre

Classes de diamètre

éospatial Technology Group Congo SARL

Page 232

0,200

Olon 2 2080 Onzambili
0,180
0,025
0,160
£ 0,140 a
5 5 0,020
S 0,120 D
2 2
‘% 0,100 % 0,015
à ÿ
£ 0,080 £
ë à 0,010
0,060
0,040 0,005
0,020
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 7 8 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
9,400 Safoukala 9018 Sifu-sifu
0,350 0,016
= = 0,014
& 0,300 =
$ Ÿ 0,012
> > 0
$ 0250 Fr
E # 0,010
% 0,200 £
ÿ 0,008
S 0,150 S
8 S 0,006
9,100 0,004
0,050 0,002
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 7 8 9 10 11 12 13 14 15

Classes de diamètre

Classes de diamètre

éospatial Technology Group Congo SARL

Page 233

0,045 Tchitola 0,040 Tiama
0,040 0,035
= 205 Æ 0,030
£ £
Fi 5 0,025
FE] D ”
# 0,025 =
œ % 0,020
# 0,020 ä
Ê S 0,015
& 0,015 s
0,010 0,010
0,005 0,005
0,000 0,000
2 3 4 5 6 7 8 9 10 11 12 13 14 15 2 78 9 10 11 12 13 14 15
Classes de diamètre Classes de diamètre
éospatial Technology Group Congo SARL Page 234

ANNEXE 5 : EFFECTIFS PAR ESSENCE ET PAR CLASSE DE DIAMÈTRE
AVANT ET APRÈS ACTUALISATION DES DONNÉES D’INVENTAIRES

2... Technology Group Congo SARL Page 235
Essences

Effectifs (en tiges / ha) par classe de diamètre - avant actualisation des données d’inventaires

2 4 5 6 7 8 9 10 11 12 13 14 15 Total
Abena 0,133 0,062 0,028| 0,027 0,012] 0,003 0,002 0,001 0,001 0,000! 0,000! 0,000, 0,000! 0,365
Acajou 0,073 0,010 0,002 0,002 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,114
Acuminata 0,024 0,009 0,007| 0,005 0,004! 0,001 0,001 0,000! 0,000 0,001 0,000! 0,000! 0,000, 0,071
Afane 0,225 0,208 0,139 0,056 0,024, 0,006 0,002 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,915
Afina 2,375 0,898 0,465 0,222 0,094, 0,037] 0,017 0,008, 0,002 0,001 0,001 0,001 0,001! 5,824
Aiélé 0,126 0,080 0,044] 0,053 0,027] 0,019 0,007 0,005 0,003 0,001 0,002 0,000] 0,000! 0,461
Akak 0,021 0,002 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,035
Akatio 0,009 0,007 0,004! 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000! 0,029
Akeng 0,000 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,000
Akeul 0,140 0,031 0,011 0,004 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,261
Ako 0,019 0,005 0,003 0,004 0,002] 0,002 0,001 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,049
Akol 0,036 0,011 0,006| 0,002 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,078
Akot 0,109 0,046 0,034, 0,019 0,008| 0,002 0,001 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,290
Akpa 0,165 0,041 0,020! 0,011 0,006] 0,003 0,002 0,000! 0,000 0,000! 0,000! 0,000! 0,000! 0,336
Akwi 0,070 0,006 0,001 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,101
Alone 0,044 0,021 0,011 0,010 0,006] 0,005 0,002 0,001 0,001 0,001 0,000 0,000! 0,000! 0,132
Amvut 1 0,015 0,004 0,002 0,002 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,032
Amvut 2 0,233 0,016 0,003 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,312
Amvut 3 0,131 0,005 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,160
Andok 0,006 0,002 0,004! 0,003 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,018
Andoung 0,262 0,173 0,140] 0,115 0,065] 0,033 0,012 0,004] 0,003 0,003 0,001 0,001 0,001 1,044
Angueuk 0,090 0,098 0,085 0,061 0,028| 0,014] 0,003 0,001 0,001 0,000! 0,000! 0,000, 0,000! 0,469
Anzem 0,044 0,003 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,056
Arbre à fourmis 0,023 0,002 0,000! 0,001 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,030
Assas 1 0,262 0,037 0,009 0,004 0,002, 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,420
Assas 2 0,047 0,004 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,065
Avodiré 0,522 0,197 0,090! 0,061 0,028| 0,010! 0,003 0,002 0,001 0,001 0,001 0,000! 0,000! 1,292
Avom 0,078 0,021 0,011 0,008 0,005| 0,002 0,002 0,000! 0,000 0,000! 0,000! 0,000! 0,000! 0,177
Ayinda 0,262 0,020 0,008, 0,002 0,001 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,384
Bahia 0,273 0,198 0,135 0,112 0,061 0,027] 0,009 0,003 0,000 0,000! 0,000! 0,000 0,000! 1,055
Bekoabezombo 0,092 0,017 0,003 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,148
Bilinga 1 0,082 0,065 0,031 0,033 0,013 0,006 0,002 0,002 0,000 0,000! 0,001 0,000! 0,000! 0,308
Bilinga 2 0,090 0,035 0,016! 0,011 0,005! 0,001 0,000 0,000! 0,001 0,000! 0,000! 0,000, 0,000! 0,209
Boaki 0,003 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000
éospatial Technology Group Congo SARL Page 236

Essences

Effectifs (en tiges / ha) par classe de diamètre - avant actualisation des données d’inventaires

2 4 5 6 7 8 9 10 11 12 13 14 15 Total
Bodioa 0,067 0,043 0,033 0,045 0,034! 0,021 0,007 0,004! 0,002 0,001 0,000! 0,000! 0,000! 0,308
Bossé clair 0,062 0,034 0,028| 0,022 0,015] 0,009 0,004 0,003 0,000 0,001 0,000! 0,000! 0,000! 0,232
Bossé foncé 0,003 0,002 0,002 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,011
Colancoba 0,024 0,002 0,001 0,001 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,040
Colatier 0,104 0,026 0,020! 0,011 0,005] 0,004] 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,238
Congotali 0,000 0,000 0,001 0,000 0,001 0,001 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,004
Corynanthe mayumbensis 0,099 0,024 0,010| 0,004 0,002, 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,200
Crabwood 0,009 0,002 0,001 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,017
Dabéma 0,141 0,133 0,119 0,135 0,083 0,062 0,025 0,009 0,004 0,004! 0,002 0,001 0,001! 0,851
Diana f 0,766 0,451 0,287| 0,202 0,115] 0,065 0,028 0,011 0,004 0,004! 0,001 0,000! 0,000! 2,564
Diana pf 0,000 0,000 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,001
Dibetou 0,038 0,017 0,016| 0,016 0,013 0,008 0,003 0,001 0,000 0,000! 0,000! 0,000! 0,000 0,136
Difou 0,001 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,001
Divida 0,155 0,050 0,018, 0,004 0,001 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,345
Douka 0,051 0,018 0,011 0,011 0,008| 0,003 0,003 0,003 0,002 0,002 0,002 0,001 0,001| 0,146
Doussié bipendensis 0,019 0,016 0,016] 0,015 0,013 0,006 0,002 0,001 0,000 0,000] 0,000! 0,000] 0,000 0,104
Doussié pachyloba 0,082 0,041 0,036| 0,037 0,016| 0,009 0,003 0,001 0,000 0,000! 0,000! 0,000, 0,000! 0,283
Dragonier 0,003 0,002 0,002 0,001 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,013
Drypetes obanensis 0,093 0,049 0,038| 0,024 0,024, 0,012 0,003 0,002 0,001 0,001 0,000! 0,000! 0,000! 0,316
Drypetes sp. 0,099 0,006 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,123
Dyctyandra arboreus 0,062 0,014 0,004] 0,002 0,000] 0,001 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,134
Ebebeng 0,164 0,049 0,023 0,012 0,002! 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,347
Ebène 1 0,111 0,014 0,012 0,009 0,005| 0,003 0,001 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,194
Ebène 2 0,000 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,001
Ebiara 0,117 0,099 0,073 0,064 0,033 0,019 0,010 0,003 0,002 0,001 0,000! 0,000! 0,000! 0,526
Ebo 2,231 0,559 0,229 0,093 0,027] 0,008 0,001 0,000! 0,000 0,000] 0,000] 0,000] 0,000 4,451
Ebobora 1 0,127 0,136 0,099 0,048 0,022| 0,006 0,001 0,001 0,000 0,000! 0,000! 0,000 0,001! 0,595
Ebobora 2 0,057 0,050 0,026| 0,016 0,003 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,209
Ebom 0,376 0,128 0,072 0,038 0,016] 0,009 0,002 0,001 0,000 0,000! 0,000! 0,000, 0,000! 0,868
Efok 0,314 0,047 0,020! 0,015 0,010, 0,004] 0,002 0,000! 0,001 0,000! 0,000! 0,000! 0,000, 0,554
Ekaba 0,293 0,074 0,038| 0,024 0,007] 0,003 0,002 0,000! 0,001 0,000] 0,000] 0,000] 0,000 0,600
Ekam 0,500 0,089 0,028| 0,011 0,003 0,001 0,001 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,896
Ekoba 0,000 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,000
Ekoune 1 1,446 0,308 0,106] 0,042 0,010] 0,003 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000
éospatial Technology Group Congo SARL Page 237

Essences

Effectifs (en tiges / ha) par classe de diamètre - avant actualisation des données d’inventaires

2 3 4 5 6 7 8 9 10 11 12 13 14 15 Total
Ekoune 2 1,350] 0,760) 0,381 0,142 0,059 0,015] 0,004) 0,001 0,000! 0,000 0,000! 0,000! 0,000! 0,000! 2,712
Emien 1 0,028| 0,031 0,027 0,030| 0,025 0,020| 0,009 0,004 0,003 0,002 0,001 0,000! 0,001 0,000! 0,183
Emien 2 0,000 0,000! 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,001
Engong 0,019] 0,023 0,007 0,004! 0,004 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,059
Essang 0,009, 0,007] 0,003 0,003 0,004 0,002! 0,001 0,002 0,001 0,000 0,000! 0,000! 0,000] 0,000 0,030
Essessang 0,123 0,083 0,067 0,039 0,059 0,033 0,027] 0,015 0,004] 0,003 0,002 0,000! 0,000! 0,001] 0,455
Essia 2,068 1,140] 0,570 0,296| 0,171 0,066| 0,029 0,013 0,003 0,001 0,001 0,001 0,000! 0,000! 4,359
Essioko 0,758| 0,385 0,196 0,136| 0,087 0,043 0,028 0,010 0,003 0,003 0,001 0,000! 0,000! 0,000, 1,651
Essoula 5,548 1,260] 0,163 0,026] 0,003 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 7,001
Etom 0,000 0,000! 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,000
Etoup 2,596| 0,448 0,077 0,024] 0,019 0,005] 0,004! 0,003 0,001 0,000 0,000] 0,000! 0,000] 0,000 3,176
Etui 0,027| 0,005 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,033
Eveuss 0,133 0,102 0,078 0,069 0,094 0,065| 0,059 0,037 0,020| 0,012 0,010! 0,006 0,005| 0,003] 0,695
Eyong 0,009! 0,005 0,000 0,001 0,001 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,017
Eyoum blanc 0,539| 0,283 0,146 0,071 0,047 0,020, 0,007] 0,002 0,001 0,001 0,000! 0,000! 0,000! 0,000! 1,116
Eyoum noir 0,033 0,018 0,008 0,004] 0,004 0,001 0,001 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,067
Eyoum rouge 0,201 0,171 0,104 0,070| 0,060 0,036| 0,017] 0,006 0,001 0,001 0,001 0,000 0,000! 0,000! 0,668
Faro 0,003 0,001 0,003 0,001 0,000 0,002, 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,011
Faux colatier 0,017] 0,008 0,004 0,003 0,002 0,001 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,036
Faux tali 0,000! 0,000! 0,001 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,002
Friesodilsia enghiana 0,033 0,010| 0,004 0,002 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,050
Fromager 0,008, 0,007] 0,007 0,004! 0,004 0,005| 0,003 0,002 0,002 0,000 0,002 0,000! 0,001 0,001] 0,046
Garcinia punctata 0,068| 0,034] 0,010 0,003 0,003 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,119
Harungana 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,001
Iganganga 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,001 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,001
Ilomba 0,497] 0,459 0,415 0,276| 0,210 0,089] 0,029 0,005 0,003 0,000 0,000] 0,000] 0,000] 0,000! 1,985
Iroko 0,016| 0,011 0,008 0,007| 0,005 0,005| 0,003 0,002 0,001 0,001 0,000! 0,000! 0,000, 0,000! 0,059
Izombé 0,032| 0,022 0,010 0,005 0,005 0,003 0,006 0,003 0,001 0,001 0,001 0,001 0,001 0,001] 0,091
Ka 0,249| 0,062 0,014 0,003 0,001 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,329
Kanda 0,164, 0,094] 0,037 0,013 0,010 0,004! 0,002 0,001 0,001 0,000 0,000! 0,000! 0,000] 0,000 0,327
Kanga 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,000
Kévazingo 0,071 0,069 0,041 0,028| 0,020 0,009! 0,005 0,001 0,002 0,001 0,000! 0,000! 0,000! 0,000 0,246
Kikamba noir 0,199, 0,212 0,111 0,059 0,029 0,010, 0,004] 0,002 0,001 0,000 0,000! 0,000! 0,000] 0,000 0,626
Koal 0,107] 0,102 0,097 0,089 0,069 0,040! 0,011 0,004 0,002 0,000 0,001 0,000! 0,000! 0,000
éospatial Technology Group Congo SARL Page 238

Essences

Effectifs (en tiges / ha) par classe de diamètre - avant actualisation des données d’inventaires

2 4 5 6 7 8 9 10 11 12 13 14 15 Total
Kossipo 0,016 0,005 0,005 0,004 0,003 0,005 0,004 0,004! 0,000 0,001 0,003 0,002! 0,002] 0,061
Koto 0,175 0,027 0,016| 0,013 0,008| 0,002 0,001 0,000! 0,000 0,000! 0,000, 0,000! 0,000, 0,310
Kumbi 0,030 0,014 0,007| 0,009 0,006! 0,001 0,001 0,000! 0,000 0,001 0,000! 0,000! 0,000! 0,092
Lati 0,109 0,052 0,026] 0,027 0,014! 0,011 0,003 0,001 0,001 0,000! 0,000! 0,000, 0,000! 0,319
Limba 0,008 0,007 0,008, 0,010 0,009! 0,006 0,002 0,001 0,002 0,001 0,001 0,000 0,000! 0,060
Limbali 0,086 0,044 0,032 0,034 0,019] 0,019 0,009 0,004] 0,002 0,002 0,001 0,000! 0,001! 0,315
Longhi blanc 0,014 0,009 0,005 0,003 0,002! 0,001 0,001 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,044
Longhi rouge 0,078 0,033 0,025 0,020 0,011 0,007| 0,001 0,001 0,001 0,000! 0,000! 0,000, 0,000! 0,228
Lusambia 0,063 0,016 0,003 0,002 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,126
Mengama 0,116 0,017 0,004! 0,002 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,190
Mengo 0,001 0,000 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,004
Moabi 0,016 0,007 0,006| 0,010 0,009, 0,004] 0,002 0,002 0,001 0,002 0,001 0,001 0,001| 0,072
Mokendjo 0,021 0,024 0,021 0,015 0,010| 0,008 0,004 0,001 0,001 0,000! 0,000! 0,001 0,001! 0,134
Movingui 0,063 0,048 0,035 0,023 0,015] 0,009 0,002 0,001 0,000 0,000! 0,000! 0,000] 0,000! 0,259
Mubala 1 0,479 0,332 0,243 0,175 0,077| 0,034] 0,008 0,004! 0,001 0,001 0,000! 0,000! 0,000! 1,786
Mubala 2 0,506 0,261 0,136] 0,048 0,016] 0,003 0,002 0,000! 0,000 0,000] 0,000! 0,000] 0,000 1,422
Mukala 0,315 0,200 0,116| 0,041 0,011 0,002 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,961
Mukulungu 0,003 0,003 0,003 0,001 0,003 0,001 0,001 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,016
Musizi 0,006 0,001 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,009
Mutondo 0,827 0,357 0,180| 0,086 0,026| 0,008 0,001 0,000! 0,000 0,000! 0,000! 0,000! 0,000! 2,142
Nanabouk 0,000 0,001 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,002
Ndjembé 0,018 0,002 0,003 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,035
Ngaikoko 0,239 0,057 0,017| 0,004 0,001 0,000! 0,001 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,465
Ngata 0,146 0,008 0,001 0,001 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,202
Ngomangoma 0,046 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,050
Nguna seke 0,004 0,002 0,002 0,001 0,001 0,000! 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,012
Niola 0,018 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,019
Niové 0,404 0,100 0,070| 0,044 0,022| 0,009 0,002 0,001 0,000 0,000! 0,001 0,000! 0,000! 0,855
Ntom 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,001
Obero 0,080 0,020 0,009 0,007 0,003 0,002 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,165
Oboto 0,009 0,008 0,005 0,008 0,004] 0,002 0,001 0,001 0,000 0,000] 0,000] 0,000] 0,000 0,044
Odjobi 0,169 0,056 0,023 0,006 0,002, 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,366
Ofas 0,416 0,084 0,032 0,018 0,005| 0,002 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,761
Okan 0,080 0,023 0,015 0,011 0,004! 0,005 0,006 0,003 0,002 0,002 0,001 0,001 0,001
éospatial Technology Group Congo SARL Page 239

Essences

Effectifs (en tiges / ha) par classe de diamètre - avant actualisation des données d’inventaires

2 4 5 6 7 8 9 10 11 12 13 14 15 Total
Okoumé 0,723 0,490 0,446. 0,508 0,373 0,255 0,121 0,056] 0,035 0,025 0,021 0,015] 0,008! 3,689
Olène 0,014 0,009 0,010! 0,015 0,011 0,009 0,007 0,004! 0,003 0,003 0,001 0,000 0,001] 0,102
Olon 1 0,190 0,070 0,051 0,044 0,027| 0,009 0,004 0,001 0,000 0,000! 0,000! 0,000] 0,000 0,487
Olon 2 0,180 0,036 0,016] 0,015 0,006] 0,002 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,340
Onzambili 0,024 0,015 0,010| 0,009 0,005] 0,005 0,002 0,001 0,000 0,000! 0,000! 0,000] 0,000 0,092
Osomzo 0,003 0,002 0,000! 0,001 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,011
Ossol 0,458 0,119 0,037| 0,013 0,003 0,001 0,001 0,000! 0,000 0,000! 0,000! 0,000] 0,000! 0,925
Otungui 1,420 0,105 0,023 0,004 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 2,048
Oveng 0,067 0,016 0,004! 0,003 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,125
Owé 0,002 0,001 0,000! 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,005
Ozek 0,141 0,098 0,060] 0,052 0,030] 0,011 0,003 0,001 0,001 0,000] 0,000! 0,000] 0,000! 0,532
Padouk blanc 0,012 0,004 0,003 0,011 0,003 0,002 0,002 0,001 0,000 0,000! 0,000! 0,000] 0,000 0,044
Padouk rouge 0,040 0,040 0,033 0,046 0,040! 0,018 0,008 0,003 0,003 0,003 0,000! 0,000! 0,001! 0,265
Pangou 0,940 0,431 0,203 0,071 0,017] 0,002 0,001 0,000! 0,000 0,000! 0,000! 0,000! 0,000! 2,397
Pao rosa 0,113 0,033 0,013 0,009 0,004! 0,002 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,242
Parassolier 1,688 0,419 0,167] 0,065 0,023 0,009 0,003 0,001 0,000 0,000] 0,000! 0,000] 0,000! 3,352
Pauridiantha callicarpoides 0,001 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,002
Pétéque 0,206 0,011 0,003 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,288
Rikio 1 1,064 0,881 0,624| 0,464 0,212] 0,070] 0,014 0,004! 0,000 0,000! 0,001 0,000! 0,000! 4,315
Rikio 2 0,647 0,439 0,266| 0,172 0,060! 0,016 0,004 0,001 0,000 0,000! 0,000! 0,000] 0,000! 2,225
Rikio 3 0,134 0,028 0,012 0,007 0,003 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,275
Sabifout 0,263 0,060 0,039 0,025 0,016| 0,009 0,003 0,001 0,001 0,001 0,000! 0,000! 0,000! 0,557
Safoukala 0,330 0,147 0,076| 0,062 0,028| 0,016 0,009 0,004! 0,003 0,002 0,001 0,001 0,001! 0,915
Safoutier 0,030 0,012 0,005 0,002 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,075
Sangoma 1 0,240 0,060 0,026| 0,014 0,003 0,000! 0,001 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,484
Sangoma 2 0,157 0,045 0,017] 0,009 0,006] 0,003 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,326
Séné 0,316 0,058 0,027| 0,016 0,008| 0,003 0,002 0,001 0,000 0,000! 0,000! 0,000 0,000! 0,585
Set 0,119 0,045 0,026| 0,012 0,005| 0,002 0,001 0,000! 0,001 0,000! 0,000! 0,000 0,000! 0,298
Sifu-sifu 0,036 0,006 0,003 0,002 0,000! 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,062
Sipo 0,005 0,002 0,001 0,001 0,000 0,000! 0,002 0,000! 0,000 0,000! 0,000! 0,001 0,001! 0,016
Sobou 0,072 0,022 0,010] 0,007 0,002] 0,002 0,002 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,182
Sorro 0,030 0,027 0,029 0,022 0,017| 0,010] 0,002 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,161
Synsepalum 0,019 0,002 0,001 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,025
Tali 0,045 0,046 0,049 0,051 0,042. 0,028 0,016 0,004! 0,003 0,005 0,002 0,002] 0,002
éospatial Technology Group Congo SARL Page 240

Essences

Effectifs (en tiges / ha) par classe de diamètre - avant actualisation des données d’inventaires

2 3 4 5 6 7 8 9 10 El 12 13 14 15 | Total
Tchitola 0,038] 0,038[ 0,042. 0,02, 0,034 0,021 0,019. 0,010! 0,005] 0,002] 0,002] 0,002] 0,001| 0,000] 0,244
Tiama 0,035] 0,014[ O0,008| 0,008[ 0,009 O0,004[ 0,003| 0,002] 0,002] 0,000| 0,001| 0,000] 0,000| 0,000] 0,084
Tiliacora funifera 0,002] O0,002[ 0,000! 0,000[ 0,000 0,000 0,000/ O,000| 0,000| 0,000| 0,000| 0,000! 0,000| 0,000] 0,004
Timbo 0,008] 0,004[ 0,001 0,001 0,000, 0,001] 0,000, 0,001] 0,000! 0,000] 0,000! 0,000! 0,000] 0,000] 0,015
Tola 0,003] O0,002[ 0,000! 0,000[ 0,000 0,000 0,000/ O,000| 0,000! 0,000| 0,000| 0,000! 0,000| 0,000] 0,006
Véprix 0,024] 0,022[ O0,017| 0,008[ 0,004|/ O0,002| 0,000 O,000| 0,000| 0,000] 0,000| 0,000! 0,000| 0,000] 0,078
Wal 0,003] O0,001[ 0,000! 0,000[ 0,000 0,000 0,000/ O,000| 0,000! 0,000| 0,000| 0,000] 0,000] 0,000] 0,004
Wamba 0,061] 0,027| 0,023| 0,015[ 0,010] O,009| O0,002| 0,001| 0,000| 0,000| 0,001| 0,000! 0,000| 0,000| 0,151
Wengué 0,000] 0,000[ 0,000! 0,000 0,000 0,000 0,000, O,000| 0,000! 0,000] 0,000! 0,000] 0,000] 0,000] 0,000
Yohimbé 0,064 0,044[ 0,015] 0,003[ 0,001] O,000|[ O,000/ O,000| 0,000! 0,000| 0,000| 0,000! 0,000! 0,000| 0,128
Yungu 0,267| O0,114[ 0,051] O0,040[ 0,024|/ 0,018| 0,006 O0,002| 0,000| 0,000] 0,000| 0,000! 0,000| 0,000] 0,524
Zingana 0,009| 0,005[ 0,003| 0,001 0,001] 0,000 0,001] O,000| 0,000! 0,000| 0,000| 0,000! 0,000| 0,000] 0,019
Total 43,412] 24,319 | 13,167| 7,538| 5,164| 2,621| 1,341| 0,547] 0,235] 0,122] 0,099] 0,062] 0,038] 0,030| 98,696

éospatial Technology Group Congo SARL

Page 241

Essences

Effectifs (en tiges / ha) par classe de diamètre - après actualisation des données d’inventaires

2 4 5 6 7 8 9 10 11 12 13 14 15 Total
Abena 0,122 0,057 0,026] 0,025 0,011 0,003 0,002 0,001 0,001 0,000! 0,000! 0,000! 0,000, 0,337
Acajou 0,067 0,010 0,001 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,104
Acuminata 0,022 0,008 0,006| 0,005 0,004! 0,001 0,001 0,000! 0,000 0,001 0,000! 0,000! 0,000! 0,066
Afane 0,213 0,195 0,130] 0,053 0,022] 0,006 0,002 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,860
Afina 2,218 0,841 0,437| 0,208 0,088| 0,035 0,016 0,007| 0,002 0,001 0,001 0,001 0,001! 5,447
Aiélé 0,118 0,074 0,041 0,049 0,025] 0,018 0,007 0,005 0,003 0,001 0,002 0,000] 0,000! 0,430
Akak 0,020 0,002 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,033
Akatio 0,009 0,006 0,004! 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,028
Akeng 0,000 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,000
Akeul 0,129 0,028 0,010| 0,004 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,242
Ako 0,019 0,005 0,003 0,004 0,002] 0,002 0,001 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,047
Akol 0,034 0,010 0,005 0,002 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,073
Akot 0,102 0,043 0,032 0,018 0,007| 0,002 0,001 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,272
Akpa 0,155 0,039 0,019 0,010 0,005] 0,003 0,002 0,000! 0,000 0,000! 0,000! 0,000! 0,000! 0,316
Akwi 0,065 0,005 0,001 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,094
Alone 0,041 0,019 0,010] 0,010 0,006] 0,005 0,002 0,001 0,001 0,001 0,000! 0,000] 0,000! 0,124
Amvut 1 0,014 0,004 0,002 0,002 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,030
Amvut 2 0,218 0,015 0,003 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,292
Amvut 3 0,122 0,005 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000! 0,149
Andok 0,006 0,002 0,004! 0,002 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,017
Andoung 0,245 0,161 0,130] 0,108 0,061 0,030] 0,012 0,004] 0,003 0,002 0,001 0,001 0,001] 0,975
Angueuk 0,084 0,091 0,080| 0,058 0,026| 0,013 0,002 0,001 0,001 0,000! 0,000! 0,000 0,000! 0,438
Anzem 0,041 0,002 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,053
Arbre à fourmis 0,021 0,002 0,000! 0,001 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000], 0,000! 0,029
Assas 1 0,247 0,035 0,009 0,004 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,396
Assas 2 0,044 0,004 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,062
Avodiré 0,487 0,184 0,084, 0,056 0,026| 0,010] 0,002 0,001 0,001 0,001 0,001 0,000! 0,000! 1,203
Avom 0,075 0,020 0,010| 0,007 0,005| 0,002 0,002 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,169
Ayinda 0,253 0,019 0,007! 0,001 0,001 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,368
Bahia 0,258 0,186 0,127] 0,105 0,057| 0,026 0,008 0,003 0,000 0,000! 0,000! 0,000 0,000! 0,993
Bekoabezombo 0,086 0,016 0,003 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,139
Bilinga 1 0,079 0,061 0,029 0,031 0,012] 0,006 0,002 0,002 0,000 0,000! 0,001 0,000! 0,000! 0,291
Bilinga 2 0,084 0,033 0,015 0,010 0,004! 0,001 0,000 0,000! 0,001 0,000! 0,000! 0,000! 0,000 0,197
Boaki 0,003 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000
éospatial Technology Group Congo SARL Page 242

Essences

Effectifs (en tiges / ha) par classe de diamètre - après actualisation des données d’inventaires

2 4 5 6 7 8 9 10 11 12 13 14 15 Total
Bodioa 0,062 0,039 0,030! 0,041 0,032] 0,020] 0,007 0,004! 0,001 0,001 0,000! 0,000! 0,000! 0,283
Bossé clair 0,060 0,033 0,026| 0,021 0,014, 0,008 0,004 0,002 0,000 0,001 0,000! 0,000! 0,000, 0,221
Bossé foncé 0,003 0,002 0,002 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,011
Colancoba 0,023 0,002 0,001 0,001 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,039
Colatier 0,099 0,025 0,018, 0,010 0,005] 0,004] 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,227
Congotali 0,000 0,000 0,001 0,000 0,001 0,001 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,004
Corynanthe mayumbensis 0,094 0,023 0,009 0,004 0,002, 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,190
Crabwood 0,009 0,002 0,001 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,017
Dabéma 0,133 0,124 0,112 0,127 0,078| 0,058 0,023 0,008, 0,004 0,004! 0,001 0,001 0,001! 0,797
Diana f 0,718 0,422 0,269 0,190 0,108| 0,062 0,026 0,010| 0,004 0,004! 0,001 0,000 0,000! 2,406
Diana pf 0,000 0,000 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,001
Dibetou 0,035 0,016 0,015 0,015 0,012, 0,007] 0,003 0,001 0,000 0,000! 0,000! 0,000! 0,000 0,126
Difou 0,001 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,001
Divida 0,151 0,048 0,017] 0,004 0,001 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,334
Douka 0,048 0,017 0,010, 0,010 0,007| 0,003 0,003 0,002 0,002 0,001 0,002 0,001 0,001! 0,137
Doussié bipendensis 0,018 0,016 0,015 0,014 0,012] 0,006 0,001 0,001 0,000 0,000] 0,000] 0,000] 0,000! 0,099
Doussié pachyloba 0,078 0,039 0,034, 0,036 0,015] 0,009 0,003 0,001 0,000 0,000! 0,000! 0,000, 0,000! 0,268
Dragonier 0,003 0,001 0,002 0,001 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,012
Drypetes obanensis 0,086 0,045 0,035 0,022 0,022! 0,011 0,002 0,001 0,001 0,001 0,000! 0,000! 0,000! 0,290
Drypetes sp. 0,091 0,005 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,113
Dyctyandra arboreus 0,059 0,014 0,004] 0,002 0,000] 0,001 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,128
Ebebeng 0,155 0,046 0,022 0,011 0,002! 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,329
Ebène 1 0,104 0,013 0,011 0,008 0,004! 0,002 0,001 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,182
Ebène 2 0,000 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,001
Ebiara 0,109 0,093 0,069 0,060 0,031 0,018 0,009 0,003 0,002 0,001 0,000! 0,000! 0,000! 0,493
Ebo 2,098 0,526 0,217] 0,087 0,025] 0,007] 0,001 0,000! 0,000 0,000] 0,000] 0,000] 0,000 4,191
Ebobora 1 0,120 0,127 0,093 0,045 0,020| 0,005 0,001 0,001 0,000 0,000! 0,000! 0,000, 0,001! 0,558
Ebobora 2 0,055 0,047 0,024, 0,014 0,002! 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,199
Ebom 0,354 0,120 0,067] 0,036 0,016] 0,008 0,002 0,001 0,000 0,000! 0,000! 0,000! 0,000! 0,816
Efok 0,294 0,044 0,019 0,013 0,009, 0,004] 0,002 0,000! 0,001 0,000! 0,000! 0,000, 0,000! 0,518
Ekaba 0,276 0,069 0,035 0,023 0,007] 0,003 0,002 0,000! 0,001 0,000] 0,000] 0,000] 0,000! 0,563
Ekam 0,467 0,083 0,025 0,010 0,003 0,001 0,001 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,835
Ekoba 0,000 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,000
Ekoune 1 1,360 0,291 0,101 0,040 0,010] 0,002 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000
éospatial Technology Group Congo SARL Page 243

Essences

Effectifs (en tiges / ha) par classe de diamètre - après actualisation des données d’inventaires

2 4 5 6 7 8 9 10 11 12 13 14 15 Total
Ekoune 2 1,262 0,353 0,133 0,055 0,014| 0,004] 0,001 0,000! 0,000 0,000! 0,000! 0,000! 0,000! 2,527
Emien 1 0,027 0,026 0,028| 0,024 0,019] 0,008 0,004 0,003 0,002 0,001 0,000! 0,001 0,000! 0,173
Emien 2 0,000 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,001
Engong 0,019 0,007 0,004! 0,004 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,059
Essang 0,008 0,003 0,003 0,003 0,001 0,001 0,002 0,001 0,000 0,000! 0,000! 0,000, 0,000! 0,028
Essessang 0,117 0,064 0,037] 0,056 0,031 0,025 0,014 0,004] 0,002 0,002 0,000! 0,000! 0,001] 0,433
Essia 1,939 0,533 0,278| 0,160 0,062, 0,027] 0,012 0,003 0,001 0,001 0,001 0,000 0,000! 4,087
Essioko 0,713 0,182 0,127| 0,081 0,040! 0,026 0,009 0,003 0,002 0,001 0,000! 0,000! 0,000! 1,544
Essoula 5,197 0,152 0,024, 0,003 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 6,559
Etom 0,000 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,000
Etoup 2,429 0,073 0,022 0,018 0,005] 0,004] 0,002 0,001 0,000 0,000] 0,000] 0,000] 0,000! 2,975
Etui 0,025 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,031
Eveuss 0,124 0,073 0,065 0,088 0,061 0,054! 0,035 0,018| 0,011 0,009 0,006 0,005| 0,003] 0,648
Eyong 0,009 0,000 0,001 0,001 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,016
Eyoum blanc 0,505 0,137 0,067| 0,045 0,019, 0,007] 0,001 0,001 0,001 0,000! 0,000! 0,000, 0,000! 1,048
Eyoum noir 0,031 0,007 0,004] 0,004 0,001 0,001 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,063
Eyoum rouge 0,187 0,097 0,065 0,056 0,033 0,016 0,005 0,001 0,001 0,001 0,000! 0,000! 0,000! 0,623
Faro 0,003 0,003 0,001 0,000 0,002, 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000] 0,000 0,010
Faux colatier 0,016 0,004 0,003 0,002 0,001 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,034
Faux tali 0,000 0,001 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,001
Friesodilsia enghiana 0,031 0,004 0,002 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,047
Fromager 0,008 0,007 0,004! 0,004 0,005| 0,003 0,002 0,001 0,000 0,002 0,000! 0,001 0,001| 0,044
Garcinia punctata 0,062 0,009 0,003 0,003 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,108
Harungana 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,001
Iganganga 0,000 0,000 0,000! 0,000 0,000! 0,001 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,001
Ilomba 0,469 0,387 0,260] 0,197 0,083 0,028 0,005 0,003 0,000 0,000] 0,000! 0,000] 0,000 1,862
Iroko 0,015 0,008 0,006| 0,005 0,005| 0,003 0,001 0,001 0,001 0,000! 0,000! 0,000, 0,000! 0,055
Izombé 0,030 0,010 0,005 0,005 0,003 0,005 0,003 0,001 0,001 0,001 0,001 0,001 0,001] 0,085
Ka 0,235 0,013 0,003 0,001 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,311
Kanda 0,151 0,034 0,012 0,009 0,004! 0,002 0,001 0,001 0,000 0,000! 0,000, 0,000! 0,000, 0,301
Kanga 0,000 0,000 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,000
Kévazingo 0,065 0,037 0,025 0,018 0,008| 0,005 0,001 0,002 0,001 0,000! 0,000, 0,000] 0,000 0,226
Kikamba noir 0,187 0,103 0,055 0,027 0,009! 0,004) 0,001 0,001 0,000 0,000! 0,000! 0,000, 0,000! 0,588
Koal 0,099 0,091 0,082 0,065 0,037] 0,010] 0,004 0,002 0,000 0,001 0,000! 0,000! 0,000
éospatial Technology Group Congo SARL Page 244

Essences

Effectifs (en tiges / ha) par classe de diamètre - après actualisation des données d’inventaires

2 4 5 6 7 8 9 10 11 12 13 14 15 Total
Kossipo 0,015 0,005 0,005 0,004 0,003 0,005 0,004 0,004! 0,000 0,001 0,003 0,002] 0,002] 0,057
Koto 0,167 0,025 0,015 0,012 0,007| 0,001 0,001 0,000! 0,000 0,000! 0,000! 0,000] 0,000! 0,295
Kumbi 0,029 0,013 0,007| 0,008 0,005! 0,001 0,001 0,000! 0,000 0,001 0,000! 0,000! 0,000! 0,087
Lati 0,101 0,048 0,024, 0,025 0,013 0,010! 0,003 0,001 0,001 0,000! 0,000! 0,000, 0,000! 0,295
Limba 0,008 0,007 0,007| 0,009 0,009! 0,006 0,001 0,001 0,001 0,001 0,001 0,000 0,000! 0,056
Limbali 0,081 0,041 0,029 0,032 0,018] 0,017] 0,009 0,004] 0,002 0,001 0,001 0,000! 0,001] 0,295
Longhi blanc 0,013 0,008 0,005 0,002 0,001 0,001 0,001 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,041
Longhi rouge 0,073 0,031 0,023 0,018 0,010! 0,006 0,001 0,001 0,001 0,000! 0,000! 0,000! 0,000 0,212
Lusambia 0,057 0,014 0,002 0,001 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,115
Mengama 0,110 0,016 0,004! 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000] 0,000, 0,180
Mengo 0,001 0,000 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,004
Moabi 0,015 0,007 0,005 0,010 0,008| 0,002 0,001 0,001 0,001 0,001 0,001 0,000 0,001] 0,062
Mokendjo 0,020 0,023 0,019 0,014 0,010, 0,007] 0,004 0,001 0,001 0,000! 0,000! 0,001 0,001! 0,125
Movingui 0,058 0,045 0,033 0,022 0,014] 0,008 0,002 0,001 0,000 0,000! 0,000! 0,000! 0,000 0,241
Mubala 1 0,447 0,309 0,227| 0,163 0,072| 0,031 0,007 0,004! 0,001 0,001 0,000! 0,000! 0,000! 1,665
Mubala 2 0,480 0,250 0,130] 0,046 0,015] 0,003 0,001 0,000! 0,000 0,000] 0,000! 0,000] 0,000 1,357
Mukala 0,295 0,186 0,108| 0,038 0,010, 0,002 0,000 0,000! 0,000 0,000! 0,000, 0,000] 0,000 0,897
Mukulungu 0,002 0,003 0,003 0,001 0,002! 0,001 0,001 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,015
Musizi 0,005 0,001 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,009
Mutondo 0,773 0,332 0,166| 0,080 0,024, 0,008 0,001 0,000! 0,000 0,000! 0,000, 0,000! 0,000 1,997
Nanabouk 0,000 0,001 0,000! 0,000 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,002
Ndjembé 0,017 0,002 0,002 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,032
Ngaikoko 0,219 0,052 0,016| 0,004 0,001 0,000! 0,001 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,426
Ngata 0,137 0,008 0,001 0,001 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,189
Ngomangoma 0,042 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,046
Nguna seke 0,004 0,002 0,002 0,001 0,001 0,000! 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,012
Niola 0,017 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,018
Niové 0,381 0,093 0,066| 0,041 0,020| 0,009 0,002 0,001 0,000 0,000! 0,001 0,000 0,000! 0,802
Ntom 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000, 0,001
Obero 0,073 0,019 0,009 0,007 0,002! 0,001 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000, 0,151
Oboto 0,008 0,008 0,004] 0,007 0,004] 0,002 0,001 0,001 0,000 0,000] 0,000] 0,000] 0,000 0,041
Odjobi 0,158 0,052 0,021 0,006 0,002, 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,341
Ofas 0,391 0,079 0,030| 0,017 0,005| 0,002 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,713
Okan 0,076 0,022 0,014! 0,011 0,004! 0,005 0,006 0,002 0,002 0,002 0,001 0,001 0,001! 0,189
éospatial Technology Group Congo SARL Page 245

Essences

Effectifs (en tiges / ha) par classe de diamètre - après actualisation des données d’inventaires

2 4 5 6 7 8 9 10 11 12 13 14 15 Total
Okoumé 0,676 0,459 0,417] 0,476 0,311 0,210) 0,100 0,045 0,029 0,020! 0,016 0,012] 0,006] 3,352
Olène 0,013 0,009 0,010! 0,014 0,010| 0,008 0,007 0,004! 0,003 0,003 0,001 0,000! 0,001] 0,095
Olon 1 0,179 0,066 0,049 0,042 0,025| 0,008 0,004 0,001 0,000 0,000! 0,000, 0,000! 0,000 0,461
Olon 2 0,169 0,033 0,015 0,014 0,006] 0,002 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,319
Onzambili 0,023 0,014 0,009 0,008 0,005] 0,004] 0,002 0,001 0,000 0,000! 0,000, 0,000] 0,000 0,087
Osomzo 0,003 0,002 0,000! 0,001 0,000] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,010
Ossol 0,426 0,111 0,034, 0,012 0,003 0,001 0,001 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,863
Otungui 1,323 0,098 0,021 0,004 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000, 1,911
Oveng 0,064 0,014 0,004! 0,003 0,001 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000! 0,000! 0,117
Owé 0,002 0,001 0,000! 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,005
Ozek 0,131 0,091 0,056] 0,048 0,027| 0,010] 0,003 0,001 0,001 0,000] 0,000] 0,000] 0,000! 0,493
Padouk blanc 0,012 0,004 0,003 0,010 0,003 0,002 0,002 0,001 0,000 0,000! 0,000! 0,000] 0,000 0,042
Padouk rouge 0,037 0,037 0,031 0,043 0,037| 0,017] 0,007 0,002 0,002 0,002 0,000! 0,000! 0,001] 0,247
Pangou 0,887 0,406 0,192 0,066 0,016] 0,002 0,001 0,000! 0,000 0,000! 0,000! 0,000! 0,000! 2,262
Pao rosa 0,105 0,031 0,012 0,009 0,004! 0,001 0,000 0,000! 0,000 0,000! 0,000, 0,000] 0,000 0,226
Parassolier 1,626 0,400 0,158] 0,061 0,022] 0,008 0,003 0,001 0,000 0,000] 0,000] 0,000] 0,000! 3,218
Pauridiantha callicarpoides 0,001 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,002
Pétéque 0,195 0,011 0,002 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000! 0,000 0,272
Rikio 1 1,000 0,820 0,582 0,433 0,197] 0,065 0,013 0,004! 0,000 0,000! 0,001 0,000! 0,000! 4,033
Rikio 2 0,607 0,408 0,248| 0,160 0,055, 0,015 0,004 0,001 0,000 0,000! 0,000! 0,000! 0,000 2,076
Rikio 3 0,126 0,026 0,011 0,006 0,002] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,259
Sabifout 0,251 0,057 0,037| 0,024 0,015] 0,008 0,002 0,001 0,001 0,001 0,000! 0,000! 0,000! 0,529
Safoukala 0,307 0,137 0,071 0,058 0,026| 0,015 0,008 0,004! 0,003 0,002 0,001 0,001 0,001| 0,850
Safoutier 0,029 0,011 0,005 0,002 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,073
Sangoma 1 0,225 0,056 0,025 0,013 0,003 0,000! 0,001 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,453
Sangoma 2 0,147 0,041 0,016] 0,008 0,005] 0,003 0,000 0,000! 0,000 0,000] 0,000! 0,000] 0,000 0,306
Séné 0,294 0,053 0,025 0,015 0,007| 0,003 0,001 0,001 0,000 0,000! 0,000! 0,000 0,000! 0,545
Set 0,109 0,041 0,024! 0,011 0,005! 0,001 0,001 0,000! 0,001 0,000! 0,000! 0,000, 0,000! 0,273
Sifu-sifu 0,035 0,006 0,003 0,001 0,000! 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,060
Sipo 0,005 0,002 0,001 0,001 0,000! 0,000! 0,001 0,000! 0,000 0,000! 0,000! 0,001 0,001] 0,015
Sobou 0,068 0,021 0,010] 0,007 0,001 0,002 0,002 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,173
Sorro 0,028 0,025 0,027| 0,020 0,015] 0,009 0,002 0,000! 0,000 0,000! 0,000! 0,000! 0,000 0,147
Synsepalum 0,018 0,002 0,001 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,024
Tali 0,042 0,043 0,046] 0,048 0,039] 0,026 0,015 0,004! 0,003 0,004! 0,002 0,002] 0,002
éospatial Technology Group Congo SARL Page 246

Essences

Effectifs (en tiges / ha) par classe de diamètre - après actualisation des données d’inventaires

2 3 4 5 6 7 8 9 10 11 12 13 14 15 Total
Tchitola 0,036| 0,036 0,040 0,027] 0,032 0,020] 0,018 0,010 0,005 0,002 0,002 0,002 0,001 0,000! 0,229
Tiama 0,033 0,013 0,007 0,008| 0,008 0,004! 0,003 0,002 0,001 0,000 0,001 0,000! 0,000! 0,000! 0,079
Tiliacora funifera 0,002| 0,002 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,004
Timbo 0,008! 0,004] 0,001 0,001 0,000 0,001 0,000! 0,001 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,014
Tola 0,003 0,002 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000, 0,000] 0,000 0,006
Véprix 0,023 0,021 0,016 0,007] 0,004 0,002] 0,000! 0,000 0,000! 0,000 0,000] 0,000] 0,000] 0,000! 0,073
Wali 0,002! 0,001 0,000 0,000! 0,000 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,004
Wamba 0,057| 0,025 0,022 0,014, 0,010 0,008| 0,002 0,001 0,000! 0,000 0,001 0,000! 0,000! 0,000! 0,140
Wengué 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000, 0,000
Yohimbé 0,060! 0,041 0,014 0,003 0,001 0,000 0,000! 0,000 0,000! 0,000 0,000! 0,000! 0,000] 0,000 0,120
Yungu 0,248| 0,108 0,048 0,038| 0,023 0,017] 0,005 0,002 0,000! 0,000 0,000] 0,000] 0,000] 0,000 0,490
Zingana 0,009! 0,005 0,002 0,001 0,001 0,000! 0,001 0,000 0,000! 0,000 0,000! 0,000! 0,000, 0,000! 0,019
Total 40,749 | 22,820 | 12,325) 7,058| 4,835| 2,408| 1,221| O0,498| O,212| 0,110] O0,090| 0,055] 0,034] 0,028 | 92,442
éospatial Technology Group Congo SARL Page 247

